




Exhibit 10.1


EXECUTION COPY


JOINDER AND FIRST AMENDMENT TO THIRD AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT AND
AMENDMENT TO CERTAIN OTHER LOAN DOCUMENTS
This Joinder and First Amendment to Third Amended and Restated Loan and Security
Agreement and Amendment to Certain Other Loan Documents (this “Amendment”) is
made as of February 21, 2014 by and among:
AEROPOSTALE, INC., a Delaware corporation (the “Borrower”);
GOJANE LLC, a Delaware limited liability company (the “New Guarantor”);
The other GUARANTORS party hereto (together with the New Guarantor,
collectively, the “Guarantors”);
The LENDERS party hereto; and
BANK OF AMERICA, N.A., as agent (in such capacity, the “Agent”) for the ratable
benefit of the Credit Parties (as defined in the Loan Agreement referred to
below);
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.


W I T N E S S E T H:
WHEREAS, reference is made to that certain Third Amended and Restated Loan and
Security Agreement, dated as of September 22, 2011 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Loan
Agreement”), by and among (i) the Borrower, (ii) the Guarantors from time to
time party thereto, (iii) the Lenders from time to time party thereto, and (iv)
the Agent;
WHEREAS, the New Guarantor is an indirect Subsidiary of the Borrower and shall
receive direct and indirect benefits from the making of loans and providing of
other financial accommodations to the Borrower under the Loan Agreement;
WHERAS, the New Guarantor desires to become a party to the Loan Agreement and
the other Loan Documents as a Guarantor thereunder; and
WHEREAS, the parties hereto have agreed to amend certain provisions of the Loan
Agreement as set forth herein.
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.
Defined Terms. Capitalized terms used in this Amendment shall have the
respective meanings assigned to such terms in the Loan Agreement (as amended
hereby) unless otherwise defined herein.

2.
Joinder and Assumption of Liabilities. Effective as of the date of this
Amendment, the New Guarantor hereby acknowledges that it has received and
reviewed a copy of the Loan Agreement (as amended hereby) and the other Loan
Documents (including, without limitation, the Security Agreement and the
Guaranty (as such terms are defined below)), and acknowledges and agrees to:










--------------------------------------------------------------------------------






(a)
join in the execution of, and become a party to, the Loan Agreement and the
other Loan Documents to which the Guarantors are a party, as a Guarantor
thereunder, as indicated with its signature below;

(b)
be bound by all representations, warranties, covenants, agreements, liabilities
and acknowledgments of a Guarantor under the Loan Agreement and each of the
other Loan Documents to which the Guarantors are party, in each case, with the
same force and effect as if the New Guarantor was a signatory to the Loan
Agreement and such other Loan Documents and was expressly named as a Guarantor
therein; and

(c)
assume all rights and interests and perform all applicable duties and
Liabilities of a Guarantor under the Loan Agreement and each of the other Loan
Documents to which the Guarantors are party.

3.
Confirmation of Grant of Security Interest in Collateral.

(a)
The New Guarantor hereby confirms, adopts and ratifies all of the terms and
conditions of the Security Agreement (as amended herein), including, without
limitation, the grant to the Agent, its successors and assigns, for its own
benefit and the benefit of the other Credit Parties, of a security interest (the
“Security Interest”) in all of the New Guarantor’s right, title and interest in,
to and under the Collateral (as defined in the Security Agreement, as amended
herein) wherever located, whether now owned or hereafter acquired or arising
therein, as security for the payment or performance, as the case may be, in full
of the Liabilities.

(b)
The New Guarantor hereby designates the Agent as the New Guarantor’s true and
lawful attorney, exercisable by the Agent whether or not an Event of Default
exists, with full power of substitution, at the Agent’s option, to file one or
more financing statements, continuation statements, or to sign other documents
for the purpose of perfecting, confirming, continuing, or protecting the
Security Interest granted by the New Guarantor, without the signature of the New
Guarantor (the New Guarantor hereby appointing the Agent as such Person’s
attorney to sign such Person’s name to any such instrument or document, whether
or not an Event of Default exists), and naming the New Guarantor, as debtor, and
the Agent, as secured party.

(c)
The New Guarantor hereby irrevocably makes, constitutes and appoints the Agent
(and all officers, employees or agents designated by the Agent) as the New
Guarantor’s true and lawful agent and attorney-in-fact, and in such capacity the
Agent shall have the right, with power of substitution for the New Guarantor and
in the New Guarantor’s name or otherwise, for the use and benefit of the Agent
and the other Credit Parties, to exercise all rights and powers contemplated by
the Security Agreement.

(d)
The provisions of this Section 3 are subject in all respects to the terms and
conditions of the Security Agreement, including, without limitation, the
termination provisions thereof.

4.
Amendments to Loan Agreement.

(a)
Composite Loan Agreement. The Loan Agreement is hereby amended to delete the
bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Loan Agreement attached as Exhibit A hereto.




2

--------------------------------------------------------------------------------






(b)
Exhibits to Loan Agreement. The Exhibits to the Loan Agreement are hereby
amended as follows:

(i)
By deleting each of the following Exhibits therefrom in its entirety and
substituting in its stead the corresponding form of Exhibit attached hereto as
Exhibit B: 4-2 (Related Entities); 4-3 (Trade Names); 4-5 (Locations, Leases,
and Landlords); 4-6 (Encumbrances); 4-7 (Indebtedness); 4-8 (Insurance
Policies); 4-10 (Capital Leases); 4-13 (Taxes); 4-17 (Litigation); 4-22
(Permitted Management Fees and Other Affiliated Transactions); 4-23 (Excluded
Assets); 4-28 (Collective Bargaining Agreements); 4-31 (Material Contracts); 5-5
(Form of Borrowing Base Certificate); 6-3 (Bonds and Deposits); 7-1 (DDAs); and
7-2 (Credit Card Arrangements).

(ii)
By adding a new Exhibit 2-8(A) (FILO Note) thereto in the form of such Exhibit
attached hereto as Exhibit C.

(iii)
By adding a new Exhibit 4-4 (Intellectual Property) thereto in the form of such
Exhibit attached hereto as Exhibit D.

5.
GoJane Assets. Notwithstanding anything in the Loan Agreement or otherwise to
the contrary, the Loan Parties acknowledge and agree that no assets of the New
Guarantor or of any other Loan Party in connection with the “GoJane” business
shall be included in the Borrowing Base (Revolving Credit) or the Borrowing Base
(FILO) unless and until the Agent shall have obtained, at the Borrower’s
expense, a satisfactory appraisal and audit with respect to such assets, as
contemplated by the provisions of Section 5-10(c) and 5-10(d) of the Loan
Agreement, and such assets first satisfy the eligibility requirements contained
in the Loan Agreement (such as under the definitions of “Acceptable Inventory,”
“Eligible Credit Card Receivables,” and the like).

6.
Amendments to Security Agreement. That certain Amended and Restated Security
Agreement dated as of November 13, 2007 (as amended, restated, supplemented or
otherwise modified (including pursuant to the Confirmation Agreement referred to
below) and in effect from time to time, the “Security Agreement”) by and among
AW, Jimmy’Z, AGC and the Agent, to which Aeropostale Procurement Company, Inc.,
Aeropostale Licensing, Inc. and P.S. from Aeropostale, Inc. joined as Guarantors
pursuant to that certain Joinder, Confirmation and Amendment of Ancillary Loan
Documents dated as of September 22, 2011 (the “Confirmation Agreement”), and to
which the New Guarantor joined as a Guarantor pursuant to this Amendment, is
hereby amended as follows:

(a)
By deleting Section 7-12 therefrom in its entirety and substituting in its stead
the following new Section 7-12:

“7-12.    New York Law. This Agreement and all rights and obligations hereunder,
including matters of construction, validity, and performance, shall be governed
by the laws of The State of New York (without giving effect to the conflicts of
laws principals thereof, but including Sections 5-1401 and 5-1402 of the New
York General Obligations Law).”











3

--------------------------------------------------------------------------------






(b)
By amending Section 7-13 by deleting clauses (a) and (e) therefrom and
substituting in its stead the following new clauses (a) and (e):

“(a)     Each Guarantor agrees that any legal action, proceeding, case, or
controversy against such Guarantor with respect to any Loan Document may be
brought in any court of the State of New York sitting in New York County or in
the United States District Court for the Southern District of New York sitting
in New York County, and any appellate court from any thereof, as the Agent may
elect in the Agent’s sole discretion. By execution and delivery of this
Agreement, each Guarantor, for itself and in respect of its property, accepts,
submits, and consents generally and unconditionally, to the jurisdiction of the
aforesaid courts.
(e)    Each Guarantor agrees that any action commenced by such Guarantor
asserting any claim or counterclaim arising under or in connection with this
Agreement or the Agent’s relationship with the Guarantor shall be brought solely
in any court of the State of New York sitting in New York County or in the
United States District Court for the Southern District of New York sitting in
New York County, and that such Courts shall have exclusive jurisdiction with
respect to any such action.”
(c)
By deleting each of the following Exhibits therefrom and substituting in its
stead the corresponding form of Exhibit annexed hereto as Exhibit E: 4-2
(Related Entities); 4-3 (Trade Names); 4-5 (Locations, Leases, and Landlords);
4-6 (Encumbrances); 4-7 (Indebtedness); 4-8 (Insurance Policies); 4-10 (Capital
Leases); 4-13 (Taxes); 4-17 (Litigation); 4-22 (Permitted Management Fees and
Other Affiliated Transactions); 6-3 (Bonds and Deposits); 7-1 (DDAs); and 7-2
(Credit Card Arrangements).

7.
Amendment to Guaranty. That certain Amended and Restated Guaranty dated as of
November 13, 2007 (as amended, restated, supplemented or otherwise modified
(including pursuant to the Confirmation Agreement) and in effect from time to
time, the “Guaranty”) by AW, Jimmy’Z and AGC in favor of the Agent, to which
Aeropostale Procurement Company, Inc., Aeropostale Licensing, Inc. and P.S. from
Aeropostale, Inc. joined as Guarantors pursuant to the Confirmation Agreement,
and to which the New Guarantor joined as a Guarantor pursuant to this Amendment,
is hereby amended as follows:

(a)
By amending the definition of “Liabilities” set forth under the section entitled
“Definitions” by adding the following new sentence at the end thereof:

“Notwithstanding any term or provision of this Guaranty or any other Loan
Document to the contrary, with respect to any Guarantor, the term “Guaranteed
Obligations” shall exclude any Excluded Swap Obligations with respect to such
Guarantor.”
(b)
By amending the second paragraph under the section entitled “General Waivers” by
deleting the phrase “Massachusetts law” therefrom and substituting in its stead
the phrase “New York law”.

(c)
By deleting the section entitled “Choice of Laws” in its entirety therefrom and
substituting in its stead the following new section:

“CHOICE OF LAWS: This Guaranty and all rights and obligations hereunder,
including matters of construction, validity, and performance, shall be governed
by the laws of The State of New York (without giving effect to the conflicts of
laws principals thereof, but including Sections 5-1401 and 5-1402 of the New
York General Obligations Law).”



4

--------------------------------------------------------------------------------






(d)
By amending the section entitled “Consent to Jurisdiction” by deleting clauses
(a) and (e) therefrom and substituting in its stead the following new clauses
(a) and (e):

“(a)     Each Guarantor agrees that any legal action, proceeding, case, or
controversy against such Guarantor with respect to any Loan Document may be
brought in any court of the State of New York sitting in New York County or in
the United States District Court for the Southern District of New York sitting
in New York County, and any appellate court from any thereof, as the Agent may
elect in the Agent’s sole discretion. By execution and delivery of this
Guaranty, each Guarantor, for itself and in respect of its property, accepts,
submits, and consents generally and unconditionally, to the non-exclusive
jurisdiction of the aforesaid courts.
(e)    Each Guarantor agrees that any action commenced by such Guarantor
asserting any claim or counterclaim arising under or in connection with this
Guaranty or the Agent’s relationship with the Guarantor shall be brought solely
in any court of the State of New York sitting in New York County or in the
United States District Court for the Southern District of New York sitting in
New York County, and that such Courts shall have exclusive jurisdiction with
respect to any such action.”
8.
Ratification of Loan Documents. Except as otherwise expressly provided herein,
all terms and conditions of the Loan Agreement and the other Loan Documents
remain in full force and effect. The Loan Parties (including, without
limitation, the New Guarantor) hereby ratify, confirm, and reaffirm that all
representations and warranties of the Loan Parties contained in the Loan
Agreement and each other Loan Document are true and correct in all material
respects (except to the extent that any such representation and warranty is
already qualified by materiality, in which case such representation and warranty
is true and correct in all respects) on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (except
to the extent that any such representation and warranty is already qualified by
materiality, in which case such representation and warranty is true and correct
in all respects) as of such earlier date. The Guarantors (including, without
limitation, the New Guarantor) hereby acknowledge, confirm and agree that the
Liabilities of the Guarantors under, and as defined in, the Guaranty include,
without limitation, all Liabilities of the Loan Parties at any time and from
time to time outstanding under the Loan Agreement and the other Loan Documents,
as such Liabilities have been amended pursuant to this Amendment. The Loan
Parties (including, without limitation, the New Guarantor) hereby (i) ratify,
confirm, and reaffirm the grant of security interest in the Collateral provided
in the Loan Agreement and the other Loan Documents (as amended hereby), and (ii)
acknowledge, confirm and agree that the Loan Documents and any and all
Collateral previously pledged to the Agent, for the benefit of the Credit
Parties, pursuant thereto, shall continue to secure all applicable Liabilities
of the Loan Parties at any time and from time to time outstanding under the Loan
Agreement and the other Loan Documents, as such Liabilities have been amended
pursuant to this Amendment.

9.
Conditions to Effectiveness. This Amendment shall not be effective until each of
the following conditions precedent has been fulfilled or waived to the
reasonable satisfaction of the Agent:

(a)
The Agent shall have received counterparts of this Amendment duly executed and
delivered by each of the parties hereto.










5

--------------------------------------------------------------------------------






(b)
The Agent shall have received, in form and substance reasonably satisfactory to
the Agent, with respect to each Loan Party, (i) (x) a certificate of good
standing issued by the Secretary of State of each State in which such Loan Party
is organized, and (y) certificates of due qualification, in good standing,
issued by the Secretary(ies) of State of each State in which the nature of such
Loan Party’s business conducted or assets owned would reasonably be expected to
require such qualification, in each case of clauses (x) and (y) dated as of a
recent date, and (ii) Certificate of such Loan Party’s Secretary of the due
adoption, continued effectiveness, and setting forth the texts of, each
corporate resolution adopted in connection with the valid execution, delivery
and performance by such Loan Party of this Amendment and the other Loan
Documents and attesting to the true signatures of each Person authorized as a
signatory to any of the Loan Documents.

(c)
The Agent shall have received, in form and substance reasonably satisfactory to
the Agent, an opinion of counsel to the Loan Parties with respect to this
Amendment and the other Loan Documents executed and delivered in connection
herewith and the transactions contemplated hereby and thereby.

(d)
The Agent shall have received, in form and substance reasonably satisfactory to
the Agent, a Second Amended and Restated Trademark and Trademark Applications
Security Agreement dated as of the First Amendment Effective Date, duly executed
and delivered by the Loan Parties, together with such short-form grants of
security interest in Trademarks as the Agent may reasonably request for filing
with the United States Patent and Trademark Office.

(e)
The Agent shall have received a Borrowing Base Certificate dated as of the First
Amendment Effective Date, relating to the month ended on January 31, 2014 and
reflecting the Borrowing Base (Revolving Credit) and the Borrowing Base (FILO)
as of such date, and executed by a Responsible Officer of the Borrower.

(f)
The Agent shall be reasonably satisfied with the Loan Parties’ insurance
arrangements and shall have received all documentation requested in connection
with such insurance including endorsements providing for notice of cancellation
to Agent and endorsements naming the Agent as “lender’s loss payee” or
“additional insured”, as applicable, under each policy.

(g)
After giving effect to (i) all Revolving Credit Loans made on the First
Amendment Effective Date, (ii) all fees, costs, expenses and charges made in
connection with the preparation, negotiation, execution and delivery of this
Amendment and related documents and (iii) all L/Cs to be issued at, or
immediately subsequent to, such preparation, negotiation, execution and
delivery, Availability (Revolving Credit) shall be not less than $100,000,000.

(h)
All fees due upon execution and delivery of this Amendment (including, without
limitation, all fees described in the Fee Letter) and all reasonable
out-of-pocket costs and expenses incurred by the Agent and Arranger in
connection with the preparation, negotiation, execution and delivery of this
Amendment and related documents (including the reasonable fees and expenses of
counsel to the Agent) shall have been paid (to the extent then invoiced.

(i)
Each of the representations and warranties made by or on behalf of the Loan
Parties in this Amendment or in any of the other Loan Documents or in any other
report, statement, document or paper provided by or on behalf of a Loan Party
shall be true and correct in all material respects (except to the extent that
any such representation and warranty is already qualified by materiality, in
which case such representation and warranty shall be true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except to the
extent that any such representation and warranty is already qualified by
materiality, in which


6

--------------------------------------------------------------------------------






case such representation and warranty shall be true and correct in all respects)
as of such earlier date.
(j)
No event shall have occurred or failed to occur or become known to the Agent or
the Arranger since February 2, 2013, which occurrence or failure reasonably
would be expected to have a Material Adverse Effect.

(k)
The Arranger and the Agent shall have received (i) Dollar Commitments (Revolving
Credit) from Lenders participating in this Amendment in an amount equal to
$25,000,000, and (ii) Dollar Commitments (FILO) from Lenders participating in
this Amendment in an amount equal to $30,000,000.

(l)
All consents and approvals required in connection with the effectiveness of this
Amendment shall have been obtained and shall be in full force and effect.

(m)
The Agent shall have received and be reasonably satisfied with reasonably
detailed financial projections and business assumptions for the Borrower and its
Subsidiaries on a monthly basis for the Borrower’s 2014 fiscal year and on an
annual basis for the Borrower’s 2015 and 2016 fiscal years. In addition, the
Agent shall have received and be reasonably satisfied with a reasonably detailed
borrowing base availability analysis prepared on a monthly basis through the
Borrower’s 2014 fiscal year.

(n)
No Default or Event of Default shall have occurred and be continuing.

(o)
The Agent shall have received such additional documents, instruments, and
agreements as the Agent may have reasonably requested prior to the date hereof
in connection with the transactions contemplated hereby.

10.
Post-First Amendment Effective Date Covenants. The Loan Parties covenant and
agree as follows:

(a)
The Loan Parties shall use commercially reasonable efforts to deliver to the
Agent, within sixty (60) days following the First Amendment Effective Date (or
such later date as the Agent may agree in its discretion), collateral access
agreements duly executed by the applicable landlords and Loan Parties and in
form and substance reasonably satisfactory to the Agent, with respect to each of
the following locations: (i) 112 West 34th Street, New York, New York 10120 (New
York City office), (ii) 2 Brick Plant Road, South River, New Jersey 08882 (East
Coast distribution center), and (iii) 950 North Barrington Avenue, Ontario,
California 91764 (West Coast distribution center).

(b)
Within sixty (60) days following the First Amendment Effective Date (or such
later date as the Agent may agree in its discretion), the Loan Parties shall
deliver to the Agent, in form and substance reasonably satisfactory to the Agent
and duly executed by the applicable depositary banks and Loan Parties, Blocked
Account Agreements with respect to the following DDAs: (i) Citibank, N.A.
account ending x8705, and (ii) Bank of America, N.A. accounts ending x2031 and
x2358.










7

--------------------------------------------------------------------------------






(c)
Within sixty (60) days following the First Amendment Effective Date (or such
later date as the Agent may agree in its discretion), the Loan Parties shall
deliver to the Agent, in form and substance reasonably satisfactory to the Agent
and duly executed by the applicable counterparties and applicable Loan Parties,
control agreements with respect to the following investment accounts: (i) Bank
of America/Merrill Lynch account ending x51378, (ii) Fidelity accounts ending
x2489 and x8677.

(d)
Within sixty (60) days following the Agent’s request therefor (or such later
date as the Agent may agree in its discretion), the Loan Parties shall deliver
to the Agent, in form and substance reasonably satisfactory to the Agent and
duly executed by Bank of America, N.A., in its capacity as depository bank, and
the applicable Loan Parties, a Blocked Account Agreement with respect to DDA
account ending x1548.

(e)
Within sixty (60) days following the First Amendment Effective Date (or such
later date as the Agent may agree in its discretion), the Loan Parties shall
deliver to the Agent, in form and substance reasonably satisfactory to the
Agent, (i) evidence of insurance (in Acord 28 Form or otherwise reasonably
satisfactory to the Agent) with respect to the Loan Parties’ earthquake
insurance policies, and (ii) such lender’s loss payable, additional insured and
notice of cancellation endorsements with respect to the Loan Parties’ insurance
policies (including, without limitation, with respect to the earthquake
insurance policies described in clause (i) above) as are required pursuant to
Section 4-8(b) of the Loan Agreement.

(f)
Within thirty (30) days following the First Amendment Effective Date (or such
later date as the Agent may agree in its discretion), the Loan Parties shall
deliver to the Agent, in form and substance reasonably satisfactory to the
Agent, a certificate of foreign qualification issued by the Secretary of State
of the State of Illinois, certifying as of a recent date that P.S. by
Aeropostale, Inc. is qualified to do business and is in good standing in such
jurisdiction.

(g)
The Loan Parties shall use commercially reasonable efforts to deliver to the
Agent, within thirty (30) days following the First Amendment Effective Date (or
such later date as the Agent may agree in its discretion), the Loan Parties
shall deliver to the Agent, in form and substance reasonably satisfactory to the
Agent, evidence of filing of (i) a UCC-1 financing statement by the Borrower
against GSI Commerce Solutions, Inc. (“GSI”) with respect to certain assets
delivered by the Borrower to GSI (the “GSI UCC-1”), and (ii) a UCC-3 amendment
statement pursuant to which the Borrower’s interest in the GSI UCC-1 shall have
been assigned to the Agent.

Each of the Loan Parties acknowledges and agrees that the failure to comply with
any of the foregoing covenants within the deadlines therefor specified above
shall constitute an immediate Event of Default pursuant to Section 10-3 of the
Loan Agreement, without any grace periods.
11.
Representations and Warranties.

(a)
The execution and delivery by the Loan Parties of this Amendment and the other
documents, instruments and agreements executed in connection herewith, the Loan
Parties’ consummation of the transactions contemplated by such Loan Documents,
and each Loan Party’s performance under those of such Loan Documents to which it
is a party (i) have been duly authorized by all necessary corporate action; (ii)
do not, and will not, contravene in any material respect any provision of any
(A) Requirement of Law, (B) Material Indebtedness, or (C) the organizational
documents of such Loan Party, and (iii) will not result in the creation or
imposition of, or the obligation to create or impose, any Encumbrance upon any
assets of a Loan Party pursuant to any Requirement of Law or obligation, except
pursuant to the Loan Documents.


8

--------------------------------------------------------------------------------






(b)
This Amendment and the other documents, instruments and agreements executed in
connection herewith have been duly executed and delivered by each Loan Party and
are the legal, valid and binding obligations of the Loan Parties enforceable
against the Loan Parties in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting the rights and remedies of creditors generally and except as the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.

12.
Miscellaneous.

(a)
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Amendment
and all documents, instruments and agreements which relate hereto, which have
been or may be hereinafter furnished any of the Credit Parties may be reproduced
by such Credit Party by any photographic, microfilm, xerographic, digital
imaging, or other process, and the Credit Parties may destroy any document so
reproduced. Any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business). Any facsimile which bears proof of transmission
shall be binding on the party which or on whose behalf such transmission was
initiated and likewise shall be so admissible in evidence as if the original of
such facsimile had been delivered to the party which or on whose behalf such
transmission was received.

(b)
This Amendment and the other Loan Documents incorporate all discussions and
negotiations among the Borrower, the Guarantors, the Agent, and the Lenders,
either express or implied, concerning the matters included herein and in such
other instruments, any custom, usage, or course of dealings to the contrary
notwithstanding. No such discussions, negotiations, custom, usage, or course of
dealings shall limit, modify, or otherwise affect the provisions thereof. No
failure by the Agent to give notice to any Loan Party of such Loan Party’s
having failed to observe and comply with any warranty or covenant included in
any Loan Document shall constitute a waiver of such warranty or covenant or the
amendment of the subject Loan Document.

(c)
Any determination that any provision of this Amendment or any application
thereof is invalid, illegal, or unenforceable in any respect in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality, or enforceability of any other
provision of this Amendment.













  

9

--------------------------------------------------------------------------------






(d)
The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection with this Amendment and are not
relying on any representations or warranties of the Agent or the Lenders or
their counsel in entering into this Amendment.

(e)
This Amendment and all rights and obligations hereunder, including matters of
construction, validity, and performance, shall be governed by the laws of The
State of New York (without giving effect to the conflicts of laws principals
thereof, but including Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

[SIGNATURE PAGES FOLLOW]



10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.
 
 
AEROPOSTALE, INC., as “Borrower”
 
 
 
 
 
 
 
By:
/s/ Marc D. Miller
 
 
 
Name:
Marc D. Miller
 
 
 
Title:
CFO
 
 
 
 
 
 
 
 
 
 
 
 
 
AEROPOSTALE WEST, INC
 
 
JIMMY’Z SURF CO., LLC
 
 
AERO GC MANAGEMENT LLC
 
 
AEROPOSTALE PROCUREMENT COMPANY, INC.
 
 
AEROPOSTALE LICENSING, INC.
 
 
P.S. FROM AEROPOSTALE, INC.,
 
 
each as a "Guarantor"
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marc D. Miller
 
 
 
Name:
Marc D. Miller
 
 
 
Title:
CFO
 
 
 
 
 
 
 
 
 
 
 
 
 
GOJANE LLC,
 
 
as the "New Guarantor" and as a "Guarantor"
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marc D. Miller
 
 
 
Name:
Marc D. Miller
 
 
 
Title:
CFO
 
 
 
 
 
 
 
 
 
 
 

    






















Signature Page to Joinder and First Amendment to Third Amended and Restated Loan
and Security
Agreement and Amendment to Certain Other Loan Documents



--------------------------------------------------------------------------------






 
 
BANK OF AMERICA, N.A., as "Agent" and as a "Lender"
 
 
 
 
 
 
 
By:
/s/ Christine Hutchinson
 
 
 
Name:
Christine Hutchinson
 
 
Title:
Director
 

























































































Signature Page to Joinder and First Amendment to Third Amended and Restated Loan
and Security
Agreement and Amendment to Certain Other Loan Documents



--------------------------------------------------------------------------------






 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
 
 
"Lender"
 
 
 
 
 
 
 
 
By:
/s/ Ian Maccubbin
 
 
 
Name:
Ian Maccubbin
 
 
Title:
Assistant Vice President

















































































Signature Page to Joinder and First Amendment to Third Amended and Restated Loan
and Security
Agreement and Amendment to Certain Other Loan Documents



--------------------------------------------------------------------------------






Exhibit A


Composite Loan Agreement


[see attached]





--------------------------------------------------------------------------------








Execution VersionEXECUTION COPY
 
 
 
 
 

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
 
 
 
 



AEROPOSTALE, INC.
the Borrower,
the Guarantors referenced herein,
BANK OF AMERICA, N.A.
as Agent,


the Lenders referenced herein,


and


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Lead Arranger and Sole Bookrunner




 
 
 
 
 



September 22, 2011
As Amended February 21, 2014









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Article 1 - Definitions:
 
 
-
1
-
 
 
 
 
 
 
 
Article 2 - The Revolving Credit Facilities:
 
-
25
28
-
 
 
 
 
 
 
 
2-1.
Establishment of Revolving Credit and FILO Facility.
 
-
25
28
-
2-2.
Swing Line Loan.
 
-
25
29
-
2-3.
Voluntary Reduction or Termination of Commitments.
 
-
26
30
-
2-4.
Risks of Value of Collateral
 
-
26
30
-
2-5.
Loan Requests.
 
-
26
30
-
2-6.
Making of Loans Under Revolving Credit and FILO Facility.
 
-
28
32
-
2-7.
The Loan Account.
 
-
29
33
-
2-8.
The Revolving Credit Notes.
 
-
30
34
-
2-9.
Payment of The Loan Account.
 
-
30
34
-
2-10.
Interest Rates.
 
-
31
35
-
2-11.
Other Fees.
 
-
31
36
-
2-12.
Intentionally Omitted.
 
-
32
36
-
2-13.
Line (Unused Fee).
 
-
32
36
-
2-14.
Intentionally Omitted
 
-
32
37
-
2-15.
Concerning Fees.
 
-
32
37
-
2-16.
Agent’s Discretion.
 
-
32
37
-
2-17.
Procedures For Issuance of L/C’s.
 
-
32
37
-
2-18.
Fees For L/C’s.
 
-
34
38
-
2-19.
Cash Collateralization of L/C’s.
 
-
34
39
-
2-20.
Concerning L/C’s.
 
-
34
39
-
2-21.
Changed Circumstances.
 
-
36
41
-
2-22.
Increased Costs
 
-
37
42
-
2-23.
Lenders’ Commitments.
 
-
38
43
-
2-24.
Increase In Commitments (Revolving Credit).
 
-
39
44
-
 
 
 
 
 
 
 
Article 3 - Conditions Precedent:
 
-
40
45
-
 
 
 
 
 
 
 
3-1.
Generally.
 
-
40
45
-
3-2.
Corporate Due Diligence.
 
-
40
45
-
3-3.
Opinion
 
-
40
45
-
3-4.
Additional Documents
 
-
41
46
-
3-5.
Officers’ Certificates
 
-
41
46
-
3-6.
Representations and Warranties
 
-
41
46
-
3-7.
Borrowing Base Certificate
 
-
41
46
-
3-8.
All Fees and Expenses Paid
 
-
41
46
-
3-9.
Financial Projections
 
-
41
46
-
3-10.
Borrower’s Assets
 
-
41
46
-
3-11.
Lien Search
 
-
42
47
-
3-12.
Perfection of Collateral
 
-
42
47
-
3-13.
Insurance
 
-
42
47
-
3-14.
No Suspension Event
 
-
42
47
-
3-15.
No Adverse Change
 
-
42
47
-






ii


--------------------------------------------------------------------------------






3-16.
Execution and Delivery of Agreement
 
-
42
47
-
3-17.
Availability.
 
-
42
47
-
3-18.
Patriot Act.
 
-
42
47
-
 
 
 
 


 
 
Article 4 - General Representations, Covenants and Warranties:
 
-
42
47
-
 
 
 
 
 
 
 
4-1.
Payment and Performance of Liabilities
 
-
42
47
-
4-2.
Due Organization ‑ Corporate Authorization ‑ No Conflicts.
 
-
43
48
-
4-3.
Trade Names.
 
-
43
48
-
4-4.
Intellectual Property.
 
-
44
49
-
4-5.
Locations.
 
-
44
49
-
4-6.
Title to Assets.
 
-
45
50
-
4-7.
Indebtedness
 
-
47
52
-
4-8.
Insurance Policies.
 
-
47
52
-
4-9.
Licenses
 
-
48
53
-
4-10.
Leases
 
-
48
53
-
4-11.
Requirements of Law
 
-
48
53
-
4-12.
Maintain Properties
 
-
48
54
-
4-13.
Pay Taxes/Tax Shelter Regulations.
 
-
49
54
-
4-14.
No Margin Stock
 
-
51
57
-
4-15.
ERISA
 
-
51
57
-
4-16.
Hazardous Materials.
 
-
52
57
-
4-17.
Litigation
 
-
52
58
-
4-18.
Investments
 
-
53
58
-
4-19.
Loans
 
-
53
59
-
4-20.
Protection of Assets
 
-
54
59
-
4-21.
Line of Business
 
-
54
59
-
4-22.
Affiliate Transactions
 
-
54
59
-
4-23.
Additional Assurances.
 
-
54
60
-
4-24.
Adequacy of Disclosure.
 
-
55
60
-
4-25.
Investments
 
-
55
61
-
4-26.
Prepayments of Indebtedness.
 
-
55
61
-
4-27.
Other Covenants
 
-
56
61
-
4-28.
Labor Matters
 
-
56
61
-
4-29.
Restricted Payments.
 
-
56
61
-
4-30.
Solvency.
 
-
57
62
-
4-31.
Material Contracts.
 
-
57
62
-
4-32.
Customer Relations.
 
-
57
62
-
4-33.
Consents.
 
-
57
62
-
4-34.
Amendment of Material Documents.
 
-
57
63
-
4-35.
Use of Proceeds.
 
-
57
63
-
4-36.
Compliance with Leases.
 
-
58
63
-
 
 
 
 
 
 
 
Article 5 - Financial Reporting and Performance Covenants:
 
-
58
63
-
 
 
 
 
 
 
 
5-1.
Maintain Records
 
-
58
63
-
5-2.
Access to Records.
 
-
58
64
-
5-3.
Prompt Notice to Agent.
 
-
59
64
-




iii


--------------------------------------------------------------------------------






5-4.
Intentionally Omitted.
 
-
60
65
-
5-5.
Borrowing Base Certificates
 
-
60
65
-
5-6.
Monthly Reports
 
-
60
66
-
5-7.
Quarterly Reports
 
-
61
66
-
5-8.
Annual Reports.
 
-
61
66
-
5-9.
Fiscal Year.
 
-
62
67
-
5-10.
Inventories, Appraisals, and Audits.
 
-
62
67
-
5-11.
Additional Financial Information.
 
-
63
68
-
5-12.
Consolidated Fixed Charge Coverage Ratio. Availability (Revolving Credit).
 
-
63
69
-
 
 
 
 
 
 
 
Article 6 - Use and Collection of Collateral:
 
-
63
69
-
 
 
 
 
 
 
 
6-1.
Use of Inventory Collateral.
 
-
63
69
-
6-2.
Adjustments and Allowances
 
-
64
69
-
6-3.
Validity of Accounts.
 
-
64
69
-
6-4.
Notification to Account Debtors
 
-
64
70
-
 
 
 
 
 
 
 
Article 7 - Cash Management. Payment of Liabilities:
 
-
65
70
-
 
 
 
 
 
 
 
7-1.
Depository Accounts.
 
-
65
70
-
7-2.
Credit Card Receipts.
 
-
65
70
-
7-3.
The Concentration, Blocked, and Operating Accounts.
 
-
65
71
-
7-4.
Proceeds and Collection of Accounts.
 
-
66
72
-
7-5.
Payment of Liabilities.
 
-
67
72
-
7-6.
The Operating Account
 
-
68
73
-
 
 
 
 
 
 
 
Article 8 - Grant of Security Interest:
 
-
68
74
-
 
 
 
 
 
 
 
8-1.
Grant of Security Interest
 
-
68
74
-
8-2.
Extent and Duration of Security Interest
 
-
69
75
-
8-3.
Use of Assets.
 
-
69
75
-
 
 
 
 
 
 
 
Article 9 - Agent As Borrower’s Attorney-In-Fact:
 
-
69
75
-
 
 
 
 
 
 
 
9-1.
Appointment as Attorney‑In‑Fact.
 
-
69
75
-
9-2.
No Obligation to Act.
 
-
70
76
-
 
 
 
 
 
 
 
Article 10 - Events of Default:
 
-
70
76
-
 
 
 
 
 
 
 
10-1.
Failure to Pay Revolving Credit and or FILO Facility.
 
-
71
76
-
10-2.
Failure To Make Other Payments.
 
-
71
76
-
10-3.
Failure to Perform Covenant or Liability (No Grace Period).
 
-
71
76
-
10-4.
Failure to Perform Covenant or Liability (Limited Grace Period).
 
-
71
77
-
10-5.
Failure to Deliver Borrowing Base Certificates.
 
-
71
77
-
10-6.
Failure to Perform Covenant or Liability (Grace Period).
 
-
71
77
-
10-7.
Misrepresentation.
 
-
71
77
-
10-8.
Default of Other Debt.
 
-
72
77
-
10-9.
Default of Leases.
 
-
72
77
-
10-10.
Uninsured Casualty Loss.
 
-
72
77
-
10-11.
Judgment. Restraint of Business.
 
-
72
77
-






iv


--------------------------------------------------------------------------------






10-12.
Business Failure.
 
-
72
78
-
10-13.
Bankruptcy.
 
-
72
78
-
10-14.
Indictment ‑ Forfeiture
 
-
73
78
-
10-15.
Default by Guarantor or Subsidiary
 
-
73
78
-
10-16.
Termination of Guaranty.
 
-
73
78
-
10-17.
Challenge to Loan Documents.
 
-
73
79
-
10-18.
ERISA.
 
-
73
79
-
10-19.
Material Contracts
 
-
73
79
-
10-20.
Change in Control.
 
-
74
79
-
 
 
 
 
 
 
 
Article 11 - Rights and Remedies Upon Default:
 
-
74
79
-
 
 
 
 
 
 
 
11-1.
Rights of Enforcement
 
-
74
79
-
11-2.
Sale of Collateral.
 
-
74
80
-
11-3.
Occupation of Business Location.
 
-
75
81
-
11-4.
Grant of Nonexclusive License
 
-
75
81
-
11-5.
Assembly of Collateral.
 
-
76
81
-
11-6.
Rights and Remedies.
 
-
76
81
-
11-7.
Warehouse Bailment Agreement.
 
 
-
82
-
 
 
 
 
 
 
 
Article 12 - Notices:
 
-
76
82
-
 
 
 
 
 
 
 
12-1.
Notice Addresses.
 
-
76
82
-
12-2.
Notice Given.
 
-
77
83
-
 
 
 
 
 
 
 
Article 13 - Term:
 
-
78
84
-
 
 
 
 
 
 
 
13-1.
Termination of Revolving Credit and FILO Facility.
 
-
78
84
-
13-2.
Effect of Termination
 
-
78
84
-
 
 
 
 
 
 
 
Article 14 - General:
 
-
78
84
-
 
 
 
 
 
 
 
14-1.
Protection of Collateral
 
-
78
84
-
14-2.
Successors and Assigns.
 
-
78
84
-
14-3.
Severability.
 
-
78
84
-
14-4.
Amendments. Course of Dealing.
 
-
79
85
-
14-5.
Power of Attorney.
 
-
79
85
-
14-6.
Application of Proceeds
 
-
79
85
-
14-7.
Costs and Expenses of Agent.
 
-
79
85
-
14-8.
Copies and Facsimiles.
 
-
80
86
-
14-9.
New York Law.
 
-
80
86
-
14-10.
Consent to Jurisdiction.
 
-
80
86
-
14-11.
Indemnification
 
-
81
87
-
14-12.
Rules of Construction.
 
-
81
87
-
14-13.
Intent.
 
-
83
89
-
14-14.
Right of Set‑Off.
 
-
83
89
-
14-15.
Maximum Interest Rate
 
-
83
89
-
14-16.
Waivers.
 
-
83
89
-
14-17.
Confidentiality.
 
-
84
90
-
14-18.
Press Releases
 
-
85
91
-




v


--------------------------------------------------------------------------------






14-19.
No Advisory or Fiduciary Responsibility
 
-
85
91
-
14-20.
No Other Duties.
 
-
86
92
-
14-21.
USA PATRIOT Act Notice
 
-
86
92
-
14-22.
Foreign Asset Control Regulations.
 
-
86
92
-
14-23.
Obligations of Lenders Several.
 
-
86
92
-
14-24.
Existing Loan Agreement Amended and Restated.
 
-
86
92
-
14-25.
Keepwell.
 
 
-
93
-
















































vi


--------------------------------------------------------------------------------






EXHIBITS
2-8        :    Revolving Credit Note
2-8(A)        :    FILO Note    
4-2        :    Related Entities
4-3        :    Trade Names
4-4        :    Intellectual Property
4-5        :    Locations, Leases, and Landlords
4-6        :    Encumbrances
4-7        :    Indebtedness
4-8        :    Insurance Policies
4-10        :    Capital Leases
4-13        :    Taxes
4-17        :    Litigation
4-22        :    Permitted Management Fees and Other Affiliated Transactions
4-23        :    Excluded Assets
4-28        :    Collective Bargaining Agreements to be included if necessary
4-31        :    Material Contracts
5-5        :    Form of Borrowing Base Certificate
6-3        :    Bonds and Deposits
7-1        :    DDAs
7-2        :    Credit Card Arrangements



vii


--------------------------------------------------------------------------------

Execution VersionEXECUTION COPY



THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
September 22, 2011
THIS THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
is made between
Bank of America, N.A. (in such capacity, the “Agent”), a national banking
association with offices at 100 Federal Street, 9th Floor, Boston, Massachusetts
02110, as agent for the ratable benefit of the “Lenders” who are, at present,
those financial institutions identified on the signature pages of this Agreement
or who otherwise become “Lenders” pursuant to the terms of this Agreement from
time to time;
and
the Lenders party hereto,
and
Aeropostale, Inc., (hereinafter, the “Borrower”), a Delaware corporation with
its principal executive offices at 112 West 34th Street, New York, New York
10120;
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,
WITNESSETH:
WHEREAS, the Borrower entered into that certain Second Amended and Restated Loan
and Security Agreement dated as of November 13, 2007 with Bank of America, N.A.,
as the sole lender (as amended and in effect, the “Existing Loan Agreement”);
and
WHEREAS, the Borrower, the Agent and the Lenders party hereto desire to amend
and restate the Existing Loan Agreement in order (a) to increase the amount of
the Loan Ceiling (as hereinafter defined) to $175,000,000.00,230,000,000.00,
which amount is subject to increase or decrease in accordance with the
provisions of this Agreement, and (b) to make certain other amendments to the
terms and conditions of the Existing Loan Agreement; and
NOW, THEREFORE, the parties hereto agree that the Existing Loan Agreement is
hereby amended and restated in its entirety to read as follows:
Article 1 - Definitions:
As herein used, the following terms have the following meanings or are defined
in the section of this Agreement so indicated:
“Acceptable L/C Inventory”: Inventory which is the subject of a commercial L/C
in favor of a foreign manufacturer or vendor of such Inventory, which Inventory
is to be manufactured for, or delivered to, the Loan Parties and will become
Acceptable In-Transit Inventory within seventy-five (75) days after the date of
issuance of the commercial L/C.



--------------------------------------------------------------------------------






“Acceptable In-Transit Inventory”: Inventory that is in-transit to a Loan Party,
(a) for which both title and risk of loss to which have passed to the Loan
Party;
(b) which Inventory has been placed with a carrier (f.o.b.) for shipment to the
Loan Parties, and which Inventory is scheduled to be received within fifty (50)
days at a Loan Party’s distribution center in the United States;
(c) for which a Document of Title has been issued in favor of the Loan Party, as
consignee, and in each case as to which the Agent has Control over such
Documents of Title and a perfected security interest which is prior and superior
to all security interests, claims, and all Encumbrances other than Permitted
Encumbrances having priority under applicable Requirements of Law (it being
understood, however, that the Agent will not require physical possession of the
Documents of Title or any foreign filings to be deemed “perfected”);
(d) which Inventory is insured to the reasonable satisfaction of the Agent
(including, without limitation, marine cargo insurance); and
(d) the Agent has received agreements (to the extent relevant to such Inventory)
with (i) each sourcing agent under any of the Loan Party’s sourcing agreements,
and (ii) each Loan Party’s carriers, freight forwarders, and customs brokers,
each satisfactory in form and substance to the Agent.
Notwithstanding the foregoing, the Agent may, in its reasonable business
judgment, exclude any particular Inventory from the definition of “Acceptable
In-Transit Inventory” in the event the Agent determines that such Inventory is
subject to any Person’s right of reclamation, repudiation, stoppage in-transit
or any event has occurred or is reasonably anticipated by the Agent to arise
which may otherwise adversely impact the ability of the Agent to realize upon
such Inventory.
“Acceptable Inventory”: Such of the Loan Parties’ Inventory, at such locations,
and of such types, character, qualities and quantities, as the Agent in its
reasonable discretion from time to time determines to be acceptable for
borrowing, including, without limitation, Acceptable In-Transit Inventory and
Acceptable L/C Inventory (but excluding Blank Stock Inventory), as to which
Inventory, the Agent has a perfected security interest which is prior and
superior to all security interests, claims, and all Encumbrances other than
Permitted Encumbrances with priority under applicable Requirements of Law.
Without limiting the generality of the foregoing, Acceptable Inventory shall in
no event include Inventory that is not salable, non-merchandise categories (such
as labels, bags and packaging), Inventory not located in the United States
(other than Acceptable In-Transit Inventory and Acceptable L/C Inventory),
samples, damaged goods, return-to-vendor merchandise, and packaway Inventory.
“Accounts” and “Accounts Receivable”: include, without limitation, “accounts” as
defined in the UCC, and also all: accounts, accounts receivable, credit card
receivables, notes, drafts, acceptances, and other forms of obligations and
receivables and rights to payment for credit extended and for goods sold or
leased, or services rendered, whether or not yet earned by performance; all
“contract rights” as formerly defined in the UCC; all Inventory which gave rise
thereto, and all rights associated with such Inventory, including the right of
stoppage in transit; and all reclaimed, returned, rejected or repossessed
Inventory (if any) the sale of which gave rise to any Account. As used in the
definition of “Eligible Credit Card Receivables” set forth herein, the terms
“Accounts” and “Accounts Receivable” shall also include “payment intangibles” as
defined in the UCC.



2


--------------------------------------------------------------------------------






“ACH”:    Automated clearing house.
“Account Debtor”:    Has the meaning given that term in the UCC and includes all
credit card processors of the Loan Parties.
“Additional Commitment Lender”: Is defined in Section 2-24.
“Adjusted Eurodollar Rate”:    With respect to any Eurodollar Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
“Aeropostale Canada”: Aeropostale Canada, Inc., an Ontario Canada corporation
with a United States address of 112 West 34th Street., New York, New York 10120,
a wholly owned Subsidiary of the Borrower.
“Affiliate”:    With respect to any two Persons, a relationship in which (a) one
holds, directly or indirectly, not less than twenty-five percent (25%) of the
capital stock, beneficial interests, partnership interests, or other equity
interests of the other; or (b) one has, directly or indirectly, the right, under
ordinary circumstances, to vote for the election of a majority of the directors
(or other body or Person who has those powers customarily vested in a board of
directors of a corporation); or (c) not less than twenty-five percent (25%) of
their respective ownership is directly or indirectly held by the same third
Person.
“AGC”:    Aero GC Management LLC, a Virginia Limited Liability Company with an
address of 112 West 34th Street., New York, New York 10120, a wholly owned
Subsidiary of the Borrower.
“Agency Agreement”:     That certain Agency Agreement entered into among the
Agent and Lenders dated as of the Effective Date, regarding the loan arrangement
contemplated by this Agreement and the Loan Documents, as amended and in effect
from time to time.
“Agent”: Defined in the Preamble.
“Agent’s Rights and Remedies”: Is defined in Section 11-6.
“Aggregate Outstandings (FILO)”:    At any time of determination, the sum of the
FILO Loans outstanding.
“Aggregate Outstandings (Revolving Credit)”:    At any time of determination,
the sum of (a) the Revolving Credit Loans outstanding, plus (b) the Stated
Amount of L/Cs outstanding.
“Applicable Margin”:


(1)    With respect to the Revolving Credit Loans:


(a) From the Effective Date through and including January 31, 2012, the
percentages set forth in Level I of the pricing grid below; and











3


--------------------------------------------------------------------------------






(b) After February 1, 2012, the following percentages based upon the following
performance criteria:
Level
Average Outstandings
Eurodollar Loans Margin


Prime Rate Margin
Line (Unused) Fee
I
Less than $87,500,000.00
1.50%
0.50%
0.25%
II
Greater than or equal to $87,500,000.00
1.75%
0.75%
0.25%



The Applicable Margin shall be adjusted quarterly as of the first day of each
February, May, August, and November, commencing February 1, 2012 based upon the
Borrower’s Average Outstandings calculated for the most recent quarter then
ended. Upon the occurrence of an Event of Default, at the option of the Agent,
interest shall be determined in the manner set forth in Section 2-10(f).
(2) With respect to the FILO Loans:


Eurodollar Loans Margin


Prime Rate Margin
Line (Unused) Fee
3.50%
2.50%
0.25%



“Appraised Value”:    The(i) With respect to Inventory, the net appraised
liquidation value of the Loan Parties’ Inventory as set forth in the Loan
Parties’ stock ledger (expressed as a percentage of the Cost of such Inventory),
each as reasonably determined from time to time by the Agent in accordance with
its customary procedures and based upon the most recent appraisal conducted
hereunder by an independent appraiser reasonably satisfactory to the Agent, and
(ii) with respect to Trademarks, the appraised forced liquidation value thereof,
net of costs and expenses to be incurred in connection with any such
liquidation, each as reasonably determined from time to time by the Agent in
accordance with its customary procedures and based upon the most recent
appraisal conducted hereunder by an independent appraiser reasonably
satisfactory to the Agent.
“Approved Fund”: Any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender
(c) an entity or an Affiliate of an entity that administers or manages a Lender,
or (d) the same investment advisor or an advisor under common control with such
Lender, Affiliate or advisor, as applicable.
“Arranger”: Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its capacity
as sole lead arranger and sole book manager.
“Availability (FILO)”:    The lesser of the Loan Ceiling (FILO) or the Borrowing
Base (FILO) minus the then unpaid principal balance of the Loan Account (FILO).
“Availability (Revolving Credit)”:    The lesser of the Loan Ceiling (Revolving
Credit) or the Borrowing Base (Revolving Credit);

4


--------------------------------------------------------------------------------






Minus
(I)    The then unpaid principal balance of the Loan Account (Revolving Credit).
Minus
(II)    The then Stated Amount of all L/C’s.
Minus
(III)    Unreimbursed L/C Obligations.
“Average Outstandings (FILO)”:    For any three month period, the average
Aggregate Outstandings (FILO) during such period.
“Average Outstandings (Revolving Credit)”:    For any three month period, the
average Aggregate Outstandings (Revolving Credit) during such period.
“AWI”: Aeropostale West, Inc., a Delaware corporation with an address of 201
Willowbrook Blvd., Wayne125 Chubb Avenue, Lyndhurst, New Jersey 07470,07071, a
wholly owned Subsidiary of the Borrower.
“Bank Products”:    Any services or facilities provided to a Loan Party by the
Agent or any Lender or any of their respective Affiliates (but excluding Cash
Management Services), including without limitation, on account of leasing,
purchase cards, supply chain finance services (including, without limitation,
trade payable services and supplier accounts receivable purchases), swap and
other hedging contracts.
“Bank Product Reserves”:    Such reserves as the Agent from time to time
determine in its reasonable discretion exercised in good faith as being
necessary or appropriate to reflect the liabilities and obligations of the Loan
Parties with respect to Bank Products then provided or outstanding.
“Bankruptcy Code”:    Title 11, U.S.C., as amended from time to time.
“Base Rate Loan”:    Each (i) Revolving Credit Loan while bearing interest at
the Prime Rate, which, for the avoidance of doubt, shall include all Swing Line
Loans, and (ii) FILO Loan, in each case while bearing interest at the Prime
Rate.
“Blank Stock Inventory”: Inventory of the Loan Parties which consists of blank
t-shirts and other items of apparel which are in the possession of third Persons
for processing, which Inventory otherwise would be deemed Acceptable Inventory.
“Blocked Account”:    Is defined in Section 7-3.
“Borrower”:    Is defined in the Preamble.
“Borrowing Base (FILO)”:    The amountsamount calculated pursuant to the
following formulae, as applicableformula:

5


--------------------------------------------------------------------------------






(ai)     For so long as the aggregate outstanding amount of Revolving Credit
Loans and the Stated Amount of L/Cs is less than or equal to $75,000,000.00 in
the aggregate, the result of    50% of the most recent Appraised Value of
Eligible Trade Names;
minus
(ii)    Reserves in respect of Eligible Trade Names.
“Borrowing Base (Revolving Credit)”:    The amount calculated pursuant to the
following formula:
(i)    9590% of the book value (as determined in accordance with GAAP) of
Acceptable Inventory,
plus
(ii)    90% of the face amount of Eligible Credit Card Receivables;
minus
(iii)    Reserves.
(b)     If the aggregate outstanding amount of Revolving Credit Loans and the
Stated Amount of L/Cs, at any time, exceeds $75,000,000.00 in the aggregate,
from and after such date through and including the Maturity Date, the result of
the following:(i)    90% of the most recent Appraised Value of Acceptable
Inventory multiplied by the Cost of Acceptable Inventory,;
plus
(ii)    90% of the face amount of Eligible Credit Card Receivables;
minus
(iii)    Reserves.
“Borrowing Base Certificate”:        Is defined in Section 5-5.
“Business Day”:    Any day other than (a) a Saturday or Sunday; (b) any day on
which banks in Boston, Massachusetts or New York, New York, generally are not
open to the general public for the purpose of conducting commercial banking
business; or (c) a day on which the Agent is not open to the general public to
conduct business, and, if such day relates to any Eurodollar Loan, means any
such day on which dealings in dollar deposits are conducted by and between banks
in the London interbank market.
“Business Plan”:    The Borrower’s then current business plan and any revision,
amendment, or update of such business plan to which the Agent has provided its
written sign-off.
“Capital Expenditures”:    The expenditure of funds or the incurrence of
liabilities which are capitalized in accordance with GAAP, provided that for
purposes of this Agreement, capital expenditures funded by the proceeds from the
incurrence of Indebtedness permitted hereunder, by the proceeds received from
the sale

6


--------------------------------------------------------------------------------






of assets permitted pursuant to §4-12(d) hereof, by casualty insurance proceeds
or condemnation proceeds shall, to the extent of such proceeds, not be deemed
Capital Expenditures.
“Capital Lease”:    Any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as liabilities on a balance sheet of
such Person under GAAP and the amount of which obligations shall be the
capitalized amount thereof determined in accordance with GAAP.
“Capital Lease Obligations”: With respect to any Person for any period, any
obligations associated with Capital Leases.
“Cash Dominion Event”:    Either (i) the occurrence and continuance of any Event
of Default, or (ii) the failure of the Borrower to maintain Availability
(Revolving Credit) in an amount greater than twelve and one-half percent (12.5%)
of the lesser of (A) the Commitments (Revolving Credit) and (B) the Borrowing
Base (Revolving Credit). For purposes of this Agreement, the occurrence of a
Cash Dominion Event shall be deemed continuing (i) so long as such Event of
Default has not been waived, and/or (ii) if the Cash Dominion Event arises as a
result of the Borrower’s failure to achieve Availability (Revolving Credit) as
required hereunder, until Availability (Revolving Credit) has exceeded twelve
and one-half percent (12.5%) of the lesser of (A) the Commitments (Revolving
Credit) and (B) the Borrowing Base (Revolving Credit), in either case, for sixty
(60) consecutive days, in which case a Cash Dominion Event shall no longer be
deemed to be continuing for purposes of this Agreement; provided that a Cash
Dominion Event shall be deemed continuing (even if an Event of Default is no
longer continuing and/or Availability (Revolving Credit) exceeds the required
amount for 60 consecutive days) at all times after a Cash Dominion Event has
occurred and been discontinued on two (2) occasions during any calendar year.
“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition by such Person, (ii) time deposits and
certificates of deposit of any commercial bank incorporated in the United States
of recognized standing having capital and surplus in excess of $100,000,000.00
with maturities of not more than twelve (12) months from the date of acquisition
by such Person, (iii) repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in clause (i) above,
provided that there shall be no restriction on the maturities of such underlying
securities pursuant to this clause (iii) entered into with a bank meeting the
qualifications specified in clause (ii) above, (iv) commercial paper issued by
the parent corporation of any commercial bank (provided that the parent
corporation and the bank are both incorporated in the United States) of
recognized standing having capital and surplus in excess of $500,000,000.00 and
commercial paper issued by any Person incorporated in the United States rated at
least A‑1 or the equivalent thereof by Standard & Poor’s Ratings Group or at
least P‑1 or the equivalent thereof by Moody’s Investors Service, Inc. and in
each case maturing not more than twelve (12) months after the date of
acquisition by such Person, and (v) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (v) above.
“Cash Management Reserves ”:    Such reserves as the Agent, from time to time,
determines in its reasonable discretion exercised in good faith as being
necessary or appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Cash Management Services then
provided or outstanding.

7


--------------------------------------------------------------------------------






“Cash Management Services”:        Any cash management services or facilities
provided to a Loan Party by the Agent, any Lender, or any of their respective
Affiliates, including, without limitation: (a) ACH transactions, (b) controlled
disbursement services, treasury, depository, overdraft, and electronic funds
transfer services, (c) foreign exchange facilities, (d) credit or debit cards,
and (e) merchant card services. ”
“Change in Control”:    The occurrence of any of the following:
(a) The acquisition, by any group of persons (within the meaning of the
Securities Exchange Act of 1934, as amended) or by any Person, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission) of 30% or more of the issued and outstanding capital stock of the
Borrower (on a fully diluted basis) having the right, under ordinary
circumstances, to vote for the election of directors of the Borrower.
(b) Persons (“Continuing Directors”) who (i) were directors of the Borrower on
the first day of any period consisting of twelve (12) consecutive calendar
months (the first of which twelve (12) month periods commencing with the first
day of the month during which this Agreement was executed), or (ii) subsequently
became directors of the Borrower and whose initial election or initial
nomination for election subsequent to that date was approved by a majority of
the Continuing Directors then on the board of directors of the Borrower cease,
for any reason other than death or disability or replacement (in the ordinary
course of business and not as a result of any change in the equity ownership of
the Borrower),The Continuing Directors cease to constitute a majority of the
members of the board of directors of the Borrower.
(c) If the Borrower fails at any time to own, directly or indirectly, 100% of
the equity interests of any Subsidiary free and clear of all Encumbrances (other
than the Encumbrances in favor of the Agent), except where such failure is as a
result of a transaction permitted by the Loan Documents.
“Chattel Paper”:    Has the meaning given that term in the UCC.
“Collateral”:    Is defined in Section 8-1.
“Commercial Tort Claim”: Has the meaning given that term in the UCC.
“Commitment”: Subject to the provisions of Sections 2-23 and 2-24, as of the
First Amendment Effective Date, as follows:
LENDER
DOLLAR COMMITMENT (REVOVING CREDIT)
COMMITMENT PERCENTAGE (REVOLVING CREDIT)
DOLLAR COMMITMENT (FILO)
COMMITMENT PERCENTAGE (FILO)
Bank of America, N.A.
$110,000,000.00
55.00%
$100,000,000.0015,000,000.00
57.1428550.00%
Wells Fargo Bank, National Association
$90,000,000.00
45.00%
$75,000,000.0015,000,000.00
42.8571550.00%

“Commitment Increase”: Is defined in Section 2-24.
“Commitment Percentage”:     As provided in the Definition of “Commitment”,
above Commitment Percentage (FILO) and/or Commitment Percentage (Revolving
Credit), as the context may require.
“Commitment Percentage (FILO)”:     As provided in the Definition of
“Commitment”, above.

8


--------------------------------------------------------------------------------






“Commitment Percentage (Revolving Credit)”:     As provided in the Definition of
“Commitment”, above.
“Commodity Exchange Act”: The Commodity Exchange Act (7 U.S.C. § 1 et seq.).
“Concentration Account”:    Is defined in Section 7-3.
“Confirmation Agreement”: That certain Joinder, Confirmation, and Amendment of
Ancillary Loan Documents dated as of the Effective Date entered into among the
Loan Parties and the Agent, as amended and in effect from time to time.
“Consolidated”: With reference to any term defined herein, shall mean that term
as applied to the accounts of the Borrower and its Subsidiaries, consolidated in
accordance with GAAP.
“Consolidated EBITDA”: At any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Charges, (ii) the provision for federal, state, local and
foreign income Taxes, (iii) depreciation and amortization expense, (iv) other
non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Borrower and its Subsidiaries for such Measurement Period), and (v) such
other non-recurring expenses or cost savings arising from or relating to
Permitted Acquisitions as may be agreed by the Agent from time to time, minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) federal, state, local and foreign income tax credits and (ii) all
non-cash items increasing Consolidated Net Income (in each case of or by
Borrower and its Subsidiaries for such Measurement Period), all as determined on
a Consolidated basis in accordance with GAAP.
“Consolidated Fixed Charge Coverage Ratio”: At any date of determination, the
ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made during such period, minus (iii) the aggregate amount of
federal, state, local and foreign income taxes paid in cash during such period
(but not less than zero) to (b) Debt Service Charges, in each case, of or by
Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP.
“Consolidated Interest Charges”: For any Measurement Period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under swap or hedging
contracts, but excluding any non-cash or deferred interest financing costs, and
(b) the portion of rent expense with respect to such period under Capital Lease
Obligations that is treated as interest in accordance with GAAP, in each case of
or by Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP.
“Consolidated Net Income”: As of any date of determination, the net income of
the Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP,
provided, however, that there shall be excluded (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the income (or loss) of
such Person during such Measurement Period in which any other Person has a joint
interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to such Person during such period, (c) the
income (or loss) of such Person during such Measurement Period and accrued prior
to the date it becomes a Subsidiary of a Person or any of such Person’s
Subsidiaries or is merged into or consolidated with a Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries, and (d) the income of any direct or indirect Subsidiary of a
Person to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that

9


--------------------------------------------------------------------------------






income is not at the time permitted by operation of the terms of its
organization documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, except
that Borrower’s equity in any net loss of any such Subsidiary for such
Measurement Period shall be included in determining Consolidated Net Income.
“Continuing Directors”: The directors of the Borrower as of First Amendment
Effective Date and each other director if such director’s election or nomination
for the election to the board of directors of the Borrower is approved by a
majority of the then Continuing Directors.
“Control”: Has the meaning given that term in the UCC.
“Copyrights”: Collectively, with respect to each Loan Party, all copyrights
(whether statutory or common law, whether established or registered in the
United States or any other country or any political subdivision thereof whether
registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Loan Party, in each case,
whether now owned or hereafter created or acquired by or assigned to such Loan
Party, including, without limitation, the registrations and applications listed
in Loan Party annexed hereto, together with any and all (i) rights and
privileges arising under applicable Requirements of Law with respect to such
Loan Party’s use of such copyrights, (ii) reissues, renewals, continuations and
extensions thereof, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present or future infringements thereof.
“Cost”:    The lower of:
(a) the calculated cost of purchases, as determined from invoices received by
the Borrower, the Borrower’s purchase journal or stock ledger, based upon the
Borrower’s accounting practices, known to the Agent, which practices are in
effect on the date on which this Agreement was executed; or
(b) the cost equivalent of the lowest ticketed or promoted price at which the
subject inventory is offered to the public, after all mark-downs (whether or not
such price is then reflected on the Borrower’s accounting system), which cost
equivalent is determined in accordance with the retail method of accounting,
reflecting the Borrower’s historic business practices.
The term “Cost” does not include Inventory capitalization costs or other
non-purchase price charges (such as freight) used in the Borrower’s calculation
of cost of goods sold.
“Cost Factor”:    The result of 1 minus the Borrower’s then cumulative markup
percent derived from the Borrower’s purchase journal on a rolling 12-month
basis.
“Costs of Collection”:    Includes, without limitation (a) all reasonable
out-of-pocket expenses incurred by the Agent, the Arranger and their respective
Affiliates, in connection with this Agreement and the other Loan Documents,
including without limitation (i) the reasonable fees, charges and disbursements
of (A) counsel for the Agent and the Arranger, (B) appraisers, (C) commercial
finance examiners, and (D) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Liabilities, (ii) in
connection with (A) the syndication of the credit facilities provided for
herein, (B) the preparation, negotiation, administration, management, execution
and delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby

10


--------------------------------------------------------------------------------






shall be consummated), (C) the enforcement or protection of their rights in
connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral or in connection with any proceeding
under the Bankruptcy Code, including, without limitation, in each case under
this clause (C), outside consultants for the Agent, or (D) any workout,
restructuring or negotiations in respect of any Liabilities; and (b) with
respect to the Issuer, and its Affiliates, all reasonable out-of-pocket expenses
incurred in connection with the issuance, amendment, renewal or extension of any
L/C or any demand for payment thereunder.
“Covenant Compliance Event”: Either (a) an Event of Default has occurred and is
continuing, or (b) Availability at any time is less than or equal to ten percent
(10%) of the lesser of the Commitments and the Borrowing Base. For purposes
hereof, the occurrence of a Covenant Compliance Event shall be deemed continuing
(i) so long as such Event of Default has not been waived, and/or (ii) if the
Covenant Compliance Event arises as a result of the Borrower’s failure to
achieve Availability as required hereunder, until Availability has exceeded ten
percent (10%) of the lesser of the Commitments and the Borrowing Base for sixty
(60) consecutive days, in which case a Covenant Compliance Event shall no longer
be deemed to be continuing for purposes of this Agreement.
“Credit Party” or “Credit Parties”: Means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each Issuer, (iv) the Arranger, (v) each
beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (vi) any other Person to whom Liabilities under this
Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.
“DDA”:    Any checking or other demand daily depository account maintained by a
Loan Party.
“Debt Service Charges”: For any Measurement Period, the sum of (a) Consolidated
Interest Charges paid or required to be paid for such Measurement Period, plus
(b) principal payments made or required to be made on account of Indebtedness
(excluding (i) the Obligations, (ii) any synthetic lease obligations but
including, without limitation, Capital Lease Obligations, and (iii) the types of
Indebtedness described in clauses (c), (d), and (f) of the definition of
Indebtedness) for such Measurement Period, in each case determined on a
Consolidated basis in accordance with GAAP.
“Default Interest Event”: The occurrence of any of the following:
(a) The acceleration of the time for payment of the Liabilities upon the
occurrence of an Event of Default.
(b) The occurrence of any Event of Default under Sections 10-1, 10-2, 10-12, or
10-13 hereof.
(c) The failure of the Borrower to comply with the provisions of Section 4-29,
Section 5-5 (which failure continues for five Business Days), or Sections 5-6 or
5-7 (which failures continue for fifteen (15) Business Days), or Article 7.
“Defaulting Lender”: Has the meaning given that term in the Agency Agreement.
“Deposit Account”:    Has the meaning given that term in the UCC.







11


--------------------------------------------------------------------------------






“Deteriorating Lender”: Has the meaning given that term in the Agency Agreement.
“Documents”:    Has the meaning given that term in the UCC.
“Documents of Title”:    Has the meaning given that term in the UCC.
“Dollar Commitment”: Dollar Commitment (FILO) and/or Dollar Commitment
(Revolving Credit), as the context may require.
“Dollar Commitment (FILO)”:    As provided in the Definition of “Commitment”,
above.
“Dollar Commitment (Revolving Credit)”:    As provided in the Definition of
“Commitment”, above.
“Effective Date”: The date upon which the conditions precedent set forth in
Article 3 hereof have been satisfied or waived and this Agreement has become
effective.
“Eligible Credit Card Receivables”:    As of any date of determination, Accounts
due to a Loan Party from VISA, MasterCard, American Express, Diners Club,
Discovercard, and other major credit card processors reasonably acceptable to
the Agent, in its reasonable discretion, as arise in the ordinary course of
business, and which have been earned by performance and are deemed by the Agent
in its discretion to be eligible for inclusion in the calculation of the
Borrowing Base. None of the following shall be deemed to be Eligible Credit Card
Receivables:
(a)    Accounts that have been outstanding for more than five (5) Business Days
from the date of sale;
(b)    Accounts with respect to which a Loan Party does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Agent);
(c)    Accounts that are not subject to a first priority security interest in
favor of the Agent;
(d)    Accounts which are disputed, are with recourse, or with respect to which
a claim, counterclaim, offset or chargeback has been asserted by the related
credit card processor (but only to the extent of such dispute, counterclaim,
offset or chargeback);
(e)    Accounts as to which the credit card processor has the right under
certain circumstances to require a Loan Party to repurchase the Accounts from
such credit card processor;
(f)    Accounts arising from the use of a private label credit card of a Loan
Party; or
(g)    Accounts (other than VISA, Master Card, American Express, Diners Club and
Discovercard) which the Agent determines in its reasonable commercial discretion
acting in good faith to be unlikely to be collected.
“Eligible Trade Names”: Trademarks of the Loan Parties which, except as
otherwise agreed by the Agent, in its reasonable discretion, satisfies all of
the following conditions:
(a)    such Trademark is validly registered with the United States Patent and
Trademark Office;





12


--------------------------------------------------------------------------------






(b)    a Loan Party owns such Trademark, free and clear of any Encumbrances
other than Encumbrances granted to the Agent;
(c)    (i) such Loan Party is in compliance in all respects with the
representations, warranties and covenants set forth in the Loan Documents
relating to such Trademark, and (ii) without limiting the provisions of the
foregoing clause (i), except as otherwise agreed in writing by the Agent, such
Trademark is not the subject of any material litigation or other material legal
proceeding with respect to infringement by third parties;
(d)    the Agent shall have received an appraisal (based upon Appraised Value)
of such Trademark by a third party appraiser reasonably acceptable to the Agent
and otherwise in form and substance reasonably satisfactory to the Agent; and
(e)    the Agent shall have received evidence that (i) all actions have been
taken that the Agent may reasonably deem necessary or appropriate in order to
create a first-priority, perfected security interest, and (ii) all filings
reasonably requested by the Agent have been filed with the United States Patent
and Trademark Office to further evidence the Agent’s Encumbrance on such
Trademark.
“Employee Benefit Plan”:    As defined in Section 3(2) of ERISA.
“Encumbrance”:    Each of the following:
(a) Any security interest, mortgage, pledge, hypothecation, lien, attachment, or
charge of any kind (including any agreement to give any of the foregoing); the
interest of a lessor under a Capital Lease; conditional sale or other title
retention agreement; sale (to the extent of recourse) of accounts receivable or
chattel paper; or other arrangement pursuant to which any Person is entitled to
any preference or priority with respect to the property or assets of another
Person or the income or profits of such other Person or which constitutes an
interest in property to secure an obligation; each of the foregoing whether
consensual or non‑consensual and whether arising by way of agreement, operation
of law, legal process or otherwise.
(b) The filing of any financing statement under the UCC or comparable law of any
jurisdiction.
“End Date”:    The date upon which bothall of the following events have
occurred: (a) all Liabilities (other than indemnities, not then due and payable,
which survive repayment of the FILO Loans, Revolving Credit Loans and L/Cs and
termination of the Commitments) have been paid in full and (b, (b) all
outstanding L/Cs have expired, been returned to the Issuer undrawn or been cash
collateralized in an amount equal to 103% of the then Stated Amount of such
L/Cs, or supported by a so-called “back-to-back” letter of credit in form and
substance and issued by a bank reasonably satisfactory to the Agent in its sole
and absolute discretion, in an amount equal to 103% of the then Stated Amount of
all outstanding L/Cs, and (c) all obligations of the Agent, Issuer, or any
Lender to make loans and advances and to provide other financial accommodations
to the Borrower hereunder shall have been irrevocably terminated.
“Environmental Laws”:    All of the following:
(a) Any and all federal, state, local or municipal laws, rules, orders,
regulations, statutes, ordinances, codes, decrees or requirements which regulate
or relate to, or impose any standard of conduct or liability on account of or in
respect to environmental protection matters, including, without limitation,
Hazardous Materials, as are now or hereafter in effect.

13


--------------------------------------------------------------------------------






(b) The common law relating to damage to Persons or property from Hazardous
Materials.
“Equipment”:    Includes, without limitation, “equipment” as defined in the UCC,
and also all motor vehicles, rolling stock, machinery, office equipment, plant
equipment, tools, dies, molds, store fixtures, furniture, and other goods,
property, and assets which are used and/or were purchased for use in the
operation or furtherance of the Borrower’s business, and any and all accessions
or additions thereto, and substitutions therefor.
“ERISA”:    The Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate”:    Any Person which is under common control with the Borrower
within the meaning of Section 4001 of ERISA or is part of a group which includes
the Borrower and which would be treated as a single employer under Section 414
of the Internal Revenue Code of 1986, as amended.
“Eurodollar Business Day”:    Any day which is both a Business Day and a day on
which the principal Eurodollar market in which Bank of America, N.A.
participates is open for dealings in United States Dollar deposits.
“Eurodollar Loan”:    Any Revolving Credit Loan and/or FILO Loan which bears
interest at the Adjusted Eurodollar Rate.
“Eurodollar Rate”:    For any Interest Period with respect to a Eurodollar Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making a LIBOR
Rate available (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in Dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Loan being made, continued or converted by Bank of
America, N.A. and with a term equivalent to such Interest Period would be
offered by Bank of America, N.A.’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
“Events of Default”:    Is defined in Article 10.
“Excluded Swap Obligation”: With respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the guaranty by such Loan Party
under the Facility Guarantee of, or the grant under a Loan Document by such Loan
Party of a security interest to secure, such Swap Obligation (or any guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation thereof) by virtue of such Loan Party’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to Section
14-25 hereof and any and all guarantees of such Loan Party’s Swap Obligations by
other Loan Parties) at the time the guaranty of such Loan Party, or grant by
such Loan Party of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap or other hedging contract, such exclusion shall apply only to
the portion of such Swap Obligation that is attributable to swap and other
hedging contracts for which such guaranty or security interest is or becomes
illegal.



14


--------------------------------------------------------------------------------






“Excluded Taxes”: With respect to the Agent, any Lender, the Issuer or any other
recipient of any payment to be made by or on account of any obligation of the
Loan Parties hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Loan Party is located
and (c) in the case of a Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a change in
applicable Requirements of Law) to comply with Section 4-13(h), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Loan Parties with respect to such withholding tax
pursuant to Section 4-13(e) and (g) any U.S. federal, state or local backup
withholding tax, and (e) any U.S. federal withholding tax imposed under FATCA.
“Existing Loan Agreement”: Has the meaning set forth in the Recitals hereto.
“FATCA”: Current Section 1471 through 1474 of the Internal Revenue Code of 1986,
and the regulations promulgated thereunder, as amended and in effect, or any
amended version or successor provision that is substantively similar and, in
each case, any regulations promulgated thereunder and any interpretation and
other guidance issued in connection therewith.
“Federal Funds Effective Rate”:    For any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America, N.A. on such day on such transactions.
“Fee Letter”:    TheCollectively, (i) the letter agreement, dated June 15, 2011,
between the Borrower, the Agent, and Arranger with respect to certain fees
payable to the Agent, Arranger, and Lenders in connection with this Agreement,
and (ii) the letter agreement, dated the First Amendment Effective Date, among
the Borrower, the Agent and the Arranger with respect to certain fees payable to
the Agent, Arranger, and Lenders in connection with that certain Joinder and
First Amendment to Third Amended and Restated Loan and Security Agreement and
Amendment to Certain Other Ancillary Documents, dated the First Amendment
Effective Date, among the Borrower, the Guarantors, the Agent and the Lenders.
“FILO Facility”:    Is defined in Section 2-1(b).
“FILO Loan”:    A term of convenience which refers to so much of the unpaid
principal balance of the Loan Account (FILO) as bears the same rate of interest
for the same Interest Period.
“FILO Note”:    Is defined in Section 2-8(b).

15


--------------------------------------------------------------------------------






“FILO Reserve”: An amount equal to the difference (but not less than zero)
between (x) the lesser of (i) the Borrowing Base (FILO), and (ii) the
Commitments (FILO), and (y) the aggregate amount of FILO Loans then
outstanding.    
“First Amendment Effective Date”: February 21, 2014.
“Fixtures”:    Has the meaning given that term in the UCC.
“Foreign Asset Control Regulations”: Has the meaning set forth in Section 14-22.
“Foreign Lender”: Any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for Tax purposes. For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“GAAP”:    Principles which are consistent with those promulgated or adopted by
the Financial Accounting Standards Board and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made, provided, however, in the event of a Material Accounting
Change, then unless otherwise specifically agreed to by the Agent, the Borrower
shall include, with its monthly, quarterly, and annual financial statements a
schedule, certified by the Borrower’s chief financial officer, on which the
effect of such Material Accounting Change to the statement with which provided
shall be described. Notwithstanding the foregoing, any obligations of a Person
under a lease (whether existing now or entered into in the future) that is not
(or would not be) a Capitalized Lease Obligation under GAAP as in effect on the
Effective Date, shall not be treated as a Capitalized Lease Obligation solely as
a result of the adoption of changes in GAAP outlined by the Financial Accounting
Standards Board in its press release dated March 19, 2009.
“General Intangibles”:     Includes, without limitation, “general intangibles”
as defined in the UCC; and also all: rights to payment for credit extended;
deposits; amounts due to a Loan Party; credit memoranda in favor of a Loan
Party; warranty claims; tax refunds and abatements; insurance refunds and
premium rebates; all means and vehicles of investment or hedging, including,
without limitation, options, warrants, and futures contracts; records; customer
lists; telephone numbers; goodwill; causes of action; judgments; payments under
any settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of a Loan Party to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service bureau computer contracts, and computer data;
tapes, disks, semi‑conductors chips and printouts; trade secrets rights,
copyrights, mask work rights and interests, and derivative works and interests;
user, technical reference, and other manuals and materials; trade names,
trademarks, service marks, and all goodwill relating thereto; applications for
registration of the foregoing; and all other general intangible property of the
Loan Parties in the nature of intellectual property; proposals; cost estimates,
and reproductions on paper, or otherwise, of any and all concepts or ideas, and
any matter related to, or connected with, the design, development, manufacture,
sale, marketing, leasing, or use of any or all property produced, sold or
leased, by a Loan Party or credit extended or services performed, by a Loan
Party, whether intended for an individual customer or the general business of a
Loan Party, or used or useful in connection with research by a Loan Party.

16


--------------------------------------------------------------------------------






“Goods”:    Has the meaning given that term in the UCC.
“Goodwill”: Collectively, with respect to each Loan Party, the goodwill
connected with such Loan Party’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any other Intellectual
Property in which such Loan Party has any interest, (ii) all know-how, trade
secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any Person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of such Loan Party’s business.
“Guarantor” and “Guarantors”: means individually and collectively AWI, Jimmy’Z,
AGC, Aeropostale Procurement Company, Inc., Aeropostale Licensing, Inc., P.S.
from Aeropostale, Inc., GoJane LLC, and any other Subsidiary of the Borrower
which executes and delivers a Guarantor Agreement pursuant to the terms of this
Agreement from time to time.
“Guarantor Agreement”:    Each instrument and document executed by a Guarantor
of the Liabilities to evidence or secure the Guarantor’s guaranty thereof.
“Hazardous Materials”:    Any (a) hazardous materials, hazardous waste,
hazardous or toxic substances, petroleum products, which (as to any of the
foregoing) are defined or regulated as a hazardous material in or under any
Environmental Law and (b) oil in any physical state.
“Increase Effective Date”: Is defined in Section 2-24.
“Indebtedness”:    All indebtedness and obligations of or assumed by any Person
on account of or in respect to any of the following:
(a)    In respect of money borrowed (including any indebtedness which is
non‑recourse to the credit of such Person but which is secured by an Encumbrance
on any asset of such Person) whether or not evidenced by a promissory note,
bond, debenture or other written obligation to pay money.
(b)    In connection with any letter of credit or acceptance transaction
(including, without limitation, the face amount of all letters of credit and
acceptances issued for the account of such Person or reimbursement on account of
which such Person would be obligated).
(c)    In connection with the sale or discount of accounts receivable or chattel
paper of such Person other than the sale of retail Accounts to credit card
processors.
(d)    On account of deposits or advances.
(e)    As lessee under Capital Leases.
(f)    On account of net obligations under any swap or hedging contract.
(g)    With respect to obligations to purchase, redeem, retire, defease or
otherwise make any payment in respect of any equity interest in such Person or
any other Person, or any warrant, right or option to acquire such equity
interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends.

17


--------------------------------------------------------------------------------






“Indebtedness” also includes:
(x)    Indebtedness of others secured by an Encumbrance on any asset of such
Person, whether or not such Indebtedness is assumed by such Person.
(y)    Any guaranty, endorsement, suretyship or other undertaking pursuant to
which that Person may be liable on account of any Indebtedness of any third
party, other than endorsements of negotiable instruments for collection in the
ordinary course of business.
(z)    The Indebtedness of a partnership or joint venture in which such Person
is a general partner or joint venturer to the extent that the holder of such
Indebtedness has recourse to such Person.
“Indemnified Claim”:    Is defined in Section 14-11.
“Indemnified Person”:    Is defined in Section 14-11.
“Indemnified Taxes”: Taxes other than Excluded Taxes.
“Instruments”:    Has the meaning given that term in the UCC.
“Intellectual Property”: Collectively, all Copyrights, Patents, Trademarks,
Licenses and Goodwill.”
“Interest Payment Date”:    With reference to:
Each Eurodollar Loan: The last day of the Interest Period relating thereto and,
in addition, if such Eurodollar Loan has an Interest Period of greater than
three months, the last day of the third month of such Interest Period; the
Termination Date; and the End Date.
Each Base Rate Loan: the first day of each month; the Termination Date; and the
End Date.
“Interest Period”:    
(a) With respect to each Eurodollar Loan: Subject to Subsection (c), below, the
period commencing on the date of the making or continuation of, or conversion
to, the subject Eurodollar Loan and ending one, two, three or six months
thereafter, as the Borrower may elect by notice (pursuant to Section 2-5(a)) to
the Agent.
(b) With respect to each Base Rate Loan: Subject to Subsection (c), below, the
period commencing on the date of the making or continuation of or conversion to
such Base Rate Loan and ending on that date (i) as of which the subject Base
Rate Loan is converted to a Eurodollar Loan, as the Borrower may elect by notice
(pursuant to Section 2-5(a)) to the Agent, or (ii) on which the subject Base
Rate Loan is paid by the Borrower.
(c) The setting of Interest Periods is in all instances subject to the
following:





18


--------------------------------------------------------------------------------






(i)    Any Interest Period for a Base Rate Loan which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day.
(ii)    Any Interest Period for a Eurodollar Loan which would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day, unless that succeeding Business Day is in the next calendar month, in which
event such Interest Period shall end on the last Business Day of the month
during which the Interest Period ends.
(iii)    Subject to Subsection (iv), below, any Interest Period applicable to a
Eurodollar Loan, which Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period ends, shall end on the last Business Day of the month during which that
Interest Period ends.
(iv)    Any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.
(v)    The number of Interest Periods in effect at any one time is subject to
Section 2-10(d) hereof.
“Inventory”:    Includes, without limitation, “inventory” as defined in the UCC
and also all: packaging, advertising, and shipping materials related to any of
the foregoing, and all names or marks affixed or to be affixed thereto for
identifying or selling the same; Goods held for sale or lease or furnished or to
be furnished under a contract or contracts of sale or service by the Borrower,
or used or consumed or to be used or consumed in the Borrower’s business; Goods
of said description in transit: returned, repossessed and rejected Goods of said
description; and all documents (whether or not negotiable) which represent any
of the foregoing.
“Investment”:    Any direct or indirect acquisition or investment by such Loan
Party, whether by means of (a) the purchase or other acquisition of equity
interests of another Person, (b) a loan, advance or capital contribution to,
guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) any acquisition of the assets
or equity interests of any Person.
“Investment Property”:    Has the meaning given that term in the UCC.
“ISP”:        With respect to any L/C, the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance).
“Issuer”:    Bank of America, N.A. or Wells Fargo Bank, National Association
“Jimmy’Z”:    Jimmy’Z Surf Co., LLC, a Delaware limited liability company with
an address of 112 West 34th Street, New York, New York 10120, a wholly owned
Subsidiary of the Borrower.
“L/C”:    Any letter of credit, the issuance of which is procured by the Agent
for the account of the Borrower and any banker’s acceptance made on account of
such letter of credit.
“L/C Borrowing”: An extension of credit resulting from a drawing under any L/C
which has not been reimbursed on the date when made or refinanced as a Revolving
Credit Loan.

19


--------------------------------------------------------------------------------






“Lease”:    Any lease or other agreement, no matter how styled or structured,
pursuant to which the Borrower is entitled to the use or occupancy of any space.
“Lenders”:    Defined in the Preamble to this Agreement, and, as the context
requires, includes the Swing Line Lender.
“Letter of Credit Rights”: Has the meaning given that term in the UCC and also
shall refer to any right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded or at the time is entitled to demand
payment or performance.
“Liabilities” (in the singular, “Liability”):    Includes, without limitation,
all and each of the following, whether now existing or hereafter arising:
(a) Any and all direct and indirect liabilities, debts, and obligations of the
Borrower to the Agent or any Lender, each of every kind, nature, and description
under the Loan Documents.
(b) Each obligation to repay any loan, advance, indebtedness, note, obligation,
overdraft, or amount now or hereafter owing by the Borrower to the Agent or any
Lender under the Loan Documents (including all future advances whether or not
made pursuant to a commitment by the Agent or any Lender), whether or not any of
such are liquidated, unliquidated, primary, secondary, secured, unsecured,
direct, indirect, absolute, contingent, or of any other type, nature, or
description, or by reason of any cause of action which the Agent or any Lender
may hold against the Borrower under the Loan Documents.
(c) All notes and other obligations of the Borrower now or hereafter assigned to
or held by the Agent or any Lender with respect to the Loan Documents, each of
every kind, nature, and description.
(d) All interest, fees, and charges and other amounts which may be charged by
the Agent or any Lender to the Borrower under the Loan Documents and/or which
may be due from the Borrower to the Agent or any Lender under the Loan Documents
from time to time.
(e) All costs and expenses incurred or paid by the Agent or any Lender in
respect of any of the Loan Documents (including, without limitation, Costs of
Collection, reasonable attorneys’ fees, and all court and litigation costs and
expenses).
(f) Any and all covenants of the Borrower to or with the Agent or any Lender and
any and all obligations of the Borrower to act or to refrain from acting in
accordance with under Loan Documents.
(f) All obligations on account of Bank Products and Cash Management Services.
(g) Each of the foregoing as if each reference to the “Agent” and “Lender”
therein were to each of the Affiliates of such Persons.
Notwithstanding the foregoing, Liabilities of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.
“Line (Unused) Fee”:    Is defined in Section 2-13.Licenses”: Collectively, with
respect to each Loan Party, all license and distribution agreements with any
other Person with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Loan Party is a licensor or
licensee, distributor

20


--------------------------------------------------------------------------------






or distributee under any such license or distribution agreement, together with
any and all (i) renewals, extensions, supplements and continuations thereof,
(ii) income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present or future infringements or
violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.
“Line (Unused) Fee (FILO)”:    Is defined in Section 2-13(b).
“Line (Unused) Fee (Revolving Credit)”:    Is defined in Section 2-13(a).
“Liquidity Requirement”:    With respect to any acquisition or payment, (i) no
Suspension Event or Event of Default then exists or would arise from the
consummation of the specified transaction and the making of any payments with
respect thereto, (ii) the Borrower has furnished the Agent with a pro forma
balance sheet, income statement and cash flow statement (including, without
limitation, a projection of Availability (Revolving Credit)) for the subsequent
12 month period, after giving effect to the consummation of the specified
transaction and the making of any payments with respect thereto; and (iii) the
Agent is reasonably satisfied that Availability (Revolving Credit), after giving
effect to such specified transaction and the making of any payments with respect
thereto, will be at least equal to 20% of the Borrowing Base (Revolving Credit)
for the 12 months following such specified transaction and the making of such
payments; and (iv) the Agent is reasonably satisfied that, after giving effect
to such specified transaction and the making of any payments with respect
thereto, the Borrower will be solvent.
“Loan Account”:    Is defined in Section 2-7.Collectively, the Loan Account
(FILO) and Loan Account (Revolving Credit).
“Loan Account (FILO)”:    Is defined in Section 2-7(a).
“Loan Account (Revolving Credit)”:    Is defined in Section 2-7(a).
“Loan Ceiling (FILO)”:    $30,000,000.00, as may be modified from time to time
in accordance with Section 2-3(b) of this Agreement.
“Loan Ceiling”:    $175,000,000.00, (Revolving Credit)”:    $200,000,000.00, as
may be modified from time to time in accordance with Sections 2-3(a) and 2-24 of
this Agreement.
“Loan Documents”:    This Agreement, the Agency Agreement, Confirmation
Agreement, the Fee Letter, each instrument and document executed and/or
delivered as contemplated by Article 3, below, and each other instrument or
document from time to time executed and/or delivered in connection with the
arrangements contemplated hereby or in connection with any transaction which
arises out of any depository, letter of credit, interest rate protection,
foreign exchange or other hedging agreement, or other Bank Product, equipment
leasing services or other Cash Management Service, provided by the Agent, any
Affiliate of the Agent, [or any Lender], as each may be amended from time to
time.
“Loan Party” or “Loan Parties”: Individually and collectively the Borrower and
each Guarantor.
“Material Accounting Change”:    Any change in GAAP applicable to accounting
periods subsequent to the Borrower’s fiscal year most recently completed prior
to the execution of this Agreement, which change has a material effect on the
Borrower’s financial condition or operating results, as reflected on financial

21


--------------------------------------------------------------------------------






statements and reports prepared by or for the Borrower, when compared with such
condition or results as if such change had not taken place.
“Material Adverse Effect”:    A material adverse effect upon (i) the Loan
Parties business, assets, properties, liabilities (actual or contingent),
operations, financial affairs, or condition (financial or otherwise) taken as a
whole, or (ii) the Collateral, taken as a whole, or (iii) the ability of the
Loan Parties to perform their respective obligations under this Agreement and
the other Loan Documents, taken as a whole, or (iv) the validity,
enforceability, perfection or priority of this Agreement or the other Loan
Documents or of the rights and remedies of the Agent under any Loan Document,
taken as a whole. In determining whether any individual event would result in a
Material Adverse Effect, notwithstanding that such event in and of itself does
not have such effect, a Material Adverse Effect shall be deemed to have occurred
if the cumulative effect of such event and all other then existing events would
result in a Material Adverse Effect.
“Material Contract”: With respect to any Person, each contract to which such
Person is a party the termination of which contract could reasonably be expected
to have a Material Adverse Effect.
“Material Indebtedness”: Indebtedness (other than the Liabilities) of the Loan
Parties in an aggregate principal amount exceeding $10,000,000.00. For purposes
of determining the amount of Material Indebtedness at any time, (a) the amount
of the obligations in respect of any swap contract at such time shall be
calculated after taking into account the effect of any legally enforceable
netting agreement relating to such swap contracts, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.
“Maturity Date”:     September 22, 2016.
“Measurement Period”: At any date of determination, the most recently completed
twelve (12) months of the Borrower.
“Operating Account”:     Is defined in Section 7-3.
“Other Taxes”: All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, excluding, however, any such amounts imposed as a result of an
assignment by a Lender of its loan or Commitment.
“Participant”:    Is defined in Section 14-14, hereof.
“Patents”: Collectively, with respect to each Loan Party, all patents issued or
assigned to and all patent applications made by such Loan Party (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), including, without limitation, those
patents, patent applications listed in EXHIBIT 4-4 annexed hereto, together with
any and all (i) rights and privileges arising under applicable Requirements of
Law with respect to such Loan Party’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.



22


--------------------------------------------------------------------------------






“Payment Conditions”: At the time of determination with respect to any specified
transaction or payment, that:


(a) no Suspension Event or Event of Default then exists or would arise as a
result of entering into such transaction or the making such payment,


(b) after giving effect to such transaction or payment, Availability (Revolving
Credit) is equal to or greater than fifteen percent (15%) of the lesser of (1)
the Commitments (Revolving Credit) and (2) the Borrowing Base (Revolving
Credit),


(c) the Consolidated Fixed Charge Coverage Ratio, on a pro-forma basis for the
Measurement Period immediately prior to such transaction or payment, will be
equal to or greater than 1.0:1.0 (or, solely with respect to Restricted
Payments, 1.1:1.0), and


(d) for the six-month period immediately following such transaction or payment
and after giving effect to such transaction or payment, Availability (Revolving
Credit) shall be equal to or greater than fifteen percent (15%) of the lesser of
(1) the Commitments (Revolving Credit) and (2) the Borrowing Base (Revolving
Credit).


Prior to undertaking any transaction or payment which is subject to the Payment
Conditions, the Borrower shall deliver to the Agent a certificate of the
Borrower evidencing satisfaction of the conditions contained in clauses (b), (c)
and (d) above on a basis (including, without limitation, giving due
consideration to results for prior periods) reasonably satisfactory to the
Agent.


“Payment Intangibles”: Has the meaning given that term in the UCC and shall also
refer to any General Intangible under which the Account Debtor’s primary
obligation is a monetary obligation.
“Permitted Acquisition”:    The investment in, the purchase of stock of, or the
purchase of all or a substantial part of the assets or properties of, or
controlling interests in, any Person (other than the Borrower), or the entering
into of any transaction, series of transactions, merger (with the Borrower as
the surviving entity), consolidation or exchange of securities with any Person
(referred to herein as an “Acquisition”), in which each of the following
conditions are satisfied:
(a) The type of business of such Person is generally the same type of business
(or is included in the types of business) in which the Borrower is engaged or a
business reasonably related thereto;
(b) Immediately after giving effect to the transaction, the Payment Conditions
have been satisfied;
(c) Such Acquisition shall have been approved by the board of directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;
(d) For any Acquisition in an amount greater than $10,000,00.00, the Borrower
shall have furnished the Agent with thirty (30) days’ prior written notice of
such intended Acquisition and shall have furnished the Agent with a current
draft of the acquisition documents (and final copies thereof as and when
executed), copies of any third party accounting, financial, and legal due
diligence undertaken by the Loan Parties in connection with such Acquisition,
appropriate financial statements of the Person which is the subject of such
Acquisition, pro forma projected financial statements for the twelve (12) month
period following such Acquisition after giving effect to such Acquisition
(including balance sheets, cash flows and income

23


--------------------------------------------------------------------------------






statements by quarter (and, if available, by month) for the acquired Person,
individually, and on a Consolidated basis with all Loan Parties), and such other
information as the Agent may reasonably require, all of which shall be in form
reasonably satisfactory to the Agent;
(e) If the Acquisition involves the purchase of equity interests in a Person and
proceeds of any Revolving Credit Loan or FILO Loan will be used to pay the
purchase price or other amounts payable to the seller in connection with such
Acquisition, either (i) the legal structure of the Acquisition shall be
acceptable to the Agent in its discretion, or (ii) the Loan Parties shall have
provided the Agent with a favorable solvency opinion from an unaffiliated third
party valuation firm reasonably satisfactory to the Agent;
(f) After giving effect to the Acquisition, if the Acquisition is an Acquisition
of equity interests, a Loan Party shall acquire and own, directly or indirectly,
a majority of the equity interests in the Person being acquired and shall
control a majority of any voting interests or shall otherwise control the
governance of the Person being acquired; and
(g) All action required to be undertaken pursuant to Section 4-18(f) by any
Subsidiary created in connection with such transaction (including, but not
limited to, causing such Subsidiary to become a Guarantor hereunder) has been
completed, or, simultaneously with the consummation of such Acquisition, will be
completed, to the reasonable satisfaction of the Agent.
In all events, any assets acquired in a Permitted Acquisition must first satisfy
the eligibility requirements contained in this Agreement before the Borrower
shall be permitted to include any such assets in the Borrowing Base. Without
limiting the foregoing and the provisions of Section 5-10(c), the Agent shall
have obtained, at the Borrower’s expense, a satisfactory appraisal and audit
with respect to such acquired assets.
“Permitted Encumbrances”:    Those Encumbrances permitted as provided in Section
4-6(a) hereof.
“Person”:    Any natural person, and any corporation, limited liability company,
trust, partnership, joint venture, or other enterprise or entity.
“Prime Rate”:    For any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America, N.A. as its “prime rate”; (b) the Federal Funds
Rate for such day, plus 0.50%; and (c) the Eurodollar Rate for a 30-day interest
period as determined on such day, plus 1.0%. The “prime rate” is a rate set by
Bank of America, N.A. based upon various factors including Bank of America,
N.A.’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in Bank of America, N.A.’s prime
rate, the Federal Funds Rate or the Eurodollar Rate, respectively, shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Proceeds”:    Includes, without limitation, “Proceeds” as defined in the UCC
(defined below), and each type of property described in Section 8-1 hereof.
“Qualified ECP Guarantor”: At any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.



24


--------------------------------------------------------------------------------






“Receipts”:    All cash, cash equivalents, checks, and credit card slips and
receipts as arise out of the sale of the Collateral.
“Receivables Collateral”:    That portion of the Collateral which consists of
the Loan Parties’ Accounts, Accounts Receivable, General Intangibles for the
payment of money, Chattel Paper, Instruments, Investment Property, letters of
credit for the benefit of a Loan Party, and bankers’ acceptances held by a Loan
Party, and any rights to payment.
“Related Entity”:    (a)    Any corporation, limited liability company, trust,
partnership, joint venture, or other enterprise which: is a parent,
brother‑sister, Subsidiary, or Affiliate, of the Borrower; could have such
enterprise’s tax returns or financial statements consolidated with the
Borrower’s; could be a member of the same controlled group of corporations
(within the meaning of Section 1563(a)(1), (2) and (3) of the Internal Revenue
Code of 1986, as amended from time to time) of which the Borrower is a member;
controls or is controlled by the Borrower or by any Affiliate of the Borrower.
(b)    Any Affiliate.
“Required Consent”: Has the meaning given that term in the Agency Agreement.
“Requirement of Law”:    As to any Person:
(a)    (i)     All statutes, rules, regulations, orders, or other requirements
having the force of law and (ii) all court orders and injunctions, arbitrator’s
decisions, and/or similar rulings, in each instance ((i) and (ii)) of or by any
federal, state, municipal, and other governmental authority, or court, tribunal,
governmental panel, or other governmental body which has jurisdiction over such
Person, or any property of such Person.
(b)    That Person’s charter, certificate of incorporation, articles of
organization, and/or other organizational documents, as applicable; and
(c) that Person’s by‑laws and/or other instruments which deal with corporate or
similar governance, as applicable;
provided however, for purposes of this Agreement (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines or directives in
connection therewith, and (ii) all rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to have gone into effect and been adopted after the Effective Date.
“Reserves”:    Without duplication of any other reserves or items that are
otherwise addressed or excluded either through eligibility criteria or in the
most recent appraisal conducted hereunder by an independent appraiser reasonably
satisfactory to the Agent, such reserves as the Agent from time to time
determines in its reasonable discretion exercised in good faith as being
necessary or appropriate (a) to reflect the impediments to the Agent’s ability
to realize upon the Collateral, including any claims or liabilities that the
Agent determines will need to be satisfied in connection with the realization
upon such Collateral (including, without limitation, the Inventory), (b) to
reflect costs, expenses and other amounts that the Agent may incur or be
required to pay to realize upon the Collateral, including, without limitation,
on account of rent, customs and duties and Permitted Encumbrances, (c) to
reflect changes in the determination of the saleability, at retail, of
Acceptable Inventory, (d) to reflect such other factors as negatively affect the
market value of the Acceptable Inventory, (e) to reflect criteria, events,
conditions,

25


--------------------------------------------------------------------------------






contingencies or risks which adversely affect any component of the Borrowing
Base (Revolving Credit) or which materially and adversely affect any component
of the Borrowing Base (FILO) (including, without limitation, any litigation or
other legal proceeding with respect to infringement of Eligible Trade Names by
third parties), (f) on account of gift cards, gift certificates, merchandise
credits and customer deposits, (g) Cash Management Reserves, (h) Bank Product
Reserves, (i) FILO Reserve, and (ij) rent reserves not to exceed two (2) months
rent plus any past due amounts. The Agent shall have the right, at any time and
from time to time after the Effective Date in its reasonable discretion
exercised in good faith as being necessary or appropriate to establish, modify
or eliminate Reserves.
“Responsible Officer”:    means the chief executive officer, chief operating
officer, president, chief financial officer, general counsel, chief accounting
officer, treasurer, controller, vice president of finance of a Loan Party or any
of the other individuals designated in writing to the Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment”: Any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
equity interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.
“Revolving Credit”:    Is defined in Section 2-1.
“Revolving Credit Note”:    Is defined in Section 2-8.
“Revolving Credit Loan”:    A term of convenience which refers to so much of the
unpaid principal balance of the Loan Account (Revolving Credit) as bears the
same rate of interest for the same Interest Period, which, for the avoidance of
doubt, shall include Swing Line Loans as the context may require.
“Secured L/Cs”:    L/Cs which have been secured in the manner provided pursuant
to Section 2-19 hereof.
“Solvent” and “Solvency”: With respect to any Person on a particular date, that
on such date (a) at fair valuation, all of the properties and assets of such
Person are greater than the sum of the debts, including contingent liabilities,
of such Person, (b) the present fair saleable value of the properties and assets
of such Person is not less than the amount that would be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged. The amount of all
guarantees at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.



26


--------------------------------------------------------------------------------






“Specified Loan Party”: Any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 14-25).
“Statutory Reserve Rate”:    A fraction (expressed as a decimal), the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the Federal Reserve Board to which any Lender is subject with respect to the
Adjusted Eurodollar Rate, for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the Lenders
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Stated Amount”: The maximum amount for which an L/C may be honored.
“Subordinated Indebtedness”: Indebtedness the payment of principal and interest
of which is expressly subordinated in right of payment to the Liabilities, in
such form and on such terms (which may include the payment of current interest
until the occurrence, and during the continuance, of a Suspension Event) as are
reasonably acceptable to the Agent.
“Subsidiary”:    As to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which at
least fifty percent (50%) or more of the ordinary voting power (or equivalent
interests) for the election of a majority of the board of directors (or other
equivalent governing body) of such entity is held or controlled by such Person,
or by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person; or which is otherwise controlled by such Person, or
by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person through the exercise of voting power or otherwise.
“Supporting Obligation”: Has the meaning given that term in the UCC and shall
also refer to a Letter of Credit Right or secondary obligation that supports the
payment or performance of an Account, Chattel Paper, a Document, a General
Intangible, an Instrument or Investment Property.
“Suspension Event”:    Any occurrence, circumstance, or state of facts which (a)
is an Event of Default, which is continuing; or (b) would become an Event of
Default if any requisite notice were given and/or any requisite period of time
were to run and such occurrence, circumstance, or state of facts were not
absolutely cured within any applicable grace period.
“Swap Obligations”: With respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.







27


--------------------------------------------------------------------------------






“Swing Line Lender”: Bank of America, N.A.
“Swing Line Loan Request”: Is defined in Section 2-2.
“Swing Line Loans”: Is defined in Section 2-2.
“Swing Line Sublimit”: $20,000,000.00.
“Taxes”: All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date”:    The earliest of (a) the Maturity Date; or (b) the
occurrence of any event described in Section 10-13 hereof; or (c) date set by
notice by the Agent to the Borrower, which notice sets the Termination Date on
account of the occurrence of any Event of Default other than as described in
Section 10-13 hereof.
“Trademarks”: With respect to each Loan Party, all trademarks (including service
marks), slogans, logos, certification marks, trade dress, uniform resource
locations (URLs), domain names, corporate names and trade names, whether
registered or unregistered, owned by or assigned to such Loan Party and all
registrations and applications for the foregoing (whether statutory or common
law and whether established or registered in the United States or any other
country or any political subdivision thereof), including, without limitation,
the registrations and applications listed in EXHIBIT 4-4 annexed hereto,
together with any and all (i) rights and privileges arising under applicable
Requirements of Law with respect to such Loan Party’s use of any trademarks,
(ii) reissues, continuations, extensions and renewals thereof, (iii) income,
fees, royalties, damages and payments now and hereafter due and/or payable
thereunder and with respect thereto, including, without limitation, damages,
claims and payments for past, present or future infringements thereof, (iv)
rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future infringements thereof.
“Trust Deposit Accounts”: Depository accounts established by the Loan Parties
the proceeds of which are to be utilized solely for the payment of sales taxes,
ad valorem taxes, withholding taxes and other similar Taxes, and other
depository accounts established by the Loan Parties for which such Loan Party is
a trustee or other fiduciary for any other Persons.
“UCC”: The Uniform Commercial Code as presently in effect in New York, provided,
however, that if a term is defined in Article 9 of the Uniform Commercial Code
differently than in another Article thereof, the term shall have the meaning set
forth in Article 9; provided further that, if by reason of mandatory provisions
of law, perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.
“Unreimbursed L/C Obligations”: The then unpaid reimbursement obligations in
respect of L/Cs which have been drawn, but which have not been repaid either by
an advance under the Revolving Credit in accordance with the provisions of
Section 2-17(f) hereof or otherwise.



28


--------------------------------------------------------------------------------






Article 2 - The Revolving Credit Facilities:
2-1.    Establishment of Revolving Credit and FILO Facility.
(a)    Revolving Credit.
(i)    (a) The Lenders hereby establish a revolving line of credit (the
“Revolving Credit”) in the Borrower’s favor pursuant to which each Lender,
subject to, and in accordance with, this Agreement, agrees to severally make
loans and advances and otherwise provide financial accommodations to and for the
account of the Borrower as provided herein, in each case equal to that Lender’s
Commitment Percentage (Revolving Credit) up to the maximum amount of such
Lender’s Dollar Commitment (Revolving Credit); provided that the Aggregate
Outstandings (Revolving Credit) shall not at any time in the aggregate exceed
the lesser of (A) the Loan Ceiling (Revolving Credit), or (B) the Borrowing Base
(Revolving Credit).
(ii)    (b) The proceeds of borrowings under the Revolving Credit shall be used
solely for working capital and general corporate purposes of the Borrower,
including, without limitation, the repurchase of the Borrower’s capital stock,
and for its Capital Expenditures, all solely to the extent permitted by this
Agreement.
(iii)    (c) The Borrower recognizes that the Agent’s exercise of any discretion
accorded to the Agent with respect to the Revolving Credit and of its rights,
remedies, powers, privileges, and discretions with respect to the Loan Parties
may be subject to the terms and conditions of the Agency Agreement.
(b)    FILO Facility.
(i)    The Lenders hereby establish a first-in and last-out revolving line of
credit (the “FILO Facility”) in the Borrower’s favor pursuant to which each
Lender, subject to, and in accordance with, this Agreement, agrees to severally
make loans and advances and otherwise provide financial accommodations to and
for the account of the Borrower as provided herein, in each case equal to that
Lender’s Commitment Percentage (FILO) up to the maximum amount of such Lender’s
Dollar Commitment (FILO); provided that the Aggregate Outstandings (FILO) shall
not at any time in the aggregate exceed the lesser of (A) the Loan Ceiling
(FILO), or (B) the Borrowing Base (FILO).
(ii)    The proceeds of borrowings under the FILO Facility shall be used solely
for working capital and general corporate purposes of the Borrower, including,
without limitation, the repurchase of the Borrower’s capital stock, and for its
Capital Expenditures, all solely to the extent permitted by this Agreement.
(iii)    The Borrower recognizes that the Agent’s exercise of any discretion
accorded to the Agent with respect to the FILO Facility and of its rights,
remedies, powers, privileges, and discretions with respect to the Loan Parties
may be subject to the terms and conditions of the Agency Agreement.
2-2.    Swing Line Loan.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2-2 and in the Agency Agreement, to make loans (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit; provided, however, that after giving effect
to any Swing Line Loan, Aggregate Outstandings (Revolving Credit) shall not at

29


--------------------------------------------------------------------------------






any time in the aggregate exceed the lesser of (A) the Loan Ceiling (Revolving
Credit), or (B) the Borrowing Base (Revolving Credit); provided further, that
the Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and provided further that the Swing Line Lender
shall not be obligated to make any Swing Line Loan at any time when any Lender
is at such time a Defaulting Lender or Deteriorating Lender, unless the Swing
Line Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Swing Line Lender’s risk with respect to such Lender.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2-2 prepay under Section 2-9
and reborrow under this Section 2-2. Each Swing Line Loan shall bear interest
only at a rate based on the Prime Rate and shall constitute a Revolving Credit
Loan. The Swing Line Lender shall have all of the benefits and immunities (A)
provided to the Agent in the Agency Agreement with respect to any acts taken or
omissions suffered by the Swing Line Lender in connection with Swing Line Loans
made by it or proposed to be made by it as if the term “Agent” as used in the
Agency Agreement included the Swing Line Lender with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone. Each such notice (each, a “Swing Line Loan Request”) must
be received by the Swing Line Lender and the Agent not later than 1:00 p.m. on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $10,000.00, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Agent of a written Swing
Line Loan Request, appropriately completed and signed by a Responsible Officer
of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Request, the Swing Line Lender will confirm with the
Agent (by telephone or in writing) that the Agent has also received such Swing
Line Loan Request and, if not, the Swing Line Lender will notify the Agent (by
telephone or in writing) of the contents thereof. Unless the Swing Line Lender
has received notice (by telephone or in writing) from the Agent at the request
of the Lenders with Required Consent prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2-2(a), or (B) that one or more of the applicable
conditions specified in Section 2-5(g) is not then satisfied, then, subject to
the terms and conditions hereof, the Swing Line Lender may, on the borrowing
date specified in such Swing Line Loan Request, make the amount of its Swing
Line Loan available to the Borrower either by (i) crediting the account of the
Borrower on the books of Bank of America, N.A. with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Swing Line Lender by the
Borrower; provided, however, that if, on the date of the proposed Swing Line
Loan, there are L/C Borrowings outstanding, then the proceeds of such Swing Line
Loan, first, shall be applied to the payment in full of any such L/C Borrowings,
and second, shall be made available to the Borrower as provided above.
(c)    Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans. The Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.
2-3.    Voluntary Reduction or Termination of Commitments.



30


--------------------------------------------------------------------------------






(a)     The Borrower may reduce, or terminate, the Lenders' Commitments
(Revolving Credit), pro rata, in whole or in part from time to time, by
furnishing three (3) Business Days' written notice to the Agent. Upon the
effective date of any such reduction, the Borrower shall pay to the Agent (a)
any amounts required by under Section 2-9(b) hereof as a result of such
reduction or termination, together with (b) the accrued Line (Unused) Fee
(Revolving Credit) as of the date of such reduction or termination. No reduction
or termination of the Commitments (Revolving Credit) may be reinstated.
(b)    The Borrower may reduce, or terminate, the Lenders' Commitments (FILO),
pro rata, in whole or in part from time to time, by furnishing three (3)
Business Days' written notice to the Agent. Upon the effective date of any such
reduction, the Borrower shall pay to the Agent (a) any amounts required by under
Section 2-9(b) hereof as a result of such reduction or termination, together
with (b) the accrued Line (Unused) Fee (FILO) as of the date of such reduction
or termination. No reduction or termination of the Commitments (FILO) may be
reinstated.
(c)    In the event that all of the Lenders’ Commitments (Revolving Credit) are
terminated, then the Lenders’ Commitments (FILO) shall be automatically
terminated.
2-4.    Risks of Value of Collateral.    The Agent’s reference to a given asset
in connection with the making of loans, credits, and advances and the providing
of financial accommodations under the Revolving Credit and/or the FILO Facility
and/or the monitoring of compliance with the provisions hereof shall not be
deemed a determination by the Agent relative to the actual value of the asset in
question. All risks concerning the collectability of the Borrower’s Accounts and
the saleability of the Borrower’s Inventory are and remain upon the Borrower.
All Collateral secures the prompt, punctual, and faithful performance of the
Liabilities whether or not relied upon by the Agent or any Lender in connection
with the making of loans, credits, and advances and the providing of financial
accommodations under the Revolving Credit and/or FILO Facility.
2-5.    Loan Requests.
(a)    Subject to the provisions of this Agreement (and, in particular, subject
to any provisions of Section 2-2 relating to Swing Line Loans), a loan or
advance under the Revolving Credit duly and timely requested by the Borrower
shall be made pursuant hereto, provided that:
(i)    Availability (Revolving Credit) will not be exceeded;
(ii)    If Aggregate Outstandings exceed $75,000,000.00, no loans, advances or
other financial accommodations shall be made if as a result thereof the
Aggregate Outstandings would exceed $100,000,000.00 until such time as the Agent
has completed, and received the results of a commercial finance audit and
inventory appraisal in accordance with the provisions of Section 5-10 hereof.At
the time of such request, Availability (FILO) shall be zero;
(iii)    The Revolving Credit has not been suspended as provided in Section
2-5(hj).
(b)    Subject to the provisions of this Agreement, a loan or advance under the
FILO Facility duly and timely requested by the Borrower shall be made pursuant
hereto, provided that:
(i)    Availability (FILO) will not be exceeded; and



31


--------------------------------------------------------------------------------






(ii)    The FILO Facility has not been suspended as provided in Section 2-5(j).
(c)    If any FILO Loan is prepaid in whole or part, any loans to the Borrower
thereafter requested shall be FILO Loans until the maximum principal amount of
FILO Loans outstanding equals the lesser of (i) the Loan Ceiling (FILO), or (ii)
the Borrowing Base (FILO), and thereafter any loans (for sake of clarity,
subject at all times to Section 2-5(a)(ii)) shall be Revolving Credit Loans.
(d)    (b) Requests for loans and advances under the Revolving Credit and the
FILO Facility may be requested by the Borrower in such manner as may from time
to time be reasonably acceptable to the Agent.
(e)    (c) Subject to the provisions of this Agreement, the Borrower may request
a Revolving Credit Loan or a FILO Loan and elect an interest rate and Interest
Period to be applicable to that Revolving Credit Loan or FILO Loan by giving the
Agent notice no later than the following:
(i)    If such Revolving Credit Loan or FILO Loan is or is to be converted to a
Base Rate Loan: By 11:00 AM on the Business Day on which the subject Revolving
Credit Loan or FILO Loan is to be made or is to be so converted. Base Rate Loans
requested by the Borrower, other than those resulting from the conversion of a
Eurodollar Loan, shall not be less than $10,000.00 (or the then Availability
(Revolving Credit) or Availability (FILO), as applicable, if less than
$10,000.00).
(ii)    If such Revolving Credit Loan or FILO Loan is, or is to be continued as,
or converted to, a Eurodollar Loan: By 1:00 PM two (2) Eurodollar Business Days
before the end of the then applicable Interest Period. Eurodollar Loans and
conversions to Eurodollar Loans shall each be not less than $1,000,000.00 and in
increments of $1,000,000.00 in excess of such minimum.
(iii)    Any Eurodollar Loan which matures while a Suspension Event is extant
shall be converted, at the option of the Agent to a Base Rate Loan
notwithstanding any notice from the Borrower that such Loan is to be continued
as a Eurodollar Loan.
(f)    (d) Any request for a Revolving Credit Loan or FILO Loan or for the
conversion of a Revolving Credit Loan or FILO Loan which is made after the
applicable deadline therefor, as set forth above, shall be deemed to have been
made at the opening of business on the then next Business Day or Eurodollar
Business Day, as applicable. Each request for a Revolving Credit Loan or FILO
Loan for the conversion of a Revolving Credit Loan or FILO Loan shall be made in
such manner as may from time to time be reasonably acceptable to the Agent.
(g)    (e) The Borrower may request that the Agent cause the issuance of L/C’s
for the account of the Borrower as provided in Section 2-17.
(h)    (f) The Agent may rely on any request for a loan or advance, or other
financial accommodation under the Revolving Credit or FILO Facility which the
Agent, in good faith, reasonably believes to have been made by a Person duly
authorized to act on behalf of the Borrower and may decline to make any such
requested loan or advance, or issuance, or to provide any such financial
accommodation pending the Agent being furnished with such documentation
concerning that Person’s authority to act as may be reasonably satisfactory to
the Agent.



32


--------------------------------------------------------------------------------






(i)    (g) A request by the Borrower for a loan or advance, or other financial
accommodation under the Revolving Credit or FILO Facility shall be irrevocable
and shall constitute certification by the Borrower that as of the date of such
request, each of the following conditions has been satisfied:
(i)    No event or circumstance which could reasonably be expected to result in
a Material Adverse Effect shall have occurred.
(ii)    All or a portion of any loan or advance so requested will be set aside
by the Borrower to cover all of the Borrower’s obligations for sales tax on
account of sales since the then most recent borrowing pursuant to the Revolving
Credit or FILO Facility.
(iii)    Each representation which is made herein or in any of the Loan
Documents (defined below) is then true and complete in all material respects as
of and as if made on the date of such request (other than those which are as of
a specific date, in which case such representation was true and complete in all
material respects as of such date, and other than those of which are qualified
by materiality, in which case such representations are true and correct in all
respects).
(iv)    No Suspension Event is then extant.
(v)    In the case of a borrowing under the Revolving Credit, Availability
(FILO) is zero.
(j)    (h) Upon the occurrence, and during the continuance, from time to time of
any Suspension Event:
(i)    The Agent may suspend the Revolving Credit and FILO Facility immediately.
(ii)    Neither the Agent nor any Lender shall be obligated, during such
suspension, to make any loans or advance, or to provide any financial
accommodation hereunder or to seek the issuance of any L/C.
(iii)    The Agent may suspend the right of the Borrower to request any
Eurodollar Loan or to convert any Base Rate Loan to a Eurodollar Loan.
2-6.    Making of Loans Under Revolving Credit and FILO Facility.
(a)    A loan or advance under the Revolving Credit and/or FILO Facility shall
be made by the transfer of the proceeds of such loan or advance to the Operating
Account or as otherwise instructed by the Borrower.
(b)    A loan or advance shall be deemed to have been made under the Revolving
Credit or the FILO Facility, as applicable (and the Borrower shall be indebted
to the Lenders for their respective pro rata portions of the amount thereof
immediately) at the following:







33


--------------------------------------------------------------------------------






(i)    The Agent’s initiation of the transfer of the proceeds of such loan or
advance in accordance with the Borrower’s instructions (if such loan or advance
is of funds requested by the Borrower).
(ii)    The charging of the amount of such loan to the Loan Account (Revolving
Credit) or Loan Account (FILO), as applicable (in all other circumstances).
(c)    There shall not be any recourse to or liability of the Agent or any
Lender, on account of:
(i)    Any delay in the making of any loan or advance requested under the
Revolving Credit or the FILO Facility unless due to the Agent’s, or, if
applicable, Lender’s, gross negligence or willful misconduct.
(ii)    Any delay in the proceeds of any such loan or advance constituting
collected funds.
(iii)    Any delay in the receipt, and/or any loss, of funds which constitute a
loan or advance under the Revolving Credit or the FILO Facility, the wire
transfer of which was properly initiated in accordance with wire instructions
provided to the Agent by the Borrower.
2-7.    The Loan Account.
(a)    An account (“Loan Account (Revolving Credit)”) shall be opened on the
books of the Agent with respect to the Revolving Credit. A record may be kept in
the Loan Account (Revolving Credit) of all Revolving Credit loans made under or
pursuant to this Agreement and of all payments thereon. An account (“Loan
Account (FILO)”) shall be opened on the books of the Agent with respect to the
FILO Facility. A record may be kept in the Loan Account (FILO) of all FILO Loans
made under or pursuant to this Agreement and of all payments thereon.
(b)    The Agent may also keep a record (in either in the Loan Account or
elsewhere, as the Agent may from time to time elect) of all interest, fees,
service charges, costs, expenses, and other debits owed the Agent and each
Lender on account of the Liabilities and of all credits against such amounts so
owed.
(c)    All credits against the Liabilities shall be conditional upon final
payment to the Agent for the account of each Lender of the items giving rise to
such credits. The amount of any item credited against the Liabilities which is
charged back against the Agent or any Lender for any reason or is not so paid
shall be a Liability and shall be added to the Loan Account, whether or not the
item so charged back or not so paid is returned.
(d)    Except as otherwise provided herein, all fees, service charges, costs,
and expenses for which the Borrower is obligated hereunder are payable on
demand.
(e)    The Agent, without the request of the Borrower, may advance under the
FILO Facility until such time that Availability (FILO) is zero, and thereafter,
under the Revolving Credit, any interest, fee, service charge, or other payment
to which the Agent or any Lender is entitled from the Borrower pursuant hereto
and may charge the same to the Loan Account notwithstanding that such amount so
advanced may result in Availability (Revolving Credit) being exceeded. Such
action on the part of the Agent shall not constitute a waiver of the Agent’s or
any Lender’s rights and Borrower’s obligations under Section 2-9(b). Any amount
which is added to the principal

34


--------------------------------------------------------------------------------






balance of the Loan Account as provided in this Section 2-7(e) shall bear
interest, subject to Section 2-10(f), at the Prime Rate.
(f)    Absent manifest error, any statement rendered by the Agent to the
Borrower concerning the Liabilities shall be considered correct and accepted by
the Borrower and shall be conclusively binding upon the Borrower unless the
Borrower provides the Agent with written objection thereto within sixty (60)
days from the receipt of such statement, which written objection shall indicate,
with particularity, the reason for such objection. The Loan Account and the
Agent’s books and records concerning the loan arrangement contemplated herein
and the Liabilities shall be prima facie evidence and proof of the items
described therein.
2-8.    The Revolving Credit Notes. The obligation to repay loans and advances
under the Revolving Credit, with interest as provided herein, shall be evidenced
by promissory notes (each, a “Revolving Credit Note”) in the form of EXHIBIT
2-8, annexed hereto, executed by the Borrower, one payable to each Lender.
Neither the original nor a copy of a Revolving Credit Note shall be required,
however, to establish or prove any Liability. In the event that a Revolving
Credit Note is ever lost, mutilated, or destroyed, upon receipt of an
indemnification with respect to the lost Revolving Credit Note from such Lender
in form and substance reasonably satisfactory to the Borrower and the Agent, the
Borrower shall execute a replacement thereof and deliver such replacement to
such Lender.
(b)    The obligation to repay loans and advances under the FILO Facility, with
interest as provided herein, shall be evidenced by promissory notes (each, a
“FILO Note”) in the form of EXHIBIT 2-8(A), annexed hereto, executed by the
Borrower, one payable to each Lender. Neither the original nor a copy of a FILO
Note shall be required, however, to establish or prove any Liability. In the
event that a FILO Note is ever lost, mutilated, or destroyed, upon receipt of an
indemnification with respect to the lost FILO Note from such Lender in form and
substance reasonably satisfactory to the Borrower and the Agent, the Borrower
shall execute a replacement thereof and deliver such replacement to such Lender.
2-9.    Payment of The Loan Account.
(a)    The Borrower may repay all or any portion of the principal balance of the
Loan Account from time to time until the Termination Date.; provided however any
prepayment of any FILO Loans may only be made if there are no Revolving Credit
Loans outstanding or in connection with a reduction or termination of the
Commitments (FILO) in accordance with Section 2-3. Such payments shall be
applied first to Base Rate Loans (which, for the avoidance of doubt shall
include the Swing Line Loans in the event Revolving Credit Loans are being
repaid) and only then to Eurodollar Loans.
(b)    (i)     The Borrower, without notice or demand from the Agent or any
Lender, shall pay the Agent that amount, from time to time, which is necessary
so that the unpaid balance of the Loan Account (Revolving Credit) does not
exceed Availability (Revolving Credit). Such payments shall be applied first to
Base Rate Loans (which, for the avoidance of doubt shall include the Swing Line
Loans) and only then to Eurodollar Loans.
(ii)     The Borrower, without notice or demand from the Agent or any Lender,
shall pay the Agent that amount, from time to time, which is necessary so that
the unpaid balance of the Loan Account (FILO) does not exceed Availability
(FILO). Such payments shall be applied first to Base Rate Loans and only then to
Eurodollar Loans.

35


--------------------------------------------------------------------------------






(c)    Subject to the provisions of Section 7-5(c) hereof, the Agent shall
endeavor to cause those applications of payments (if any), pursuant to Sections
2-9(a) and 2-9(b) against Eurodollar Loans then outstanding in such manner as
results in the least cost to the Borrower, but shall not have any affirmative
obligation to do so nor liability on account of the Agent’s failure to have done
so. In no event shall action or inaction taken by the Agent excuse the Borrower
from any indemnification obligation under Section 2-9(e).
(d)    The Borrower shall repay the then entire unpaid balance of the Loan
Account and all other Liabilities on the Termination Date.
(e)    The Borrower shall indemnify the Agent and each Lender and hold the Agent
and each Lender harmless from and against any loss, cost or expense (excluding
loss of anticipated profits) which the Agent or any Lender may sustain or incur
(including, without limitation, by virtue of acceleration after the occurrence
of any Event of Default) as a consequence of the following:
(i)    Default by the Borrower in payment of the principal amount of or any
interest on any Eurodollar Loan as and when due and payable, including any such
loss or expense arising from interest or fees payable by the Agent or such
Lender to lenders of funds obtained by it in order to maintain its Eurodollar
Loans.
(ii)    Default by the Borrower in making a borrowing or conversion after the
Borrower has given (or is deemed to have given) a request for a Revolving Credit
Loan or FILO Loan or a request to convert a Revolving Credit Loan or FILO Loan
from one applicable interest rate to another.
(iii)    The making of any payment on a Eurodollar Loan or the making of any
conversion of any such Loan to a Base Rate Loan on a day that is not the last
day of the applicable Interest Period with respect thereto, including interest
or fees payable by the Lenders to lenders of funds obtained by it in order to
maintain any such Loans as “breakage fees” (so‑called).
2-10.    Interest Rates.
(a)    Each Revolving Credit Loan and FILO Loan shall bear interest at the Prime
Rate plus the respective Applicable Margin for Base Rate Loans unless timely
notice is given (as provided in Section 2-5(a)) that the subject Revolving
Credit Loan or FILO Loan (or a portion thereof) is, or is to be converted to, a
Eurodollar Loan.
(b)    Each Revolving Credit Loan and FILO Loan which consists of a Eurodollar
Loan shall bear interest at the Adjusted Eurodollar Rate plus the respective
Applicable Margin for Eurodollar Loans.
(c)    Subject to the provisions hereof (including, but not limited to Section
2-2), the Borrower, by notice to the Agent, may cause all or a part of the
unpaid principal balance of the Loan Account to bear interest at the Prime Rate
or the Adjusted Eurodollar Rate as specified from time to time by the Borrower.
(d)    The Borrower shall not select, renew, or convert any interest rate for
(i) a Revolving Credit Loan such that, in addition to interest at the Prime
Rate, there are more than six (6) Interest Periods for Eurodollar Loans
applicable to the Revolving Credit Loans at any one time, and (ii) a FILO Loan
such that, in addition to interest at the Prime Rate, there are more than three
(3) Interest Periods for Eurodollar Loans applicable to FILO Loans at any one
time.

36


--------------------------------------------------------------------------------






(e)    The Borrower shall pay accrued and unpaid interest on each Revolving
Credit Loan and FILO Loan in arrears as follows:
(i)    On the applicable Interest Payment Date for that Revolving Credit Loan or
FILO Loan.
(ii)    On the Termination Date and on the End Date.
(iii)    Following the occurrence, and during the continuance, of any Event of
Default, with such frequency as may be determined by the Agent.
(f)    Following the occurrence, and during the continuance, of any Default
Interest Event (and whether or not the Agent exercises the Agent’s rights on
account thereof), all Revolving Credit Loans and FILO Loans shall bear interest
at a rate which is the aggregate of the interest rate then in effect plus two
percent (2%) per annum, unless the Agent, with the consent of the Lenders with
Required Consent, elects not to exercise its right to increase the interest rate
in effect by said two percent (2%) per annum.
(g)    All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
2-11.    Other Fees. The Borrower shall pay (i) to the Arranger and the Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter, and (ii) upfront fees agreed to by the Loan Parties and any
applicable Lender. In either case, such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
2-12.    Intentionally Omitted.
2-13.    Line (Unused Fee).
(a)    In addition to any other fee paid by Borrower on account of the Revolving
Credit, the Borrower shall pay the Agent, for the account of the Lenders, a Line
(Unused) Fee (Revolving Credit) (so referred to herein) in arrears, on the first
day of each quarter, commencing with the first quarter immediately following the
Effective Date (and on the Termination Date). The Line (Unused) Fee (Revolving
Credit) shall be equal to Applicable Margin for Line (Unused) Fee (Revolving
Credit) per annum multiplied by the difference during the quarter just ended (or
relevant period with respect to the payment being made on the Termination Date)
between Loan Ceiling (Revolving Credit) and the Average Outstandings (Revolving
Credit).
(b)    In addition to any other fee paid by Borrower on account of the FILO
Facility, the Borrower shall pay the Agent, for the account of the Lenders, a
Line (Unused) Fee (FILO) (so referred to herein) in arrears, on the first day of
each quarter, commencing with the first quarter immediately following the First
Amendment Effective Date (and on the Termination Date). The Line (Unused) Fee
(FILO) shall be equal to Applicable Margin for Line (Unused) Fee (FILO) per
annum multiplied by the difference during the quarter just ended (or relevant
period with respect to the payment being made on the Termination Date) between
Loan Ceiling (FILO) and the Average Outstandings (FILO).



37


--------------------------------------------------------------------------------






2-14.    Intentionally Omitted
2-15.    Concerning Fees.
The Borrower shall not be entitled to any credit, rebate or repayment of any
fees payable under the Fee Letter, the Line (Unused) Fee (Revolving Credit), the
Line (Unused) Fee (FILO) or any other fee previously earned by the Agent or any
Lender pursuant to this Agreement notwithstanding any termination of this
Agreement or suspension or termination of the Agent or any Lender’s respective
obligations hereunder, including obligations to make loans and advances
hereunder.
2-16.    Agent’s Discretion.
Each reference in the Loan Documents to the exercise of discretion or the like
by the Agent shall be to its exercise of its reasonable judgment, in good faith,
based upon the Agent’s consideration of any such factor as the Agent reasonably
deems appropriate.
2-17.    Procedures For Issuance of L/C’s.
(a)    The Borrower may request that the Agent cause the issuance of L/C’s for
the account of the Borrower. Each such request shall be in such manner as may
from time to time be acceptable to the Agent and Issuer.
(b)    Subject to the provisions of Section 2.5(a)(ii), the Agent will endeavor
to cause the issuance of any L/C so requested by the Borrower, provided that, at
the time that the request is made, the Revolving Credit has not been suspended
as provided in Section 2-5(hj) and if so issued:
(i)    The aggregate Stated Amount of all L/C’s then outstanding, does not
exceed Forty Million Dollars and No Cents ($40,000,000.00).
(ii)    Subject to the restrictions in clause (iii) below, the expiry date of
any standby L/Cs is not more than twelve months from the date of issuance,
unless the Agent has approved such expiry date, and the expiry date of any
commercial L/C shall be less than 120 days from the date of issuance, unless the
Agent has approved such expiry date.
(iii)    The expiry date of such requested L/C must occur at least seven (7)
Business Days prior to the Maturity Date, unless either (1) such L/C is cash
collateralized on or prior to the date of issuance of such L/C (or such later
date as to which the Agent may agree), or (2) the Agent has approved such expiry
date.
(iv)    Availability (Revolving Credit) would not be exceeded.
(c)    The Issuer shall not issue any L/C’s hereunder without the prior consent
of the Agent if:
(i)    any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuer from issuing such
L/C, or any law applicable to the Issuer or any request or directive (whether or
not having the force of law) from any governmental authority with jurisdiction
over the Issuer shall prohibit, or request that the Issuer refrain from, the
issuance of letters

38


--------------------------------------------------------------------------------






of credit generally or such L/C in particular or shall impose upon the Issuer
with respect to such L/C any restriction, reserve or capital requirement (for
which the Issuer is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the Issuer any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuer in
good faith deems material to it;
(ii)    the issuance of such L/C would violate one or more policies of the
Issuer applicable to letters of credit generally;
(iii)    such L/C is to be denominated in a currency other than Dollars;
provided that if the L/C Issuer, in its discretion, issues an L/C denominated in
a currency other than Dollars, all reimbursements by the Borrower of the
honoring of any drawing under such L/C shall be paid in the currency in which
such L/C was denominated;
(iv)    such L/C contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or
(v)    a default of any Lender’s obligations to fund obligations related to
L/C’s pursuant to the Agency Agreement exists or any Lender is at such time a
Defaulting Lender or Deteriorating Lender hereunder, unless the Issuer has
entered into satisfactory arrangements with the Borrower or such Lender to
eliminate the Issuer’s risk with respect to such Lender.
(d)    The Borrower shall execute such documentation to apply for and support
the issuance of an L/C as may be reasonably required by the Issuer.
(e)    There shall not be any recourse to, nor liability of, the Agent or any
Lender on account of
(i)    Any delay by an Issuer to issue an L/C;
(ii)    Any action or inaction of an Issuer on account of or in respect to, any
L/C.
(f)    The Borrower shall reimburse the Issuer for the amount of any drawing
under an L/C on the same Business Day of such drawing. The Agent, without the
request of the Borrower, may advance under the Revolving Credit (and charge to
the Loan Account) the amount of any honoring of any L/C and other amount for
which the Borrower, the Issuer, or the Lenders become obligated on account of,
or in respect to, any L/C. Such advance shall be made whether or not a
Suspension Event is then extant or such advance would result in Availability’s
(Revolving Credit) being exceeded. Such action shall not constitute a waiver of
the Agent’s rights under Section 2-9(b) hereof.
2-18.    Fees For L/C’s.
(a)    The Borrower shall pay to the Agent, for the ratable account of the
Lenders, a fee, on account of L/C’s, the issuance of which had been procured by
the Agent, quarterly in arrears, and on the Termination Date and on the End
Date, equal to the following per annum percentages of the average Stated Amount
of the following categories of Letters of CreditL/Cs outstanding during the
three month period then ended:



39


--------------------------------------------------------------------------------






(i)    Standby L/C and any banker’s acceptances: At a per annum rate equal to
the then Applicable Margin for Eurodollar Loans that are Revolving Credit Loans;
(ii)    Commercial L/C: At a per annum rate equal to fifty percent (50%) of the
then Applicable Margin for Eurodollar Loans that are Revolving Credit Loans.
(iii)    After the occurrence and during the continuance of an Event of Default,
effective upon written notice from the Agent, the L/C fees shall be increased by
an amount equal to two percent (2%) per annum.
(b)    In addition to the fee to be paid as provided in Subsection 2-18(a),
above, the Borrower shall pay to the Issuer, on demand, all issuance,
processing, negotiation, amendment, and administrative fees and other amounts
charged by the Issuer on account of, or in respect to, any L/C; provided, that
in no event shall any fronting fees payable to Issuer be in excess of 0.125% per
annum, computed, with respect to commercial L/C, on the amount of such L/C, and,
with respect to standby L/Cs, on the daily amount available to be drawn on such
L/C.
2-19.    Cash Collateralization of L/C’s.
With respect to all L/Cs, upon the Agent’s request after the occurrence, and
during the continuance, of any Event of Default hereunder, the Borrower shall
deposit in an account with the Agent, an amount in cash equal to 103% of the
then Stated Amount of all outstanding L/Cs. Such deposit shall be held by the
Agent as collateral for the payment and performance of the Liabilities. The
Agent shall have the exclusive dominion and control over such account. Such
deposits shall not bear interest. Monies in such account shall be automatically
applied by the Agent to reimburse the Issuer for any honoring of any L/Cs,
together with any other amounts owed to the Issuer, and after all L/Cs have been
so reimbursed or otherwise expired, any remaining balance shall be applied in
reduction of the Liabilities. In lieu of depositing such cash with the Agent,
the Borrower may furnish the Agent with a so-called “back-to-back” letter of
credit in form and substance and issued by a bank reasonably satisfactory to the
Agent in its sole and absolute discretion, in an amount equal to 103% of the
then Stated Amount of all outstanding L/Cs. Drawings under such “back-to-back”
letters of credit shall be applied by the Agent to the Liabilities in the manner
set forth above with respect to the cash collateral account. If no Event of
Default then exists, the cash collateral deposited with the Agent and/or the
amount of the “back-to-back” letters of credit may be reduced by an amount equal
to any reduction from time to time in the Stated Amount of all outstanding L/Cs
(other than on account of drawings thereunder).
2-20.    Concerning L/C’s.
(a)    None of the Issuer, the Issuer’s correspondents, or any advising,
negotiating, or paying bank with respect to any L/C shall be responsible in any
way for:
(i)    The performance by any beneficiary under any L/C of that beneficiary’s
obligations to the Borrower.
(ii)    The form, sufficiency, correctness, genuineness, authority of any person
signing; falsification; or the legal effect of; any documents called for under
any L/C if (with respect to the foregoing) such documents on their face appear
to be in order, except to the extent that such Issuer, Issuer’s correspondents,
or advising, negotiating, or paying bank has actual knowledge of any of the
foregoing.

40


--------------------------------------------------------------------------------






(b)    The Issuer may honor, as complying with the terms of any L/C and of any
drawing thereunder, any drafts or other documents otherwise in order, but signed
or issued by an administrator, executor, conservator, trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, liquidator,
receiver, or other legal representative of the party authorized under such L/C
to draw or issue such drafts or other documents.
(c)    Unless otherwise agreed to, in the particular instance, the Borrower
hereby authorizes any Issuer to:
(i)    Select an advising bank, if any.
(ii)    Select a paying bank, if any.
(iii)    Select a negotiating bank.
(d)    All directions, correspondence, and funds transfers relating to any L/C
are at the risk of the Borrower. The Issuer shall have discharged the Issuer’s
obligations under any L/C which, or the drawing under which, includes payment
instructions, by the initiation of the method of payment called for in, and in
accordance with, such instructions (or by any other commercially reasonable and
comparable method). None of the Agent, the Issuer, or any Lender shall have any
responsibility for any inaccuracy, interruption, error, or delay in transmission
or delivery by post, telegraph or cable, or for any inaccuracy of translation,
except for their gross negligence or willful misconduct.
(e)    The Agent’s, each Lender’s, and the Issuer’s rights, powers, privileges
and immunities specified in or arising under this Agreement are in addition to
any heretofore or at any time hereafter otherwise created or arising, whether by
statute or rule of law or contract.
(f)    Except to the extent otherwise expressly provided hereunder or agreed to
in writing by the Issuer and the Borrower, (i) the rules of the ISP shall apply
to each standby L/C, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial L/C.
(g)    If any change in any Requirement of Law, executive order or regulation,
or any directive of any administrative or governmental authority (whether or not
having the force of law), or in the interpretation thereof by any court or
administrative or governmental authority charged with the administration
thereof, shall either:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirements against letters of credit heretofore or hereafter issued by any
Issuer or with respect to which the Agent, any or any Issuer has an obligation
to lend to fund drawings under any L/C; or
(ii)    impose on any Issuer any other condition or requirements relating to any
such letters of credit;
and the result of any event referred to in Section 2-20(g)(i) or 2-20(g)(ii),
above, shall be to increase the cost to any Issuer of issuing or maintaining any
L/C (which increase in cost shall be the result of such Issuer’s reasonable
allocation among that Issuer’s letter of credit customers of the aggregate of
such cost increases resulting from such events), then, upon demand by the Agent
and delivery by the Agent to the Borrower of a certificate of an officer

41


--------------------------------------------------------------------------------






of the subject Issuer describing such change in law, executive order,
regulation, directive, or interpretation thereof, its effect on such Issuer, and
the basis for determining such increased costs and their allocation, the
Borrower shall immediately pay to the Agent, from time to time as specified by
the Agent, such amounts as shall be sufficient to compensate such Issuer for
such increased cost; provided that the Borrower shall not be obligated to make
payment of such amounts which arise from transactions which occurred more than
ninety (90) Business Days prior to the Agent’s furnishing notice hereunder. Any
Issuer’s determination of costs incurred under Section 2-20(g)(i) or
2-20(g)(ii), above, and the allocation, if any, of such costs among the Borrower
and other letter of credit customers of such Issuer, if done in good faith and
made on an equitable basis and in accordance with such officer’s certificate,
shall be conclusive and binding on the Borrower, absent manifest error.
(h)    The obligations of the Borrower under this Agreement with respect to
L/C’s are absolute, unconditional, and irrevocable and shall be performed
strictly in accordance with the terms hereof under all circumstances, whatsoever
including, without limitation, the following:
(i)    Any lack of validity or enforceability or restriction, restraint, or stay
in the enforcement of this Agreement, any L/C, or any other agreement or
instrument relating thereto.
(ii)    Any amendment or waiver of, or consent to the departure from, any L/C.
(iii)    The existence of any claim, set‑off, defense, or other right which the
Borrower may have at any time against the beneficiary of any L/C.
2-21.    Changed Circumstances.
(a)    The Agent may give the Borrower notice of the occurrence of the
following:
(i)    The Agent shall have determined in good faith (which determination shall
be final and conclusive) on any day on which the rate for a Eurodollar Loan
would otherwise be set, that adequate and fair means do not exist for
ascertaining such rate.
(ii)    The Agent shall have determined in good faith (which determination shall
be final and conclusive) that:
(A)    The continuation of or conversion of any Revolving Credit Loan or FILO
Loan to a Eurodollar Loan has been made impracticable or unlawful by the
occurrence of a contingency that materially and adversely affects the applicable
market or compliance by the Agent in good faith with any applicable Requirements
of Law or interpretation or change thereof by any governmental authority charged
with the interpretation or administration thereof or with any request or
directive of any such governmental authority (whether or not having the force of
law).
(B)    The indices on which the interest rates for Eurodollar Loans are based
shall no longer represent the effective cost to the Agent or any Lender for U.S.
dollar deposits in the interbank market for deposits in which it regularly
participates.



42


--------------------------------------------------------------------------------






(b)    In the event that the Agent gives the Borrower notice of an occurrence
described in Section 2-21(a), then, until the Agent notifies the Borrower that
the circumstances giving rise to such notice no longer apply:
(i)    The obligation of the Agent and each Lender to make Eurodollar Loans of
the type affected by such changed circumstances or to permit the Borrower to
select the affected interest rate as otherwise applicable to any Revolving
Credit Loans or FILO Loans shall be suspended.
(ii)    Any notice which the Borrower had given the Agent with respect to any
Eurodollar Loan, the time for action with respect to which has not occurred
prior to the Agent’s having given notice pursuant to Section 2-21(a), shall be
deemed to be a request for a Base Rate Loan.
(c)    Notwithstanding the foregoing, each Lender agrees to use its reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, in
its reasonable discretion, in any legal, economic or regulatory manner) to
designate a different lending office if the making of such designation would
allow such Lender or its lending office to continue to make Eurodollar Loans.
2-22.    Increased Costs. If there is adopted after the date hereof any
requirement of law, or if there is any new interpretation or application of any
law after the date hereof by any court or by any governmental or other authority
or entity charged with the administration thereof, whether or not having the
force of law, which:
(a)    subjects the Agent or any Lender to any Taxes or changes the basis of
taxation, or increases any existing Taxes, on payments of principal, interest or
other amounts payable by the Borrower to the Agent or any Lender under this
Agreement (except for Taxes on the Agent or any Lender’s overall net income or
capital imposed by the jurisdiction in which the Agent or such Lender’s
principal or lending offices are located or in which the Agent or such Lender is
organized);
(b)    imposes, modifies or deems applicable any reserve, cash margin, special
deposit or similar requirements against assets held by, or deposits in or for
the account of or loans by or any other acquisition of funds by the relevant
funding office of any Lender;
(c)    imposes on any Lender any other condition with respect to any Loan
Document; or
(d)    imposes on any Lender a requirement to maintain or allocate capital in
relation to the Liabilities;
and the result of any of the foregoing, in the Agent’s reasonable opinion, is to
increase the cost to any Lender of making or maintaining any loan, advance or
financial accommodation or to reduce the income receivable by any Lender in
respect of any loan, advance or financial accommodation by an amount which the
Agent deems to be material, then upon the Agent’s giving written notice thereof
to the Borrower (such notice to set out in reasonable detail the facts giving
rise to and a summary calculation of such increased cost or reduced income), the
Borrower shall forthwith pay to the Agent, for the benefit of such Lender, upon
receipt of such notice, that amount which shall compensate such Lender for such
additional cost or reduction in income, provided that the Borrower shall not be
obligated to make payment of such amounts which arise from transactions which
occurred more than ninety (90) Business Days prior to the Agent’s furnishing
notice hereunder.

43


--------------------------------------------------------------------------------






Notwithstanding the foregoing, each Lender agrees to use its reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be disadvantageous to it, in its reasonable
discretion, in any legal, economic or regulatory manner) to designate a
different lending office if the making of such designation would allow such
Lender or its lending office to avoid the imposition of such increased costs.
2-23.    Lenders’ Commitments.
(a)    The Dollar Commitments, Commitment Percentages, and identities of the
Lenders (but not the overall Commitment) may be changed, from time to time by
the assignment of Dollar Commitments and Commitment Percentages with other
Persons who determine to become “Lenders”, provided, however, that
(i)    Unless an Event of Default has occurred and is continuing (in which
event, no consent of the Borrower is required) any assignment (other than an
assignment to a then Lender, Affiliate of a Lender, or an Approved Fund of a
Lender) shall be subject to the prior consent of the Borrower (not to be
unreasonably withheld), which consent will be deemed given unless the Borrower
provides the Agent with written objection, not more than five (5) Business Days
after the Agent shall have given the Borrower written notice of a proposed
assignment).
(ii)    Any assignment shall be subject to the prior written consent of the
Agent (not to be unreasonably withheld).
(iii)    Any such assignment or reallocation shall be on a pro-rata basis such
that each reallocated or assigned Dollar Commitment to any Person remains the
same percentage of the overall Commitment (in terms of dollars) as the
reallocated Commitment Percentage is to such Person; provided that this clause
(iii) shall not apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans.
(iv)    No such assignment shall be in an amount less than Ten Million Dollars
($10,000,000.00), or, if less, the total Dollar Commitment of such assigning
Lender.
(b)    Upon written notice given the Borrower from time to time by the Agent, of
any assignment or allocation referenced in Section 2-23(a):
(i)    The Borrower shall execute one or more replacement Revolving Credit Notes
or FILO Notes, as applicable, to reflect such changed Dollar Commitments,
Commitment Percentages, and identities and shall deliver such replacement
Revolving Credit Notes to the Agent (which promptly thereafter shall deliver to
the Borrower the Revolving Credit Notes or FILO Notes, as applicable, so
replaced) provided however, in the event that a Revolving Credit Note or FILO
Note, as applicable, is to be exchanged following its acceleration or the entry
of an order for relief under the Bankruptcy Code with respect to the Borrower,
the Agent, in lieu of causing the Borrower to execute one or more new Revolving
Credit Notes or FILO Notes, as applicable, may issue the Agent’s Certificate
confirming the resulting Commitments and Commitment Percentages.
(ii)    Such change shall be effective from the effective date specified in such
written notice and any Person added as a Lender shall have all rights and
privileges of a Lender hereunder thereafter as if such Person had been a
signatory to this Agreement and any other Loan Document to which a Lender

44


--------------------------------------------------------------------------------






is a signatory and any person removed as a Lender shall be relieved of any
obligations or responsibilities of a Lender hereunder thereafter.
(iii)    The Agent shall maintain a register identifying the Lenders from time
to time.
2-24.    Increase In Commitments (Revolving Credit).
(a)    Provided no Suspension Event or Event of Default then exists or would
arise therefrom, upon notice to the Agent (which shall promptly notify the
Lenders), the Borrower may from time to time request an increase in the
Commitment (Revolving Credit) by an amount (for all such requests) not exceeding
$75,000,000.0050,000,000.00 in the aggregate; provided that (i) any such request
for an increase shall be in a minimum amount of $25,000,000.00, and (ii) the
Borrower may make a maximum of threetwo (32) such requests, and (iii) the Agent
has consented to such request, (such consent not to be unreasonably withheld).
At the time of sending such notice, the Borrower (in consultation with the
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders.
(b)    Each Lender shall notify the Agent within such time period whether or not
it agrees to increase its Commitment (Revolving Credit) and, if so, whether by
an amount equal to, greater than, or less than its Commitment Percentage
(Revolving Credit) of such requested increase. Any Lender not responding within
such time period shall be deemed to have declined to increase its Commitment
(Revolving Credit).
(c)    The Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made in this Section 2-24. To achieve the full amount
of a requested increase and subject to the approval of the Agent, the Issuer and
the Swing Line Lender (which approvals shall not be unreasonably withheld), to
the extent that the existing Lenders decline to increase their Commitments
(Revolving Credit), or decline to increase their Commitments (Revolving Credit)
to the amount requested by the Borrower, the Agent will use its reasonable
efforts to arrange for other Person(s) to become a Lender hereunder and to issue
commitments in an amount equal to the amount of the increase in the Commitment
(Revolving Credit) requested by the Borrower and not accepted by the existing
Lenders (each such Person issuing a commitment and becoming a Lender hereunder,
an “Additional Commitment Lender”), provided, however, that without the consent
of the Agent, at no time shall the Commitment (Revolving Credit) of any
Additional Commitment Lender be less than $10,000,000.00.
(d)    If the Commitments (Revolving Credit) are increased in accordance with
this Section 2-24, the Agent and the Borrower shall determine the effective date
(the “Increase Effective Date”) of such increase (such increase, a “Commitment
Increase”). The Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such Commitment Increase and the Increase Effective Date and
on such date (i) the Commitments (Revolving Credit) and the Loan Ceiling
(Revolving Credit) under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Commitment Increases, and (ii) the
grid contained in the definition of “Commitment” shall be deemed modified,
without further action, to reflect the revised Commitments (Revolving Credit)
and Commitment Percentages (Revolving Credit) of the Lenders.
(e)    As a condition precedent to such increase, (i) the Borrower shall deliver
to the Agent a certificate of the Loan Parties dated as of the Increase
Effective Date (A) certifying and attaching the resolutions, if necessary,
adopted by the Loan Parties approving or consenting to such Commitment Increase,
and (B) in the case of the Borrower, certifying that, before and after giving
effect to such Commitment Increase, (1) the

45


--------------------------------------------------------------------------------






representations and warranties contained in this Agreement the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except (1) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (2) to the extent such representations
and warranties are qualified by materiality, in which case they are true and
correct in all respects, (ii) the Borrower, the Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Agent shall reasonably require; (iii) the Borrower
shall have paid such fees and other compensation to the Additional Commitment
Lenders as the Agent, the Borrower and such Additional Commitment Lenders shall
agree; (iv) the Borrower shall have paid such arrangement fees to the Agent as
the Borrower and Agent may agree; (v) if so requested by the Agent, the Borrower
shall deliver to the Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Agent, from counsel to the Borrower
reasonably satisfactory to the Agent and dated such date with respect to the
Loan Documents and the other documents, agreements and instruments then executed
and the transactions contemplated thereby; (vi) the Borrower and the Additional
Commitment Lender shall have delivered such other instruments, documents and
agreements as the Administrative Agent may reasonably have requested; and (vii)
no Suspension Event or Event of Default exists or would arise after giving
effect to such Commitment Increase. The Borrower shall prepay any Revolving
Credit Loans outstanding on the Increase Effective Date to the extent necessary
to keep the outstanding Revolving Credit Loans ratable with any revised
Commitment Percentages (Revolving Credit) arising from any nonratable increase
in the Commitments (Revolving Credit) under this Section 2-24.
(f)    Any Commitment Increase contemplated by the provisions of this Section
2-24 shall, except as otherwise provided for in this Section 2-24, bear interest
and be entitled to fees and other compensation on the same basis as all other
Commitments (Revolving Credit).
Article 3 - Conditions Precedent:
3-1.    Generally.    As a condition to the effectiveness of this Agreement,
each of the documents respectively described in Sections 3-2 through and
including 3-5 (each in form and substance reasonably satisfactory to the Agent)
shall have been delivered to the Agent, and the conditions respectively
described in Sections 3-6 through and including 3-18, shall have been satisfied:
3-2.    Corporate Due Diligence.
(a)    A Certificate of corporate good standing issued by the Secretary of State
of each State in which a Loan Party is organized.
(b)    Certificates of due qualification, in good standing, issued by the
Secretary(ies) of State of each State in which the nature of a Loan Party’s
business conducted or assets owned would reasonably be expected to require such
qualification.
(c)    A Certificate of each Loan Party’s Secretary of the due adoption,
continued effectiveness, and setting forth the texts of, each corporate
resolution adopted in connection with the establishment of the loan arrangement
contemplated by the Loan Documents and attesting to the true signatures of each
Person authorized as a signatory to any of the Loan Documents.



46


--------------------------------------------------------------------------------






3-3.    Opinion. An opinion of counsel to the Loan Parties in form and substance
reasonably satisfactory to the Agent.
3-4.    Additional Documents. Such additional instruments and documents as the
Agent or its counsel reasonably may require or request.
3-5.    Officers’ Certificates. Certificate executed by the President and the
Chief Financial Officer of the Borrower, satisfactory in form and substance to
the Agent, and stating the following: (i) that the representations and
warranties made by the Loan Parties to the Agent and Lenders in the Loan
Documents are true and complete in all material respects as of the date of such
Certificate, except in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects; (ii) that no event
has occurred which is or which, solely with the giving of notice or passage of
time (or both) would be an Event of Default; (iii) attesting to the Solvency of
the Loan Parties as of the Effective Date after giving effect to the
transactions contemplated hereby; and (iv) either (1) no consents, licenses or
approvals are required in connection with the execution, delivery and
performance by the Loan Parties and the validity against any such Loan Party of
the Loan Documents to which it is a party, or (2) that all such consents,
licenses and approvals have been obtained and are in full force and effect.
3-6.    Representations and Warranties. Each of the representations made by or
on behalf of the Loan Parties in this Agreement or in any of the other Loan
Documents or in any other report, statement, document, or paper provided by or
on behalf of a Loan Party shall be true and complete in all material respects as
of the date as of which such representation or warranty was made, except in the
case of any representation and warranty qualified by materiality, they shall be
true and correct in all respects.
3-7.    Borrowing Base Certificate. The Agent shall have received a Borrowing
Base Certificate dated the Effective Date, relating to the month ended on August
31, 2011, and executed by a Responsible Officer of the Borrower.
3-8.    All Fees and Expenses Paid. All fees due at or immediately after the
first funding under the Revolving Credit and all costs and expenses reasonably
incurred by the Agent and Arranger in connection with the establishment of the
credit facility contemplated hereby (including the reasonable fees and expenses
of counsel to the Agent) shall have been paid (to the extent then invoiced).
3-9.    Financial Projections. The Agent shall have received and be satisfied
with (i) a detailed forecast prepared on a quarterly basis for the period
commencing on the Effective Date and ending on or about January 29, 2012 which
shall include an Availabilityavailability model, Consolidated income statement,
balance sheet, and statement of cash flow, by quarter, each prepared in
conformity with GAAP (but for the absence of footnotes and year-end adjustments)
and consistent with the Loan Parties’ then current practices, (ii) a detailed
forecast prepared on annual basis for the period from January 29, 2012 to the
Maturity Date, which shall include a Consolidated income statement, balance
sheet, and statement of cash flow, by year, each prepared in conformity with
GAAP (but for the absence of footnotes and year-end adjustments) and consistent
with the Loan Parties’ then current practices and (iii) such other information
(financial or otherwise) reasonably requested by the Agent.
3-10.    Borrower’s Assets. The Agent shall have received a copy of the results
of the Loan Parties’ most recent physical inventory and such results shall be
reasonably satisfactory to the Agent. In addition, the Agent shall be reasonably
satisfied that the inventory of each Loan Party is located at such places or is
in transit to such Loan Party and is in the amounts and of the quality and value
previously represented by the Borrower to the Agent

47


--------------------------------------------------------------------------------






and Lenders and the Agent shall have received such reports, material and other
information concerning the inventory and the Loan Parties’ suppliers as shall
reasonably satisfy the Agent in its sole discretion.
3-11.    Lien Search. The Agent shall have received results of searches or other
evidence satisfactory to the Agent (in each case dated as of a date reasonably
satisfactory to the Agent) indicating the absence of liens on the assets of the
Loan Parties, except for Permitted Encumbrances and liens for which termination
statements and releases reasonably satisfactory to the Agent are being tendered
concurrently with the establishment of the Revolving Credit.
3-12.    Perfection of Collateral. The Agent shall have filed all such financing
statements and given all such notices as may be necessary for the Agent to
perfect its security interest in such of the Collateral as to which the Agent
determines to perfect its security interests and to assure its first priority
status (subject only to Permitted Encumbrances having priority under applicable
Requirements of Law).
3-13.    Insurance. The Agent shall be reasonably satisfied with the Loan
Parties’ insurance arrangements and shall have received all documentation
requested in connection with such insurance including, documentation naming the
Agent as “loss payee” or “additional insured”, as applicable, under each policy.
3-14.    No Suspension Event. No Suspension Event shall then exist.
3-15.    No Adverse Change. No event shall have occurred or failed to occur
since April 30, 2011, which occurrence or failure reasonably would be expected
to have a Material Adverse Effect.
3-16.    Execution and Delivery of Agreement. This Agreement shall have been
duly executed and delivered by the parties hereto, and shall be in full force
and effect and shall be in form and substance satisfactory to the Agent.
3-17.    Availability. After giving effect to (i) any Revolving Credit Loans
made on the Effective Date, (ii) any charges made in connection with the
establishment of the credit facility contemplated hereby and (iii) all L/Cs to
be issued at, or immediately subsequent to, such establishment, Availability
shall be not less than $125,000,000.
3-18.    Patriot Act. The Agent and the Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.
No document shall be deemed delivered to the Agent until received and accepted
by the Agent at its head offices in Boston, Massachusetts. Under no
circumstances will this Agreement take effect until executed and accepted by the
Agent at said head office.
Article 4 - General Representations, Covenants and Warranties:
To induce the Agent and each Lender to establish the loan arrangement
contemplated herein and to make loans and advances and to provide financial
accommodations under the Revolving Credit and the FILO Facility (each of which
loans shall be deemed to have been made in reliance thereupon), the Borrower, in
addition to all other representations, warranties, and covenants made by the
Borrower in any other Loan Document, makes those representations, warranties,
and covenants included in this Agreement.

48


--------------------------------------------------------------------------------






4-1.    Payment and Performance of Liabilities. The Borrower shall pay each
Liability when due (or when demanded if payable on demand) and shall promptly,
punctually, and faithfully perform each other Liability.
4-2.    Due Organization ‑ Corporate Authorization ‑ No Conflicts.
(a)    Each Loan Party presently is and shall hereafter remain in good standing
in its State of organization and each is and shall hereafter remain duly
qualified and in good standing in every other State in which, by reason of the
nature or location of the Loan Parties’ assets or operation of the Loan Parties’
business, such qualification is necessary, except where the failure to so
qualify would not have a Material Adverse Effect.
(b)    Each Related Entity as of the date hereofFirst Amendment Effective Date
is listed on EXHIBIT 4-2, annexed hereto. Each Subsidiary is and shall hereafter
remain in good standing in the State in which incorporated and is and shall
hereafter remain duly qualified in which other State in which, by reason of that
entity’s assets or the operation of such entity’s business, such qualification
may be necessary, except where the failure to so qualify would not reasonably be
expected to have a Material Adverse Effect. The Borrower shall provide the Agent
with prior written notice of any entity’s becoming or ceasing to be a Related
Entity.
(c)    No Loan Party shall change its State of incorporation or its taxpayer
identification number without the prior consent of the Agent.
(d)    Each Loan Party has all requisite corporate power and authority to
execute and deliver all Loan Documents to which such Loan Party is a party and
has and will hereafter retain all requisite corporate power to perform all
Liabilities.
(e)    The execution and delivery by the Loan Parties of each Loan Document to
which it is a party; the Loan Parties’ consummation of the transactions
contemplated by such Loan Documents (including, without limitation, the creation
of security interests by the Loan Parties as contemplated hereby); each Loan
Party’s performance under those of the Loan Documents to which it is a party;
the borrowings hereunder; and the use of the proceeds thereof:
(i)    Have been duly authorized by all necessary corporate action.
(ii)    Do not, and will not, contravene in any material respect any provision
of any (A) Requirement of Law, (B) Material Indebtedness, or (C) the
organizational documents of such Loan Party.
(iii)    Will not result in the creation or imposition of, or the obligation to
create or impose, any Encumbrance upon any assets of a Loan Party pursuant to
any Requirement of Law or obligation, except pursuant to the Loan Documents.
(f)    The Loan Documents have been duly executed and delivered by each Loan
Party and are the legal, valid and binding obligations of the Loan Parties
enforceable against the Loan Parties in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting the rights and remedies of creditors generally and except as the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.

49


--------------------------------------------------------------------------------






4-3.    Trade Names.
(a)    EXHIBIT 4-3, annexed hereto, is a listing of:
(i)    All names under which the Loan Parties conducted their business within
the past five (5) years.
(ii)    All entities and/or persons with whom the Loan Parties consolidated or
merged within the past five (5) years, or from whom the Loan Parties, within the
past five (5) years, acquired in a single transaction or in a series of related
transactions substantially all of such entity’s or person’s assets.
(b)    No Loan Party will change its name or conduct its business under any name
not listed on EXHIBIT 4-3 except (i) upon not less than twenty‑one (21) days
prior written notice (with reasonable particularity) to the Agent and (ii) in
compliance with all other provisions of this Agreement.
4-4.    Intellectual Property.
(a)    EXHIBIT 4-4, annexed hereto, is a listing of (i) all Patents and
Trademarks that have been registered by the Loan Parties in the United States
Patent and Trademark Office or any similar governmental authority in the United
States (including, without limitation, in any state or other political
subdivision thereof), (ii) all Copyrights that have been registered by the Loan
Parties in the United States Copyright Office or any similar governmental
authority in the United States (including, without limitation, in any state or
other political subdivision thereof), and (iii) all Licenses to which any Loan
Party is a party (whether as licensor or licensee), in each case as of the First
Amendment Effective Date. Each Loan Party owns and possesses, or has the right
to use (and will hereafter own, possess, or have such right to use) all patents,
all Patents, industrial designs, trademarks, trade names,Trademarks, trade
styles, brand names, service marks, logos, copyrightsCopyrights, trade secrets,
know-how, confidential information, and other intellectualIntellectual Property
or proprietary property of any third Person necessary for the Loan Parties’
conduct of their respective business.
(b)    The conduct by the Loan Parties of their respective business does not
presently infringe in any manner which could reasonably be expected to have a
Material Adverse Effect (nor will the Loan Parties conduct their businesses in
the future so as to infringe in any manner which could reasonably be expected to
have a Material Adverse Effect) the patents, industrial designs, trademarks,
trade names, trade styles, brand names, service marks, logos, copyrights, trade
secrets, know-how, confidential information, or other intellectual or
proprietary property of any third Person.
4-5.    Locations.
(a)    The Collateral, and the books, records, and papers of Loan Parties
pertaining thereto, are kept and maintained solely at, or in transit to and
from, the Loan Parties’ chief executive offices at
(i)    112 West 34th Street, New York, New York 10120





50


--------------------------------------------------------------------------------






(ii)    201 Willowbrook Blvd., Wayne125 Chubb Avenue, Lyndhurst, New Jersey
0747007071  
(iii)    those locations which are listed on EXHIBIT 4-5 annexed hereto, as such
EXHIBIT may be amended from time to time, which EXHIBIT includes, with respect
to each such location, the name and address of the landlord on the Lease which
covers such location (or an indication that a Loan Party owns the subject
location) and of all service bureaus with which any such records are maintained.
(b)    No Loan Party shall remove any of the Collateral from said chief
executive office or those locations listed on EXHIBIT 4-5 except:
(i)    to accomplish sales of Inventory in the ordinary course of business; or
(ii)    to move Inventory, Equipment and other assets from one such location to
another such location; or
(iii)    to utilize such of the Collateral as is removed from such locations in
the ordinary course of business (such as motor vehicles).
(iv)    to accomplish other dispositions permitted pursuant to Section 4-12(d)
hereof.
(v)    otherwise upon thirty (30) days prior written notice to the Agent.
(c)    Except (i) with respect to Inventory delivered to a processor for
finishing, (ii) with respect to Inventory in transit, and (iii) as otherwise
disclosed pursuant to, or permitted by, this Section 4-5, no tangible personal
property of a Loan Party is in the care or custody of any third party or stored
or entrusted with a bailee or other third party and none shall hereafter be
placed under such care, custody, storage, or entrustment.
4-6.    Title to Assets.
(a)    Each of the Loan Parties is, and shall hereafter remain, the owner of, or
holder of subsisting license or leasehold rights in and to, the Collateral free
and clear of all Encumbrances with the exceptions of the following (the
“Permitted Encumbrances”):
(i)    Encumbrances in favor of the Agent.
(ii)    Those Encumbrances (if any) listed on EXHIBIT 4-6, annexed hereto.
(iii)    Purchase money security interests in Equipment to secure Indebtedness
otherwise permitted hereby.
(iv)    Encumbrances for Taxes, governmental assessments or charges in the
nature of Taxes not yet due or which are being contested in good faith by
appropriate proceedings as to which adequate reserves are maintained on the
books of the Loan Parties in accordance with GAAP.



51


--------------------------------------------------------------------------------






(v)    Encumbrances in respect of property or assets of the Loan Parties imposed
by law, which were incurred in the ordinary course of business, such as
carriers’, warehousemen’s, customs broker’s, materialmen’s, repairmen’s, and
mechanics’ liens and other similar Encumbrances, in each case in respect of
obligations not overdue for a period of more than thirty (30) days or which are
being contested in good faith by appropriate proceedings.
(vi)    Utility deposits and pledges or deposits in connection with worker’s
compensation, unemployment insurance and other social security legislation.
(vii)    Encumbrances arising under Capital Leases.
(viii)    Encumbrances resulting from the sale, transfer and assignment of
retail Accounts to credit card processors.
(ix)    Deposits to secure the performance of bids, tenders, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business, all to the extent such obligations are
otherwise permitted hereunder.
(x)    Encumbrances on Equipment of a Person which becomes a Subsidiary after
the date hereof pursuant to, and Equipment acquired in connection with, a
Permitted Acquisition, provided that (A) such Encumbrances existed at the time
such Person became a Subsidiary or such Equipment was acquired and were not
created in anticipation of the acquisition, and (B) any such Encumbrance does
not cover any other assets of such Person after it became a Subsidiary or any
other assets of the Loan Parties after such Equipment was acquired, and (C) such
Encumbrance does not secure any Indebtedness other than Indebtedness existing
immediately prior to the time such Person became a Subsidiary or the time of
such acquisition.
(xi)    Encumbrances consisting of the right of setoff of a customary nature or
bankers’ liens on amounts on deposit incurred in the ordinary course of
business.
(xii)    Encumbrances on goods in favor of customs and revenue authorities which
secure the payment of customs duties in connection with the importation of such
goods, which obligations are not overdue.
(xiii)    Encumbrances constituting precautionary filings by lessors and bailees
with respect to assets which are leased or entrusted to a Loan Party but in
which assets such Loan Party has mere possessory rights.
(xiv)    Encumbrances arising from judgments which do not result in an Event of
Default under Section 10-11 hereof.
(xv)    Encumbrances (i) arising by reason of zoning restrictions, easements,
licenses, reservations, restrictions, covenants, rights-of-way, encroachments,
minor defects or irregularities in title (including leasehold title) and other
similar encumbrances on the use of real property or (ii) consisting of leases,
licenses or subleases granted by a lessor, licensor or sublessor on its real
property (in each case other than Capital Leases) that, for each of the Liens in
clauses (i) and (ii) above, do not, in the aggregate,

52


--------------------------------------------------------------------------------






materially (x) impair the value or marketability of such real property or (y)
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property.
(xvi)    Landlords’ statutory Encumbrances in respect of rent not in default.
(xvii)    Encumbrances of a collection bank on items in the course of collection
arising under Section 4-208 of the UCC as in effect in the State of New York or
any similar section under any applicable UCC or any similar Requirement of Law
of any foreign jurisdiction.
(xviii)    Encumbrances on Intellectual Property of the Loan Parties to the
extent securing Indebtedness permitted pursuant to Section 4-7; provided that
such Encumbrances (A) do not cover any other assets of the Loan Parties (other
than the proceeds and products of such Intellectual Property), and (B) shall be
junior and subordinate to the Encumbrances securing the Liabilities and the
holder of such Indebtedness shall have entered into an intercreditor and
subordination agreement with the Agent on terms reasonably acceptable to the
Agent.
provided, however, in all such cases, no Encumbrance shall be considered a
‘Permitted Encumbrance’ to the extent such Encumbrance covers any assets not
constituting Collateral unless and until, if requested by the Agent, the Loan
Parties shall have used commercially reasonable efforts to cause the holder of
such Encumbrance to deliver to the Agent a use and/or access agreement with
respect to such assets, which shall be in form and substance reasonably
acceptable to the Agent.
(b)    No Loan Party has or shall have possession of any property on
consignment.
(c)    No Loan Party shall acquire or obtain the right to use any Equipment, the
acquisition or right to use of which Equipment is otherwise permitted by this
Agreement, in which Equipment any third party has an interest, except for:
(i)    Equipment which is merely incidental to the conduct of a Loan Party’s
business.
(ii)    Equipment, the acquisition or right to use of which has been consented
to by the Agent, which consent may be conditioned upon the Agent’s receipt of
such agreement with the third party which has an interest in such Equipment as
is satisfactory to the Agent.
(iii)    Equipment, the acquisition of which is permitted pursuant to Section
4-7(c) hereof or which is the subject of an operating lease (but not Capital
Leases).
4-7.    Indebtedness. No Loan Party has or shall hereafter have any Indebtedness
with the exceptions of:
(a)    The Liabilities.
(b)    The Indebtedness (if any) listed on EXHIBIT 4-7, annexed hereto.
(c)    Capital Lease obligations and purchase money Indebtedness not to exceed
the aggregate principal amount outstanding in excess of $25,000,000.00, and
extensions, renewals and refinancings thereof on terms no less favorable in any
material respect to the Loan Parties than the Indebtedness or Capital Lease
being refinanced.

53


--------------------------------------------------------------------------------






(d)    Subordinated Indebtedness.
(e)    Other Indebtedness not to exceed $50,000,000.00 outstanding at any time.
4-8.    Insurance Policies.
(a)    EXHIBIT 4-8, annexed hereto, is a schedule of all material insurance
policies owned by the Loan Parties or under which the Loan Parties are the named
insured as of the date hereofFirst Amendment Effective Date. Each of such
policies is in full force and effect. None of the issuers (to the Borrower’s
knowledge) of any such policy, have provided notice that the Loan Parties are in
default or violation of any such policy.
(b)    The Loan Parties shall have and maintain at all times insurance covering
such risks, in such amounts, containing such terms, in such form, for such
periods, and written by such companies as may be reasonably satisfactory to the
Agent. The coverage reflected on EXHIBIT 4-8 presently satisfies the foregoing
requirements, it being recognized by the Loan Parties, however, that such
requirements may change hereafter to reflect changing circumstances. All
insurance carried by the Loan Parties shall provide for a minimum of fourteen
(14) days’ written notice of cancellation to the Agent and all such insurance
which covers the Collateral shall include an endorsement in favor of the Agent,
as lender’s loss payee and additional insured, which endorsement shall provide
that the insurance, to the extent of the Agent’s interest therein, shall not be
impaired or invalidated, in whole or in part, by reason of any act or neglect of
the Loan Parties or by the failure of the Loan Parties to comply with any
warranty or condition of the policy. In the event of the failure by the Loan
Parties to maintain insurance as required herein, the Agent, at its option, may
obtain such insurance, provided, however, the Agent’s obtaining of such
insurance shall not constitute a cure or waiver of any Event of Default
occasioned by the Loan Parties’ failure to have maintained such insurance. The
Loan Parties shall furnish to the Agent certificates or other evidence
satisfactory to the Agent regarding compliance by the Loan Parties with the
foregoing insurance provisions.
(c)    After the occurrence, and during the continuance, of an Event of Default,
the Loan Parties shall each advise the Agent of each claim made by a Loan Party
under any policy of insurance which covers the Collateral and will permit the
Agent, at the Agent’s option in each instance, to the exclusion of the Loan
Parties, to conduct the adjustment of each such claim. The Loan Parties each
hereby appoint the Agent as such Loan Party’s attorney in fact, exercisable
after the occurrence, and during the continuance, of an Event of Default, to
obtain, adjust, settle, and cancel any insurance described in this section and
to endorse in favor of the Agent any and all drafts and other instruments with
respect to such insurance. This appointment, being coupled with an interest, is
irrevocable until this Agreement is terminated by a written instrument executed
by a duly authorized officer of the Agent. The Agent shall not be liable on
account of any exercise pursuant to said power except for any exercise in actual
willful misconduct and bad faith. The Agent may apply any proceeds of such
insurance against the Liabilities, whether or not such have matured, in such
order of application as the Agent may determine.
4-9.    Licenses. Each material license, distributorship, franchise, and similar
agreement issued to, or to which a Loan Party is a party is in full force and
effect. To the Borrower’s knowledge, no party to any such license or agreement
is in default or violation thereof. No Loan Party has received any notice or
threat of cancellation of any such license or agreement.



54


--------------------------------------------------------------------------------






4-10.    Leases. EXHIBIT 4-10, annexed hereto, is a schedule of all presently
effective Capital Leases (other than Capital Leases the total obligations under
which do not aggregate more than $100,000.00). EXHIBIT 4-5 includes a list of
all other presently effective Leases. Each of such Leases and Capital Leases
presently is in full force and effect. As of the date hereofFirst Amendment
Effective Date, no party to any such Lease or Capital Lease is in default or
violation in any material respect of any such Lease or Capital Lease and no Loan
Party has received any notice or threat of cancellation of any such Lease or
Capital Lease. Each Loan Party hereby authorizes the Agent at any time and from
time to time after the occurrence, and during the continuance, of an Event of
Default to contact any of the Loan Party’s landlords in order to confirm the
Loan Party’s continued compliance with the terms and conditions of the Lease(s)
between such Loan Party and that landlord and to discuss such issues, concerning
the Loan Party’s occupancy under such Lease(s), as the Agent may determine.
4-11.    Requirements of Law. Each Loan Party is in compliance with, and shall
hereafter comply with and use its respective assets in compliance with, all
Requirements of Law, except to the extent that such non-compliance would not
reasonably be expected to have a Material Adverse Effect. No Loan Party has
received any notice of any material violation of any Requirement of Law, which
violation has not been cured or otherwise remedied.
4-12.    Maintain Properties. The Loan Parties each shall:
(a)    Keep the Collateral in good order and repair (ordinary reasonable wear
and tear and insured casualty excepted).
(b)    Not suffer or cause the waste or destruction of any material part of the
Collateral.
(c)    Not use any of the Collateral in violation of any policy of insurance
thereon.
(d)    Not sell, lease, or otherwise dispose of any of the Collateral, other
than the following:
(i)    The sale of Inventory in compliance with this Agreement.
(ii)    asAs long as no Event of Default exists or would arise as a result
thereof, the disposal of Equipment which is obsolete, worn out, or damaged
beyond repair, which Equipment is replaced to the extent necessary to preserve
or improve the operating efficiency of the Loan Parties.
(iii)    The surrender, disposition, or expiration of Collateral (such as
trademarks and copyrightsTrademarks and Copyrights, but excluding Eligible Trade
Names) no longer used or useful for the conduct of the Loan Parties’ businesses
in the ordinary course.    
(iv)    The turning over to the Agent of all Receipts as provided herein.
(v)    The transfer, sale and assignment of retail Accounts to credit card
processors.
 

55


--------------------------------------------------------------------------------






4-13.    Pay Taxes/Tax Shelter Regulations.
(a)    Except as disclosed on EXHIBIT 4-13, (i) all tax returns (federal, state,
local or foreign) that relate to or include any Loan Party and that are due on
or before the date hereofFirst Amendment Effective Date, taking into account any
extensions for the filing thereof, have been or will be prepared and timely
filed in accordance in all material respects with applicable Requirements of
Law, (ii) all such tax returns are or will be correct and complete insofar as
they relate to the Loan Parties, and (iii) all Taxes (federal, state, local or
foreign) for which a Loan Party may be liable that are due (whether or not shown
on any tax return) have been or will be paid in full.
(b)    Each Loan Party has, and hereafter shall: pay, as they become due and
payable, all Taxes and unemployment contributions and other charges of any kind
or nature levied, assessed or claimed against such Loan Party, or the Collateral
by any person or entity whose claim could result in an Encumbrance upon any
asset of any Loan Party or by any governmental authority, except to the extent
such Taxes are being contested by a Loan Party in good faith, and adequate
reserves are being maintained therefor on Loan Parties books in accordance with
GAAP; properly exercise any trust responsibilities imposed upon a Loan Party by
reason of withholding from employees’ pay or by reason of a Loan Party’s receipt
of sales tax or other funds for the account of any third party; timely make all
contributions and other payments as may be required pursuant to any Employee
Benefit Plan now or hereafter established by the Loan Parties; and timely file
all Tax and other returns and other reports with each governmental authority to
whom a Loan Party is obligated to so file, in each case, taking into account any
applicable extension periods.
(c)    At its option, after the occurrence, and during the continuance, of a
Suspension Event, the Agent may, but shall not be obligated to, pay any Taxes,
unemployment contributions, and any and all other charges levied or assessed
upon a Loan Party, or the Collateral by any person or entity or governmental
authority, and make any contributions or other payments on account of a Loan
Party’s Employee Benefit Plan as the Agent, in the Agent’s discretion, may deem
necessary or desirable, to protect, maintain, preserve, collect, or realize upon
any or all of the Collateral or the value thereof or any right or remedy
pertaining thereto, provided, however, the Agent’s making of any such payment
shall not constitute a cure or waiver of any Event of Default occasioned by a
Loan Party’s failure to have made such payment.
(d)    The Borrower does not intend to treat the Revolving Credit, the FILO
Facility and the L/Cs and the transactions related thereto as being “reportable
transactions” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event the Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Agent thereof. If the Borrower so
notifies the Agent, the Borrower acknowledges that the Agent may treat the
Revolving Credit, the FILO Facility and/or its interest in the L/Cs as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and the
Agent, will maintain the lists and other records required by such Treasury
Regulation.
(e)    Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if the Loan Parties shall be required under Requirements of
Law to deduct any Indemnified Taxes (including any Other Taxes) from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 4-14) the Agent, Lenders or Issuer, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Loan Parties shall make such deductions

56


--------------------------------------------------------------------------------






and (iii) the Loan Parties shall timely pay the full amount deducted to the
relevant applicable governmental authority in accordance with Requirements of
Law.
(f)    The Loan Parties shall indemnify the Agent, each Lender and the Issuer,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
4-13) paid by such Agent, such Lender or the Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant governmental authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuer (with a copy to the Agent), or by the Agent
on its own behalf or on behalf of the Agent, a Lender or the Issuer, shall be
conclusive absent manifest error.
(g)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Loan Parties to a governmental authority, the Borrower shall
deliver to the Agent the original or a certified copy of a receipt issued by
such governmental authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.
(h)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Loan Party is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by Requirements of Law or reasonably requested by the Borrower or the
Agent, such properly completed and executed documentation prescribed by
Requirements of Law as will permit such payments to be made without withholding
or at a reduced rate of withholding. Such delivery shall be provided on the
Effective Date and on or before such documentation expires or becomes obsolete
or after the occurrence of an event requiring a change in the documentation most
recently delivered. In addition, any Lender, if requested by the Borrower or the
Agent, shall deliver such other documentation prescribed by Requirements of Law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that any Loan
Party is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:
(1)     duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(2)     duly completed copies of Internal Revenue Service Form W-8ECI,
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

57


--------------------------------------------------------------------------------






(4)    any other form prescribed by Law as a basis for claiming exemption from
or a reduction in United States Federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by Law to permit the
Borrower to determine the withholding or deduction required to be made.
(i)    If the Agent, any Lender or the Issuer determines, in its sole
discretion, that it has received a refund of any taxes or Other Taxes as to
which it has been indemnified by the Loan Parties or with respect to which the
Loan Parties have paid additional amounts pursuant to this Section 4-13, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Loan Parties
under this Section 4-13 with respect to the taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Agent, such Lender or the
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant governmental authority with respect to such refund), provided
that the Loan Parties, upon the request of such Agent, such Lender or the
Issuer, agree to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant governmental authority) to
such Agent, such Lender or the Issuer in the event that such Agent, such Lender
or the Issuer is required to repay such refund to such governmental authority.
This subsection shall not be construed to require the Agent, any Lender or the
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Loan Parties or any other Person.
4-14.    No Margin Stock. No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying any margin stock (within the
meaning of Regulations U, T, and X of the Board of Governors of the Federal
Reserve System of the United States). No part of the proceeds of any borrowing
hereunder will be used at any time to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock.
4-15.    ERISA. From and after the date hereof, none of the Loan Parties nor any
ERISA Affiliate shall, in any manner which could reasonably be expected to have
a Material Adverse Effect:
(a)    Fail to comply in all material respects with any Employee Benefit Plan.
(b)    Fail timely to file all reports and filings required by ERISA to be filed
by a Loan Party.
(c)    Engage in any non-exempt “prohibited transactions” (as described in
ERISA).
(d)    Engage in, or commit, any act such that a tax or penalty could be imposed
upon the Loan Parties on account thereof pursuant to ERISA.
(e)    Accumulate any material funding deficiency within the meaning of Section
302 of ERISA.
(f)    Terminate any Employee Benefit Plan such that a lien could be asserted
against any assets of the Loan Parties on account thereof pursuant to ERISA.
(g)    Be a member of, contribute to, or have any obligation under any Employee
Benefit Plan which is a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA.

58


--------------------------------------------------------------------------------






4-16.    Hazardous Materials.
(a)    Other than matters that could not reasonably be expected to have a
Material Adverse Effect, no Loan Party has ever:
(i)    Been legally responsible for any release or threat of release of any
Hazardous Material.
(ii)    Received notification of any release or threat of release of any
Hazardous Material from any site or vessel occupied or operated by a Loan Party
and/or of the incurrence of any expense or loss in connection with the
assessment, containment, or removal of any release or threat of release of any
Hazardous Material from any such site or vessel.
(b)    The Loan Parties each shall:
(i)    Dispose of any Hazardous Material only in compliance with all
Environmental Laws, except for dispositions which could not reasonably be
expected to have a Material Adverse Effect.
(ii)    Not store on any site or vessel occupied or operated by a Loan Party and
not transport or arrange for the transport of any Hazardous Material, except if
such storage or transport is in the ordinary course of the Loan Parties’
business and is in compliance with all Environmental Laws or could not
reasonably be expected to have a Material Adverse Effect.
(c)    The Loan Parties shall provide the Agent with written notice upon such
Loan Party obtaining knowledge of any incurrence of any expense or loss by any
governmental authority or other Person in connection with the assessment,
containment, or removal of any Hazardous Material, for which expense or loss a
Loan Party may be liable, other than expense or loss that could not reasonably
be expected to have a Material Adverse Effect.
4-17.    Litigation. Except as described in EXHIBIT 4-17, annexed hereto, there
is not presently pending or threatened by or against the Loan Parties any suit,
action, proceeding, or investigation which, if determined adversely to the Loan
Parties, would have a material adverse effect upon the Loan Parties’ financial
condition or ability to conduct its business as such business is presently
conducted or is contemplated to be conducted in the foreseeable future.
4-18.    Investments. No Loan Party shall:
(a)    Intentionally Omitted.
(b)    Intentionally Omitted.
(c)    Intentionally Omitted.
(d)    Merge or consolidate or be merged or consolidated with or into any other
corporation or other entity, other than (i) the merger of any of the Borrower’s
Subsidiaries with and into the Borrower, and (ii) in connection with any
Permitted Acquisitions.

59


--------------------------------------------------------------------------------






(e)    Consolidate any of a Loan Party’s operations with those of any other
corporation or other entity, except in connection with any Permitted
Acquisition.
(f)    Organize or create any Subsidiary, other than in connection with a
Permitted Acquisition and only if (i) such Subsidiary guarantees the repayment
of the Liabilities and (ii) such Subsidiary grants the Agent a first priority
Encumbrance (subject to Permitted Encumbrances having priority under applicable
Requirements of Law) on all of its assets, all of the foregoing satisfactory in
form and substance to the Agent.
(g)    Subordinate any debts or obligations owed to a Loan Party by any third
party to any other debts owed by such third party to any other Person.
(h)    Acquire any assets other than (i) Permitted Acquisitions, (ii) by the
making of Capital Expenditures to the extent permitted hereunder, (iii) in the
ordinary course and conduct of the Loan Parties business permitted under Section
4-21 hereof, and (iv) Investments in joint ventures not to exceed $10,000,000.00
in the aggregate at any time; provided however Investments in joint ventures may
exceed $10,000,000.00 in the aggregate at any time so long as at the time such
Investment that would exceed the $10,000,000.00 cap is made, the Payment
Conditions have been satisfied.
4-19.    Loans. No Loan Party shall make any loans or advances to, nor acquire
the Indebtedness of, any Person, provided, however, the foregoing does not
prohibit any of the following:
(a)    Advance payments made to the Loan Parties’ suppliers in the ordinary
course.
(b)    Advances to a Loan Party’s officers, employees, and salespersons with
respect to reasonable expenses to be incurred by such officers, employees, and
salespersons for the benefit of such Loan Party in the ordinary course of
business, which expenses are properly substantiated by the person seeking such
advance and properly reimbursable by such Loan Party.
(c)    Advances on account of sales of Inventory in the ordinary course of
business made on credit and all Accounts arising therefrom.
(d)    Provided that the Liquidity Requirement has been satisfied, loans and/or
Investment in or to Aeropostale Puerto Rico, Inc. and Aeropostale Canada.
(e)    Loans and/or Investments by one Loan Party to another in the ordinary
course of business.
4-20.    Protection of Assets. The Agent, in the Agent’s reasonable discretion,
and from time to time, may discharge any tax or Encumbrance on any of the
Collateral, or take any other action that the Agent may deem necessary to
repair, insure, maintain, preserve, collect, or realize upon any of the
Collateral. The Agent shall not have any obligation to undertake any of the
foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Agent has had an opportunity to be heard), from which finding no further appeal
is available, that the Agent had acted in actual bad faith or in a grossly
negligent manner. The Borrower shall pay to the Agent, on demand, or the Agent,
in its reasonable discretion, may add to the Loan Account, all amounts paid or
incurred by the Agent pursuant to this section. The obligation of the Borrower
to pay such amounts is a Liability.

60


--------------------------------------------------------------------------------






4-21.    Line of Business. No Loan Party shall engage in any business other than
the business in which it is currently engaged (which is agreed to be the design,
sourcing, marketing, distribution and sale of apparel products and accessories
and the licensing of trade names, trademarks and intellectual property to third
Persons in connection with the foregoing), any business reasonably related
thereto or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto.
4-22.    Affiliate Transactions. No Loan Party shall make any payment, nor give
any value to any Related Entity except for goods and services actually purchased
by such Loan Party from, or sold by such Loan Party to, such Related Entity for
a price and on terms which shall not be less favorable to the Loan Party from
those which would have been charged in an arms-length transaction, except:
(a)     until the occurrence, and during the continuance, of an Event of
Default, the Loan Parties may (a) pay management fees at the times and in the
amounts, and (b) may maintain and make payments with respect to those
transactions, in each case as set forth in EXHIBIT 4-22 hereof;
(b)    transactions in the ordinary course of business among the Loan Parties;
(c)    provided that the Liquidity Requirement has been satisfied, loans to,
payments to, or Investments in Aeropostale Puerto Rico, Inc. and Aeropostale
Canada.
4-23.    Additional Assurances.
(a)    Except as set forth on EXHIBIT 4-23, no Loan Party is the owner of, nor
has it any interest in, any property or asset which, immediately upon the
satisfaction of the conditions precedent to the effectiveness of the credit
facility contemplated hereby (Article 3) will not be subject to a perfected
security or other collateral interest in favor of the Agent (subject only to
Permitted Encumbrances) to secure the Liabilities.
(b)    Except as set forth on EXHIBIT 4-23, no Loan Parties will hereafter
acquire any asset or any interest in property which is not, immediately upon
such acquisition, subject to such a perfected security or other collateral
interest in favor of the Agent to secure the Liabilities (subject only to
Permitted Encumbrances).
(c)    The Loan Parties shall each execute and deliver to the Agent such
instruments, documents, and papers, and shall do all such things from time to
time hereafter as the Agent may reasonably request to carry into effect the
provisions and intent of this Agreement; to protect and perfect the Agent’s
security interests in the Collateral; and to comply in all material respects
with all applicable statutes and laws, and facilitate the collection of the
Receivables Collateral. The Loan Parties shall each execute all such instruments
as may be reasonably required by the Agent with respect to the recordation
and/or perfection of the security interests created herein.
(d)    Each Loan Party hereby designates the Agent as and for such Loan Party’s
true and lawful attorney, with full power of substitution, to sign and file any
financing statements in order to perfect or protect the Agent’s security and
other collateral interests in the Collateral.
(e)    To the full extent permitted by applicable Requirements of Law, a carbon,
photographic, or other reproduction of this Agreement or of any financing
statement or other instrument executed pursuant to this Section 4-23 shall be
sufficient for filing to perfect the security interests granted herein.



61


--------------------------------------------------------------------------------






4-24.    Adequacy of Disclosure.
(a)    All financial statements for periods after the Effective Date which are
furnished to the Agent by the Loan Parties shall be prepared in accordance with
GAAP consistently applied and present fairly, in all material respects, the
condition of the Loan Parties at the date(s) thereof and the results of
operations and cash flows for the period(s) covered.
(b)    Intentionally Omitted
(c)    As of the First Amendment Effective Date, no Loan Party has any
contingent obligations or obligation under any Lease or Capital Lease which is
not noted in the Loan Party’s financial statements furnished to the Agent prior
to the execution of this Agreement.
(d)    No document, instrument, agreement, or paper now or hereafter given the
Agent by or on behalf of a Loan Party in connection with the execution of this
Agreement by the Agent contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary in order
to make the statements therein not misleading. There is no fact known to a Loan
Party which has, or which, in the foreseeable future would reasonably be
expected to have, a material adverse effect on the financial condition of the
Loan Parties which has not been disclosed in writing to the Agent.
4-25.    Investments. As long as no Cash Dominion Event exists, the Loan Parties
may make investments consisting of Cash Equivalents maintained at such bank(s)
as the Borrower may select.
4-26.    Prepayments of Indebtedness.
No Loan Party will make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash securities or other property) of
or in respect of principal of or interest on any Indebtedness, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
(a)    as long as no Event of Default has occurred and is continuing or would
result therefrom, mandatory payments and prepayments of interest and principal
as and when due in respect of any Indebtedness permitted hereunder, excluding
any Subordinated Indebtedness;
(b)     payments on account of Subordinated Indebtedness to the extent permitted
under any subordination agreement or provisions governing such Indebtedness;
(c)    voluntary prepayments of Indebtedness permitted hereunder (other than
Subordinated Indebtedness) as long as the Payment Conditions are satisfied; and
(d)    refinancings of Indebtedness to the extent permitted under this
Agreement.
4-27.    Other Covenants. No Loan Party shall indirectly do or cause to be done
any act which, if done directly by a Loan Party, would breach any covenant
contained in this Agreement.





62


--------------------------------------------------------------------------------






4-28.    Labor Matters. There are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party pending or, to the knowledge of
any Loan Party, threatened. The hours worked by and payments made to employees
of the Loan Parties comply with the Fair Labor Standards Act and any other
applicable federal, state, local or foreign Law dealing with such matters except
to the extent that any such violation could not reasonably be expected to have a
Material Adverse Effect. No Loan Party has incurred any liability or obligation
under the Worker Adjustment and Retraining Act or similar state Law. All
payments due from any Loan Party, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 4-28
or as filed with the SEC, no Loan Party is a party to or bound by any collective
bargaining agreement, management agreement, employment agreement, bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement. There are no representation proceedings
pending or, to any Loan Party’s knowledge, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party has made a pending demand for recognition. There are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party pending or, to the knowledge of any Loan Party, threatened to be filed
with any governmental authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party which could reasonably be expected
to have a Material Adverse Effect. The consummation of the transactions
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound.
4-29.    Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that each of the following
shall be permitted so long as no Suspension Event or Event of Default shall have
occurred and be continuing prior, or immediately after giving effect, to the
following, or would result therefrom:
(a)    each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;


(b)    the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person; and,


(c)    if the Payment Conditions are satisfied, the Loan Parties and each
Subsidiary may purchase, redeem or otherwise acquire equity interests issued by
it, and the Borrower may declare or pay cash dividends to its stockholder.


4-30.    Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Revolving Credit Loan,
FILO Loan and issuance of an L/C, the Loan Parties, on a Consolidated basis, are
Solvent. No transfer of property has been or will be made by any Loan Party and
no obligation has been or will be incurred by any Loan Party in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
any Loan Party.
4-31.    Material Contracts.

63


--------------------------------------------------------------------------------






(a)    ScheduleEXHIBIT 4-31 sets forth all Material Contracts to which any Loan
Party is a party or is bound as of the First Amendment Effective Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Agent on or before the First Amendment Effective Date. The Loan
Parties are not in breach or in default in any material respect of or under any
Material Contract and have not received any notice of the intention of any other
party thereto to terminate any Material Contract.
(b)    From and after the Effective Date, the Loan Parties agree they shall each
perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, (b) maintain each such Material Contract in full
force and effect except to the extent such Material Contract is no longer used
or useful in the conduct of the business of the Loan Parties in the ordinary
course of business, consistent with past practices, (c) enforce each such
Material Contract in accordance with its terms, and, (d) upon request of the
Agent, make such demands and requests for information and reports or for action
from any other party to each such Material Contract as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, and (e) cause
each of its Subsidiaries to do the foregoing except, in any case, where the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.
4-32.    Customer Relations. There exists no actual or, to the knowledge of any
Loan Party, threatened, termination or cancellation of, or any material adverse
modification or change in the business relationship of any Loan Party with any
supplier material to its operations.
4-33.    Consents. No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any governmental authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, except for (a) the perfection or maintenance of the liens
created hereunder or under any other Loan Document (including the first priority
nature thereof) or (b) such as have been obtained or made and are in full force
and effect.
4-34.    Amendment of Material Documents. The Loan Parties shall not amend,
modify or waive any of a Loan Party’s rights under (a) its organization
documents in a manner materially adverse to the Agent, Issuer, or any Lender, or
(b) any Material Contract or Material Indebtedness (other than on account of any
refinancings permitted pursuant to this Agreement), in each case to the extent
that such amendment, modification or waiver would result in a Suspension Event
or Event of Default under any of the Loan Documents, would be materially adverse
to the Agent, Issuer, or any Lender, or otherwise would be reasonably likely to
have a Material Adverse Effect.
4-35.    Use of Proceeds.
4-36.    Compliance with Leases. Except as otherwise expressly permitted
hereunder, (a) make all payments and otherwise perform all obligations in
respect of all Leases to which any Loan Party or any of its Subsidiaries is a
party, keep such Leases in full force and effect (b) not allow such Leases to
lapse or be terminated or any rights to renew such Leases to be forfeited or
cancelled except in the ordinary course of business, consistent with past
practices, (c) notify the Agent of any default by any party with respect to such
Leases and cooperate with the Agent in all respects to cure any such default,
and (d) cause each of its Subsidiaries to do the foregoing, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

64


--------------------------------------------------------------------------------






Article 5 - Financial Reporting and Performance Covenants:
5-1.    Maintain Records. The Borrower shall, and shall cause each Guarantor to:
(a)    At all times, keep proper books of account, in which full, true, and
accurate entries shall be made of all of the Loan Parties’ transactions, all in
accordance with GAAP, applied consistently with all prior periods, to fairly
reflect, in all material respects, the financial condition of the Loan Parties
at the close of, and its results of operations for, the periods in question.
(b)    Timely provide the Agent with those financial reports, statements, and
schedules required by this Article 5 or otherwise, each of which reports,
statements and schedules shall be prepared, to the extent applicable, in
accordance with GAAP (but for the absence of footnotes and year-end
adjustments), applied consistently with all prior periods, to fairly reflect, in
all material respects, the financial condition of the Loan Parties at the close
of, and their results of operations for, the period(s) covered therein.
(c)    At all times, keep accurate (in all material respects) and current
records of the Collateral including, without limitation, accurate current stock,
cost, and sales records of its respective Inventory, accurately and sufficiently
itemizing and describing the kinds, types, and quantities of Inventory and the
cost and selling prices thereof.
(d)    At all times, retain Deloitte & Touche LLP, or such other independent
certified public accountants who are reasonably satisfactory to the Lender and
instruct such accountants to fully cooperate with, and be available to, the
Agent to discuss a Loan Party’s financial performance, financial condition,
operating results, controls, and such other matters, within the scope of the
retention of such accountants, as may be raised by the Agent. Agent shall give
the Borrower an opportunity to participate in any discussions Agent has with
Borrower’s certified public accountant pursuant to this Section 5-1.
5-2.    Access to Records.
(a)    The Borrower shall, and shall cause each Guarantor to, afford the Agent
and the Agent’s representatives with access from time to time, during normal
business hours and, unless an Event of Default exists, upon reasonable notice,
as the Agent and such representatives may require to all properties owned by or
over which a Loan Party has control. The Agent and the Agent’s representatives
shall have the right, and the Borrower will, and will cause each Guarantor to,
permit the Agent and such representatives from time to time as the Agent and
such representatives may request, during normal business hours and, unless an
Event of Default exists, upon reasonable notice, to examine, inspect, copy, and
make extracts from any and all of the Loan Parties’ books, records,
electronically stored data, papers, and files pertaining to its business
operations, financial information or the Collateral. The Borrower shall, and
shall cause the Guarantor to, make copying facilities reasonably available to
the Agent.
(b)    The Borrower for itself, and as the sole shareholder or member, as
applicable, of each Guarantor, hereby authorizes the Agent and the Agent’s
representatives to:





65


--------------------------------------------------------------------------------






(i)    Inspect, copy, duplicate, review, cause to be reduced to hard copy, run
off, draw off, and otherwise use any and all computer or electronically stored
information or data which relates to the Loan Parties, whether in the possession
of a Loan Party or in the possession of any service bureau, contractor,
accountant, or other person, (and the Loan Parties each directs any such service
bureau, contractor, accountant, or other person fully to cooperate with the
Agent and the Agent’s representatives with respect thereto), provided that,
except as set forth in Section 5-10 hereof, such inspections and reviews shall
not be undertaken by the Agent as long as no Event of Default then exists and is
continuing.
(ii)    Verify at any time the Collateral or any portion thereof, including
verification with Account Debtors, and/or with each Loan Party’s computer
billing companies, collection agencies, and accountants and to sign the name of
the Loan Party on any notice to such Loan Party’s Account Debtors or
verification of the Collateral, provided that, as long as no Event of Default
exists and is continuing, the form and content of any such verification letters
shall be subject to the prior approval of the Borrower (whose consent shall not
be unreasonably withheld or delayed).
5-3.    Prompt Notice to Agent.
(a)    The Borrower shall, and shall cause each Guarantor to, provide the Agent
with written notice promptly upon the occurrence of any of the following events,
which written notice shall be with reasonable particularity as to the facts and
circumstances in respect of which such notice is being given:
(i)    Any change in a Loan Party’s executive officers.
(ii)    The completion of any physical count of a Loan Party’s Inventory
(together with a copy of the certified results thereof).
(iii)    Any ceasing of any Loan Party making of payment, in the ordinary
course, to a material portion (in amount or number) of its creditors.
(iv)    Any failure by a Loan Party to pay rent at any of the locations, which
failure continues for more than twenty (20) Business Days following the day on
which such rent first came due, except for Leases for such locations which have
been terminated or abandoned by a Loan Party and except for amounts subject to a
good faith dispute.
(v)    Any material change in the business, operations, or financial affairs of
a Loan Party.
(vi)    The occurrence of any Suspension Event that has not been cured by the
Loan Parties or waived by the Agent.
(vii)    Any decision on the part of a Loan Party to discharge a Loan Party’s
present independent accountants or any withdrawal or resignation by such
independent accountants from their acting in such capacity (as to which, see
Subsection 5-1(d)).



66


--------------------------------------------------------------------------------






(viii)    Any litigation which, if determined adversely to a Loan Party, would
reasonably be expected to have a material adverse effect on the financial
condition of such Loan Party.
(ix)    The acquisition by a Loan Party of any Commercial Tort Claim.
(x)    The intention by Borrower to treat the Revolving Credit, the FILO
Facility and/or the L/Cs and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), by
delivering a duly completed copy of IRS Form 8886 or any successor form.
(b)    The Borrower shall, and shall cause each Guarantor to, provide the Agent,
when received by the Borrower or Guarantor, with a copy of any management letter
or similar communications from any accountant of the Borrower or Guarantor.
5-4.    Intentionally Omitted.
5-5.    Borrowing Base Certificates. QuarterlyMonthly, within sevenfifteen (715)
days after the end of the Borrower’s prior fiscal quartermonth, the Borrower
shall provide the Agent with a certificate in the form of ExhibitEXHIBIT 5-5 (a
“Borrowing Base Certificate”) showing the Borrowing Base (Revolving Credit) and
Borrowing Base (FILO) as of the close of business on the last day of the
Borrower’s immediately preceding fiscal quartermonth, each such Borrowing Base
Certificate to be certified as complete and correct on behalf of the Borrower by
a Responsible Officer of the Borrower. Notwithstanding the foregoing, if, at any
time, Availability is less than seventy percent (70%) of the lesser of (a) the
Commitments and (b) the Borrowing Base, then such Borrowing Base Certificate
shall be delivered monthly, within seven (7) days after the end of the
Borrower’s fiscal month until such time that the foregoing Availability
deficiency does not exist for a period of sixty (60) consecutive days as
confirmed by the Agent, upon which, the Borrower’s obligation to deliver
Borrowing Base Certificates shall revert to the provisions of the first sentence
of this Section 5-5; provided that, if at any time, an Event of Default exists
(without, in any way, limiting the Agent’s Rights and Remedies) or if, at any
time, the Availability (Revolving Credit) is less than twelve and
one-halffifteen percent (12.515%) of the lesser of (a) the Commitments
(Revolving Credit) and (b) the Borrowing Base (Revolving Credit), then such
Borrowing Base Certificate shall be delivered weekly, on the Wednesday of each
such week until such time that the foregoing Availability (Revolving Credit)
deficiency described in this proviso does not exist for a period of sixty (60)
consecutive days as confirmed by the Agent, upon which, the Borrower’s
obligation to deliver Borrowing Base Certificates shall revert to the other
provisions of this Section 5-5, as applicable.
5-6.    Monthly Reports. Only if a Cash Dominion Event exists, within twenty
(20(a) Within thirty (30) days following the end of each of the Borrower’s
fiscal months, the Borrower shall provide the Agent with original counterparts
of an internally prepared financial statement of the Loan Parties’ financial
condition and the results of their respective operations for, the period ending
with the end of the subject month, which financial statement shall include, at a
minimum, a balance sheet, income statement (on a “consolidated” basis), cash
flow and comparison of same store sales for the corresponding quarter of the
then immediately previous year, as well as to the Business Plan, and
management’s analysis and discussion of the operating results reflected therein.
(b)    At all times when a Covenant Compliance Event has occurred and is
continuing, theThe Borrower shall deliver to the Agent, within seventhirty (730)
days after the end of Borrower’s fiscal month, a duly completed compliance
certificate signed by a Responsible Officer of the Borrower which (among other
things)

67


--------------------------------------------------------------------------------






includes (i) a detailed calculation of the Consolidated Fixed Charge Coverage
Ratio, and, and (ii) a certification that no Suspension Event or Event of
Default exists or, if any such Suspension Event or Event of Default shall exist,
stating the nature and status of such event.
5-7.    Quarterly Reports. Within forty-five (45) days following the end of each
of the Borrower’s fiscal quarters, the Borrower shall provide the Agent with
original counterparts of an internally prepared financial statement of the Loan
Parties’ financial condition and the results of their respective operations for,
the period ending with the end of the subject quarter, which financial statement
shall include, at a minimum, a balance sheet, income statement (on a
“consolidated” basis), cash flow and comparison of same store sales for the
corresponding quarter of the then immediately previous year, as well as to the
Business Plan, and management’s analysis and discussion of the operating results
reflected therein. The delivery either electronically or in paper to the Agent
of the Borrower’s Form 10Q or Form 10K, as the case may be, which is filed with
the Securities and Exchange Commission shall satisfy the Borrower’s obligations
under this Section 5-7.
5-8.    Annual Reports.
(a)    Annually, within ninety (90) days following the end of the Borrower’s
fiscal year, the Borrower shall furnish the Agent with an original signed
counterpart of the Borrower’s Consolidated annual financial statement, which
statement shall have been prepared by, and bear the unqualified opinion of, the
Borrower’s independent certified public accountants (i.e. said statement shall
be “certified” by such accountants). Such annual statement shall include, at a
minimum (with comparative information for the then prior fiscal year) a balance
sheet, income statement, statement of changes in shareholders’ equity, and cash
flows. The delivery either electronically or in paper to the Agent of the
Borrower’s Form 10K which is filed with the Securities and Exchange Commission
shall satisfy the Borrower’s obligations under this Section 5-8(a).
(b)    No later than the earlier of fifteen (15) days prior to the end of each
of the Borrower’s fiscal years or the date on which such accountants commence
their work on the preparation of the Borrower’s annual financial statement, the
Borrower shall give written notice to such accountants (with a copy of such
notice, when sent, to the Agent) that:
(i)    Such annual financial statement will be delivered by the Borrower to the
Agent.
(ii)    It is an intention of the Loan Parties, in their engagement of such
accountants, to satisfy the financial reporting requirements set forth in this
Article 5.
(iii)    The Loan Parties have been advised that the Agent and each Lender will
rely thereon with respect to the administration of, and transactions under, the
credit facility contemplated by this Agreement.
(c)    Each annual statement shall be accompanied by such accountant’s
Certificate indicating that, in the preparation of such annual statement, such
accountants did not conclude that any Suspension Event had occurred during the
subject fiscal year (or if one or more had occurred, the facts and circumstances
thereof).
5-9.    Fiscal Year. The Borrower shall not change its fiscal year or permit any
other Loan Party to change its fiscal year, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP; provided
that, to the extent any such changes are required by GAAP, the Loan Parties
shall promptly deliver notice of same to the Agent pursuant to Section 5-3(a)(v)
of this Agreement.

68


--------------------------------------------------------------------------------






5-10.    Inventories, Appraisals, and Audits.
(a)    The Agent, at the expense of the Borrower, may observe each physical
count and/or inventory of so much of the Collateral as consists of Inventory
which is undertaken on behalf of, and at the request of, a Loan Party.
(b)    The Loan Parties, at their own expense, shall cause not less than one (1)
physical inventory to be undertaken in each twelve (12) month period during
which this Agreement is in effect to be conducted by a national third party
inventory taker.
(i)    The Loan Parties shall provide the Agent with a copy of the final results
of each such inventory (as well as of any other physical inventory undertaken by
a Loan Party) within fourteen (14) days following the completion of such
inventory.
(ii)    The Borrower shall provide the Agent with a reconciliation of the
results of each such inventory (as well as of any other physical inventory
undertaken by a Loan Party) to the Loan Party’s books and records within
forty-five (45) days following completion of such inventory.
(iii)    The Agent, in its discretion, following the occurrence, and during the
continuance, of a Suspension Event or an Event of Default, may cause such
additional inventories to be taken as the Agent determines (each, at the expense
of the Borrower).
(iv)    The Agent, in its reasonable discretion, may cause such additional
inventories to be taken as it deems necessary or appropriate (each at the
expense of the Agent and Lenders).
(c)    Upon the Agent’s request from time to time, the Borrower shall, and shall
cause each Guarantor to, permit the Agent to obtain appraisals conducted by such
appraisers as are satisfactory to the Agent and using a methodology similar in
scope and nature as was undertaken on behalf of the Agent prior to the
effectiveness of this Agreement. Without limiting the foregoing, the Agent may
obtain periodic Inventory and Trademark liquidation analyses performed by Hilco/
Valuation Services, Great American Group or another liquidation analysis firm
selected by the Agent; provided that the expense for any such appraisals shall
be borne by the Agent and Lenders (except as provided in the following three
sentences). At any time after the Aggregate Outstandings exceed, or are
anticipated to exceed, $75,000,000.00, theThe Agent may, in its discretion,
undertake up to twoone (21) Inventory appraisalsappraisal and up to one (1)
Trademark appraisal, in each case at the Loan Parties’ expense, in each twelve
(12) month period (each such appraisal, a “Standard Appraisal”). Notwithstanding
the foregoing, to the extent the average Aggregate Outstandings for any thirty
(30) day period exceed, or are anticipated to exceed $50,000,000.00 prior to the
date of the first Standard Appraisal,that Availability (Revolving Credit) is at
any time less than fifty percent (50%) of the lesser of the Commitments
(Revolving Credit) or the Borrowing Base (Revolving Credit), then the Agent may,
in its discretion, undertake the first of itsup to two (2) permitted Inventory
appraisals for such twelve (12) month periodand up to two (2) Trademark
appraisals, in each case at the Loan Parties’ expense (up to $25,000.00),
despite the fact the Aggregate Outstandings have not reached the threshold
outlined in the preceding sentence, in each subsequent twelve (12) month period.
The Agent may cause additional Inventory appraisals and Trademark appraisals to
be undertaken (i) as Agent, using its reasonable discretion, deems necessary or
appropriate, at the Lenders’ expense, or (ii) if required by applicable
Requirements of Law or if a Suspension Event or Event of Default has occurred
and is continuing, at the expense of the Borrower.

69


--------------------------------------------------------------------------------






(d)    Upon the Agent’s request from time to time, the Borrower shall, and shall
cause each other Loan Party to, permit the Agent to conduct commercial finance
audits of the Borrower’s and the other Loan Parties’ books and records using a
methodology similar in scope and nature as was undertaken on behalf of the Agent
prior to the effectiveness of this Agreement, provided that the expense for any
such audits shall be borne by the Agent and Lenders (except as provided in the
final twofollowing three sentences of this clause). At any time after the
Aggregate Outstandings exceed, or are anticipated to exceed, $75,000,000.00, the
Agent shall have the right to). The Agent may, in its discretion, undertake up
to one (1) audit at the Loan Parties’ expense, in each twelve (12) month period.
Notwithstanding the foregoing, to the extent that Availability (Revolving
Credit) is at any time less than fifty percent (50%) of the lesser of the
Commitments (Revolving Credit) or the Borrowing Base (Revolving Credit), then
the Agent may, in its discretion, undertake up to two (2) audits, at the Loan
Parties’ expense, in each subsequent twelve (12) month period. The Agent may
cause additional audits to be undertaken (i) as Agent, using its reasonable
discretion, deems necessary or appropriate, at the Agent and Lenders’ expense,
or (ii) if required by applicable Requirements of Law or if a Suspension Event
or Event of Default has occurred and is continuing, at the expense of the
Borrower.
5-11.    Additional Financial Information.
(a)    In addition to all other information required to be provided pursuant to
this Article 5, the Borrower promptly shall provide the Agent (and shall cause
each other Loan Party and any other guarantor of the Liabilities to also provide
the Agent), with such other and additional information concerning the Borrower
or Guarantors, the Collateral, the operation of the Borrower’s or Guarantors’
business, and the Borrower’s or Guarantors’) financial condition, including
original counterparts of financial reports and statements, as the Agent may from
time to time reasonably request from the Borrower.
(b)    The Borrower may provide the Agent, at the Agent’s discretion, from time
to time hereafter, with updated projections of the Loan Parties’ anticipated
performance and operating results.
(c)    In all events, the Borrower, no sooner than ninety (90) nor later than
thirty (30) days prior to the end of each of the Borrower’s fiscal years, shall
furnish the Agent with an updated and extended balance sheet, income statement,
cash flow statement (including anmodels of Availability model(Revolving Credit)
and Availability (FILO)), prepared on a monthly basis and which shall go out at
least through the end of the then next fiscal year. Together with such updated
and extended projections, the Borrower shall deliver to the Agent a description
of the methodology and assumptions upon which the projections were prepared.
(d)    The Loan Parties each recognizes that all appraisals, inventories,
analysis, financial information, and other materials which the Agent may obtain,
develop, or receive with respect to the Loan Parties is confidential to the
Agent and that, except as otherwise provided herein, no Loan Party is entitled
to receipt of any of such appraisals, inventories, analysis, financial
information, and other materials, nor copies or extracts thereof or therefrom.
5-12.    Consolidated Fixed Charge Coverage Ratio.Availability (Revolving
Credit). During the continuance of a Covenant Compliance Event, theThe Borrower
shall not permit the Consolidated Fixed Charge Coverage Ratio (calculated as of
the first day of any Covenant Compliance Event, and as of the last day of each
month during such Covenant Compliance Event) to be less than
1.0:1.0.Availability (Revolving Credit), at any time, to be less than the lesser
of 10% of the Borrowing Base (Revolving Credit) or the Commitments (Revolving
Credit).

70


--------------------------------------------------------------------------------






Article 6 - Use and Collection of Collateral:
6-1.    Use of Inventory Collateral.
(a)    The Borrower shall not, and shall cause each other Loan Party not to
engage in any sale of the Inventory other than for fair consideration in the
conduct of the Borrower’s or any other Loan Party’s business in the ordinary
course (other than promotions, markdowns, and discounts in the ordinary course
of business) nor shall either engage in sales or other dispositions to creditors
in reduction or satisfaction of such creditors’ claims; sales or other
dispositions in bulk; or any use of any of the Inventory in breach of any
provision of this Agreement. Notwithstanding the foregoing, the Loan Parties may
“job-out” end of season and slow-moving Inventory, provided that the Inventory
so disposed of does not exceed five percent (5%) of the Loan Parties’ aggregate
retail receipts in any fiscal year.
(b)    No sale of Inventory shall be on consignment, approval, or under any
other circumstances such that, with the exception of the Loan Parties’ customary
return policy applicable to the return of inventory purchased by the Loan
Parties’ retail customers in the ordinary course, such Inventory may be returned
to the Loan Parties without the consent of the Agent.
6-2.    Adjustments and Allowances. A Loan Party may grant such allowances or
other adjustments to the such Loan Party’s Account Debtors as the Loan Party,
respectively, may reasonably deem to accord with sound business practice,
provided, however, the authority granted the Loan Parties pursuant to this
Section 6-2 may be limited or terminated by the Agent at any time after the
occurrence, and during the continuance, of an Event of Default in the Agent’s
discretion.
6-3.    Validity of Accounts.
(a)    The amount of each Account shown on the books, records, and invoices of
the Loan Parties represented as owing by each Account Debtor is and will be the
correct amount actually owing by such Account Debtor (subject to adjustments for
returned Inventory in the ordinary course of business) and shall have been fully
earned by performance by such Loan Party.
(b)    The Agent, from time to time (at the expense of the Borrower in each
instance), may verify the validity, amount, and all other matters with respect
to the Receivables Collateral directly with Account Debtors (including without
limitation, by forwarding balance verification requests to each Loan Party’s
Account Debtors), and with each Loan Party’s accountants, collection agents, and
computer service bureaus (each of which is hereby authorized and directed to
cooperate in full with the Agent and to provide the Agent with such information
and materials as the Agent may request), provided that, as long as no Event of
Default exists and is continuing, the form and content of any such verification
letters shall be subject to the prior approval of the Borrower (whose consent
shall not be unreasonably withheld or delayed).
(c)    No Loan Party has knowledge of any impairment of the validity or
collectibility of any of the Accounts (other than customary adjustments and
chargebacks in the ordinary course of business) and shall notify the Agent of
any such fact immediately after a Loan Party becomes aware of any such
impairment.
(d)    Except as set forth in EXHIBIT 6-3, no Loan Party shall post any bond to
secure a Loan Party’s performance under any agreement to which a Loan Party is a
party nor cause any surety, guarantor, or other

71


--------------------------------------------------------------------------------






third party obligee to become liable to perform any obligation of a Loan Party
(other than to the Agent) in the event of Loan Party’s failure so to perform, if
the amount of any such bond or other obligation of a Loan Party exceeds $50,000
in any one instance, and after giving effect to all existing bonds and
obligations permitted hereunder, the aggregate amount thereof does not exceed
$1,000,000.
6-4.    Notification to Account Debtors. The Agent shall have the right at any
time after the occurrence, and during the continuance, of an Event of Default,
to notify any of a Loan Party’s Account Debtors to make payment directly to the
Agent and to collect all amounts due on account of the Collateral.
Article 7 - Cash Management. Payment of Liabilities:
7-1.    Depository Accounts.
(a)    Annexed hereto as EXHIBIT 7-1 is a Schedule of all present DDAs, which
Schedule includes, with respect to each depository (i) the name and address of
that depository; (ii) the account number(s) of the account(s) maintained with
such depository; and (iii) a contact person at such depository.
(b)    To the extent not previously delivered to the Agent, the Borrower shall,
and shall cause each Guarantor to, deliver to the Agent, as a condition to the
effectiveness of this Agreement:
(i)    at the request of the Agent, notification, executed on behalf of the
Borrower or Guarantor, as applicable, to each depository institution with which
any DDA is maintained (other than the Operating Account), in form reasonably
satisfactory to the Agent, of the Agent’s interest in such DDA;
(ii)    an agreement (generally referred to as a “Blocked Account Agreement”),
in form reasonably satisfactory to the Agent, with any depository institution at
which a Blocked Account is maintained;
(iii)    an agreement, in form reasonably satisfactory to the Agent, with any
depository institution at which the Operating Account is maintained.
(c)    No Loan Party will establish any DDA hereafter unless, contemporaneous
with such establishment, such Loan Party, delivers to the Agent notice of same.
7-2.    Credit Card Receipts.
(a)    Annexed hereto as EXHIBIT 7-2 is a Schedule which describes all
arrangements to which each Loan Party is a party with respect to the payment to
such Loan Party, of the proceeds of all credit card charges for sales by the
Loan Party.
(b)    To the extent not previously delivered to the Agent, the Borrower shall,
and shall cause each Guarantor to, deliver to the Agent, as a condition to the
effectiveness of this Agreement, notifications, executed on behalf of the
Borrower or such Guarantor, as applicable, to each of the Borrower’s and
Guarantor’s credit card clearinghouses and processors of notice (in form
satisfactory to the Agent), which notice provides that payment of all credit
card charges submitted by the Borrower or Guarantor to that clearinghouse or
other processor and any other amount payable to the Borrower or Guarantor by
such clearinghouse or other processor shall be directed to the Concentration
Account or as otherwise designated from time to time by the Agent. Neither the
Borrower nor

72


--------------------------------------------------------------------------------






any Guarantor shall change such direction or designation except upon and with
the prior written consent of the Agent.
7-3.    The Concentration, Blocked, and Operating Accounts.
(a)    The following checking accounts have been or will be established (and are
so referred to herein):
(i)    The Concentration Account: Established by the Borrower with Bank of
America, N.A.
(ii)    The Blocked Account: Established by the Borrower with Bank of America,
N.A.
(iii)    The Operating Account: Established by the Borrower with Bank of
America, N.A.
(b)    The contents of each DDA, of the Operating Account, and of the Blocked
Account constitute Collateral and Proceeds of Collateral. The contents of the
Concentration Account constitute Collateral and Proceeds of Collateral.
(c)    The Loan Parties:
(i)    To the extent not previously delivered to the Agent, contemporaneously
with the execution of this Agreement, shall provide the Agent with such
agreement (generally referred to as a “Blocked Account Agreement”) of the
depository with which the Blocked Account and Concentration Account are
maintained as may be reasonably satisfactory to the Agent;
(ii)    To the extent not previously delivered to the Agent, contemporaneously
with the execution of this Agreement, shall provide the Agent with such
agreement of the depository with which the Operating Account is maintained as
may be reasonably satisfactory to the Agent; and
(iii)    Shall not establish any Blocked Account or Operating Account hereafter
except upon not less than thirty (30) days prior written notice to the Agent and
the delivery to the Agent of a similar such agreement.
(d)    The Loan Parties shall pay all fees and charges of, and maintain such
impressed balances as may be required by the Agent or by any bank in which any
account is opened as required hereby (even if such account is opened by and/or
is the property of the Agent).
7-4.    Proceeds and Collection of Accounts.
(a)    All Receipts constitute Collateral and proceeds of Collateral and, after
the occurrence and during the continuance of a Cash Dominion Event, shall be
held in trust by the Loan Parties for the Agent; shall not be commingled with
any of a Loan Party’s other funds; and shall be deposited and/or transferred
only to the Blocked Account.

73


--------------------------------------------------------------------------------






(b)    After the occurrence and during the continuance of a Cash Dominion Event,
the Borrower shall cause the, and shall cause each Guarantor to, ACH or wire
transfer to the Blocked Account, no less frequently than daily (and whether or
not there is then an outstanding balance in the Loan Account) of
(i)    the then current contents of each DDA (other than the Operating Account),
each such transfer to be net of any minimum balance, not to exceed $5,000.00, as
may be required to be maintained in the subject DDA by the bank at which such
DDA is maintained); and
(ii)    the proceeds of all credit card charges not otherwise provided for
pursuant hereto.
Telephone advice (confirmed by written notice) shall be provided to the Agent on
each Business Day on which any such transfer is made.
(c)    After the occurrence and during the continuance of a Cash Dominion Event,
whether or not any Liabilities are then outstanding, the Loan Parties shall
cause the ACH or wire transfer to the Concentration Account, no less frequently
than daily, of then entire ledger balance of the Blocked Account, net of such
minimum balance, not to exceed $5,000.00, as may be required to be maintained in
the Blocked Account by the bank at which the Blocked Account is maintained.
(d)    After the occurrence and during the continuance of a Cash Dominion Event,
in the event that, notwithstanding the provisions of this Section 7-4, a Loan
Party receives or otherwise has dominion and control of any Receipts, or any
proceeds or collections of any Collateral, such Receipts, proceeds, and
collections shall be held in trust by such Loan Party for the Agent and shall
not be commingled with any of the Loan Party’s other funds or deposited in any
account of the Loan Party other than as instructed by the Agent.
7-5.    Payment of Liabilities.
(a)    On each Business Day, the Agent shall apply, towards the Liabilities, the
then collected balance of the Concentration Account (net of fees charged, and of
such impressed balances as may be required by the bank at which the
Concentration Account is maintained).
(b)    The following rules shall apply to deposits and payments under and
pursuant to this Agreement:
(i)    Funds shall be deemed to have been deposited to the Concentration Account
on the Business Day on which deposited, provided that notice of such deposit is
available to the Agent by 2:00 PM on that Business Day.
(ii)    Funds paid to the Agent, other than by deposit to the Concentration
Account, shall be deemed to have been received on the Business Day when they are
good and collected funds, provided that notice of such payment is available to
the Agent by 2:00PM on that Business Day.
(iii)    If notice of a deposit to the Concentration Account (Section 7-5(b)(i))
or payment (Section 7-5(b)(ii)) is not available to the Agent until after 2:00PM
on a Business Day, such deposit or payment shall be deemed to have been made at
9:00 AM on the then next Business Day.

74


--------------------------------------------------------------------------------






(iv)    All deposits to the Concentration Account and other payments to the
Agent are subject to clearance and collection.
(c)    All payments shall be applied First to pay Liabilities other than (i) the
principal balance of the Loan Account, and (ii) interest accrued in respect of
FILO Loans; Second, in reduction of the Swing Line Loans until paid in full,
Third, in reduction of the remaining Base Rate Loans consisting of Revolving
Credit Loans until paid in full, and; Fourth, in reduction of Eurodollar Loans
consisting of Revolving Credit Loans until paid in full, together with any
amounts which become due as a result of such payment pursuant to Section 2-7(e)
hereof; Fifth, in reduction of interest accrued in respect of FILO Loans until
paid in full; Sixth, in reduction of Base Rate Loans consisting of FILO Loans
until paid in full; Seventh, in reduction of Eurodollar Loans consisting of FILO
Loans until paid in full, together with any amounts which become due as a result
of such payment pursuant to Section 2-7(e) hereof; provided that at the
Borrower’s option, as long as no Event of Default then exists, the Borrower
shall have the right, in lieu of making a prepayment on account of the
Eurodollar Loans, to cause any amounts in excess of the sums required to pay the
Liabilities described in clauses First, Second, and Third, Fifth and Sixth
above, to be deposited with the Agent and held as collateral for the Liabilities
and applied to the payment of the applicable Eurodollar Loans at the end of the
current Interest Periods applicable thereto, in order of maturity of such
Interest Periods (or upon the occurrence, and during the continuance, of an
Event of Default, to the Liabilities in such order and manner as the Agent, in
its discretion, shall determine). Notwithstanding anything to the contrary
contained herein, Excluded Swap Obligations with respect to any Guarantor shall
not be paid with amounts received from such Guarantor, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to the Liabilities otherwise set forth above in this
Section.
(d)    The Agent shall transfer to the Operating Account any surplus in the
Concentration Account remaining after the application towards the Liabilities
referred to in Section 7-5(a), above (less those amount which are to be netted
out, as provided therein) provided, however, in the event that both (i) a
Suspension Event has occurred and is continuing, and (ii) one or more L/C’s are
then outstanding, the Agent may establish a funded reserve of up to 103% of the
aggregate Stated Amounts of such L/C’s.
(e)    To the extent this Agreement provides that the Agent shall have sole
discretion in the application of proceeds of any collection, sale or disposition
of the Collateral, or in the application of any other payments received pursuant
to this Agreement, the Agent and Borrower acknowledge and agree that such rights
may be subject to the terms and conditions of the Agency Agreement.
7-6.    The Operating Account. Except as otherwise specifically provided in, or
permitted by, this Agreement, all checks shall be drawn by the Loan Parties
upon, and other disbursements shall be made by the Loan Parties solely from, the
Operating Account. Until the occurrence, and during the continuance, of a Cash
Dominion Event, as provided in the agreement with the depository with which the
Operating Account has been established, the Agent shall not be entitled to
exercise any dominion or control over the funds in the Operating Account.









75


--------------------------------------------------------------------------------






Article 8 - Grant of Security Interest:
8-1.    Grant of Security Interest. To secure the Borrower’s prompt, punctual,
and faithful performance of all and each of the Liabilities, the Borrower hereby
grants to the Agent, for the ratable benefit of itself and the other Credit
Parties, a continuing security interest in and to, and assigns to the Agent, for
the ratable benefit of itself and the other Credit Parties (and ratifies and
confirms the Borrower’s prior grant of a security interest to Agent as “lender”
pursuant to the Existing Loan Agreement, in and to) the following, and each item
thereof, whether now owned or now due, or in which the Borrower has an interest,
or hereafter acquired, arising, or to become due, or in which the Borrower
obtains an interest, and all products, Proceeds, substitutions, and accessions
of or to any of the following (all of which, together with any other property in
which the Agent may in the future be granted a security interest, is referred to
herein as the “Collateral”):
(a) (a) All Accounts, Accounts Receivable, and Deposit Accounts;
(b) (b) All Inventory;
(c) (c) All General Intangibles, including, without limitation, (i) all
Intellectual Property, and (ii) all Payment Intangibles arising from Accounts
Receivable, or the sale of, or providing of, Inventory or services;
(d) (d) All Equipment, Goods, Fixtures, Chattel Paper, which, in each case,
arise from Accounts Receivable, or the sale of, or providing of, Inventory or
services;
(e) (e) All books, records, and information relating to the Collateral and/or to
the operation of the Borrower’s business, and all rights of access to such
books, records, and information, and all property in which such books, records,
and information are stored, recorded, and maintained, which, in each case, arise
from any ‘Collateral’ described in clauses (a) through (d) above;
(f) (f) All Investment Property, Instruments, Documents, policies and
certificates of insurance, deposits, impressed accounts, compensating balances,
money, cash, or other property, which, in each case, arise from any ‘Collateral’
described in clauses (a) through (d) above;
(g) (g) All Letter of Credit Rights and Supporting Obligations, which, in each
case, arise from any ‘Collateral’ described in clauses (a) through (d) above;
(h) (h) All Commercial Tort Claims which arise from any ‘Collateral’ described
in clauses (a) through (d) above;
(i) (i) All insurance proceeds, refunds, and premium rebates, including, without
limitation, proceeds of fire and credit insurance, whether any of such proceeds,
refunds, and premium rebates arise out of any of the foregoing (8-1(a) through
8-1(h)).; and
(j) (j) All liens, guaranties, rights, remedies, and privileges pertaining to
any of the foregoing (8-1(a) through 8-1(i)), including the right of stoppage in
transit.
provided that, the Collateral shall not include leases or licenses and rights
thereunder to the extent of enforceable anti-assignment provisions therein
contained which have not been waived, provided, however, that in

76


--------------------------------------------------------------------------------






no event shall the foregoing be construed to exclude from the security interest
created by this Agreement, proceeds or products of any such leases or licenses
or any accounts receivable or the right to payments due or to become due the
Borrower under any such lease or license.
8-2.    Extent and Duration of Security Interest. This grant of a security
interest is in addition to, and supplemental of, any security interest
previously granted by the Borrower to the Agent and shall continue in full force
and effect applicable to all Liabilities, until all Liabilities have been paid
and/or satisfied in full (other than indemnities not then due and payable, which
survive repayment of the Revolving Credit Loans and the L/Cs and termination of
the Commitments) and the security interest granted herein is specifically
terminatedthe End Date and the specific termination in writing by a duly
authorized officer of the Agent (which the Agent agrees to do upon payment and
satisfaction of all such Liabilities).on the End Date) of the security interest
granted herein.
8-3.    Use of Assets.    Without limiting any other rights or remedies of the
Agent hereunder, the Borrower and each other Loan Party hereby covenant and
agree that Agent shall, in connection with the disposition of the Collateral,
following any Event of Default, have an irrevocable license to use any assets of
the Loan Parties (in addition to those assets constituting Collateral),
including all general intangibles, furniture, fixtures and equipment contained
in any premises owned or occupied by any Loan Party without cost, subject to the
rights, if any, of third parties in such other assets. Neither the Agent nor any
Lender shall have any obligation or liability with respect to the use of any
assets of the Loan Parties, except with respect to the gross negligence or
willful misconduct of the Agent or such Lender.
Article 9 - Agent As Borrower’s Attorney-In-Fact:
9-1.    Appointment as Attorney‑In‑Fact. The Borrower hereby irrevocably
constitutes and appoints the Agent as the Borrower’s true and lawful attorney,
with full power of substitution, exercisable only after the occurrence, and
during the continuance, of an Event of Default, to convert the Collateral into
cash at the sole risk, cost, and expense of the Borrower, but for the sole
benefit of the Agent. The rights and powers granted the Agent by this
appointment include but are not limited to the right and power to:
(a)    Prosecute, defend, compromise, or release any action relating to the
Collateral.
(b)    Sign change of address forms to change the address to which the
Borrower’s mail is to be sent to such address as the Agent shall designate;
receive and open the Borrower’s mail; remove any Receivables Collateral and
Proceeds of Collateral therefrom and turn over the balance of such mail either
to the Borrower or to any trustee in bankruptcy, receiver, assignee for the
benefit of creditors of the Borrower, or other legal representative of the
Borrower whom the Agent determines to be the appropriate person to whom to so
turn over such mail.
(c)    Endorse the name of the Borrower in favor of the Agent upon any and all
checks, drafts, notes, acceptances, or other items or instruments; sign and
endorse the name of the Borrower on, and receive as secured party, any of the
Collateral, any invoices, schedules of Collateral, freight or express receipts,
or bills of lading, storage receipts, warehouse receipts, or other documents of
title respectively relating to the Collateral.
(d)    Sign the name of the Borrower on any notice to the Borrower’s Account
Debtors or verification of the Receivables Collateral; sign the Borrower’s name
on any Proof of Claim in Bankruptcy

77


--------------------------------------------------------------------------------






against Account Debtors, and on notices of lien, claims of mechanic’s liens, or
assignments or releases of mechanic’s liens securing the Accounts.
(e)    Take all such action as may be necessary to obtain the payment of any
letter of credit and/or banker’s acceptance of which the Borrower is a
beneficiary.
(f)    Repair, manufacture, assemble, complete, package, deliver, alter or
supply goods, if any, necessary to fulfill in whole or in part the purchase
order of any customer of the Borrower.
(g)    Use, license or transfer any or all General Intangibles of the Borrower.
9-2.    No Obligation to Act. The Agent shall not be obligated to do any of the
acts or to exercise any of the powers authorized by Section 9-1 herein, but if
the Agent elects to do any such act or to exercise any of such powers, it shall
not be accountable for more than it actually receives as a result of such
exercise of power, provided that, if the Agent elects to use or license any
General Intangibles of the Borrower consisting of trademarks, copyrights or
similar property, the Agent shall use reasonable efforts to preserve and
maintain any such trademark, copyright or similar property (but nothing
contained herein shall obligate the Agent or any Lender to undertake (or refrain
from undertaking) any specific action with respect thereto). Neither the Agent
or any Lender shall be responsible to the Borrower for any act or omission to
act pursuant to Section 9-1, except to the extent that the subject act or
omission to act had been grossly negligent or in actual bad faith.
Article 10    - Events of Default:
The occurrence of any event described in this Article 10 shall constitute an
“Event of Default” herein. Upon the occurrence of any Event of Default described
in Section 10-13, any and all Liabilities shall become due and payable without
any further act on the part of the Agent or any Lender. Upon the occurrence, and
during the continuance, of any other Event of Default, any and all Liabilities
shall become immediately due and payable, at the option of the Agent and without
notice or demand. The occurrence and continuance of any Event of Default shall
also constitute, without notice or demand, a default under all other Loan
Documents, whether such Loan Documents now exist or hereafter arise.
10-1.    Failure to Pay Revolving Credit and or FILO Facility. The failure by
the Borrower to pay any principal amount when due under the Revolving Credit and
or the FILO Facility.
10-2.    Failure To Make Other Payments. The failure by the Borrower to pay when
due (or upon demand, if payable on demand) any payment Liability within five (5)
days of the date when due other than the principal amount under the Revolving
Credit and or the FILO Facility.
10-3.    Failure to Perform Covenant or Liability (No Grace Period). The failure
by the Loan Parties to promptly, punctually, faithfully and timely perform,
discharge, or comply with any covenant or Liability not otherwise described in
Section 10-1 or Section 10-2 hereof, and included in any of the following
provisions hereof:
 
Section
Relates to
:
 
 
4-5
Location of Collateral
 
 
 
4-6
Title to Assets
 
 
 
4-7
Indebtedness
 
 


78


--------------------------------------------------------------------------------






 
4-8(b)
Insurance Policies
 
 
 
4-29
Restricted Payments
 
 
 
4-30
Solvency
 
 
 
4-34
Amendment of Material Documents
 
 
5-12
Consolidated Fixed Charge Coverage Ratio Availability 
 
(Revolving Credit)
 
 
 
6
Use of Collateral
 
 
 
Article 7
Cash Management
 
 

10-4.    Failure to Perform Covenant or Liability (Limited Grace Period). The
failure by the Loan Parties to promptly, punctually and faithfully perform,
discharge, or comply with any covenant under Sections 4-13, 4-22, 4-23, and
Article 5 hereof (except as to Section 5-12, which is governed by the provisions
of Section 10-3 above and Section 5-5, but only to the extent governed by the
provisions of Section 10-5 below), in each instance within five (5) days after
the date on which such covenant was to have been performed, discharged, or
complied with.
10-5.    Failure to Deliver Borrowing Base Certificates. At any time when the
Borrower is required to deliver weekly Borrowing Base Certificates pursuant to
Section 5-5 of this Agreement, the failure of the Borrower to deliver any such
Borrowing Base Certificate within one (1) Business Day of the date when due.
10-6.    Failure to Perform Covenant or Liability (Grace Period). The failure by
the Loan Parties to promptly, punctually and faithfully perform, discharge, or
comply with any covenant hereunder or under any other Loan Document or with any
Liability not described in any of Sections 10-1, 10-2, 10-3 or 10-4 hereof, in
each instance within fifteen (15) days after the date on which such covenant was
to have been performed, discharged, or complied with.
10-7.    Misrepresentation. Any representation, warranty or certification at any
time made by the Borrower to the Agent and/or Lenders is not true or complete in
all material respects when given.
10-8.    Default of Other Debt. The occurrence of any event such that any
Material Indebtedness could then be accelerated (whether or not the subject
creditor takes any action on account of such occurrence), provided that if such
event is waived in writing by the holder of the Indebtedness prior to the
exercise of remedies by the Agent hereunder, the occurrence of such event shall
not constitute an Event of Default hereunder.
10-9.    Default of Leases. The occurrence of any event such that any Lease or
Leases of the Borrower could then be terminated (whether or not any or all of
the subject lessors take any action on account of such occurrence) and such
termination (individually or together with all other such terminations) could
reasonably likely have a Material Adverse Effect, provided that if such event is
waived in writing by the subject lessors prior to the exercise of remedies by
the Agent hereunder, the occurrence of such event shall not constitute an Event
of Default hereunder.
10-10.    Uninsured Casualty Loss. The occurrence of any uninsured loss, theft,
damage, or destruction of or to any material portion of the Collateral, having
an aggregate value in excess of $1,500,000.00.
10-11.    Judgment. Restraint of Business.
(a)    The entry of any uninsured judgment against the Borrower, in excess of
$5,000,000.00,

79


--------------------------------------------------------------------------------






individually or in the aggregate, which judgment is not satisfied (if a money
judgment) or appealed from (with execution or similar process stayed) within
thirty (30) days of its entry.
(b)    The entry of any order or the imposition of any other process having the
force of law, in either case applicable specifically to the Borrower, the effect
of which is to restrain in any material adverse way the conduct by the Borrower
of its business in the ordinary course, which order is not dissolved within ten
(10) days of its imposition.
10-12.    Business Failure. Any act by, against, or relating to the Borrower, or
its property or assets, which act constitutes the application for, consent to,
or sufferance of the appointment of a receiver, trustee, or other person,
pursuant to court action or otherwise, over all, or any material part of the
Borrower’s property; the granting of any trust mortgage or execution of an
assignment for the benefit of the creditors of the Borrower generally; the
offering by or entering into by the Borrower of any composition, extension, or
any other arrangement seeking relief generally from or extension of the debts of
the Borrower; or the initiation of any judicial or non‑judicial proceeding or
agreement by, against, or including the Borrower which seeks or intends to
accomplish a reorganization or arrangement with creditors, provided that, if
such proceeding is initiated against the Borrower, an Event of Default shall not
arise hereunder unless such proceeding is not timely contested in good faith by
the Borrower by appropriate proceedings or, if so contested, is not dismissed
within sixty (60) days of when initiated; and/or the initiation by or on behalf
of the Borrower of the liquidation or winding up of all or any material part of
the Borrower’s business or operations.
10-13.    Bankruptcy. The failure by the Borrower to generally pay the debts of
the Borrower as they mature; adjudication of bankruptcy or insolvency relative
to the Borrower; the entry of an order for relief or similar order with respect
to the Borrower in any proceeding pursuant to the Bankruptcy Code or any other
federal bankruptcy law; the filing of any complaint, application, or petition by
the Borrower initiating any matter in which the Borrower is or may be granted
any relief from its debts generally pursuant to the Bankruptcy Code or any other
insolvency statute or procedure of general application; the filing of any
complaint, application, or petition against the Borrower initiating any matter
in which the Borrower is or may be granted any relief from its debts generally
pursuant to the Bankruptcy Code or any other insolvency statute or procedure of
general application, which complaint, application, or petition is not timely
contested in good faith by the Borrower by appropriate proceedings or, if so
contested, is not dismissed within sixty (60) days of when filed.
10-14.    Indictment ‑ Forfeiture. Any Loan Party is (A) criminally indicted or
convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business, or (B) charged by a governmental authority under any law that
would reasonably be expected to lead to forfeiture of any material portion of
Collateral, or (ii) any director or senior officer of any Loan Party is (A)
criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (B) charged by a
governmental authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral.
10-15.    Default by Guarantor or Subsidiary. The occurrence of any of the
foregoing Events of Default with respect to any Guarantor of the Liabilities, or
the occurrence of any of the foregoing Events of Default with respect to any
Subsidiary of the Borrower, as if such guarantor or Subsidiary were the
“Borrower” described therein.
10-16.    Termination of Guaranty. The termination or attempted termination of
any Guaranty Agreement by any Guarantor of the Liabilities (other than in
accordance with its terms or as permitted by the Lenders).

80


--------------------------------------------------------------------------------






10-17.    Challenge to Loan Documents.
(a)    Any challenge by or on behalf of the Borrower, any Guarantor, or any
other guarantor of the Liabilities to the validity of any Loan Document or the
applicability or enforceability of any Loan Document strictly in accordance with
the subject Loan Document’s terms or which seeks to void, avoid, limit, or
otherwise adversely affect any security interest created by or in any Loan
Document or any payment made pursuant thereto.
(b)    Any determination by any court or any other judicial or government
authority that the Loan Documents, taken as a whole, are not enforceable
strictly in accordance with their terms or which voids, avoids, limits, or
otherwise adversely affects any security interest created by any Loan Document
or any payment made pursuant thereto.
10-18.    ERISA. (i) An ERISA Event occurs with respect to a pension plan or
multiemployer plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the pension plan,
multiemployer plan or the Pension Benefit Guaranty Corporation in an aggregate
amount in excess of $5,000,000.00 or which would reasonably likely result in a
Material Adverse Effect, or (ii) a Loan Party or any ERISA affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a multiemployer plan in an aggregate amount in excess of
$5,000,000.00 or which would reasonably likely result in a Material Adverse
Effect.
10-19.    Material Contracts. Any Loan Party or any Subsidiary thereof fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Contract or fails
to observe or perform any other agreement or condition relating to any such
Material Contract or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the counterparty to such
Material Contract to terminate such Material Contract.
10-20.    Change in Control. Any Change in Control.
Article 11 - Rights and Remedies Upon Default:
In addition to all of the rights, remedies, powers, privileges, and discretions
which the Agent is provided prior to the occurrence of an Event of Default, the
Agent shall have the following rights and remedies upon the occurrence, and
during the continuance, of any Event of Default.
11-1.    Rights of Enforcement. The Agent shall have all of the rights and
remedies of a secured party upon default under the UCC, as well as all other
rights and remedies afforded to the Agent under applicable state, federal, and
international laws. In addition to which, the Agent may, or, at the request of
the Lender with Required Consent, shall, take any or all of the following
actions:
(a)    To collect the Receivables Collateral with or without the taking of
possession of any of the Collateral.
(b)    To take possession of all or any portion of the Collateral.

81


--------------------------------------------------------------------------------






(c)    To sell, lease, or otherwise dispose of any or all of the Collateral, in
its then condition or following such preparation or processing as the Agent
deems advisable and with or without the taking of possession of any of the
Collateral.
(d)    To conduct one or more going out of business sales which include the sale
or other disposition of the Collateral.
(e)    To apply the Receivables Collateral or the Proceeds of the Collateral
towards (but not necessarily in complete satisfaction of) the Liabilities.
(f)    To exercise all or any of the rights, remedies, powers, privileges, and
discretions under all or any of the Loan Documents.
11-2.    Sale of Collateral.
(a)    Any sale or other disposition of the Collateral may be at public or
private sale upon such terms and in such manner as the Agent deems advisable,
having due regard to compliance with any statute or regulation which might
affect, limit, or apply to the Agent’s disposition of the Collateral.
(b)    The Agent, in the exercise of the Agent’s rights and remedies upon
default, may conduct one or more going out of business sales, in the Agent’s own
right or by one or more agents and contractors. Such sale(s) may be conducted
upon any premises owned, leased, or occupied by the Borrower. The Agent and any
such agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Agent or such agent or contractor). Any amounts realized from
the sale of such goods which constitute augmentations to the Inventory (net of
an allocable share of the costs and expenses incurred in their disposition)
shall be the sole property of the Agent or such agent or contractor and neither
the Borrower nor any Person claiming under or in right of the Borrower shall
have any interest therein.
(c)    Unless the Collateral is perishable or threatens to decline speedily in
value, or is of a type customarily sold on a recognized market (in which event
the Agent shall provide the Borrower with such notice as may be practicable
under the circumstances), the Agent shall give the Borrower at least ten (10)
days prior written notice of the date, time, and place of any proposed public
sale, and of the date after which any private sale or other disposition of the
Collateral may be made. The Borrower agrees that such written notice shall
satisfy all requirements for notice to the Borrower which are imposed under the
UCC or other applicable Requirements of Law with respect to the exercise of the
Agent’s rights and remedies upon default.
(d)    The Agent may purchase the Collateral, or any portion of it at any sale
held under this Article (to the extent permitted by applicable Requirements of
Law).
(e)    Subject to the terms and provisions of the Agency Agreement, upon the
occurrence and during the continuance of an Event of Default, the Agent shall
apply the proceeds of any Collateral in the following order:
 
First:


To all costs and expenses incurred by the Agent under this Agreement, or any
other Loan Document, including all Costs of Collection.






82


--------------------------------------------------------------------------------






 
Second:


To accrued and unpaid interest on the Revolving Credit Loans until all accrued
and unpaid interest on the Revolving Credit Loans has been paid in full.
 
 
 
 
 
 
Third:


To the principal balance of the Swing Line Loans, until the unpaid principal
balance of the Swing Line Loans has been paid in full.
 
 
 
 
 
 
Fourth:


To the principal balance of the remaining Revolving Credit Loans, until the
unpaid principal balance of the Revolving Credit Loans has been paid in full.
 
 
 
 
 
 
Fifth:


To accrued and unpaid interest on the FILO Loans until all accrued and unpaid
interest on the FILO Loans has been paid in full.
 
 
 
 
 
 
Sixth:
To the principal balance of the FILO Loans, until the unpaid principal balance
of the FILO Loans has been paid in full.
 
 
 
 
 
 
Seventh:
To all fees due under this Agreement or any other Loan Document, until the
remaining balance of all fees (including L/C Fees, Line (Unused) Fees (Revolving
Credit), Line (Unused) Fees (FILO)) have been paid in full
 
 
 
 
 
 
SixthEighth:


     To all other Liabilities, including without limitation, on account of the
remaining Bank Products and Cash Management Services and obligations owed with
respect to hedging contracts, until such Liabilities have been paid in full.
 
 
 
 
 
 
SeventhNinth:
     As provided under applicable Requirements of Law, to each Person then
entitled thereto.



Notwithstanding anything to the contrary contained herein, Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor, but appropriate adjustments shall be made with
respect to payments from other Loan Parties to preserve the allocation to the
Liabilities otherwise set forth above in this Section.


11-3.    Occupation of Business Location. In connection with the Agent’s
exercise of the Agent’s rights under this Article 11, the Agent may enter upon,
occupy, and use any premises owned or occupied by the Borrower, and may exclude
the Borrower from such premises or portion thereof as may have been so entered
upon, occupied, or used by the Agent. The Agent shall not be required to remove
any of the Collateral from any such premises upon the Agent’s taking possession
thereof, and may render any Collateral unusable to the Borrower. In no event
shall the Agent or any Lender be liable to the Borrower for use or occupancy by
the Agent of any premises pursuant to this Article 11, nor for any charge (such
as wages for the Borrower’s employees and utilities) incurred in connection with
the Agent’s exercise of the Agent’s Rights and Remedies, except for such charges
which are incurred as a result of the Agent’s or such Lender’s gross negligence
or willful misconduct.
11-4.    Grant of Nonexclusive License. The Borrower hereby grants to the Agent
a royalty free nonexclusive irrevocable license, exercisable upon the
occurrence, and during the continuance, of an Event of Default, to use, apply,
and affix any trademark, trade name, logo, or the like in which the Borrower now
or hereafter has rights, such license being with respect to the Agent’s exercise
of the rights hereunder including, without limitation, in connection with any
completion of the manufacture of Inventory or sale or other disposition of
Inventory. In exercising its rights under such license, the Agent shall use
reasonable efforts to preserve and maintain any such trademark, trade name, or
logo, but nothing contained herein shall obligate the Agent to undertake (or

83


--------------------------------------------------------------------------------






refrain from undertaking) any specific action and neither the Agent nonor any
Lender shall, under any circumstances, have any liability to the Borrower,
except for such which are a result of the Agent’s or such Lender’s gross
negligence or willful misconduct.
11-5.    Assembly of Collateral. The Agent may require the Borrower to assemble
the Collateral and make it available to the Agent at the Borrower’s sole risk
and expense at a place or places which are reasonably convenient to both the
Agent and Borrower.
11-6.    Rights and Remedies. The rights, remedies, powers, privileges, and
discretions of the Agent hereunder (herein, the “Agent’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which it would
otherwise have. No delay or omission by the Agent in exercising or enforcing any
of the Agent’s Rights and Remedies shall operate as, or constitute, a waiver
thereof. No waiver by the Agent of any Event of Default or of any default under
any other agreement shall operate as a waiver of any other default hereunder or
under any other agreement. No single or partial exercise of any of the Agent’s
Rights or Remedies, and no express or implied agreement or transaction of
whatever nature entered into between the Agent and any person, at any time,
shall preclude the other or further exercise of the Agent’s Rights and Remedies.
No waiver by the Agent of any of the Agent’s Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver. All of the Agent’s Rights and Remedies and all of
the Agent’s rights, remedies, powers, privileges, and discretions under any
other agreement or transaction are cumulative, and not alternative or exclusive,
and may be exercised by the Agent at such time or times and in such order of
preference as the Agent in its sole discretion may determine. The Agent’s Rights
and Remedies may be exercised without resort or regard to any other source of
satisfaction of the Liabilities.
11-7.    Warehouse Bailment Agreement. Notwithstanding anything contained in the
Warehouse Bailment Agreement entered into or to be entered into by and among GSI
Commerce Solutions, Inc., the Borrower and the Agent, but without limiting the
Agent’s other rights and remedies set forth in Article 11 arising upon the
occurrence of an Event of Default, the demands, notices, directions and orders
contemplated by Sections F(3), G and J thereof may only be given by the Agent
after the occurrence and during the continuance of an Event of Default.
Article 12    - Notices:
12-1.    Notice Addresses. All notices, demands, and other communications made
in respect of this Agreement (other than a request for a loan or advance or
other financial accommodation under the Revolving Credit) shall be made to the
following addresses, each of which may be changed upon seven (7) days written
notice to all others given by certified mail, return receipt requested:
 
If to the Agent:
Bank of America, N.A.
 
 
 
100 Federal Street, 9th Floor
 
 
 
Boston, Massachusetts 02110
 
 
 
Attention
: Christine Hutchinson
 
 
 
 Director
 
 
 
Fax
: (617) 434-43124131
 
 
Email: christine.hutchinson@baml.com
 
 
 
 
 
 
With a copy to (which copy shall not constitute notice):
 
 
 
 
 
 


84


--------------------------------------------------------------------------------






 
 
Riemer & Braunstein LLP
 
 
 
Three Center Plaza
 
 
 
Boston, Massachusetts 02108
 
 
 
Attention
: David S. Berman, Esquire
 
 
Fax
: (617) 880-3456
 
 
Email:dberman@riemerlaw.com
 
 
 
 
 
 
If to the Borrower:
Aeropostale, Inc.
 
 
 
201 Willowbrook Blvd.
 
 
 
Wayne 125 Chubb Avenue
 
 
 
Lyndhurst, New Jersey 0747007071
 
 
Attention
: Joseph Pachella, GVP and Treasurer
 
 
Fax
: (973) 872-5650
 
 
Email: jpachella@aeropostale.com
 
 
 
 
 
 
With a Copycopies to (which copycopies shall not constitute notice):
 
 
 
 
 
 
 
Edward M. SlezakMarc G. Schuback, Esquire
 
 
General Counsel
 
 
 
Aeropostale, Inc.
 
 
 
112 West 34th Street, 22nd Floor
 
 
 
New York, New York 10120
 
 
 
Fax: (646) 619-4873
 
 
 
Email: eslezakmschuback@aeropostale.com
 
 
 
 
 
 
 
and
 
 
 
 
 
 
 
 
 
Troutman Sanders LLP
 
 
 
The Chrysler Building
 
 
 
405 Lexington Avenue
 
 
 
New York, New York 10174
 
 
 
Attention: William D. Freedman, Esquire
 
 
Fax: (212) 704-6193
 
 
 
Email: william.freedman@troutmansanders.com



12-2.    Notice Given.
(a)    Except as otherwise specifically provided herein, notices shall be deemed
made and correspondence received, as follows (all times being local to the place
of delivery or receipt):
(i)    By mail: the sooner of when actually received or three (3) days following
deposit in the United States mail, postage prepaid.
(ii)    By recognized overnight express delivery: the Business Day following the
day when sent.

85


--------------------------------------------------------------------------------






(iii)    By Hand: If delivered on a Business Day after 9:00 AM and no later than
three (3) hours prior to the close of customary business hours of the recipient,
when delivered. Otherwise, at the opening of the then next Business Day.
(iv)    By Facsimile or electronic transmission (which must include a header on
which the party sending such transmission is indicated): If sent on a Business
Day after 9:00 AM and no later than three (3) hours prior to the close of
customary business hours of the recipient, one (1) hour after being sent.
Otherwise, at the opening of the then next Business Day.
(b)    Rejection or refusal to accept delivery and inability to deliver because
of a changed address or Facsimile Number for which no due notice was given shall
each be deemed receipt of the notice sent.
Article 13 - Term:
13-1.    Termination of Revolving Credit and FILO Facility. The Revolving Credit
and the FILO Facility shall remain in effect (subject to suspension as provided
in Section 2-5(hj) hereof) until the Termination Date.
13-2.    Effect of Termination. On the Termination Date, the Borrower shall pay
the Agent (whether or not then due), in immediately available funds, all then
Liabilities (other than indemnities, not then due and payable, which survive
repayment of the Revolving Credit Loans and L/Cs and FILO Loans and termination
of the Commitments), including, without limitation: the entire balance of the
Loan Account; any accrued and unpaid Line (Unused) Fee (Revolving Credit) and
unpaid Line (Unused) Fee (FILO) ; any payments due on account of the
indemnification obligations included in Section 2-9(e); to the extent requested
by the Agent, cash collateral for any outstanding L/Cs; and all unreimbursed
costs and expenses of the Agent for which the Borrower is responsible; and shall
make such arrangements concerning any L/C’s then outstanding are reasonably
satisfactory to the Agent. Until such payment, all provisions of this Agreement,
other than those contained in Article 2 which place an obligation on the Agent
and the Lenders to make any loans or advances or to provide financial
accommodations under the Revolving Credit or FILO Facility or otherwise, shall
remain in full force and effect until all Liabilities (other than indemnities,
not then due and payable, which survive repayment of the Revolving Credit Loans
and L/Cs and FILO Loans and termination of the Commitments) shall have been paid
in full. The release by the Agent of the security and other collateral interests
granted the Agent by the Borrower hereunder may be upon such conditions and
indemnifications as the Agent may reasonably require to protect the Agent and
Lenders against and chargebacks, credits, returned items and any other reversal
of payments which had been received by the Agent and applied toward such
Liabilities.
Article 14 - General:
14-1.    Protection of Collateral. Neither the Agent nor any Lender has a duty
as to the collection or protection of the Collateral beyond the safe custody of
such of the Collateral as may come into the possession of the Agent and shall
have no duty as to the preservation of rights against prior parties or any other
rights pertaining thereto. With the Borrower’s prior approval (which shall not
be unreasonably delayed or withheld), the Agent may include reference to the
Borrower (and may utilize any logo or other distinctive symbol associated with
the Borrower) in connection with any advertising, promotion, or marketing
undertaken by the Agent.



86


--------------------------------------------------------------------------------






14-2.    Successors and Assigns. This Agreement shall be binding upon the
Borrower and the Borrower’s representatives, successors, and assigns and shall
inure to the benefit of the Agent, the Lenders and their respective successors
and assigns, provided, however, no trustee or other fiduciary appointed with
respect to the Borrower shall have any rights hereunder. In the event that the
Agent or any Lenders, in accordance with the provisions of Section 2-23 hereof,
assign or transfer their respective rights under this Agreement, the assignee
shall thereupon succeed to and become vested with all rights, powers,
privileges, and duties of such assignor hereunder to the extent of such
assignment, and, with respect to the interest so assigned, such assignor shall
thereupon be discharged and relieved from its duties and obligations hereunder.
14-3.    Severability. Any determination that any provision of this Agreement or
any application thereof is invalid, illegal, or unenforceable in any respect in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Agreement.
14-4.    Amendments. Course of Dealing.
(a)    This Agreement and the other Loan Documents incorporate all discussions
and negotiations between the Borrower, the Agent, and the Lenders, either
express or implied, concerning the matters included herein and in such other
instruments, any custom, usage, or course of dealings to the contrary
notwithstanding. No such discussions, negotiations, custom, usage, or course of
dealings shall limit, modify, or otherwise affect the provisions thereof. No
failure by the Agent to give notice to the Borrower of the Borrower’s having
failed to observe and comply with any warranty or covenant included in any Loan
Document shall constitute a waiver of such warranty or covenant or the amendment
of the subject Loan Document.
(b)    The Borrower may undertake any action otherwise prohibited hereby, and
may omit to take any action otherwise required hereby, upon and with the express
prior written consent of the Agent, subject to the terms and conditions of the
Agency Agreement. No consent, modification, amendment, or waiver of any
provision of any Loan Document shall be effective unless executed in writing by
or on behalf of the party to be charged with such modification, amendment, or
waiver (and if such party is the Agent, then by a duly authorized officer
thereof). Any modification, amendment, or waiver provided by the Agent shall be
in reliance upon all representations and warranties theretofore made to the
Agent by or on behalf of the Borrower (and any guarantor, endorser, or surety of
the Liabilities) and consequently may be rescinded in the event that any of such
representations or warranties was not true and complete in all material respects
when given.
14-5.    Power of Attorney. In connection with all powers of attorney included
in this Agreement, the Borrower hereby grants unto the Agent full power to do
any and all things necessary or appropriate in connection with the exercise of
such powers as fully and effectually as the Borrower might or could do, hereby
ratifying all that said attorney shall do or cause to be done by virtue of this
Agreement. No power of attorney set forth in this Agreement shall be affected by
any disability or incapacity suffered by the Borrower and each shall survive the
same. All powers conferred upon the Agent by this Agreement, being coupled with
an interest, shall be irrevocable until this Agreement is terminated by a
written instrument executed by a duly authorized officer of the Agent.
14-6.    Application of Proceeds. Except as otherwise provided in Sections 7-5
and 11-2(e) hereof, the proceeds of any collection, sale, or disposition of the
Collateral, or of any other payments received hereunder, shall be applied
towards the Liabilities in such order and manner as the Agent determines in its
sole discretion. The Borrower shall remain liable for any deficiency remaining
following such application.

87


--------------------------------------------------------------------------------






14-7.    Costs and Expenses of Agent.
(a)    The Borrower shall pay on demand all Costs of Collection and all
reasonable expenses of the Agent in connection with the preparation, execution,
and delivery of this Agreement and of any other Loan Documents, whether now
existing or hereafter arising, and all other reasonable expenses which may be
incurred by the Agent in preparing or amending this Agreement and all other
agreements, instruments, and documents related thereto, or otherwise incurred
with respect to the Liabilities, and all other costs and expenses of the Agent
which relate to the credit facility contemplated hereby.
(b)    The Borrower shall pay on demand all costs and expenses (including
reasonable attorneys’ fees) incurred, following the occurrence, and during the
continuance, of any Event of Default, by the Agent in connection with the
enforcement, attempted enforcement, or preservation of any rights and remedies
under this, or any other Loan Document, as well as any such costs and expenses
in connection with any “workout”, forbearance, or restructuring of the credit
facility contemplated hereby.
(c)    The Borrower authorizes the Agent to pay all such fees and expenses and
in the Agent’s discretion, to add such fees and expenses to the Loan Account.
(d)    The undertaking on the part of the Borrower in this Section 14-7 shall
survive payment of the Liabilities and/or any termination, release, or discharge
executed by the Agent in favor of the Borrower, other than a termination,
release, or discharge which makes specific reference to this Section 14-7.
14-8.    Copies and Facsimiles. This Agreement and all documents which relate
thereto, which have been or may be hereinafter furnished any of the Credit
Parties may be reproduced by such Credit Party by any photographic, microfilm,
xerographic, digital imaging, or other process, and the Credit Parties may
destroy any document so reproduced. Any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business). Any facsimile which
bears proof of transmission shall be binding on the party which or on whose
behalf such transmission was initiated and likewise shall be so admissible in
evidence as if the original of such facsimile had been delivered to the party
which or on whose behalf such transmission was received.
14-9.    New York Law. This Agreement and all rights and obligations hereunder,
including matters of construction, validity, and performance, shall be governed
by the laws of The State of New York (without giving effect to the conflicts of
laws principals thereof, but including Sections 5-1401 and 5-1402 of the New
York General Obligations Law).
14-10.    Consent to Jurisdiction.
The Borrower agrees that any legal action, proceeding, case, or controversy
against the Borrower with respect to any Loan Document may be brought in the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, as the Agent may elect in the Agent’s sole discretion. By execution and
delivery of this Agreement, the Borrower, for itself and in respect of its
property, accepts, submits, and consents generally and unconditionally, to the
non-exclusive jurisdiction of the aforesaid courts.



88


--------------------------------------------------------------------------------






(a)    The Borrower WAIVES personal service of any and all process upon it, and
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
certified mail, postage prepaid, to the Borrower at the Borrower’s address for
notices as specified herein, such service to become effective ten (10) Business
Days after such mailing.
(b)    The Borrower WAIVES any objection based on forum non conveniens and any
objection to venue of any action or proceeding instituted in the aforesaid
courts under any of the Loan Documents.
(c)    Nothing herein shall affect the right of the Agent to bring legal actions
or proceedings in any other competent jurisdiction.
The Borrower agrees that any action commenced by the Borrower asserting any
claim or counterclaim arising under or in connection with this Agreement or any
other Loan Document shall be brought solely in the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and that such Courts shall have exclusive jurisdiction with respect
to any such action.


14-11.    Indemnification. The Loan Parties shall indemnify, defend, and hold
the Agent and each other Credit Party and any employee, officer, or agent of the
Agent and other Credit Parties (each, an “Indemnified Person”) harmless of and
from any claim brought or threatened against any Indemnified Person by the
Borrower, any guarantor or endorser of the Liabilities, or any other Person (as
well as from reasonable attorneys’ fees and expenses in connection therewith) on
account of the relationship of the Borrower or of any other guarantor or
endorser of the Liabilities with the Agent and other Credit Parties (each, an
“Indemnified Claim”) other than any claim resulting from the gross negligence,
bad faith, or willful misconduct of such Indemnified Person. Each Indemnified
Claim may be defended, compromised, settled, or pursued by the Indemnified
Person with counsel of the Agent’s selection (and if such Indemnified Claim is
brought by a Person other than the Loan Parties, any guarantor or endorser of
the Liabilities or any Affiliate of the Loan Parties, after consultation with
(but not approval of) the Loan Parties regarding the selection of such counsel),
but at the expense of the Borrower, provided that any Indemnified Claim may not
be settled without the consent of the Loan Parties (which shall not be
unreasonably withheld or delayed) if as the result of any such settlement the
Loan Parties will be obligated to make any payment (other than reimbursement of
the reasonable costs and expenses of the Indemnified Person). This
indemnification shall survive payment of the Liabilities and/or any termination,
release, or discharge executed by the Agent in favor of the Borrower or any
other Loan Party, other than a termination, release, or discharge which makes
specific reference to this Section 14-11.
14-12.    Rules of Construction. The following rules of construction shall be
applied in the interpretation, construction, and enforcement of this Agreement
and of the other Loan Documents:
(a)    Words in the singular include the plural and words in the plural include
the singular.
(b)    Titles, headings (indicated by being underlined or shown in SMALL
CAPITALS) and any Table of Contents are solely for convenience of reference; do
not constitute a part of the instrument in which included; and do not affect
such instrument’s meaning, construction, or effect.





89


--------------------------------------------------------------------------------






(c)    The words “includes” and “including” are not limiting.
(d)    Text which follows the words “including, without limitation” (or similar
words) is illustrative and not limitational.
(e)    Except where the context otherwise requires or where the relevant
subsections are joined by “or”, compliance with any Section or provision of any
Loan Document which constitutes a warranty or covenant requires compliance with
all subsections (if any) of that Section or provision. Except where the context
otherwise requires, compliance with any warranty or covenant of any Loan
Document which includes subsections which are joined by “or” may be accomplished
by compliance with any of such subsections.
(f)    Text which is shown in italics, shown in bold, shown IN ALL CAPITAL
LETTERS, or in any combination of the foregoing, shall be deemed to be
conspicuous.
(g)    The words “may not” are prohibitive and not permissive.
(h)    The word “or” is not exclusive.
(i)    Terms which are defined in one section of any Loan Document are used with
such definition throughout the instrument in which so defined.
(j)    The symbol “$” refers to United States Dollars.
(k)    Unless limited by reference to a particular Section or provision, any
reference to “herein”, “hereof”, or “within” is to the entire Loan Document in
which such reference is made.
(l)    References to “this Agreement” or to any other Loan Document is to the
subject instrument as amended to the date on which application of such reference
is being made.
(m)    Except as otherwise specifically provided, all references to time are to
Boston time.
(n)    In the determination of any notice, grace, or other period of time
prescribed or allowed hereunder:
(i)    Unless otherwise provided (A) the day of the act, event, or default from
which the designated period of time begins to run shall not be included and the
last day of the period so computed shall be included unless such last day is not
a Business Day, in which event the last day of the relevant period shall be the
then next Business Day and (B) the period so computed shall end at 5:00 PM on
the relevant Business Day.
(ii)    The word “from” means “from and including”.
(iii)    The words “to” and “until” each mean “to, but excluding”.
(iv)    The word “through” means “to and including”.

90


--------------------------------------------------------------------------------






(o)    References to “presently”, “currently”, and other similar expressions
mean the date of this AgreementFirst Amendment Effective Date.
(p)    The term “upon the occurrence, and during the continuance, of an Event of
Default”, “upon the occurrence, and during the continuance, of Default Interest
Event” and any other similar term means, subject to the terms and conditions of
the Agency Agreement, the occurrence of an Event of Default or a Default
Interest Event which has not been (i) waived by the Agent, or (ii) resolved to
the reasonable satisfaction of the Agent. For purposes hereof, an Event of
Default shall be deemed “resolved to the reasonable satisfaction of the Agent”
if (A) the Agent has not theretofore exercised any of its rights and remedies on
account of the existence of such Event of Default, and (B) the matter giving
rise to such Event of Default has been fully remediated by the Borrower,
provided, however, that (1) nothing contained herein shall furnish the Borrower
with any additional cure periods beyond those set forth in Article 10, if any,
prior to an event constituting an “Event of Default”, (2) notwithstanding the
foregoing, any Event of Default under Article 7, or Sections 10-1, 10-2, 10-12,
or 10-13 hereof may only be waived by the Agent and shall not ever be deemed
“resolved to the reasonable satisfaction of the Agent”, and (3) the Borrower may
not resolve any occurrences which constitute Events of Default to the reasonable
satisfaction of the Agent on more than four (4) occasions in any fiscal year.
(q)    The Loan Documents shall be construed and interpreted in a harmonious
manner and in keeping with the intentions set forth in Section 14-13 hereof,
provided, however, in the event of any inconsistency between the provisions of
this Agreement and any other Loan Document, the provisions of this Agreement
shall govern and control.
14-13.    Intent. It is intended that:
(a)    This Agreement take effect as a sealed instrument.
(b)    The scope of the security interests created by this Agreement be broadly
construed in favor of the Agent and Lenders.
(c)    The security interests created by this Agreement secure all Liabilities,
whether now existing or hereafter arising.
(d)    All reasonable costs and expenses (other than overhead costs) incurred by
the Agent in connection with its relationship with the Borrower shall be borne
by the Borrower.
(e)    Unless otherwise explicitly provided herein, the consent of the Agent or
any Lender to any action of the Borrower which is prohibited unless such consent
is given may be given or refused by the Agent and Lenders in their reasonable
discretion.
14-14.    Right of Set‑Off. Any and all deposits (other than Trust Deposit
Accounts) or other sums at any time credited by or due to the Borrower from the
Agent, any Lender, or any participant (a “Participant”) in the credit facility
contemplated hereby or any from any Affiliate of the Agent, any Lender, or any
Participant and any cash, securities, instruments or other property of the
Borrower in the possession of the Agent, any Lender, any Participant or any such
Affiliate, whether for safekeeping or otherwise (regardless of the reason such
Person had received the same) shall at all times constitute security for all
Liabilities and for any and all obligations of the Borrower to the Agent, any
Lender or any Participant or any such Affiliate and may be applied or set off
against

91


--------------------------------------------------------------------------------






the Liabilities and against such obligations at any time, whether or not such
are then due and whether or not other collateral is then available to the Agent,
any Lender or any Participant or any such Affiliate.
14-15.    Maximum Interest Rate. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Revolving Credit Loans or FILO Loans, as
applicable, or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Agent or Lenders exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Requirements of Law, (a) characterize any payment that
is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Liabilities hereunder.
14-16.    Waivers.
(a)    The Borrower (and all guarantors, endorsers, and sureties of the
Liabilities) make each of the waivers included in Section 14-16(b), below,
knowingly, voluntarily, and intentionally, and understands that the Agent and
Lenders, in entering into the financial arrangements contemplated hereby and in
providing loans and other financial accommodations to or for the account of the
Borrower as provided herein, whether not or in the future, are relying on such
waivers.
(b)    THE BORROWER, AND EACH SUCH GUARANTOR, ENDORSER, AND SURETY RESPECTIVELY
WAIVES THE FOLLOWING:
(i)    Except as otherwise specifically required hereby, and to the extent
permissible under applicable Requirements of Law, notice of non‑payment, demand,
presentment, protest and all forms of demand and notice, both with respect to
the Liabilities and the Collateral.
(ii)    Except as otherwise specifically required hereby, and to the extent
permissible under applicable Requirements of Law, the right to notice and/or
hearing prior to the Agent’s exercising of the Agent’s rights upon default.
(iii)    THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH
THE AGENT OR ANY LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY
IS INITIATED BY OR AGAINST THE AGENT OR ANY LENDER OR IN WHICH THE AGENT OR ANY
LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF
OR IS IN RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN THE BORROWER OR ANY
OTHER PERSON AND THE AGENT OR ANY LENDER (AND THE AGENT AND LENDERS LIKEWISE
WAIVE THEIR RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE OR CONTROVERSY).
(iv)    Except to the extent that such may not be waived under applicable
Requirements of Law, the benefits or availability of any stay, limitation,
hindrance, delay, or restriction with respect to any action which the Agent or
any Lender may or may become entitled to take hereunder.

92


--------------------------------------------------------------------------------






(v)    Any defense, counterclaim, set‑off, recoupment, or other basis on which
the amount of any Liability, as stated on the books and records of the Agent or
any Lender, could be reduced or claimed to be paid otherwise than in accordance
with the tenor of and written terms of such Liability.
(vi)    Any claim against the Agent or any Lender to consequential, special, or
punitive damages.
14-17.    Confidentiality. The Credit Parties shall keep, and shall cause their
respective officers, directors, employees, affiliates and attorneys to keep, all
financial statements, reports and other proprietary information furnished to
them by the Borrower, the Guarantor or their respective Affiliates (hereinafter
collectively, the “Information”) confidential and shall not disclose such
Information, or cause such Information to be disclosed, to any Person, provided,
however, that (i) the Information may be disclosed to any Credit Party’s
officers, directors, employees, affiliates, attorneys and other advisors as need
to know the Information in connection with the Agent’s or Lenders’
administration of the Liabilities; (ii) the Information may be disclosed to any
regulatory or other governmental authorities having jurisdiction over the Agent
and Lenders as required in connection with the exercise of their regulatory
activity; (iii) the Information may be disclosed to any prospective assignee or
participant, who has agreed to be bound by the provisions of this Section 14-17;
(iv) the Information may be disclosed in connection with the enforcement of the
Liabilities by the Agent or any Lender to the extent required in connection
therewith; and (v) the Information may otherwise be disclosed to the extent
required by law. Notwithstanding anything herein to the contrary, “Information”
shall not include, and each Credit Party (and each employee, representative, or
other agent of the Agent and each Lender) may disclose to any and all Persons
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including options or other tax analyses) that are
provided to any Credit Party (and each employee, representative, or other agent
of any Credit Party) relating to such tax treatment and tax structure; provided,
that with respect to any document or similar item that in either case contains
information concerning the tax treatment or tax structure of the transaction as
well as other information, this sentence shall only apply to such portions of
the document or similar item that relate to the tax treatment or tax structure
of the Revolving Credit, the FILO Facility, the L/Cs and other transactions
contemplated hereby.
14-18.    Press Releases. Once the Borrower has filed this Agreement with the
Securities and Exchange Commission and disseminated a corresponding press
release regarding this Agreement, then Borrower consents to the publication by
the Agent and/or Lender of advertising material relating to the financing
transactions contemplated by this Agreement using the Borrower’s name, product
photographs, logo or trademark. The Agent and/or Lender shall provide a draft
reasonably in advance of any advertising material to the Borrower for review and
comment prior to the publication thereof. Subject to the conditions contained in
this Section 14-18, the Agent and Lender reserve the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.
14-19.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties acknowledge
and agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Party, on
the one hand, and the Agent and Lenders, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other

93


--------------------------------------------------------------------------------






modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Agent and Lenders are and have been acting solely as
principals and are not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) the Agent and Lenders have not assumed and
will not assume an advisory, agency or fiduciary responsibility in favor of the
Loan Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Agent and Lenders have advised or are currently advising the Loan Parties or
any of their respective Affiliates on other matters) and the Agent and Lenders
have no any obligation to the Loan Parties or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agent, any
Lender and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Agent and Lenders have no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agent and Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Agent and any Lender with respect to any breach or alleged breach of
agency or fiduciary duty.
14-20.    No Other Duties. Anything herein to the contrary notwithstanding, none
of the Arranger (including its role as “bookrunner”) listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity as the Agent, a Lender
or the Issuer hereunder.
14-21.    USA PATRIOT Act Notice. The Agent and each Lender hereby notifies the
Loan Parties that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each such Person and
other information that will allow the Agent and each Lender to identify the Loan
Parties in accordance with the Act. Each of the Loan Parties is in compliance,
in all material respects, with the Patriot Act. No part of the proceeds of the
Revolving Credit Loans, FILO Loans or L/Cs will be used by the Loan Parties,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
14-22.    Foreign Asset Control Regulations. Neither of the advance of the Swing
Line Loans or, Revolving Credit Loans or FILO Loans, or the issuance of L/Cs,
nor the use of the proceeds of any thereof, will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the "Trading With the Enemy Act")
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the "Foreign Assets
Control Regulations") or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the "Executive Order") and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Loan Parties or their Affiliates (a) is or will become a "blocked

94


--------------------------------------------------------------------------------






person" as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such "blocked
person" or in any manner violative of any such order.
14-23.    Obligations of Lenders Several.    The obligations of the Lenders
hereunder to make Revolving Credit Loans and FILO Loans, to fund participations
in L/Cs and Swing Line Loans and to make payments hereunder are several and not
joint. The failure of any Lender to make any Revolving Credit Loan or FILO Loan,
to fund any such participation or to make any payment hereunder on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Credit Loan or FILO Loan,
to purchase its participation or to make its payment hereunder.
14-24.    Existing Loan Agreement Amended and Restated. This Agreement shall
amend and restate the Existing Loan Agreement in its entirety. On the Effective
Date, the rights and obligations of the parties under the Existing Loan
Agreement shall be subsumed within and be governed by this Agreement; provided,
however, that each of the “Revolving Credit Loans” (as such term is defined in
the Existing Loan Agreement) outstanding under the Existing Loan Agreement on
the Effective Date shall, for purposes of this Agreement, be included as
Revolving Credit Loans hereunder and each of the “L/Cs” (as defined in the
Existing Loan Agreement) outstanding under the Existing Loan Agreement on the
Effective Date shall be L/Cs hereunder.
14-25.    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the
time the Facility Guaranty or the grant of a security interest under the Loan
Documents, in each case, by any Specified Loan Party becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under the Facility Guaranty voidable under applicable Law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the End Date. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.


[signature pages follow]



95


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date above first written. This Agreement shall take effect as a sealed
instrument.


BORROWER:
 
AEROPOSTALE, INC., as “Borrower”
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
Marc Miller
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
GUARANTORS:
AEROPOSTALE WEST, INC
 
 
JIMMY’Z SURF CO., LLC
 
 
AERO GC MANAGEMENT LLC
 
 
AEROPOSTALE PROCUREMENT COMPANY, INC.
 
 
AEROPOSTALE LICENSING, INC.
 
 
P.S. FROM AEROPOSTALE, INC.,
 
 
GOJANE LLC,
 
 
each as a "Guarantor"
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
Marc Miller
 
 
 
Title:
Chief Financial Officer
 



















































[Signature Page to Third Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------






 
 
BANK OF AMERICA, N.A.,
 
 
as "Agent" and a "Lender"
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
Christine Hutchinson
 
 
 
Title:
Director
 

























































































[Signature Page to Third Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------








 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
as a "Lender"
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 





















































































[Signature Page to Third Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------






[OTHERS – TBD], as a “Lender”


By:    ______________________________
Name:    
Title:    


























































































[Signature Page to Third Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------






1348812.15


1654151.9






































































































[Signature Page to Third Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------






Exhibit B


Updated Exhibits to Loan Agreement


[see attached]





--------------------------------------------------------------------------------




Exhibit 4-2 to
The Third Amended and Restated
Loan and Security Agreement


Related Entities and other Guarantors


Aéropostale West, Inc.
Jimmy'Z Surf Co., LLC
Aéropostale Canada, Inc.
Aéropostale Puerto Rico, Inc.
Aéropostale Licensing, Inc.
P.S. from Aéropostale, Inc.
Aéropostale Procurement Company, Inc.
GoJane LLC



































































21715922v2                                     



--------------------------------------------------------------------------------


Exhibit 4-3 to
The Third Amended and Restated
Loan and Security Agreement


Trade Names


(a)(i)     Aéropostale
P.S. from Aéropostale
GoJane


(a)(ii)     None.





























































































21715922v2                                     



--------------------------------------------------------------------------------


Exhibit 4-5 to
The Third Amended and Restated
Loan and Security Agreement
Locations, Leases and Landlords


(See attached).



21715922v2                                     



--------------------------------------------------------------------------------


Store #
Mall Name
Leased Space
Location Address
Location City & State
Location Zip
RSF
Landlord
Landlord Address
City
State
Zip Code
Aero Locations
 
 
 
 
 
 
 
 
 
 
 
11
Franklin Mills Mall
717A
1434 Franklin Mills Cir
Philadelphia, PA
19154
4,865
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
19
Arizona Mills Mall
184
5000 S Arizona Mills Circle
Tempe, AZ
85282
5,474
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
20
Newport Center
B62
30 262 Mall Drive West
Jersey City, NJ
07307
3,392
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
22
Stoneridge Mall
D-109
1120 Stoneridge Mall Dr
Pleasanton, CA
95466
3,709
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
23
Bridgewater Commons
279
400 Commons Way
Bridgewater, NJ
08807
3,130
General Growth
110 North Wacker Drive
Chicago
IL
60606
25
Parmatown Mall
4
W Ridgewood & Ridge Rd
Parmatown, OH
44129
3,017
CB Richard Ellis
7899 West Ridgewood Drive
Parma
OH
44129
27
Great Northern Mall
782
Great Northern Blvd
North Olmstead, OH
44070
3,423
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
28
Woodbridge Center
2,535
260 Woodbridge Ctr Dr
Woodbridge, NJ
07095
3,890
General Growth
110 North Wacker Drive
Chicago
IL
60606
30
Staten Island Mall
247A
2655 Richmond Ave
Staten Island, NY
10314
3,724
General Growth
110 North Wacker Drive
Chicago
IL
60606
31
Rockaway Townsquare Mall
2077A
Route 80 & Mt Hope Ave
Rockaway, NJ
07866
6,129
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
34
The Mall at Greece Ridge
K-013
Ridge & Long Pond Rd
Rochester, NY
14626
3,139
Wilmorite
PO Box 8000
Buffalo
NY
14267
35
Ross Park Mall
G04C
1000 Ross Park Mall Dr
Pittsburgh, PA
15237
4,685
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
36
The Mall at St Matthews
1,340
5000 Shelbyville Rd
Louisville, KY
40207
5,127
General Growth
110 North Wacker Drive
Chicago
IL
60606
37
Cherry Hill Mall
1,265
252 Cherry Hill Mall
Cherry Hill, NJ
08002
6,000
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
38
Valley Fair Shopping Center
B577
2855 Stevens Creek Blvd
Santa Clara, CA
95050
2,864
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
41
River Oaks Center
B06
River Oaks Dr & Torrance
Calumet City, IL
60409
2,778
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
43
Lycoming Mall
812
300 Lycoming Mall Cir
Pennsdale, PA
17756
3,519
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
46
Lehigh Valley Mall
2,096
 250 Lehigh Valley Mall
Whitehall, PA
18052
4,066
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
48
South Hills Village
2,125
346 South Hills Village
Upper St Clair, PA
15241
3,590
Simon Property Group
225 W Washington St
Indianapolis
IN
46204


--------------------------------------------------------------------------------


49
Hamilton Mall
2,111
Black Horse Pike
Mays Landing, NJ
08330
4,221
Simon Property Group/Kravco
234 Mall Blvd
King of Prussia
PA
19406
50
Square One Mall
N219
363 Square One Mall
Saugus, MA
01906
3,977
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
51
Dadeland Mall
3050A
7225 Dadeland Mall
Miami, FL
33156
4,674
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
52
Sunrise Mall
F-5
Sunrise Hwy & Carmons Rd
Massapequa, NY
11758
3,290
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
54
Manhattan Mall
162,164 & 166
901 Avenue of the America
New York, NY
10001
5,126
Vornado
210 Route 4 East
Paramus
NJ
07652
57
Eastview Mall
131
7979 Pittsford-Victor Road
Victor, NY
14564
4,107
Wilmorite
PO Box 8000
Buffalo
NY
14267
58
Garden State Plaza
L1A
Route 4 & Route 17
Paramus, NJ
07652
5,903
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
59
Marketplace Mall
A14
3400 W Henrietta Rd
Rochester, NY
14623
3,479
Wilmorite
PO Box 8000
Buffalo
NY
14267
60
Granite Run Mall
217
1067 W Baltimore Pike
Media, PA
19063
3,202
BET Investments
200 Witmer Rd
Horsham
PA
19044
62
Walden Galleria
L213
2000 Walden Ave
Buffalo, NY
14225
7,154
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
63
Burlington Mall
2311B
75 Middlesex Tpke
Burlington, MA
01803
4,105
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
65
Del Amo Mall
14
21600 Hawthorne Blvd
Torrance, CA
90503
3,300
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
66
Roosevelt Field Mall
1036A
630 Old Country Rd
Garden City, NY
11530
5,377
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
67
Smith Haven Mall
J03
148 Smith Haven Mall
Lake Grove, NY
11755
4,116
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
70
Emerald Square
W211
999 South Washington Southtreet
North Attleboro, MA
02760
2,853
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
71
Twelve Oaks Mall
D181
27688 Novi Rd
Novi, MI
48377
4,573
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
75
Poughkeepsie Galleria
A111
2001 South Rd
Poughkeepsie, NY
12601
3,409
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
77
Hamilton Place
156
2100 Hamilton Place Blvd
Chattanooga, TN
37421
4,014
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
84
Gwinnett Place
V06
2100 Pleasant Hill Rd
Duluth, GA
30096
3,383
Moonbeam Capital Investment LLC
9103 Alta Drive
Las Vegas
NV
89145
85
Castleton Square
136
6020 E 82nd St
Indianapolis, IN
46250
4,030
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
86
Towne Center At Cobb
U-10
400 Earnett Barrett Pkwy
Kennesaw, GA
30144
4,098
Simon Property Group
225 W Washington St
Indianapolis
IN
46204


--------------------------------------------------------------------------------


87
Crossgates Mall
B118
120 Washington Ave Ext
Albany, NY
12203
5,259
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
88
Scottsdale Fashion Square
2,129
7014 E Camelback Rd
Scottsdale, AZ
85251
3,708
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
89
Jefferson Valley Mall
F-10
650 Lee Blvd
Yorktown Heights, NY
10598
3,384
Simon Property Group
225 W Washington St
Indianpolis
IN
46204
90
Trumbull Shopping Park
169
5065 Main St
Trumbull, CT
06611
3,500
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
91
Concord Mall
670
4737 Concord Pike
Wilmington, DE
19803
3,600
Allied Properties
4737 Concord Pike
Wilmington
DE
19803
92
Oxford Valley Mall
2,025
2300 E Lincoln Hwy
Langhorne, PA
19047
3,896
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
93
Paramus Park Mall
1,675
700 Paramus Park
Paramus, NJ
07652
4,414
General Growth
110 North Wacker Drive
Chicago
IL
60606
99
Kings Plaza
141
5240 Kings Plaza
Brooklyn, NY
11234
4,895
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
100
Willowbrook Mall
1,245
1444 Willowbrook Mall
Wayne, NJ
07470
4,296
General Growth
110 North Wacker Drive
Chicago
IL
60606
102
Park City Center
G0711
220 Park City Ctr
Lancaster, PA
17601
5,419
General Growth
110 North Wacker Drive
Chicago
IL
60606
103
Ohio Valley Mall
320
Unit #295 Mall Road
St Clairsville, OH
43950
3,567
Cafaro Company
2445 Belmont Ave
Youngstown
OH
44504
104
Los Cerritos Center
A-17
156 Los Cerritos Ctr
Cerritos, CA
90703
3,900
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
105
Monroeville Mall
265
US Rt 22 E
Monroeville, PA
15146
3,845
CBL & Associates Management Inc.
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
106
Natick Mall
2,184
1245 Worcester Rd
Natick, MA
01760
3,726
General Growth
110 North Wacker Drive
Chicago
IL
60606
108
Aventura Mall
1,327
19575 Biscayne Blvd
Miami, FL
33180
2,629
Turnberry Associates
19501 Biscayne Blvd, Suite 460
Aventura
FL
33180
109
Belden Village
A-2
4381 Belden Village Mall
Canton, OH
44718
3,945
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
110
Dulles Town Center
220
21100 Dulles Town Cir
Dulles, VA
20166
3,000
Lerner
2000 Tower Oaks Blvd
Rockville
MD
20852
111
Lakeside Mall
1,450
14000 Lakeside Cir
Sterling Heights, MI
48313
5,000
General Growth
110 North Wacker Drive
Chicago
IL
60606
112
Holyoke Mall at Ingleside
A-211
50 Holyoke St
Holyoke, MA
01040
3,818
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
113
Genesee Valley Center
465
3231 S Linden Rd
Flint, MI
48507
3,500
Spinoso
100 Northern Concourse
North Syracuse
NY
13212
114
Greenwood Park Mall
G-5
1251 US 31 N
Indianapolis, IN
46142
3,406
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
116
University Park Mall
460
6501 N Grape Rd
Mishawaka, IN
46545
3,634
Simon Property Group
225 W Washington St
Indianapolis
IN
46204


--------------------------------------------------------------------------------


117
Cross County Shopping Center
5,110
8000 Mall Walk
Yonkers, NY
10704
5,558
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
120
St Charles Towne Center
Q08
5000 Rt 301 S
Waldorf, MD
20603
3,582
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
121
Fiesta Mall
1,260
1445 W Southern
Mesa, AZ
85202
3,635
Cushman & Wakefield
1445 W Southern Ave
Mesa
AZ
85202
123
Great Lakes Mall
330A
7850 Mentor Ave
Mentor, OH
44060
3,482
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
124
West Town Mall
1,156
7600 Kingston Pike
Knoxville, TN
37919
2,990
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
127
Edison Mall
1460A
4125 Cleveland Ave
Fort Meyers, FL
33901
3,500
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
129
Quaker Bridge Mall
2087B
Rt 1 & Quaker Bridge Rd
Lawrenceville, NJ
08608
3,800
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
130
Livingston Mall
1,022
112 Eisenhower Pkwy
Livingston, NJ
07039
3,503
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
131
Ocean County Mall
101L
1201 Hooper Ave
Toms River, NJ
08753
3,645
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
133
Tri-County Mall
C-9
11700 Princeton Pike
Cincinnati, OH
45246
2,500
Urban Retail Properties
111 East Wacker, Ste 2400
Chicago
IL
60611
134
Monmouth Mall
3,302
Rts 35 & 36
Eatontown, NJ
07724
3,598
Vornado
210 Route 4 East
Paramus
NJ
07652
136
White Plains
489
100 Main St
White Plains, NY
10601
3,690
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
137
Willow Grove Park
3,029
2500 Moreland Rd
Willow Grove, PA
19090
3,124
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
139
Galleria at Crystal Run
D209
1 Galleria Dr Ste 111
Middletown, NY
10940
4,091
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
140
Destiny USA
C-108
9090 Destiny USA Drive
Syracuse, NY
13204
3,844
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
141
Sun Valley Mall
A-127
1 Sun Valley Mall
Concord, CA
94520
2,590
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
142
Hawthorn Center
G6UL
707 Hawthorn Ctr
Vernon Hills, IL
60061
3,268
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
143
Stratford Square Mall
B20
220 Stratford Square
Bloomingdale, IL
60108
2,557
StreetMAC Asset Managers, LLC
3100 Dundee Road
Northbrook
IL
60062
144
Deptford Mall
2,048
300 N Almonession Rd
Deptford, NJ
08096
4,342
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
145
Stamford Town Center
D113
100 Grey Rock Pl
Stamford, CT
06901
3,454
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
146
Woodfield Mall
G108
5 Woodfield Mall
Schaumburg, IL
60173
5,124
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
147
Fox Valley Shopping Center
B-8
2426 Fox Valley Ctr
Aurora, IL
60504
4,086
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025


--------------------------------------------------------------------------------


148
Danbury Fair Mall
D208
7 Backus Ave
Danbury, CT
06810
4,838
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
149
Eastern Hills Mall
670
4545 Transit Road
Williamsville, NY
14221
3,550
Mountain Development Corp.
100 Delawanna Avenue
Clifton
NJ
07014
150
Freehold Raceway Mall
F-220
3710 Rt 9
Freehold, NJ
07728
3,468
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
151
Silver City Galleria Mall
A206
2 Galleria Mall Dr
Taunton, MA
02780
3,127
CREII Silver City LLC
411 West Putham Ave
Greenwitch
CT
06830
152
Christiana Mall
307
132 Christiana Mall
Newark, DE
19702
4,875
General Growth
110 North Wacker Drive
Chicago
IL
60606
153
Columbia Mall
1,680
10300 Little Patuxent Pkwy
Columbia, MD
21044
4,000
General Growth
110 North Wacker Drive
Columbia
MD
21044
154
Menlo Park Mall
2030 B
100 Menlo Park Mall Rd
Edison, NJ
08837
4,000
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
157
Southlake Mall
628
2141 Southlake Mall Dr
Merrillville, IN
46410
4,005
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
158
Boulevard Mall
655
1231 Niagara Falls Blvd
Amherst, NY
14226
4,731
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
159
Fairfield Mall
W271
2727 Fairfield Mall
Beavercreek, OH
45432
3,731
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
160
Lynnhaven Mall
D06A
701 Lynnhaven Pkwy
Virginia Beach, VA
23452
3,330
General Growth
110 North Wacker Drive
Chicago
IL
60606
162
Seminole Towne Center
H06
268 Towne Center Cir
Sanford, FL
32771
3,213
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
164
Chesterfield Towne Center
562
11500 Midlothian Tpke
Midlothian, VA
23113
3,940
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
166
Queens Center
3,008
90-15 Queens Blvd
Elmhurst, NY
11373
3,823
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
167
Great Northern Mall
C-134
4081 Rt 31
Clay, NY
13041
3,090
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
169
Sangertown Mall
G03
Rt 5 & 5A
New Hartford, CT
13413
4,098
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
171
Westmoreland Mall
218
5256 Rt 30 E
Greensburg, PA
15601
2,838
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
172
Dover Mall
3024
3024 Dover Mall
Dover, DE
19901
4,274
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
174
Green Acres Mall
107
1005 Green Acres Mall
Valley Stream, NY
11581
3,624
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
175
Tippecanoe Mall
C11B
2415 Sagamore Pkwy S
Lafayette, IN
47905
4,600
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
176
Fox Run Mall
L7
50 Fox Run Rd
Newington, NH
03801
3,670
Simon Property Group
225 W Washington St
Indianapolis
IN
46204


--------------------------------------------------------------------------------


177
The Shops at Ithica Mall (Pyramid Mall)
B07
40 Catherwood Rd
Ithaca, NY
14850
3,533
Triax Management Corp
40 Catherwood Drive
Ithaca
NY
14850
178
Hudson Valley Mall
H-04
1300 Ulster Avenue
Kingston, NY
12401
3,600
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanoogo
TN
37421
183
Metrocenter Mall
2172A
9818 Metro Pkwy E
Phoenix, AZ
85051
3,702
Carlyle Development Group
2700 Westchester Avenue
Purchase
NY
10577
184
Palisades Center
B203
2452 Palisades Center Dr
West Nyack, NY
10994
5,649
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
185
South Shore Mall
N23
1701 Sunrise Hwy
Bay Shore, NY
11706
3,593
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
188
Stones River Mall
A160
1720 Old Fort Parkway
Murfreesboro, TN
37129
3,000
Bayer Properties Inc.
2222 Arlington Ave
Birmingham
AL
35205
189
Southland Shopping Center
1290
23000 Eureka Rd
Taylor, MI
48180
3,500
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
190
Dayton Mall
252
OH
Dayton, OH
45459
3,720
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
192
The Pavillions at Buckland Hills
1138
194 Buckland Hills Dr
Manchester, CT
06040
4,000
General Growth
110 North Wacker Drive
Chicago
IL
60606
193
Exton Square Mall
2005
306 Exton Square Pkwy
Exton, PA
19341
3,360
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
194
Mall of New Hampshire
W123
1500 S Willow St
Manchester, NH
03103
3,708
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
195
Crystal Mall
R207
850 Hartford Tpke
Waterford, CT
06385
2,842
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
197
Annapolis Mall
126
1340 Annapolis Mall
Annapolis, MD
21401
3,974
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
198
Orland Square Shopping Center
B11
240 Orland Square
Chicago, IL
60462
3,081
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
200
Northshore Mall
E155
210 Andover St
Peabody, MA
01960
3,467
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
201
Southern Park Mall
751 A
7401 Market St
Youngstown, OH
44512
3,700
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
202
Great Lakes Crossing
859RENEW
4532 Baldwin Rd
Auburn Hills, MI
48326
3,184
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
203
Northwoods Mall
G532
2150 Northwoods Blvd
Charleston, SC
29406
4,073
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
204
Mall of America
N267
60 E Broadway
Bloomington, MN
55425
8,027
Triple Five
8882-17 Street,
Edmonton
AB
T5T 4M2
205
Century Mall III
629
3075 Clairton Rd
West Mifflin, PA
15123
3,107
Moonbeam Capital Investment LLC
9103 Alta Drive
Las Vegas
NV
89145


--------------------------------------------------------------------------------


206
Hanes Mall
AL-120
3320 Silas Creek Pkwy
Winston Salem, NC
27103
3,962
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
207
Rivertown Crossing
2048
3700 Rivertown Pkwy SW
Grandville, MI
49418
5,571
General Growth
110 North Wacker Drive
Chicago
IL
60606
208
Providence Place
5360
118 Providence Pl
Providence, RI
02903
3,090
General Growth
110 North Wacker Drive
Chicago
IL
60606
209
Meriden Square Mall
4068
470 Lewis Ave
Meriden, CT
06451
3,436
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
214
Southpark Center
DL 408
408 Southpark Ctr
Strongsville, OH
44136
3,428
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
215
Glenbrook Square Mall
L06
4201 Coldwater Rd
Fort Wayne, IN
46805
5,500
General Growth
110 North Wacker Drive
Chicago
IL
60606
216
Market Place Shopping Center
340
2000 N Neil St
Champaigne, IL
61820
3,826
General Growth
110 North Wacker Drive
Chicago
IL
60606
218
Summit Mall
258A
3265 W Market St
Akron, OH
44333
3,139
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
219
Eastwood Mall
652
5555 Youngstown-Warren Rd
Niles, OH
44446
3,500
Cafaro Company
2445 Belmont Ave
Youngstown
OH
44504
220
College Mall
M13A
2918 E Third St
Bloomington, IN
47401
3,523
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
221
Muncie Mall
LO5
3501 N Granville Ave
Muncie, IN
47303
3,698
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
222
Plymouth Meeting Mall
2100
500 W Germantown Pike
Plymouth, PA
19462
3,083
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
223
Haywood Mall
2045
700 Haywood Mall
Greenville, SC
29605
3,442
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
224
Jersey Gardens
2076
651 Kapkowski Rd
Elizabeth, NJ
07201
5,331
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
225
Knoxville Center Mall
P04A
3001 Knoxville Center Dr
Knoxville, TN
37924
3,019
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
226
Meridian Mall
243
1982 E Grand River Ave
Lansing, MI
48864
3,690
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
227
Franklin Park Mall
1430
5001 Monroe St
Toledo, OH
43623
5,509
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
228
Potomac Mills Center
247A
2700 Potomac Mills Cir
Woodbridge, VA
22192
3,561
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
230
Coolsprings Galleria
2140
1800 Galleria Blvd
Franklin, TN
37067
3,736
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
231
Fairlane Town Center
N314
18900 Michigan Ave
Dearborn, MI
48126
3,047
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200


--------------------------------------------------------------------------------


233
Colonial Mall Gadsden
47
1001 Rainbow Dr
Gadsden, AL
35901
3,165
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
234
Colonial Park Mall
15
Rt 22 and Colonial Road
Harrisburg, PA
17109
3,260
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
236
Pheasant Lane Mall
E139
310 Daniel Webster Hwy
Nashua, NH
03060
4,481
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
237
Beaver Valley Mall
640
640 Beaver Valley Mall
Monaca, PA
15061
4,000
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
238
Honey Creek
B2
3401 S US Hwy 41
Terre Haute, IN
44310
3,667
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
239
RiverGate Mall
1040
1000 Two Mile Pkwy
Goodlettsville, TN
37072
3,452
Hendon Properties
3445 Peachtree Road
Atlanta
GA
30326
240
Cary Town Center
E4428
1105 Walmut St
Raleigh, NC
27511
2,567
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
242
Grand Central Mall
251
100 Grand Central Mall
Vienna, WV
26105
3,808
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
243
Mall at Johnson City
17
2011 N Roan St
Johnson City, TN
37601
4,028
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
244
Maplewood Mall
2048B
3001 White Bear Ave
Maplewood, MN
55109
3,700
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
246
Chapel Hill Mall
339
2000 Britain Ste 431
Akron, OH
44310
3,418
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
247
Fashion Square Mall
C312
4691 Fashion Square Mall
Saginaw, MI
48604
3,009
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
248
Wilton Mall
F017
3065 Rt 50
Saratoga Springs, NY
12866
3,382
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
249
Asheville Mall
L42
3 S Tunnel Rd
Asheville, NC
28805
3,154
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
250
Burnsville Center
1044
1178 Burnsville Ctr
Burnsville, MN
55306
3,886
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
251
Eastland Mall
414
800 N Green River Rd
Evansville, IN
47715
5,198
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
252
Opry Mills Mall
306A
433 Opry Mills Dr
Nashville, TN
57214
4,000
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
254
Mid Rivers
1252
1252 Mid Rivers Mall Dr
St Peters, MO
63376
3,133
CBL & Associates Management Inc.
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
256
Independence Mall
D114
101 Independence Mall Wy
Kingston, MA
02364
3,027
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078


--------------------------------------------------------------------------------


257
Circle Centre Mall
F16
49 W Maryland St
Indianapolis, IN
46225
3,632
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
258
Tysons Corner Center
G005U
7983 Tysons Corner Ctr
McLean, VA
22102
3,578
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
259
Arundel Mills
211
7000 Arundel Mills Cir
Hanover, MD
21076
3,088
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
260
Arnot Mall
N-9
3300 Chambers Rd
Horsehead, NY
14844
3,000
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
261
Morgantown
613
9613 Mall Rd
Morgantown, WV
26501
2,870
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
262
Arbor Place
1180
6700 Douglas Blvd
Douglassville, GA
30315
3,237
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
263
Governor's Square
2170
1500 Apalachee Pkwy
Tallahassee, FL
32301
3,024
General Growth
110 North Wacker Drive
Chicago
IL
60606
265
Miller Hill
J08
1600 Miller Trunk Hwy
Duluth, MN
55811
2,842
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
266
Merle Hay Mall
912
3800 Merle Hay Rd
Des Moines, IA
50310
3,456
Abbell Associates
30 N. LaSalle St
Chicago
IL
60602
268
Oak Court
1130
4465 Poplar Ave
Memphis, TN
38117
4,876
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
269
Four Seasons Mall
209
209 Four Seasons Town Ctr
Greensboro, NC
27427
3,585
General Growth
110 North Wacker Drive
Chicago
IL
60606
271
Harford Mall
W4
678 Belair Rd
Belair, MD
21014
3,243
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
272
University Mall
112
1701 McFarlen Blvd E
Tuscaloosa, AL
35405
3,539
Aronov Realty Management
3500 Eastern Blvd.
Montgomery
AL
36116-1781
273
Meadowbrook Mall
640
2640 Meadowbrook Rd
Bridgeport, WV
26330
3,352
Cafaro Company
2445 Belmont Ave
Youngstown
OH
44504
274
Sandusky Mall
327
4314 Milan Rd
Sandusky, OH
44870
3,488
Cafaro Company
2445 Belmont Ave
Youngstown
OH
44504
275
Eastland Mall
1055
1615 E Empire St
Bloomington, IL
61701
4,211
CBL & Associates Management Inc.
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
277
Brass Mill
1128
495 Union St
Waterbury, CT
06706
3,759
General Growth
110 North Wacker Drive
Chicago
IL
60606
278
White Marsh
2050
8200 Perry Hall Blvd
Baltimore, MD
21236
5,273
General Growth
110 North Wacker Drive
Chicago
IL
60606
280
Concord Mills
658
8111 Concord Mills Blvd
Concord, NC
28027
5,100
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
281
Kennedy Mall
566
555 John F Kennedy Rd
Dubuque, IA
52002
3,745
Cafaro Company
2445 Belmont Ave
Youngstown
OH
44504
282
Augusta Mall
1320
3450 Wrightsboro Rd
Augusta, GA
30909
3,242
General Growth
110 North Wacker Drive
Chicago
IL
60606


--------------------------------------------------------------------------------


283
Independence Mall
1093
3500 Oleander Dr
Wilmington, NC
28403
3,216
Madison Marquette
3500 Oleander Drive
Wilmington
NC
28403
285
Colonial Mall Greenville
D4
714 SE Greenville Blvd
Greenville, NC
27858
2,895
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
286
Richland Mall
A7
649 Richland Mall
Mansfield, OH
44906
4,242
Madison Marquette
2001 Pennsylvania Ave NW
Washington
DC
20006
287
North Dartmouth Mall
1360
137 North Dartmouth Mall
North Dartmouth, MA
02747
3,300
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
288
Eastland Mall
B8
2716 Eastland Mall
Columbus, OH
43232
4,560
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
289
Woodland Mall
107
3195 28th St
Grand Rapids, MI
49512
3,615
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
290
Valley Hills Mall
230
1960 Hwy 70 SE
Hickory, NC
28602
3,699
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
291
Riverchase Galleria
221
2000 Riverchase Galleria
Hoover, AL
35244
3,089
General Growth
110 North Wacker Drive
Chicago
IL
60606
292
Westroads
3667
10000 California St
Omaha, NE
68114
4,022
General Growth
110 North Wacker Drive
Chicago
IL
60606
293
Tanger Factory Outlet Center-NY
1409A
1770 W Main St
Riverhead, NY
11901
3,860
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
294
Springfield Mall
U10B
1250 Baltimore Pkwy
Springfield, PA
19064
3,258
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
297
Macomb Mall
240 & 250
32281 Gratiot Ave
Roseville, MI
48066
3,000
HKS Management
939 W. North Avenue
Chicago
IL
60642
299
Mall of Louisiana
2186
6401 Blue Bonnet Blvd
Central, LA
70836
3,369
General Growth
110 North Wacker Drive
Chicago
IL
60606
300
River Hills Mall
308
1850 Adams St
Mankato, MN
56001
3,044
General Growth
110 North Wacker Drive
Chicago
IL
60606
301
Colonial Mall Bel Aire
C19
3449 Bel Air Mall
Mobile, AL
36606
2,846
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
303
Northtown Mall
H19
398 Northtown Dr
Blaine, MN
55434
3,600
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
304
Bangor Mall
1051
663 Stillwater Ave
Bangor, ME
04401
3,514
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
305
Oakdale
35
601-635 Harry L. Drive
Johnson City, NY
13790
4,000
Vornado
210 Route 4 East
Paramus
NJ
07652
306
Independence Center
G07
1162 Independence Center Dr
Independence, MO
64057
4,174
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
307
Polaris
2094
1500 Polaris Pkwy
Columbus, OH
43240
3,243
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
308
South County Mall
342
51 South County Centerway
Koch, MO
63129
3,861
CBL & Associates Management Inc.
2030 Hamilton Place Blvd.
Chattanooga
TN
37421


--------------------------------------------------------------------------------


309
Midway Mall
F36
3214 Midway Mall
Elyria, OH
44035
3,036
Madison Marquette
2001 Pennsylvania Ave NW
Washington
DC
20006
310
Valley View Mall
UB 80
4802 Valley View Blvd NW
Roanoke, VA
24012
3,866
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
311
West Ridge Mall
G13A
1801 S W Wannamaker Rd
Topeka, KS
66604
3,093
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
312
McKinley Mall
714
3701 McKinley Pkwy
Buffalo, NY
14219-2683
3,337
Stoltz
725 Conshohocken State Road
Bala Cynwyd
PA
19004
313
Maine Mall
N137
364 Main Mall Rd
South Portland, ME
04106
3,970
General Growth
110 North Wacker Drive
Chicago
IL
60606
314
CherryVale Mall
F29
7200 Harrison Ave
Rockford, IL
61112
3,438
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
315
St Clair Square
105
134 St Clair Square
Fairview Heights, IL
62208
4,042
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
316
Cross Creek Mall
TB7
443 Cross Creek Mall
Fayetteville, NC
28303
4,599
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
317
Charleston Town Center
2105
2105 Charleston Town Ctr
Charleston, WV
25389
2,849
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
319
White Oaks Mall
c10
2501 W Wabash
Springfield, IL
62704
3,623
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
330
Park Plaza Mall
3048
6000 West Markham Street
Little Rock, AR
72205
2,910
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
331
The Hanover Mall
113
1775 Washington St
Hanover, MA
02339
3,000
CBL & Associates Management Inc.
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
332
Chicago Ridge
H-1
444 Chicago Ridge Mall Drive
Chicago, IL
60415
3,509
Starwood Retail
591 West Putnum Ave
Chicago
IL
60601
333
Washington Square
166
10202 E Washington St
Indianapolis, IN
46229
3,016
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
334
Ashland Town Center
468
500 Winchester Ave
Ashland, KY
41101
3,354
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
335
River Valley Mall
317
1635 River Valley Circle South
Lancaster, OH
43130
3,740
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
336
Logan Valley Mall
A - 944
5580 Goods Lane
Altoona, PA
16602
3,227
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
337
Capital City Mall
230
3506 Capital City Mall Dr
Camp Hill, PA
17011-7003
3,603
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
338
Jefferson Pointe Mall
H10
4120 W Jefferson Blvd
Fort Wayne, IN
46804
3,401
UCR Asset Services
Ste 800
Dallas
TX
75231


--------------------------------------------------------------------------------


339
The Mall at Whitney Field
238
100 Commercial Road
Leominster, MA
46804
3,548
The Mall at Whitney Field
100 Commercial Road
Leominster
MA
46804
340
Oakwood Mall
322
4800 Golf Rd
Eau Claire, WI
54701
3,786
General Growth
110 North Wacker Drive
Chicago
IL
60606
341
The Lakes Mall
1076
1740 Mt Garfield Rd
Muskegon, MI
49444
2,928
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
342
York Galleria
166
2899 Whiteford Road
York, PA
17402
3,055
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
343
River Ridge Mall
B90
3405 Candlers Mountain Rd
Lynchburgh, VA
24502
3,200
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
346
Robinson Town Center
2490
Robinson Mall
Robinson Township, PA
 
3,266
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
347
Stroud Mall
152
344 Stroud Mall Rd.
Stroudsburg, PA
18360
2,750
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
348
Connecticut Post
2035
1201 Boston Post Rd
Milford, CT
06460
4,680
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
349
Berkshire Mall
310
1665 State Hill Rd
Wyomissing, PA
19610
4,300
Allied Properties
4737 Concord Pike
Wilmington
DE
19803
351
The Plaza at King of Prussia
2035
160 N Guloph Rd
King of Prussia, PA
19406
6,306
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
353
Northpark Mall
36
320 W Kimberly Rd
Davenport, IA
52806
3,415
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
355
Eastgate Mall
B-344
4601 Eastgate Blvd
Cincinnati, OH
45245
3,964
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
356
Southpark
F40
224 South Park Cir
Colonial Heights, VA
23834
3,150
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
357
Clearview Mall
720
101 Clearview Circle
Butler, PA
16001
2,997
Gumburg Asset Mgmt. Corp.
3200 North Federal Highway
Ft. Lauderdale
FL
33306
358
Gateway Mall
C338
#5 Gateway
Lincoln, NE
68505
3,728
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
360
Nittany Mall
731
2901 East College Ave
State College, PA
16801
3,333
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
361
Spring Hill
1422
1072 Spring Hill Mall
West Dundee, IL
60118
3,402
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
362
Solomon Pond
N219
601 Donald Lynch Blvd
Marlborough, MA
01752
3,208
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
363
Mall of Georgia
2025
3333 Buford Dr
Buford, GA
30519
3,713
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
364
Northwoods Mall
BL06
2200 West War Memorial Dr.
Peoria, IL
61613
4,281
Simon Property Group
225 W Washington St
Indianapolis
IN
46204


--------------------------------------------------------------------------------


365
Findlay Village
153
Findlay-Tiffin Rd, US 224
Findlay, OH
45839
3,600
Gumburg Asset Mgmt. Corp.
3200 North Federal Highway
Ft. Lauderdale
FL
33306
366
Wausau Center
A124
 
Wausau, WI
 
3,600
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
367
Birchwood Mall
0222
4350 24th Avenue #324
Fort Gratiot, MI
48059
3,199
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
368
Susquehanna Valley
F02A
Rtes 11 & 15
Selinsgrove, PA
17870
3,090
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
371
Salmon Run Mall
B117
Interstate Rte 81
Watertown, NY
13601
2,958
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
372
Champlain Center North
C119
459 Rte 3
Plattsburgh, NY
 
3,366
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
373
Florence Mall
2018
1132 Florence Mall
Florence, KY
 
4,000
General Growth
110 North Wacker Drive
Chicago
IL
60606
375
Palmer Park Mall
B-9
2455 Park Ave
Easton, PA
18042
2,971
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
376
Manhattan Town Center
250
100 Manhattan Center
Manhattan, KS
66502
3,500
Urban Retail Properties, LLC
111 East Wacker, Ste 2400
Chicago
IL
60601
377
Jefferson Mall
C-576
4801 Outer Loop
Louisville, KY
40219
2,521
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
378
University Mall
H05
155 Dorset Street
South Burlington, VT
05403
3,000
Finard Properties LLC
419 Boylston St
Boston
MA
02116
379
Rockingham Park Mall
W247
99 Rockingham Park Blvd
Salem, NH
03079
3,419
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
380
Brookfield Square
D-07
95 North Moorland Road
Brookfield, WI
53005-6084
3,987
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
381
Johnstown Galleria
220
Galleria Drive
Johnstown, PA
15901
3,250
Zamias
300 Market Street
Johnstown
PA
15901
382
Madison Square Mall
17 & 18
5901 University Drive
Huntsville, AL
35806
3,060
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
383
Rotterdam Square
G - 106
93 West Campbell Road
Schenectady, NY
12306
2,930
Rotterdam Square
93 West Campbell Road
Schenectady
NY
12306
384
Kenwood Town Center
L-209
7875 Montgomery Road
Cincinnati, OH
45236
3,650
General Growth
110 North Wacker Drive
Chicago
IL
60606
385
Kentucky Oaks Mall
270
5101 Hinkleville Road
Paducah, KY
42001
3,651
Cafaro Company
2445 Belmont Ave
Youngstown
OH
44504
386
Upper Valley Mall
242
1475 Upper Valley Pike
Springfield, OH
45504
3,024
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
387
Apple Blossom Mall
S131A
1850 Apple Blossom Drive
Winchester, VA
22601
3,252
Simon Property Group
225 W Washington St
Indianapolis
IN
46204


--------------------------------------------------------------------------------


388
College Square - IA
1325
6301 University Avenue
Cedar Falls, IA
50613
3,514
GK Developement Inc.
257 E Main St. Suite 100
Barrington
IL
60010
389
Wolfchase Galleria
1450
2760 North Germantown Parkway
Memphis, TN
38133
3,453
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
390
Magnolia Mall
1418
271 David McLead Boulevard
Florence, SC
29501
3,002
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
392
West Towne Mall
D8
66 West Towne Mall
Madison, WI
53719-1069
3,050
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
393
Regency Mall
B-216
5538 Durand Avenue
Racine, WI
53406-5052
3,450
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
394
Northgate Mall
114
9501 Colerain Avenue
Cincinnati, OH
45251
3,300
Northgate Mall
9501 Colerain Avenue
Cincinnati
OH
45251
395
Brunswick Square
212
755 State Highway 18
East Brunswick, NJ
08816
3,790
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
396
Easton Town Center
422
4045 The Strand West
Columbus, OH
43219
3,673
Steiner and Associates, Inc.
4016 Townsfair Way
Columbus
OH
43219
397
Indian Mound Mall
725
771 South 30th Street
Heath, OH
43056
3,953
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
398
Towne East Square
H10A
7700 East Kellog Drive
Wichita, KS
67207
3,100
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
399
Sikes Senter Mall
490
3111 Midwestern Parkway
Wichita Falls, TX
76308
3,500
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
441
Georgia Square Mall
16
3700 Atlanta Highway
Athens, GA
30606-3155
3,150
Hendon Properties
3445 Peachtree Road
Atlanta
GA
30326
442
Mall of Abilene
1132
4310 Buffalo Gap Rd
Abilene, TX
79606
3,339
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
444
Central Mall
125
5111 Rogers Avenue
Fort Smith, AR
72903
2,920
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
446
Westwood Mall
804
1850 West Michigan Ave.
Jackson, MI
49201
4,214
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
447
Eastwood Town Center
I4
3011 Preyede Blvd.
Lansing, MI
48912
3,600
RPAI Southwest Management LLC
2021 Spring Road
Oak Brook
IL
60523
448
Penn Square Mall
2010
1901 Northwest Expressway
Oklahoma City, OK
73116
3,152
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
449
Louis Joliet Mall
1118
1118 Mall Loop Drive
Joliet, IL
60431
4,281
Starwood Retail
591 West Putnum Ave
Joliet
IL
60431
450
Crossroads Center
E-10
4101 West Division Street
St. Cloud, MN
56301
4,021
General Growth
110 North Wacker Drive
Chicago
IL
60606
451
University Mall
A16
1237 East Main Street PO Box 3187
Carbondale, IL
62902
3,600
Urban Retail Properties
111 East Wacker, Ste 2400
Chicago
IL
60611
452
West Valley Mall
254
3200 North Naglee Road
Tracy, CA
95304
3,498
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703


--------------------------------------------------------------------------------


453
Cape Cod Mall
S-119
Route 132 & Route 28
Hyannis, MA
02601
3,862
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
454
Grand Traverse Mall
208
3200 S Airport Road West
Traverse City, MI
49684
3,040
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
456
Lakeland Square Mall
630
3800 US HWY 98N.
Lakeland, FL
33809
3,200
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
457
Colony Square
430
3575 Maple Ave
Zanesville, OH
43701
2,659
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
459
Towne Mall
A-006
1704 Dixie Highway
Elizabethtown, KY
42701
3,000
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
460
Janesville Mall
155A
2500 Milton Ave
Janesville, WI
53545
3,418
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
461
West Park Mall
251D
3049 William
Cape Girardeau, MO
63703
3,811
Madison Marquette
2001 Pennsylvania Ave NW
Washington
DC
20006
462
Viewmont Mall
772
Scranton Carbondale Highway
Scranton, PA
18508-1305
3,300
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
463
Swansea Mall
1106A
Swansea Mall Drive
Swansea, MA
02777
3,028
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
464
Bay City Mall
E505
4101 East Wilder Road
Bay City, MI
48706
3,410
HKS Management
939 W. North Avenue
Chicago
IL
60642
465
Lansing Mall
174
5330 W. Saginaw Highway
Lansing, MI
48917
3,500
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
466
Lakeview Square Mall
631
5775 Beckley Road
Battle Creek, MI
49015
3,500
GK Development, Inc
257 East Main Street, Ste 100
Barrington
IL
60010
467
Governor's Square Mall
680
2801 Wilma-Rudolph Blvd
Clarksville, TN
37042
3,720
Cafaro Company
2445 Belmont Ave
Youngstown
OH
44504
468
Eastfield Mall
129
1655 Boston Road
Springfield, MA
01129
3,470
Mountain Development Corp.
100 Delawanna Avenue
Clifton
NJ
07014
469
Northpark Mall
162
Northpark Mall
Joplin, MO
64801
3,167
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
470
Northgate Mall (TN)
F020/F0303
203 Northgate Mall
Chattanooga, TN
37415
3,000
CBL & Associates Management Inc.
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
471
Hulen Mall
1635
1070 Hulen Mall
Fort Worth, TX
76132
2,909
General Growth
110 North Wacker Drive
Columbia
MD
21044
472
Ridgmar Mall
K15
2044 Green Oaks Road
Fort Worth, TX
76116
2,982
GK Development
257 East Main Street, Ste 100
Barrington
IL
60010
474
Apache Mall
311
333 Apache Mall
Rochester, MN
55902
3,041
General Growth
110 North Wacker Drive
Chicago
IL
60606
475
Anderson Mall
Q-8B
3101 North Main Street
Anderson, SC
29621
3,848
Simon Property Group
225 W Washington St
Indianapolis
IN
46204


--------------------------------------------------------------------------------


476
South Shore Plaza
2067
250 Granite Street
Braintree, MA
02184
4,964
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
477
Northgate Mall (NC)
410
1058 West Club Road
Raleigh, NC
27701
2,747
Northgate Associates
PO Box 2476
Durham
NC
27715
478
Yorktown Mall
133
133 Yorktown Center
Lombard, IL
60148
2,835
Collarmele Patners
2929 East Commercial Blvd
Fort Lauderdale
FL
33308
479
Pecanland Mall
1412
4700 Millhaven Road
Monroe, LA
71203
3,654
General Growth
110 North Wacker Drive
Chicago
IL
60606
481
Park Place Mall
344
5870 East Broadway Blvd
Tucson, AZ
85711
3,918
General Growth
110 North Wacker Drive
Chicago
IL
60606
482
Neshaminy Mall
622
622 Neshaminy Mall
Bensalem, PA
19020
3,175
General Growth
110 North Wacker Drive
Chicago
IL
60606
483
Triangle Town Center
FL1041 New
5950 Triangle Town Blvd.
Raleigh, NC
27616
3,541
CBL & Associates Management Inc.
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
484
The Oaks Mall
D-5 and D-6
6357 West Newberry Road
Gainsville, FL
32605
3,349
General Growth
110 North Wacker Drive
Chicago
IL
60606
485
Collin Creek Mall
1375
811 North Central Expressway
Plano, TX
75075
3,531
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
486
Colonial Mall at Auburn
44
1627-44 Opelika Road
Auburn, AL
36830
3,538
Hull Storey Gibson Companies, LLC
1627 Opelika Rd
Auburn
AL
36830
487
Carolina Place Mall
A-08
11025 Carolina Place Parkway
Pineville, NC
28134
4,145
General Growth
110 North Wacker Drive
Chicago
IL
60606
488
The Parks at Arlington
2420
3811 South Cooper Street
Arlington, TX
76015-4194
4,313
General Growth
110 North Wacker Drive
Chicago
IL
60606
489
Towne Square Mall
E-5
5000 Frederica Street
Owensboro, KY
42301
3,674
Towne Square Mall, LLC
3500 Eastern Blvd
Montgomery
AL
36123-5000
490
Grove City Premium Outlets
1045
1911 Leesburg Grove City Road
Grove City, PA
16127
4,749
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
491
Hagerstown Premium Outlets
520
495 Prime Outlets Blvd.
Hagerstown, MD
21740
5,063
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
492
San Marcos Outlet Stores
401 &402
3939 South I H 35
San Marcos, TX
78666-5957
5,764
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
493
Rehoboth Outlets
321
1600 Ocean Outlets
Rehoboth Beach, DE
19971
5,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
494
Valley Mall
412A
1925 E. Market Street
Harrisonburg, VA
22801
3,200
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
507
Greenwood Mall
516
2625 Scottsville Road
Bowling Green, KY
42104
7,168
General Growth
110 North Wacker Drive
Chicago
IL
60606
508
Myrtle Beach Outlet
H100
4625 Factory Stores Blvd.
Myrtle Beach, SC
29579
5,040
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
509
Pleasant Prairie Outlets
C050
11211 120th Avenue
Kenosha, WI
53158
3,600
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068


--------------------------------------------------------------------------------


510
Jeffersonville
755
8755 Factory Shops Blvd
Jeffersonville, OH
43128
4,976
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
511
Birch Run Premium Outlets
H010
12140 South Beyer Road
Birch Run, MI
48415
6,000
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
512
Prime Outlets Niagara
20 / 21
1672 Military Road
Niagara Falls, NY
14304
5,730
AWE Talisman
355 Alhambra Circle
Coral Gables
FL
33134
515
Waterloo Outlets
C098
655 Route 318
Waterloo, NY
13165
6,000
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
516
Huntley Outlets
A-2
11800 Factory Shops BLvd
Huntley, IL
60149
5,104
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
517
New River Valley Mall
716
782 New River Road
Christiansburg, VA
24073-6506
3,542
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
518
Crossroads Mall
120
6650 South Westnedge Road
Portage, MI
49024
3,271
General Growth
110 North Wacker Drive
Chicago
IL
60606
519
Wyoming Valley Mall
338
29 Wyoming Valley Mall
Wilkes Barre, PA
18702
3,976
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
520
Virginia Center Commons
324
10101 Brook Road
Glen Allen, VA
23059
2,809
Simon Property Group LP
225 W Washington St
Indianapolis
IN
46204-3438
521
Geneva Center Commons
2200
502 Commons Way
Geneva, IL
60134
3,600
Mid-America
One Parkview Plaza
Oakbrook Terrace
IL
60181
522
Southridge Mall
1300
5300 South 76th Street
Greendale, WI
53129
4,500
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
523
Tulsa Promenade
221
4107 South Yale Avenue
Tulsa, OK
74135
3,682
Tulsa Promenade Reatly Mgmt LLC
4107 South Yale Ave
Tusla
OK
74135
524
Esplanade Mall
220
1401 West Esplanade Avenue
Kenner, LA
70065
3,274
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
525
Kirkwood Mall
440
877 Kirkwood Mall
Bismarck, ND
58504
4,284
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
526
Grapevine Mills Mall
526A
3000 Grapevine Mills Parkway
Grapevine, TX
76051
6,792
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
527
Golden East Crossing
1112
1100 N. Wesleyan Blvd
Rocky Mount, NC
27804
2,606
Hendon Properties
3445 Peachtree Road
Atlanta
GA
30326
528
Sarasota Square
A2
8201 South Tamiami Trail
Sarasota, FL
34238
3,200
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
529
Green Tree Mall
526
757 E. Highway 131
Clarksville, IN
47129
3,000
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanoogo
TN
37421
530
Columbia Mall (MO)
318
2300 Bernadette Drive
Columbia, MO
65203
3,003
General Growth
110 North Wacker Drive
Chicago
IL
60606
531
Quintard Mall
72-B
700 Quintard Drive
Oxford, AL
36203
3,515
Grimmer Realty Company
200 Green Springs Highway
Birmingham
AL
35209-4906


--------------------------------------------------------------------------------


532
Huntington Mall
760
Route 60 and Mall Road
Barboursville, WV
25504
3,566
Cafaro Company
2445 Belmont Ave
Youngstown
OH
44504
533
Northtown Mall
2216
4750 North Division Street
Spokane, WA
99207
3,067
General Growth
110 North Wacker Drive
Chicago
IL
60606
535
Bellis Fair Mall
604
1 Bellis Fair Parkway
Bellingham, WA
98226
3,426
General Growth
110 North Wacker Drive
Chicago
IL
60606
536
Patrick Henry Mall
413
12300 Jefferson Ave.
New Port News, VA
23602
3,434
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
537
The Citadel Mall
2392
750 Citadel Drive
Colorado Springs, CO
80909
3,914
Spinoso
100 Northern Concourse
North Syracuse
NY
13212
538
North East Mall
D-18B
1001 Melbourne Street
Hurst, TX
76053
3,199
Simon Property Group LP
225 W Washington St
Indianapolis
IN
46204-3438
539
Alderwood Mall
230
3000 184th Street Southwest
Lynnwood, WA
98037
3,132
General Growth
110 North Wacker Drive
Chicago
IL
60606
540
Kitsap Mall
A08
10315 Silverdale Way Northwest
Silverdale, WA
98383
3,500
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
541
South Hill Mall
944
3500 South Meridian
Puyallup, WA
98373
3,382
Cafaro Company
2445 Belmont Ave
Youngstown
OH
44504
543
Vancouver Mall
246
8700 NE Vancouver Mall Drive
Vancouver, WA
98662
3,210
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
544
Bay Park Square
985
303 Bay Park Square
Green Bay, WI
54304
3,527
Simon Property Group LP
225 W Washington St
Indianapolis
IN
46204-3438
545
Country Side Mall
1059
27001 US Highway 19
Clearwater, FL
33761
3,349
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
546
Fox River Mall
104 old
4301 West Wisconsin Ave
Appleton, WI
54913
4,000
General Growth
110 North Wacker Drive
Chicago
IL
60606
548
Lima Mall
542
2400 Elida Road
Lima, OH
45805
4,000
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
549
Valley View Mall-WI
162
3800 State Road 16
LaCrosse, WI
54601
3,422
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
550
Post Oak Mall
4006
1500 Harvey Road
College Station, TX
77840
3,785
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
551
Midland Mall
234
6800 Eastman Avenue
Midland, MI
48642
3,800
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
553
Carolina Mall
265
1408 Concord Parkway N.
Concord, NC
28025
3,418
Hull Storey Gibson Companies, LLC
1190 Interstate Parkway
Augusta
GA
30909
554
Valley West Mall
182
1551 Valley West Drive
West DeMoines, IA
50266
3,888
Valley West Mall
1551 Valley West Drive
West DeMoines
IA
50266
555
Cordova Mall
B-217
5100 North Nine Avenue
Pensacola, FL
32504
3,999
Simon Property Group
225 W Washington St
Indianapolis
IN
46204


--------------------------------------------------------------------------------


557
Quail Springs
252
2501 West Memorial Road
Oklahoma City, OK
73134
3,333
General Growth
110 North Wacker Drive
Chicago
IL
60606
558
Towne West Square
K02A
4600 West Kellogg
Wichita, KS
67209
3,180
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
560
North Point Mall
2122
2122 North Point Circle
Alpharetta, GA
30022
3,596
General Growth
110 North Wacker Drive
Chicago
IL
60606
561
Altamonte Mall
1453
451 East Altamonte Drive Suite 1453
Altamonte Springs, FL
32701
3,552
General Growth
110 North Wacker Drive
Chicago
IL
60606
563
Vista Ridge Mall
1386
2401 South Stemmons Fairway
Lewisville, TX
75067
2,762
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
565
North Star Mall
100
7400 San Pedro
San Antonio, TX
78216
4,620
General Growth
110 North Wacker Drive
Chicago
IL
60606
566
Memorial City Mall
201
303 Memorial City Mall
Houston, TX
77027
3,458
Memorial City Mall Mall, LP
929 Gessner
Houston
TX
77024
567
Empire Mall
314
1230 Empire Mall
Sioux Falls, SD
57106
3,409
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
568
Southern Hills Mall
312
4400 Sergeant Road
Sioux City, IA
51106
3,561
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
569
Oglethorpe Mall
32
7804 Abercorn Street
Savannah, GA
31406
3,580
General Growth
110 North Wacker Drive
Chicago
IL
60606
570
Southlake Mall
1206
1206 Southlake Mall
Morrow, GA
30260
8,242
General Growth
110 North Wacker Drive
Chicago
IL
60606
571
Millcreek Mall
250
250 Millcreek Mall
Erie, PA
16565
3,708
Cafaro Company
2445 Belmont Ave
Youngstown
OH
44504
572
Vintage Faire Mall
Q06
3401 Dale Road
Modesto, CA
95356
3,776
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
573
Wiregrass Commons
95
900 Commons Drive
Dothan, AL
36303
3,407
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
574
Westgate Mall
370
205 West Blackstock Road
Spartanburg, SC
29301
4,191
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
575
Deerbrook Mall
1090
20131 Highway 59 North
Humble, TX
77338
3,090
General Growth
110 North Wacker Drive
Chicago
IL
60606
576
Colonial Mall Valdosta
1034
1700 Norman Drive
Valdosta, GA
31601
3,371
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
577
Parkway Place Mall
242
2801 South Memorial Parkway
Huntsville, AL
35801
3,545
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
578
Francis Scott Key Mall
660
5500 Buckyestown
Frederick, MD
21703
4,089
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
579
Tanger Five Oaks
1370
1645 Parkway Suite
Sevierville, TN
37862
3,550
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
580
Ellenton Premium Outlets
905
5109 Factory Shops Blvd
Ellenton, FL
34222
4,118
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068


--------------------------------------------------------------------------------


581
Gaffney Premium Outlets
235
235 Factory Shops Blvd.
Gaffney, SC
29341
3,514
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
582
Tanger Outlet Center in Foley
422
2601Soth McKenzie
Foley, AL
36535
5,240
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
583
Gettysburg Outlet
B-420
1863 Gettysburg Village Drive
Gettysburg, PA
17325
3,600
Horizon Properties Group
5000 Hakes Drive
Muskegon
MI
49441
584
Woodland Hills Mall
244
7021 South Memorial Drive
Tulsa, OK
74133
3,531
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
585
Valley River Mall
B-8
265 Valley River Center
Eugene, OR
97401
3,500
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
587
South Plains Mall
B-9
6002 Slide Road
Lubbock, TX
79414
3,590
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
588
Rivercenter Mall
491
849 East Commerce Street
San Antonio, TX
78205
3,558
River Center Mall
849 East Commerice Street
San Antonio
TX
8205
589
Lakeline Mall
N10
11200 Lakeline Mall Drive
Cedar Park, TX
78613
2,986
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
590
Tuttle Crossing
139
5043 Tuttle Crossing Blvd
Dublin, OH
43016
3,013
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
591
Lakeforest Mall
E-115
701 Russell Ave
Gaithersburg, MD
20877
3,152
Urban Retail Properties
111 East Wacker, Ste 2400
Chicago
IL
60601
592
Clackamas Town Center
B-209
12000 South E. 82nd Ave
Portland, OR
97086
3,390
General Growth
110 North Wacker Drive
Chicago
IL
60606
593
Kingsport Town Center (Fort Henry Mall)
E-39
2101 Fort Henry Drive
Kingsport, TN
37664
2,880
Avison Young
30 Ivan Allen Jr Blvd
Atlanta
GA
30308
594
Regency Square Mall
1308
301 Cox Creek Parkway
Florence, AL
35630
3,500
Hull Storey Gibson Companies, LLC
1190 Interstate Parkway
Augusta
GA
30909
595
Eastridge Mall
108
246 North New Hope Road
Gastonia, NC
28054
2,870
Eastridge LP
6901 Security Blvd
Baltimore
MD
21244
596
The Mall of Acadiana
E209
5725 Johnston Street
Lafayette, LA
70503
4,653
CBL & Associates Management Inc.
2030 Hamilton Place Blvd.
Chattanooga
TN
37421
597
Spotsylvania Mall
305
305 Spotsylvania Mall
Fredericksburg, VA
22407
3,575
Cafaro Company
2445 Belmont Ave
Youngstown
OH
44504
598
Rushmore Mall
218
2200 North Maple
Rapid City, SD
57701
3,393
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
599
Tanger Branson
400
300 Tanger Blvd.
Branson, MO
65616
3,345
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
600
Castle Rock Outlets
370
5050 Factory Shops Blvd
Castle Rock, CO
80106
4,718
Craig Realty Group
1500 Quail St. Suite 100
Newport Beach
CA
92660
601
Silver Sand Outlet Center
127-128
10676 Emerald Coast Parkway
Destin, FL
32541
3,852
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068


--------------------------------------------------------------------------------


602
Northpark Mall
216
1200 East County Line Road
Ridgeland, MS
39157
3,753
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
603
Tyrone Square
672A
6901 Tyrone Square
St. Petersburg, FL
33710
3,500
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
604
West Acres
310
3902 13th Ave Southwest
Fargo, ND
58103
3,318
West Acres Development
3902 13th Ave S, Suite 3717
Fargo
ND
58103-7512
605
University Mall
315/317
2205 University Square Mall
Tampa Bay, FL
33612
4,026
CBRE
2200 E. Fowler Ave
Tampa
FL
33612
606
Oakridge Mall
V-21
925 Blossom HIll Road
San Jose, CA
95123
3,065
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
608
Florida Mall
1226
8001 South Orange Blossom Trail
Orlando, FL
32809
4,485
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
609
The Maine Mall Outlets
17
345 US Route 1
Kittery, ME
03904
3,203
Ram Management Company
121 Middle Street
Portland
ME
04101
611
Coastal Grand Mall
460
500 Coastal Grand Circle
Myrtle Beach, SC
29577
3,360
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
612
Superstition Springs Mall
J14
6555 East Southern Ave
Mesa, AZ
85206
3,310
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
613
Tanger Williamsburg (IA)
237
237 Tanger Drive
Williamsburg, IA
52361
5,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
614
Wheaton Mall
151
11160 Veirs Mill Road
Silver Spring, MD
20902
3,650
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
615
St. Augustine Outlets
O102
2700 State Road 16
St. Augustine, FL
32092
3,900
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
616
Johnson Creek
B080
595 West Linmar Lane
Johnson Creek, WI
53038
4,000
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
617
Plaza Camino Real
120
2525 El Camino Real
Carlsbad, CA
92008
3,860
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
618
Berkeley Mall
G-9
621 A Berkeley Blvd.
Goldsboro, NC
27534
3,782
Berkley Mall LLC
720 S. Lafayette St.
Shelby
NC
28150
619
Center at Salisbury
H121
2300 North Salisbury Blvd
Salisbury, MD
21801
3,100
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
620
Barton Creek Mall
M05
2901 Capital fo TX Highway
Austin, TX
78746
3,615
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
621
Brandon Town Center
553
553 Brandon Town Center
Brandon, FL
3351
3,081
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
622
North County Fair Mall
C417
200 East Via Rancho Parkway
Escondido, CA
92025
4,117
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
623
Jacksonville Mall
C11
342 Jacksonville Mall
Jacksonville, NC
28546
3,015
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102


--------------------------------------------------------------------------------


624
Katy Mills Mall
675
5000 Katy Mills Circle
Katy, TX
77494
5,155
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
625
Citrus Park Mall
8081
8081 Citrus Park Town Center
Tampa, FL
33625
3,783
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
626
Westgate Mall
3500
7701 W. Interstate 40
Amarillo, TX
79121-0140
3,500
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
627
Mission Valley Mall
221
1640 Camino Del Rio North
San Diego, CA
92108
3,146
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
628
Towson Town Center
1125
825 Dullaney Valley Road
Towson, MD
21204
3,000
General Growth
110 North Wacker Drive
Chicago
IL
60606
629
Parkway Plaza
M-14
359 Parkway Plaza
El Cajon, CA
92020
3,981
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
630
Cortana Mall
6
9327 Cortana Place
Baton Rouge, LA
70815
3,500
Moonbeam Capital Investment LLC
9103 Alta Drive
Las Vegas
NV
89145
631
Southland Mall
2027
5953 West Park Ave.
Houma, LA
70364
3,510
Morguard Investments Limited
1000 Ft. William Road
Thunder Bay
ON
P7B6B9
632
Belmar Mall
2M3-R-30
7251 West Alaska Drive
Lakewood, CO
80226
3,538
Belmar Mainstreet Holdings I, LLC
355 S. Teller Street 210
Lakewood
CO
80226
633
Chandler Fashion Center
2158
3111 West Chandler Blvd.
Chandler, AZ
85226
3,072
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
634
Panama City
2202
2202 Martin Luther King Jr. Blvd
Panama City, FL
32405
2,804
Hendon Properties
3445 Peachtree Road
Atlanta
GA
30326
635
Mall St. Vincent
360
1133 St. Vincent Ave
Shreveport, LA
71104
3,214
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
636
St. Louis Mills
253
5555 St. Louis Mills Blvd
Hazelwood, MO
63042
3,692
Woodmont
9103 Atla Drive
Las Vegas
NV
89145
637
Chico Mall
C-307
1950 East 20th Street
Chico, CA
95928
3,130
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
638
Battlefield Mall
T18
2825 South Glenstone Rd
Springfield, MO
65804
4,568
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
639
Clifton Park Mall
85
22 Clifton Country Road
Clifton Park, NY
12065
3,400
DCG Development Co.
200 Clifton Corporate Parkway
Clifton Park
NY
12065
640
Cumberland Mall
B10
3849 South Delsea Drive
Vineland, NJ
08360
2,994
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
641
Chapel Hills Mall (CO)
137
1710 Briargate Blvd
Colorado Springs, CO
80920
3,547
Urban Retail Properties
111 East Wacker, Ste 2400
Chicago
IL
60601
642
Paddock Mall
248A
3100 College Road
Ocala, FL
34474
3,575
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
643
Richmond Square
531
3801 National Road East
Richmond, IN
47374
4,332
Passco Companies, LLC
96 Corporate Park, Ste 200
Irvine
CA
92606


--------------------------------------------------------------------------------


644
East Towne Mall
518
21 East Towne Mall
Madison, WI
53704
3,800
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
645
Indiana Mall
645
2334 Oakland Avenue
Indiana, PA
15701
3,341
Zamias
300 Market Street
Johnstown
PA
15901
646
Markland Mall
H10B
1114 17th Street
Kokomo, IN
46902
3,480
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
647
Colorado Mills
446
14500 Colfax Ave.
Lakewood, CO
80401
3,467
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
648
Salem Center
2219
480 Center St. Northeast
Salem, OR
97301
3,537
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
649
Jordan Creek Mall
2334
101 Jordan Creek Parkway
Des Moines, IA
50266
3,149
General Growth
110 North Wacker Drive
Chicago
IL
60606
650
Sooner Mall
321
3321 West Main Street
Norman, OK
73072
3,485
General Growth
110 North Wacker Drive
Chicago
IL
60606
651
Albertville Outlets
A010
6415 Labeaux Ave
Albertville, MN
55301
4,500
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
652
Arrowhead Town Center
2112
7700 West Arrowhead Town Center
Glendale, AZ
85038
3,013
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
653
Lighthouse Outlets
815
815 Lighthouse Place
Michigan City, IN
46360
4,879
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
654
Plaza Bonita
1155
3030 Plaza Bonita Road
National City, CA
91950
6,184
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
655
Colonial Mall Decatur
B-1
1801 Beltline Road Southwest
Decatur, AL
35601
3,235
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
656
Brookwood Village
228
716 Brookwood Village
Homewood, AL
35209
3,610
Colonial Properties
2101 6th Ave N
Birmingham
AL
35202
657
Baybrook Mall
1004
1300 Baybrook Mall
Houston, TX
77546
6,002
General Growth
110 North Wacker Drive
Chicago
IL
60606
659
Algonquin Commons
4190
1904 South Randall Road
Algonquin, IL
60102
3,600
Mid-America
One Parkview Plaza
Oakbrook Terrace
IL
60181
660
Spokane Valley Mall
1012
14700 East Indiana Ave
Spokane, WA
99216
3,891
General Growth
110 North Wacker Drive
Chicago
IL
60606
661
Golden Triangle Mall
3554
2201 I-35 East
Denton, TX
76205
3,554
MG Herring Group
5710 LBJ Freeway
Dallas
TX
75240
662
Central Mall (TX)
23
23 Central Mall
Texarkana, TX
75503
3,199
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
663
Williamsburg Premium Outlets
E080
5715 -E080 Richmond Road
Williamsburg, VA
23188
4,118
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
664
Adrian Mall
1220
1357 South Main Street
Adrian, MI
49221
3,434
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
665
Mall at Wellington Green
142
10300 West Forest Hill Road
Wellington, FL
33414
2,866
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200


--------------------------------------------------------------------------------


667
Victor Valley Mall
437
14400 Bear Valley Road
Victorville, CA
92393
3,165
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
669
Shoppes at Grand Prairie
345
5201 West War Memorial Drive
Peoria, IL
61615
3,574
Culian Properties
211 Fulton Street
Peoia
IL
61602
670
Clay Terrace Mall
B08
14511 Clay Terrace
Carmel, IN
21740
2,832
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
671
Old Hickory Mall
B4A
2021 N. Highland Ave.
Jackson, TN
38305
3,928
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
672
Zona Rosa Mall
206
7116 Northwest 86 Terrace
Kansas City, MO
64153
3,595
Olshan Properties
600 Madison Avenue
New York
NY
10022
673
Valley Plaza Mall
155
2701 Ming Ave
Bakersfield, CA
93304
3,570
General Growth
110 North Wacker Drive
Chicago
IL
60606
674
Chautauqua Mall
547A
318 East Fairmont Ave
Lakewood, NY
14750
3,478
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
675
Ingram Park Mall
L-8
6301 NW Loop 410
San Antonio, TX
78238
3,480
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
676
Richland Mall
39
6001 West Waco Drive
Waco, TX
76710
3,500
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
677
Broadway Mall
879
462 Broadway Mall
Hicksville, NY
11801
4,014
Vornado
210 Route 4 East
Paramus
NJ
07652
679
Melbourne Square Mall
229A
1700 W. New Haven
Melbourne, FL
32904
3,000
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
680
Greenbrier Mall
2234
1401 Greenbrier Parkway
Chesapeake, VA
23320
3,502
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
681
Galleria at Dallas
3375
 
Dallas, TX
75240
3,200
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
682
Treasure Coast Mall
3256
3256 NW Federal Highway
Jensen Beach, FL
34957
2,663
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
683
Tanger Howell
D250
1475 North Burkhart Road
Howell, MI
48855
4,500
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
684
Coastland Mall
M0004
1912 Tamiami Trail
Naples, FL
34102
3,644
General Growth
110 North Wacker Drive
Chicago
IL
60606
685
Edgewater Mall
32
2600 Beach Blvd.
Biloxi, MS
39531
4,235
Jim Wilson & Assoc.
2660 Eastchase Lane
Montgomery
AL
36117
686
Broadway Square
B09A
4601 S. Broadway
Tyler, TX
75703
3,630
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
687
Osage Beach Outlets
BB9
4540 Highway 54
Osage Beach, MO
65065
4,518
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
688
Imperial Valley Mall
1474
3451 South Dogwood Ave
El Centro, CA
92243
6,187
CBL & Associates Management Inc.
2030 Hamilton Place Blvd.
Chattanooga
TN
37421


--------------------------------------------------------------------------------


689
Mall at Barnes Crossing
220
1001 Barnes Crossing Rd.
Tupelo, MS
38804
3,575
David Hocker
312 Walut Street
Cincinnati
OH
45202-4089
690
Valley Mall (MD)
278
17301 Valley Mall Road
Hagerstown, MD
21740
3,025
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
691
Orange Park Mall
C19
1910 Wells Road
Orange Park, FL
32073
3,127
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
692
Sunland Park Mall
E09
750 Sunland Park Drive
El Paso, TX
79912
3,407
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
693
Northwest Arkansas Mall
1230
4201 North Shiloh Drive
Fayetteville, AR
72703
3,536
Spinoso
100 Northern Concourse
North Syracuse
NY
13212
694
Flatiron Crossing
1116
1 West Flat Iron Circle
Broomfield, CO
80021
3,600
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
695
Parkdale Mall
D412
6155 Eastex Freeway
Beaumont, TX
77706
3,004
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
696
Charlottesville Mall
1410A
1558 East Real Road
Charlottesville, VA
22901
2,816
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
697
Houston Galleria
B3610
5085 Westheimer Road
Houston, TX
77056
3,297
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
698
The Avenues
1580
10300 Southside Blvd.
Jacksonville, FL
32256
3,842
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
699
Sawgrass Mills Mall
653A
12801 W. Sunrise Blvd
Sunrise, FL
33323
7,346
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
700
Oak View Mall
H02
3001 S. 144th Street
Omaha, NE
68144
3,344
General Growth
110 North Wacker Drive
Chicago
IL
60606
701
First Colony
255
16535 Southwest Freeway
Sugarland, TX
77479
3,762
General Growth
110 North Wacker Drive
Chicago
IL
60606
702
Lufkin Mall
1272
4600 S. Medford Drive
Lufkin, TX
75901
3,156
GK Development
257 East Main Street, Ste 100
Barrington
IL
60010
703
Southdale Center
2815
2820 Southdale Center
Edina, MN
55435
3,897
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
704
Hampshire Mall
A09
367 Russell Street
Hadley, MA
01035
3,250
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
705
Coronado Mall
B-4
6600 Menual North East
Alburquerque, NM
87110
3,454
General Growth
110 North Wacker Drive
Chicago
IL
60606
706
Capital Mall
G-8
625 Black Lake Blvd.
Olympia, WA
98502
3,240
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
707
College Square Mall
52
2550 East Morris Blvd.
Morristown, TN
37813
4,027
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
708
Boynton Beach
365A
801 North Congress Ave.
Boynton Beach, FL
33426
3,314
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
710
Aviation Mall
33A
578 Aviation Road
Queensbury, NY
12804
3,400
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078


--------------------------------------------------------------------------------


712
Clinton Crossings Outlet
110
20 A Killingworth Turnpike
Clinton, CT
06413
4,052
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
713
Edinburgh Outlets
D010
11660 N.E. Executive Drive
Edinburgh, IN
46124
6,074
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
714
Saint Louis Galleria
2113
1155 Saint Louis Galleria
Richmond Heights, MO
63117
3,663
General Growth
110 North Wacker Drive
Chicago
IL
60606
715
Valencia Town Center
1249
24201 Valencia Blvd.
Valencia, CA
91355
3,289
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
716
Mall of Monroe
525
2121 North Monroe Street
Monroe, MI
48162
2,976
Cafaro Company
2445 Belmont Ave
Youngstown
OH
44504
717
Ontario Mills
404 A
One Mill Circle
Ontario, CA
91764
6,500
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
718
Montgomery Mall (MD)
194
7101 Democracy Blvd.
Bethesda, MD
20817
3,500
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
719
Chicago Outlets
1239
1650 Premium Outlets Blvd
Aurora, IL
60502
4,459
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
720
Wrentham Outlets
335
1 Premium Outlets Blvd.
Wrentham, MA
02093
3,531
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
721
Desoto Square
421
303 Highway 301 Blvd. West
Bradenton, FL
34205
3,130
Mason Asset Management
747 Middle Neck Road
Great Neck
NY
11024
722
The Crossings Outlets
E-02
1000 Rt. 611
Tannersville, PA
18372
3,000
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
723
Petaluma Outlets
435
2200 Petaluma Blvd. North
Petaluma, CA
94952
4,453
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
724
Alexandria Mall
1184
3437 Masonic Drive
Alexandria, LA
71301
3,740
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
726
Aurora Outlets
160
549 S. Chillicothe Road
Aurora, OH
44202
4,043
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
727
The Woodlands Mall
1014
1201 Lake Woodlands Drive
The Woodlands, TX
77380
3,510
General Growth
110 North Wacker Drive
Chicago
IL
60606
728
LaPlaza Mall
A-5
2200 S. 10th Street
McAllen, TX
78503
3,625
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
729
Fair Oaks Mall
J-119
11743L Fair Oaks Mall
Fairfax, VA
22033
3,695
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
730
Chula Vista Mall
1098
555 Broadway
Chula Vista, CA
91910
3,040
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
731
Rogue Valley Mall
1037
1600 N. Riverside Ave.
Medford, OR
97501
2,895
General Growth
110 North Wacker Drive
Chicago
IL
60606
732
Boise Town Square
2120
300 N. Milwaukee
Boise, ID
83704
3,540
General Growth
110 North Wacker Drive
Chicago
IL
60606
733
Lakeside Mall
54 B
3301 Veterans Memorial Blvd.
Metairie, LA
70002
3,543
Lakeside Mall
3301 Veteran's Memorial Blvd.
Metairie
LA
70002
734
Crabtree Valley Mall
1086
4325 Glenwood Ave.
Raliegh, NC
27612
3,551
Plaza Associates
2840 Plaza Place
Raliegh
NC
27612


--------------------------------------------------------------------------------


735
The Meadows Mall
2170
4300 Meadows Lane
Las Vegas, NV
89107
3,690
General Growth
110 North Wacker Drive
Chicago
IL
60606
736
Galleria at Tyler
F210
1299 Galleria at Tyler
Riverside, CA
32503
3,403
General Growth
110 North Wacker Drive
Chicago
IL
60606
737
Sunrise Mall (TX)
1200
2370 North Expressway
Brownsville, TX
78256
7,428
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
738
Peachtree Mall
38
3507 Manchester Expressway
Columbus, GA
31909
3,800
General Growth
110 North Wacker Drive
Chicago
IL
60606
739
Woodbury Commons
255
255 Red Apple Court
Central Valley, NY
10917
4,214
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
740
Atlantic City Outlets
160
111 B North Michigan Ave
Atlantic City, NJ
08401
5,100
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
741
Las Americas
473
4141 Camino De La Plaza Drive
San Ysidro, CA
 
8,450
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
742
Woodbury Lakes Mall
506
9140 Hudson Rd
Woodbury, MN
55125
3,596
Red Development
7500 College Blvd, Ste 750
Overland Park
KS
66210
743
The Gateway
2086
86 South Rio Grand
Salt Lake City, UT
84101
2,704
RPAI Southwest Management LLC
2021 Spring Road
Oak Brook
IL
60523
744
University Mall (UT)
B-40
575 E. University Parkway
Orem, UT
84097
3,942
Woodbury Corporation
2733 E. Parley's Way
Salt Lake City
UT
84109-1662
745
Provo Town Center
1140
1200 Town Centre Blvd.
Provo, UT
84601
3,286
General Growth
110 North Wacker Drive
Chicago
IL
60606
746
Palm Desert Mall
457
72840 Highway 111
Palm Desert, CA
92260
3,048
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
747
Camarillo Outlets
500
740 Ventura Blvd.
Camarillo, CA
93010
2,925
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
748
Cielo Vista Mall
T-6
8401 Gateway Blvd
El Paso, TX
79925
3,536
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
749
Northlake Mall
181
6801 Northlake Mall Drive
Charlotte, NC
28216
3,071
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
750
Fayette Mall
G718
3615 Nicholasville Rd.
Lexington, KY
40503
3,502
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
751
Marley Station
E-217
7900 Govenor Ritchie Highway
Glenn Burnie, MD
21061
3,500
Woodmont
9103 Atla Drive
Las Vegas
NV
89145
752
Shops at Saucon Valley
420
2845 Center Valley Parkway
Bethlehem, PA
18034
3,400
Poag & McEwen
2650 Thousand Oaks Blvd
Memphis
TN
38118
753
Great Mall Milpitas
480
480 Great Mall Drive
Milpitas, CA
95035
3,800
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
754
Oakland Mall
362
362 West 14 Mile Rd.
Troy, MI
48083
4,000
Urban Retail Properties
111 East Wacker, Ste 2400
Chicago
IL
60601


--------------------------------------------------------------------------------


755
Albany Mall
C-10
2601 Dawson Road
Albany, GA
31707
3,676
Aronov Realty Management
3500 Eastern Blvd.
Montgomery
AL
36116-1781
756
Rock Hill Galleria
825
2301 Dave Lyle Blvd.
Rock Hill, SC
29730
3,500
Cypress Equities
8343 Douglas Ave
Dallas
TX
75225
757
Lindale Mall
0110
4444 1st Ave. NE
Cedar Rapids, IA
52402
3,668
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
759
Westgate Mall (MA)
E131
200 Westgate Drive
Brockton, MA
02301
2,964
NE Development
One Wells Ave
Newton
MA
02459
760
Rimrock Mall
D-10
300 South 24th St. West
Billiings, MT
59102
3,789
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
761
Eastridge Mall (CA)
2090
2090 Eastridge Loop
San Jose, CA
95122
3,335
General Growth
110 North Wacker Drive
Chicago
IL
60606
762
Uniontown Mall
332
1332 Mall Run Road
Uniontown, PA
15401
3,513
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
763
Crossroads Mall (WV)
F10
2 Crossroads Mall
Breckley, WV
25800
3,620
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
764
Coral Square Mall
9501
9501 West Atlantic Blvd.
Coral Springs, FL
33071
3,880
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
765
Turtle Creek Mall
370
1000 Turtle Creek Drive
Hattiesburg, MS
39402
3,430
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
766
MacArthur Center
122
300 Monticello Ave
Norfolk, VA
23510
3,554
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
767
Forest Mall
D01B
835 West Johnson St.
Fond Du Lac, WI
54935
3,533
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
768
Tacoma Mall
432B
4502 South Stelle Street
Tacoma, WA
98409
3,587
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
769
Fingerlakes Mall
A12/A13
1579 Clark St. Rd
Auburn, NY
13022
3,591
Fingerlakes Mall Acquisitions, LLC
580 5th Avenue
New York
NY
10036
770
Firewheel Town Center
H05
365 Cedar Sage Drive
Garland, TX
75040
3,654
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
771
Newgate Mall
1064
3651 Wall Ave.
Ogden, UT
84405
3,456
General Growth
110 North Wacker Drive
Chicago
IL
60606
772
Legends at Village West
B-5
1837 Village West Parkway
Kansas City, KS
66109
3,384
Red Legacy
7500 College Blvd, Ste 750
Overland Park
KS
66210
773
Shoppes at La Cantera
1670
15900 LaCantera Parkway
San Antonio, TX
78256
3,246
General Growth
110 North Wacker Drive
Chicago
IL
60606
774
Highland Mall
2047
6001 Airport Blvd.
Austin, TX
78752
3,742
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
775
Indian River Mall
686 B
6200 20th St.
Vero Beach, FL
32966
2,912
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
776
Northshore Square Mall
2035
150 North Shore Blvd.
Slidell, LA
70460
3,248
Morguard & Jim Wilson Assoc.
1000 Ft. William Road
Thunder Bay
ON
P7B6B9


--------------------------------------------------------------------------------


777
Northridge Mall
116
9301 Tampa Ave.
Northridge, CA
91324
3,758
General Growth
110 North Wacker Drive
Chicago
IL
60606
778
Montclair Plaza
2128
5060 Montclair Plaza Lane
Montclair, CA
91763
3,501
Spinoso
100 Northern Concourse
North Syracuse
NY
13212
779
Piedmont Mall
122
325 Piedmont Drive
Danville, VA
24540
3,500
Hull Storey Gibson Companies, LLC
1190 Interstate Parkway
Augusta
GA
30909
780
Santa Rosa Mall
1012A
Santa Rosa Plaza
Santa Rosa, CA
95401
3,201
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
781
Irvine Spectrum Center
826
71 Fortune Drive
Irvine, CA
92618
3,430
Irvine Company
The Irvine Co. Retail Properties
Irvine
CA
92617
782
Layton Hills Mall
2008
1076 Layton HIlls Mall
Layton, UT
84041
3,281
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
783
Aurora Mall
1057
14200 E. Alameda Ave.
Aurora, CO
80012
3,700
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
784
Southaven Towne Center
830
6524 Towne Center Loop
Southaven, MS
38671
3,090
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
785
Eastern Shores
106
30500 State Highway 181
Spanish Fort, AL
36527
3,500
Jim Wilson & Assoc.
2660 Eastchase Lane
Montgomery
AL
36117
786
Mt. Berry Square
220
32 Mt. Berry Square NE
Rome, GA
30165
3,205
Hull Storey Gibson Companies, LLC
1190 Interstate Parkway
Augusta
GA
30909
787
Dolphin Mall
274
11401 NW 12 Street
Miami, FL
33172
4,689
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
788
Santa Anita Mall
H-11
400 South Baldwin Ave.
Arcadia, CA
91007
3,335
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
789
Fresno Fashion Fair
G-9
693 East Shaw Ave
Fresno, CA
93710
3,794
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
790
Settlers Green
D54
2 Commons Court
North Conway, NH
03860
4,171
OVP Management
13 Settlers Green
North Conway
NH
03860
791
Northridge Mall (CA)
F06
674 Northridge Mall
Salinas, CA
93906
3,840
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
792
Newpark Mall
1047
1047 Newpark Mall
Newark, CA
94560
3,012
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
793
Las Vegas Fashion Outlets
100
32100 Las Vegas Blvd.
Primm, NV
89019
4,200
AWE Talisman
1500 San Remo Ave.
Coral Gables
FL
33146
794
Seattle Premium Outlets
654
10600 Quil Ceda Blvd.
Tulalip, WA
98271
2,935
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
795
Solano Mall
L-9
1350 Travis Blvd.
Fairfield, CA
94533
3,089
Starwood Retail
1350 Travis Blvd
Fairfield
CA
94533
796
Weberstown Mall
429
4950 Pacific Ave.
Stockton, CA
95207
3,790
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215


--------------------------------------------------------------------------------


797
Walnut Square Mall
55
2150 E. Walnut Ave
Dalton, GA
30721
2,901
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
798
Longview Mall
H05A
3499 McCann Road
Longview, TX
75604
4,000
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
799
Foothills Mall (TN)
53
153 Foothills Mall
Maryville, TN
37801
3,600
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
800
North Georgia Outlets
215
800 Highway 400 South
Dawsonville, GA
30534
4,014
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
801
Central Mall (OK)
31
200 C. Avenue
Lawton, OK
73501
3,174
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
802
Pittsburgh Mills
373
373 Pittsburgh Mills Circle
Tarentum, PA
15084
3,321
Zamias
300 Market Street
Johnstown
PA
15901
803
Prien Lake Mall
B03A
161 West Prien Lake Road
Lake Charles, LA
70601
3,760
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
804
Metropolis Mall
210
2498 Futura Parkway
Plainfield, IN
46168
3,300
Poag & McEwen
2650 Thousand Oaks Blvd
Memphis
TN
38118
805
Volusia Mall
123
1700 West International Speedway Blvd.
Daytona Beach, FL
32114
2,945
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
806
Mainplace Mall
656
2800 N. Main Street
Santa Ana, CA
92705
3,100
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
807
Rolling Oaks Mall
J10A
6909 North Loop 1604
San Antonio, TX
78247
2,979
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
809
Bradley Square
608
200 Paul Huff Parkway
Cleveland, TN
37312
3,482
Morrison Companies
16851 Jefferson Highway
Baton Rouge
LA
70817
810
Gurnee Mills Mall
781
6170 W. Grand Ave.
Gurnee, IL
60031
4,401
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
811
Tucson Mall
289
4500 N. Oracle Road
Tucson, AZ
85705
7,195
General Growth
110 North Wacker Drive
Chicago
IL
60606
812
Lakewood Center
372
372 Lakewood Center
Lakewood, CA
90712
3,500
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
813
South Towne Center
1250
10450 S. State St.
Salt Lake City, UT
84070
3,000
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
814
Streets at Southpoint
2150
6910 Fayetteville Road
Durham, NC
27713
3,845
General Growth
110 North Wacker Drive
Chicago
IL
60606
815
Auburn Mall (MA)
S180
385 S. Bridge St.
Auburn, MA
01501
3,510
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
816
Tanger Park City Outlets
K-110
6699 N. Landmark Drive
Park City, UT
84098
4,500
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
817
Tulare Outlet Center (Horizon Outlet Center)
E005
1407 Retherford St.
Tulare, CA
93274
4,000
Woodmont Company
9103 Atla Drive
Las Vegas
NV
89145


--------------------------------------------------------------------------------


818
Glendale Galleria
BU03
2148 Glendale Galleria
Glendale, CA
91210
2,864
General Growth
110 North Wacker Drive
Chicago
IL
60606
819
Port Charlotte Town Center
141A
1441 Tamiami Trail
Port Charlotte, FL
33948
3,457
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
820
Hot Springs Mall
B-7
4501 Central Ave.
Hot Springs, AR
71913
3,849
Aronov Realty Management
3500 Eastern Blvd.
Montgomery
AL
36116-1781
821
Summit Sierra
708
13987 South Virginia Street
Reno, NV
89511
3,502
Bayer Properties Inc.
2222 Arlington Ave
Birmingham
AL
35205
822
Regency Square (FL)
150
9501 Arlington Expressway
Jacksonville, FL
32225
2,863
General Growth
110 North Wacker Drive
Chicago
IL
60606
823
Stonebriar Mall
2154
2601 Preston Road
Frisco, TX
75034
3,242
General Growth
110 North Wacker Drive
Chicago
IL
60606
824
Tanger Locust Grove
411
1000 Tanger Drive
Locust Grove, GA
30248
5,300
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
825
Northpark Mall
2H2-2264
8687 N. Central Expressway
Dallas, TX
75225
3,520
Nasher
8080 N. Central Expressway
Dallas
TX
75206-1807
826
Horton Plaza
49
59 Horton Plaza
San Diego, CA
92101
4,000
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
827
Pierre Bossier
87
2950 E. Texas St.
Bossier, LA
71111
3,412
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
828
Mall at Turtle Creek
405
3000 East Highland Drive
Jonesboro, AR
72401
3,500
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
829
Tanger Lincoln City
J500
1500 SE East Devil's Lake Road
Lincoln City, OR
97367
4,297
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
830
Branson Landing
409
409 Branson Landing
Branson, MO
65616
3,054
HCW Private Development
100 Branson Landing
Branson
MO
65616
831
Briarwood Mall
105-G
266 Briarwood Circle
Ann Arbor, MI
48180
4,344
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
832
Shops at Sunset
B01A
5701 Sunset Drive
Miami, FL
33143
3,116
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
833
Columbiana Centre
1460
100 Columbiana Circle
Columbia, SC
29212
3,925
General Growth
110 North Wacker Drive
Chicago
IL
60606
834
Westminster Mall
2044A
2044 A Westminster Mall
Westminster, CA
92683
3,850
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
835
West Oaks Mall (FL)
338
9401 West Colonial Drive
Orlando, FL
34761
3,504
Moonbeam Capital Investment LLC
9103 Alta Drive
Las Vegas
NV
89145
836
Victoria Mall (TX)
205
7800 North Navarro
Victoria, TX
77904
3,500
Hull Storey Gibson Companies, LLC
1190 Interstate Parkway
Augusta
GA
30909
837
Merced Mall
280
280 Merced Mall
Merced, CA
95348
3,446
Codding Enterprises
PO Box 6655
Santa Rosa
CA
95406-0655


--------------------------------------------------------------------------------


838
Woodburn Premium Outlet (Woodburn Company Store)
606
1001 Amey Road
Woodburn, OR
97071
4,668
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
839
Bonita Lakes
50
150 Bonita Lake
Meridian, MS
39301
2,977
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
840
Carriage Crossing (Avenue Collierville)
808
4650 Merchants Park Circle
Memphis, TN
38017
3,499
Poag & McEwen
2650 Thousand Oaks Blvd
Memphis
TN
38118
841
Killeen Mall
1412
2100 South W.S. Young Drive
Killeen, TX
76543
3,089
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
842
Town East (TX)
1144
1238 Town East Mall
Mesquite, TX
75150
4,500
General Growth
110 North Wacker Drive
Chicago
IL
60606
843
Willowbend Mall
C-118
6121 West Park Blvd.
Plano, TX
75093
3,416
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
844
Glynn Place
B-12
115 Mall Blvd
Brunswick, GA
31525
3,120
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
845
Oakbrook Center
532
532 Oakbrook Center
Oakbrook, IL
60523
2,997
General Growth
110 North Wacker Drive
Chicago
IL
60606
846
Visalia Mall
1815
2221 S. Mooney Blvd.
Visalia, CA
93277
4,000
General Growth
110 North Wacker Drive
Chicago
IL
60606
847
Tanger Gonzales Outlets
158
2400 Tanger Blvd.
Gonzales, LA
70737
4,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
848
Rosedale Center
840
10 Rosedale Center
Roseville, MN
55113
3,390
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
849
Magic Valley Mall
263&265
1485 Poleline Road East
Twin Falls, ID
 
3,353
Woodbury Corporation
2733 E. Parley's Way
Salt Lake City
UT
84109-1662
850
Galleria at Sunset
2725
1300 West Sunset Road
Henderson, NV
89014
3,500
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
851
Fair Oaks Mall
G-102
2380 East 25th Street
Columbus, IN
47201
2,854
Veritas Realty
930 E. 66th Street
Indianpolis
IN
46220
852
Grand Teton Mall
1229
2300 E. 17th Street
Idaho Falls, ID
83404
3,600
General Growth
110 North Wacker Drive
Chicago
IL
60606
853
Mesilla Valley Mall
1052
700 South Telshor Blvd.
Las Cruces, NM
01502
3,968
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
854
Irving Mall (TX)
E07
3732 Irving Mall Drive
Irving, TX
75062
3,974
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
855
Capitola Mall
G01
1855 41st Street
Capitola, CA
95010
3,431
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
856
Jordan Landing
110 Pad 9
7138 South Plaza Center Drive
West Jordan, UT
84084
3,798
Foursquare Properties
5850 Avenida Encinas
Carlsbad
CA
92008
857
Red Cliffs Mall
1113
1770 E. Red Cliffs Drive
St. George, UT
84790
3,331
General Growth
110 North Wacker Drive
Chicago
IL
60606


--------------------------------------------------------------------------------


858
Bayshore Town Center
L-106
5789 North Bayshore Drive
Milwaukee, WI
53217
3,502
Olshan Properties
600 Madison Avenue
New York
NY
10022
859
Tanger Commerce II
111
800 Steven B. Tanger Blvd.
Commerce, GA
30529
4,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
860
Fashion Place
1195
6191 S. State Street
Murray, UT
84107
3,671
General Growth
110 North Wacker Drive
Chicago
IL
60606
861
West Oaks (TX)
321
1000 West Oaks Mall
Houston, TX
77082
3,500
HKS Management
939 W. North Avenue
Chicago
IL
60642
862
Waterford Lakes Town Center
P-11
653 North Alafaya Trail
Orlando, FL
32828
3,128
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
863
Brea Mall
2065A
2065 Brea Mall
Brea, CA
92821
3,400
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
864
Lloyd Center
0G202
1225 Lloyd Center
Portland, OR
97232
4,060
Cypress Equities
8343 Douglas Ave
Dallas
TX
75225
865
Columbia Center (WA)
441
1321 N. Columbia Center Blvd.
Kennewick, WA
99336
3,361
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
866
Willowbrook Mall (TX)
1028
1028 Willowbrook Mall
Houston, TX
77070
3,248
General Growth
110 North Wacker Drive
Chicago
IL
60606
867
Oak Park Mall
43
11401 West 95th Street
Overland Park, KS
66214
3,355
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
868
Merritt Square
F10
777 E. Merritt Island Causeway
Merritt Island, FL
32952
3,650
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
869
Mall at Stonecrest
1680
2929 Turner Hill Road
Lithonia, GA
30038
3,200
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
870
Hershey Outlets
124 Building C
124 Outlet Square
Hershey, PA
17033
4,065
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
871
Shoppes at Montage
315
2531 Shoppes Blvd
Moosic, PA
18507
3,500
Duke Realty
4900 Seminary Road
Alexandria
VA
22311
872
Round Rock Outlets
823
4401 North IH 35
Round Rock, TX
78664
3,800
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
873
Coconut Point
L15
23141 Fashion Drive
Estero, FL
33928
3,175
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
874
Gulfview Square
259
9409 US Highway 19
Port Richey, FL
34668
3,650
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
875
Village at Sandhill
M-105
486-5 Town Center Place
Columbia, SC
29229
3,804
Kahn Development Company
101 Flintlake Road
Comubia
SC
29202
876
Pinnacle Hills
D170
2203 S. Promenade Blvd.
Rogers, AR
72758
3,690
General Growth
110 North Wacker Drive
Chicago
IL
60606
877
Green Oaks Village
E1
9620 Village Place Blvd.
Brighton, MI
48116
3,500
McKinley Inc.
320 N. Main Street
Ann Arbor
MI
48104
878
Shops at Fallen Timbers
1235
3100 Main Street
Maumee, OH
43537
3,545
General Growth
110 North Wacker Drive
Chicago
IL
60606


--------------------------------------------------------------------------------


879
Greene Town Center
C-102
4465 Glengarry Drive
Beavercreek, OH
45440
2,872
Olshan Properties
2822 W Clybourn Street
Milwaukee
WI
53208
880
Topanga Plaza
2004
6600 Topanga Canyon Blvd.
Canoga Park, CA
91303
3,907
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
881
Miromar Outlets
510
10801 Corkscrew Road
Estero, FL
33928
4,000
Mirormar
10801 Corkscrew Road
Estero
FL
33928
882
Rio Grande Outlets
0801A
5001 East Expressway 83
Mercedes, TX
78570
9,370
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
883
Southgate Mall
J-3A
2901 Brooks Street
Missoula, MT
59801
3,057
Southgate Mall Associates LP
2901 Brooks Street
Missoula
MT
59801
884
International Plaza
118
2223 North West Shore Blvd.
Tampa, FL
33607
4,000
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
885
Lake Buena Vista Outlets
D-2
15657 Apopka Vineland Road
Orlando, FL
32821
4,000
Was Group
33 Sicomac Road
North Haledon
NJ
07508
886
Gulfport Premium Outlets
310/315
10260 Factory Shops Blvd.
Gulfport, MS
39503
4,847
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
887
Hillsboro Outlets
C060
 
Hillsboro, TX
76645
4,015
Craig Realty Group
4100 Macarthur
Newport Beach
CA
92660
888
Mall Del Norte
159
5300 San Pario Ave
Laredo, TX
78041
7,924
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
889
Pinnacle at Tutwiler Farm
930
5048 Pinnacle Square
Birmingham, AL
35173
3,480
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
890
Leesburg Premium Outlets
1625
241 Fort Evan Rd. NE
Leesburg, VA
20176
3,467
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
891
Queenstown Premium Outlets
B030/B031
416 Outlet Center Dr.
Queenstown, MD
21658
4,000
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
892
Arden Fair Mall
2104
1689 Arden Fair Way
Sacramento, CA
95815
2,867
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
893
Southlake Town Square
251
251 Grand Avenue
Dallas, TX
76092
3,365
RPAI Southwest Management LLC
2021 Spring Road
Oak Brook
IL
60523
895
Prime Outlets Lebanon
315
315 Outlet Village Way
Lebanon, TN
37090
3,759
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
896
Tanger Outlet Myrtle Beach
655
10843 Kings Road
Myrtle Beach, SC
29572
3,490
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
897
Galleria at Centerville
250
2922 Watson Blvd.
Centerville, GA
31028
3,056
Gemini Property Management
16740 Birkdale Commons Pkwy
Huntersville
NC
28078
898
Oak Hollow
1120
931 Eastchester Drive
High Point, NC
27262
3,060
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
899
Aiken Mall
335
2441 Whiskey Road
Aiken, SC
29803
2,989
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326


--------------------------------------------------------------------------------


900
Town Center at Otay Ranch
215
2015 Birch Road
Chula Vista, CA
91915
3,500
General Growth
110 North Wacker Drive
Chicago
IL
60606
901
Randolph Mall
E8
345 Randolph Mall
Asheboro, NC
27203
3,653
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
902
Brazos Mall
1544
100 Highway 332 West
Lake Jackson, TX
77566
3,537
StreetMAC Asset Managers, LLC
3100 Dundee Road
Northbrook
IL
60062
903
Manassas Mall
19
8300 Sudley Road
Manassas, VA
20109
3,400
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
904
Promenade at Bolingbrook
820
623 East Boughton Rd.
Bolingbrook, IL
60440
3,600
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
905
Prime Outlets Oshkosh
C010
3001 S. Washburn St.
Oshkosh, WI
54904
3,500
Horizon Properties Group
c/o Prime Retail Property Mgmt.
Baltimore
MD
21202
906
Supermall of the Great Northwest
211
1101 Outlet Collection Way
Auburn, WA
98001
4,630
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
907
Tanger Tilton
303
120 Laconia Rd.
Tilton, NH
03276
3,500
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
908
Pembroke Lakes Mall
638
11401 Pines Blvd
Pembroke Pines, FL
33026
4,064
General Growth
110 North Wacker Drive
Chicago
IL
60606
909
Puente Hills Mall
145
1600 S. Azuza Ave
Industry, CA
91748
3,419
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
910
Cache Valley Mall
1136
1300 N. Main St.
Logan, UT
84341
3,253
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
911
Chesapeake Square Mall
838
4200 Portsmouth Blvd
Chesapeake, VA
23321
3,568
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
912
Cottonwood Mall
C205B
1000 Coors Blvd. NW
Alburquerque, NM
87114
3,025
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
913
Plaza at West Covina
466
466 Plaza Drive
West Covina, CA
91790
3,269
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
914
Shawnee Mall
1024
4901 North Kickapoo St.
Shawnee, OK
74804
3,946
StreetMAC Asset Managers, LLC
3100 Dundee Road
Northbrook
IL
60062
915
Antelope Valley Mall
133
1233 Rancho Vista Blvd.
Palmdale, CA
93551
3,088
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
917
Eagle Ridge Mall
536
430 Eagle Ridge Drive
Lake Wales, FL
33859
3,500
Eagle Ridge Mall
430 Eagle Ridge Drive
Lake Wales
FL
33859
918
Westside Pavilion
349
10800 W. Pico Blvd
Los Angeles, CA
90064
3,858
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
919
Valley Mall
B07
2529 Main Street
Yakima, WA
98903
3,646
CenterCal Properties LLC
7455 SW Bridgeport Road
Tigard
OR
97224
920
Hickory Point Mall
1145
1145 Hickory Point Mall
Forsyth, IL
62535
3,500
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000


--------------------------------------------------------------------------------


921
Orlando Premium Outlets Intl Dr.
A-2
5401 W. Oak Ridge Rd.
Orlando, FL
32819
4,500
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
923
Shops at Wiregrass
235
28210 Paseo Drive
Tampa, FL
33543
3,392
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
924
Tanger Outlets Lancaster
905
311 Stanley K. Tanger Blvd.
Lancaster, PA
17602
3,910
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
925
Outlet Shoppes at El Paso
A167
7051 South Desert Blvd.
Canutillo, TX
79835
4,400
Horizon Properties Group
PO Box 0510
Muskeegon
MI
49443-0510
926
Avenue Webb Gin
412
1350 Scenic Highway
Snellville, GA
30078
3,152
Bayer Properties Inc.
2222 Arlington Ave
Birmingham
AL
35205
927
Town Square Las Vegas
A-146
6605 Las Vegas Blvd. South
Las Vegas, NV
89119
3,318
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
929
Las Palmas Marketplace
A-2
11917 Gateway West
El Paso, TX
79936
3,513
RioCan Management Inc
5419 W Loop N
San Antionio
TX
78253
930
Mesa Mall
224
2424 US Highway 6 & 50
Grand Junction, CO
81505
3,652
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
932
Pinnacle at Turkey Creek
1210
11311 Parkside Drive
Knoxville, TN
 
3,267
Bayer Properties Inc.
2222 Arlington Ave
Birmingham
AL
35205
933
Hamburg Pavilion
00933
2312 Sir Barton Way
Lexington, KY
40509
4,000
Hamburg Pavilion
2312 Sir Barton Way
Lexington
KY
40509
934
The Loop
B-17
3220 N. John Young Pkwy
Kissimmee, FL
34741
3,353
Wilder
800 Boylston Street
Boston
MA
02199
935
Prime Outlets Lee
E250
50 Water Street
Lee, MA
01238
4,382
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
936
Allen Premium Outlets
208
820 West Stacy Road
Allen, TX
75013
4,066
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
937
The Block at Orange
121
20 City Blvd W.
Orange, CA
92868
3,400
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
938
Las Vegas Outlet
015
875 S. Grand Central Pkwy
Las Vegas, NV
89106
4,214
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
940
Town Center Plaza
3200
5029 West 117th Street
Leawood, KS
66211
3,971
Glimcher
180 E Broad St, 21st Floor
Leawood
KS
66211
941
Gateway Station
M-4
12900 South Freeway
Fort Worth, TX
76028
3,225
Weingarten Realty
2600 Citadel Plaza Dr #125
Houston
TX
77008
942
Pacific View Mall
2367
3301 East Main Street
Ventura, CA
93003
3,683
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
943
Country Club Mall
444
1262 Vocke Road
Cumberland, MD
21502
3,600
Gumburg Asset Mgmt. Corp.
3200 North Federal Highway
Ft. Lauderdale
FL
33306
944
Midland Park
F05
4511 N. Midkiff Road
Midland, TX
79705-3256
5,672
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
946
Burr Ridge Town Center
360
535 Village Center Drive
Burr Ridge, IL
60527
3,046
Cushman & Walefield/Northmarq, LLC
701 Village Center Drive
Burr Ridge
IL
60527


--------------------------------------------------------------------------------


947
Cumberland Mall
218
1341 Cumberland SE
Atlanta, GA
30339
3,599
General Growth
110 North Wacker Drive
Chicago
IL
60606
948
South Park Mall
202
2310 SW Military Drive
San Antonio, TX
78224
3,500
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
949
Colonie Center
433
131 Colonie Center
Albany, NY
12205
3,652
Collarmele Partners
2929 East Commercial Blvd
Fort Lauderdale
FL
 
950
West County Mall
1065
33 West County Center
Des Peres, MO
63131
4,160
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
951
Harrisburg Mall
J8A
I-83 and Paxton St.
Harrisburg, PA
17111
4,586
Petrie Ross Ventures LLC
1919 West St
Annapolis
MD
21401
952
Short Pump Town Center
2028
11800 West Broad Street
Richmond, VA
23233
2,825
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
953
Prime Outlets Pismo Beach
A017
333 Five Cities Drive
Pismo, CA
93449
3,500
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
954
Meadowood Mall
D108
5330 Meadowood Mall
Reno, NV
89502
4,000
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
955
Riverdale Village
27
12768 Riverdale Blvd
Coon Rapids, MN
55433
3,333
DDR
3300 Enterprise Parkway
Beachwood
OH
44122
956
Shops at Centerra
C-260
5971 Sky Pond Drive
Loveland, CO
80538
3,960
Poag & McEwen
Centerra Lifestyle Center LLC
Memphis
TN
38119
957
Village at Stone Oak
J-5
22602 US 281 N
San Antonio, TX
78259
3,400
DDR
3300 Enterprise Parkway
Beachwood
OH
44122
959
North Hanover Mall
526
1155 Carlisle Street
Hanover, PA
17331
4,333
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
960
Orchard Town Center
290
14697 Delaware St.
Westminster, CO
80020
3,200
Vestar
Orchard Town Center
Westminster
CO
80023
961
Sunset Mall
1032
4001 Sunset Drive
San Angelo, TX
76904
3,716
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
962
Warwick Mall
B125
400 Bald Hill Road
Warwick, RI
02886
5,829
Warwick Mall LLC
PO Box 2513
Providence
RI
02906-0513
963
Tanger Barstow
345
2796 Tanger Way
Barstow, CA
92311
4,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
964
Uptown Village at Cedar Hill
508
305 W. FM 1382
Cedar Hill, TX
75106
3,550
MG Herring Group
5710 LBJ Freeway
Dallas
TX
75240
965
The District
00965
11560 S. District Main Dr.
South Jordan, UT
84047
4,010
Boyer Company
90 South 400 West
Salt Lake City
UT
84101
966
Shoppes at River Crossing
308
5080 Riverside Drive
Macon, GA
31210
3,509
General Growth
110 North Wacker Drive
Chicago
IL
60606
970
La Palmera
1030
5488 South Padre Island
Corpus Christi, TX
78411
3,826
Trademark Properties
1701 River Run
Fort Worth
TX
76107
972
Pier Park
G130
204 Bluefish Drive
Panama City Beach, FL
32413
3,599
Simon Property Group
225 W Washington St
Indianapolis
IN
46204


--------------------------------------------------------------------------------


973
Hamilton Town Center
E11
13976 Town Center Blvd.
Noblesville, IN
46060
3,500
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
974
Gallatin Valley Mall
4 E1
2825 West Main Street
Bozeman, MT
59718
3,000
Gallatin Mall Group LLC
PO Box 80510
Billings
MT
59108-0510
975
West Shore Plaza
A2
250 Westshore Plaza
Tampa, FL
33609
3,402
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
976
Chambersburg Mall
630
3055 Black Gap Road
Chambersburg, PA
17201
3,891
Chambersburg Mall Realty LLC
150 Greatneck Road
Great Neck
NY
11021
977
Broward Mall
1717
8000 West Broward Blvd.
Plantation, FL
33388
3,700
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
978
Stonewood Center
B-43
251 Stonewood Street
Downey, CA
90241
3,837
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
979
Southcenter
2107
2826 Southcenter Mall
Tukwila, WA
98188
3,880
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
980
Pearland Town Center
310
11200 Broadway
Pearland, TX
77584
3,785
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
981
Bay Terrace
212-01/05
212-05 25th Avenue
Bayside, NY
11360
4,050
Cord Meyer Development
111-15 Queens Boulevard
Forest Hills
NY
11375
982
Montebello Town Center
CU11
2119 Montebello Town Center Drive
Montebello, CA
90640
3,232
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
984
Streets of Brentwood
124
2535 Sand Creek Road
Brentwood, CA
94513
3,300
RED Legacy
7500 College Blvd, Ste 750
Overland Park
KS
66210
985
Galleria at Roseville
2265
1151 Galleria Parkway
Roseville, CA
95678
3,500
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
986
Everett Mall
175 & 178
1402 SE Everett Mall Way
Everett, WA
98208
3,617
Steadfast
18100 Von Karman Ave
Irvine
CA
92612
987
SouthPark Mall
K 15
4400 Sharon Road
Charlotte, NC
28211
3,659
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
988
Dogwood Festival
G-4
106 Dogwood Blvd.
Flowood, MS
39232
4,500
Aronov Realty Management
3500 Eastern Blvd.
Montgomery
AL
36116-1781
989
Westland Shopping Center
731
35000 West Warren St.
Westland, MI
48185
3,898
Cushman & Wakefield
3500 American Blvd
Minneapolis
MN
55431
990
The Oaks
E123
222 W. Hillcrest Drive
Thousand Oaks, CA
91360
3,016
Macerich
401 Wilshire Blvd.
Thousand Oaks
CA
91360
991
Victoria Gardens
1130
12394 South Main Street
Rancho Cucamonga, CA
91739
3,677
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
992
Arboretum of South Barrington
H22
100 West Higgins Road
South Barrington, IL
60010
3,520
Arboretum of South Barrington LLC
82 Devonshire Street
Boston
MA
02109
993
Downtown Plaza
2039
545 Downtown Plaza
Sacramento, CA
95814
2,915
JMA Ventures LLC
180 Sansome
San Francisco
CA
94104
994
Moreno Valley Mall
1156
22500 Town Circle
Moreno Valley, CA
92553
3,610
Spinoso
100 Northern Concourse
North Syracuse
NY
13212


--------------------------------------------------------------------------------


995
Burbank Town Center
212
201 E. Magnolia Blvd.
Burbank, CA
91501
3,926
General Growth
110 North Wacker Drive
Chicago
IL
60606
996
Water Tower Place
7020
835 North Michigan Avenue
Chicago, IL
60671
4,061
General Growth
110 North Wacker Drive
Columbia
MD
21044
997
The Outlet Shoppes at Oklahoma City
A130
7628 W Reno Ave.
Oklahoma City, OK
73127
4,431
Horizon Properties Group
5000 Hakes Drive
Muskegon
MI
49441
999
Oakwood Center
1075
197-33 West Bank Expressway
Gretna, LA
70056
3,052
General Growth
110 North Wacker Drive
Chicago
IL
60606
1010
The Meadows (MO)
204
97 Plaza Frontenac
Lake St. Louis, MO
63131
3,348
Davis Street Land Co.
622 Davis Street
Evanston
IL
60201
1012
Ashley Park Mall
406
406 Newnan Crossing Bypass
Newnan, GA
30265
3,470
Thomas Enterprises
Ashley Park Mall
Newnan
GA
30265
1014
Eastridge Mall
1176
601 SE Wyoming Rd
Casper, WY
82609
3,431
General Growth
110 North Wacker Drive
Chicago
IL
60606
1015
Ocean City Outlets
820
12741 Ocean Gateway
Ocean City, MD
21842
3,500
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1016
Carolina Premium Outlets
550
1209 Industrial Park Drive
Smithfield, NC
27577
4,100
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
1017
Folsom Premium Outlets
01017
1300 Folsom Boulevard
Folsom, CA
95630
3,808
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
1018
Vacaville Premium Outlets
331 B
321 Nut Tree Road
Vacaville, CA
95687
3,500
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
1019
Village at Riverstone
107
2037 N. Main Street
Coeur D. Arlene, ID
83814
3,254
Kiemle & Hagood Company
601 W Main Ave
Spokane
WA
99201
1020
Greendale Mall
W218
7 Neponset Street
Worcester, MA
01606
3,805
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
1022
Shoppes at Chino Hills
5060
13850 City Center Drive
Chino Hills, CA
91709
3,897
PM Realty Group
13920 City Center Drive
Chino Hills
CA
91709
1023
Philadelphia Premium Outlets
645
18 Lightcap Road
Limerick, PA
19464
3,894
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
1024
Houston Premium Outlets
0701
29300 Hempstead Road
Houston, TX
77433
4,692
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
1025
McCain Mall
J1F
3929 McCain Blvd.
North Little Rock, AR
72116
3,395
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
1026
St. John's Town Center
D31
10281 Midtown Parkway
Jacksonville, FL
32246
4,400
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
1028
Cambridgeside Galleria
E318
100 Cambridgeside Place
Cambridge, MA
02141
5,220
NE Development
c/o UBS Realty Investors LLC
Hartford
CT
06103-1212
1029
Valle Vista Mall
B-13A
2020 South Expressway 83
Harlingen, TX
78552
4,500
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
1030
Shops at Lake Havasu
814
5601 N. State Rt. 95
Lake Havasu, AZ
86404
3,475
Capital Real Estate Ventures Inc
815 J Street
San Diego
CA
92101


--------------------------------------------------------------------------------


1033
Beachwood Place
2320
26300 Cedar Road
Beachwood, OH
44122
3,021
General Growth
110 North Wacker Drive
Chicago
IL
60606
1034
Northfield Square
354 A
1600 North US Route 50
Bourbonnais, IL
60914
3,356
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
1035
Pine Ridge Mall
1250
4155 Yellowstone Highway
Chubbuck, ID
83202
3,117
General Growth
110 North Wacker Drive
Jefferson City
MO
65101
1038
Centralia Outlets
1322
1342 Lum Road
Centralia, WA
98531
5,060
Prism
1145 Broadway
Tacoma
WA
98402
1039
Park Meadows
2340
8505 Park Meadows Center Drive
Lone Tree, CO
80124
3,323
General Growth
110 North Wacker Drive
Chicago
IL
60606
1040
Lodi Station Outlets
480
9911 Avon Lake Road
Burbank, OH
44214
4,000
Gilad Development
5959 Topanga Canyon Blvd.
Woodland Hill
CA
91367
1041
Crocker Park
1005
159 Crocker Park Blvd.
Westlake, OH
44145
3,400
Stark Enterprises
1350 West Third Street
Cleveland
OH
44113
1042
Premier Center
01042
3424 Highway 190
Mandeville, LA
70445
5,000
Stirling Properties
109 Northpark Blvd.
Covington
LA
70433
1043
Foothills Mall (AZ)
179
7401 N. La Cholla Blvd.
Tucson, AZ
85741
4,000
Schottenstein Property Group
4300 East Fifth Ave
Columbus
OH
43219
1046
Jersey Shore Premium Outlets
211
One Premium Boulevard
Tinton Falls, NJ
07753
3,499
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
1047
Tanger Washington
955
2200 Tanger Boulevard
Washington, PA
15301
5,293
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1048
Ala Moana Center
3053
1450 Ala Moana Boulevard #3053
Honolulu, HI
96814
4,783
General Growth
110 North Wacker Drive
Chicago
IL
60606
1049
Cincinnati Premium Outlets
874
874 Premium Outlet Drive
Monroe, OH
45050
3,941
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
1051
Jackson Premium Outlets
304
537 Monmouth Road
Jackson, NJ
08527
3,400
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
1052
Shops at Mission Viejo
740A
555 Shops at Mission Viejo
Mission Viejo, CA
92691
3,693
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
1053
Sunrise Mall
E15
6041 Sunrise Mall
Citrus Heights, CA
95610
3,342
Steadfast
4343 Von Karman
Newport Beach
CA
92660
1054
Yuba Sutter Mall
325
1215 Colusa Avenue
Yuba City, CA
95991
3,158
Steadfast
18100 Von Karman Ave
Irvine
CA
92612
1055
Animas Valley
385
4601 East Main
Farmington, NM
87402
4,007
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703
1056
Tanger Outlet Nags Head
69
7100 S. Croatan Highway
Nags Head, NC
27959
3,312
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1057
Windward Mall
M-08
46-056 Kamehameha Highway
Kaneohe, HI
96744
3,000
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
1059
Outlets at Anthem
125
4250 West Anthem Way
Phoenix, AZ
85086
4,751
Craig Realty Group
4100 Macarthur
Newport Beach
CA
92660
1060
Village at Rochester Hills
B-162
160 North Adams Road
Rochester Hills, MI
48309
3,603
Robert B Aikens & Assoc. LLC
350 North Old Woodward Ave
Birmingham
MI
48009


--------------------------------------------------------------------------------


1061
The Gardens
N217
3101 PGA Boulevard
Palm Beach Gardens, FL
33410
4,118
Forbes
100 Galleria Officentre
Southfield
MI
48037
1062
Peninsula Town Center
G106
2033 Coliseum Drive
Hampton, VA
23666
3,630
Olshan Properties
2822 W Clybourn Street
Milwaukee
WI
53208
1063
Culver City
2220
6000 Sepulveda Boulevard
Culver City , CA
90230
3,556
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025-1748
1064
34th Street
15 West 34th St.
15 West 34th Street
New York, NY
10110
5,194
15 West 34th Street, LLC
15 West 34th Street
New York
NY
10110
1067
Dimond Center
110
800 East Dimond Blvd.
Anchorage, AK
99515
3,729
Dimond Center Holdings
800 East Dimond Blvd.
Anchorage
AK
99515
1068
Anchorage 5th Avenue
D46A
320 West 5th Avenue
Anchorage, AK
99501
3,344
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
1069
Old Orchard
L5
4999 Old Orchard Center
Skokie, IL
60077
3,114
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
1070
Shoppes at North Brunswick
E5
541 Shoppes Boulevard
North Brunswick, NJ
08902
3,397
Levin Mgmt
1290 Avenue of the Americas
New York
NY
10105
1071
Outlet Shoppes at Fremont
E090
6245 North Old 27
Fremont, IN
46737
4,000
Horizon Properties Group
5000 Hakes Drive
Muskegon
MI
49441
1072
Lenox Square
2022A
3393 Peachtree Road NE
Atlanta, GA
30326
3,987
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
1073
Tanger Outlet Wisconsin Dells
391
210 Gasser Road
Baraboo, WI
53913
4,566
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1074
Outlets at Silverthorne
R310/320
246-V Rainbow Drive
Silverthorne, CO
80498
4,256
Craig Realty Group
4100 Macarthur
Newport Beach
CA
92660
1075
The Falls
170
8888 SW 136th Street
Miami, FL
33176
4,503
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
1076
Laurel Park Place
490
37568 West 6 Mile Road
Livonia, MI
48152
4,286
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
1077
Somerset Collection North
Y-307
2801 West Big Beaver Road
Troy, MI
48084
4,284
Forbes
100 Galleria Officentre
Southfield
MI
48304
1079
Domain II
V-5
11410 Century Oaks Terrace
Austin, TX
78758
3,699
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
1080
San Francisco Centre
223
865 Market Street
San Francisco, CA
94103
4,187
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
1081
Pearlridge Shopping Center
12-22
98-1005 Moanalua
Aiea, HI
96701
2,877
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
1082
Harlem Irving Plaza
146
4154 East North Harlem Avenue
Norridge, IL
60706
3,535
Harlem Irving LLC
c/o The Harlem Irving Properties
Norridge
IL
60706
1083
Washington Square
C05
9677 SW Washington Square Road
Portland, OR
97223
4,145
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
1084
Marketplace at Augusta
B260
2 Stephen King Drive
Augusta, ME
04330
3,509
WS Development
1330 Boylston Street
Chestnut Hill
MA
02467


--------------------------------------------------------------------------------


1085
Alamance Crossing
N-1
3110 Waltham Blvd.
Burlington, NC
27215
3,800
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
1086
Florida City Outlet Center
210
250 E. Palm Drive
Florida City, FL
33034
3,482
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
1087
Westfarms Mall
F108
148 Westfarms Malls
Farmington, CT
06032
4,000
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
1088
Westland Mall (FL)
1116
1675 West 49th Street
Hialeah, FL
33012
3,227
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
1089
Citadel Outlets
650
100 Citadel Drive
Commerce, CA
90040
4,013
Craig Realty Group
1500 Quail Street
Newport Beach
CA
92660
1090
Boca Town Center
1035
6000 West Glades Rd.
Boca Raton, FL
33431
3,821
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
1091
Mercer Mall
640 + 645
US Hignway 460 and Route 25
Bluefield , WV
24701
4,493
Ershig Properties
PO Box 1127
Henderson
KY
42419
1092
Perimeter Mall
1695
4400 Ashford Dunwoody Road
Atlanta, GA
30346
3,800
General Growth
110 North Wacker Drive
Chicago
IL
60606
1093
Fulton Street
472-474
472-474 Fulton Street
Brooklyn, NY
 
18,244
474 Fulton Owner LLC
500 FIfth Avenue
New York
NY
10110
1094
Grand Prairie Outlets
805
2950 W. Interstate 20 and Great Northwestern Pkwy
Grand Prarie, TX
 
4,000
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
1095
Gilroy Outlets
A054
681 Leavesley Road
Gilroy, CA
95020
3,900
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
1096
Tanger Outlets Tuscola
A11
D400 Tuscola Blvd
Tuscola, IL
61953
3,500
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1097
Bellevue Square
238
575 Bellevue Square
Bellevue, WA
98004
3,311
Kemper Development Company
575 Bellevue Square
Bellevue
WA
98004
1098
The Shops at Grand River
424
6200 Grand River Blvd East
Leeds, AL
35094
4,000
Was Group
33 Sicomac Road
North Haledon
NJ
07508
1099
Tanger Outlet Center Charleston
1036
4840 Tanger Outlet Blvd.
North Charleston, SC
29418
4,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1100
Mall at Green Hills
190
2126 Abbott Martin Road
Nashville, TN
37215
3,621
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
1101
North Riverside Park
H3
7501 West Cermark
North Riverside Park, IL
60546
3,350
The Feil Organization
370 7th Avenue
New York
NY
10001
1102
Promenade at Temecula
2330
40820 Winchester Road
Temecula, CA
92591
3,432
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
1103
 Tanger Outlets Blowing Rock
18
278 Shops on the Parkway Road
Blowing Rock, NC
28605
3,540
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1104
Southland Mall (FL)
1155
20505 South Dixie Highway
Cutler Bay, FL
33189
3,660
Gumberg Asset Mgmt. Corp.
3200 North Federal Highway
Ft. Lauderdale
FL
33306


--------------------------------------------------------------------------------


1105
Fashion Outlets Santa Fe
448
8380 Cerrillos Road
Santa Fe, NM
85707
4,100
AWE Talisman
4000 Ponce de Leon Blvd.
Coral Gables
FL
33146
1106
Galveston Outlets LLC
430
5885 Gulf Freeway
Texas City, TX
77591
3,800
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1107
Merrimack Premium Outlets
0671
80 Premium Outlets Drive
Merrimack, NH
03054
4,980
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
1108
South Bay Galleria
204
1815 Hawthorn Boulevard
Redondo Beach, CA
90278
3,600
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
1110
Gran Plaza Outlets
H100, H150
888 West 2nd Street
Calexico, CA
92231
9,417
Charles Company
9034 West Sunset Blvd
West Hollywood
CA
90069
1111
Outlet Shoppes @ Atlanta
G-710
915 Ridgewalk Parkway
Woodstock, GA
30188
4,059
Horizon Properties Group
5000 Hakes Drive
Muskegon
MI
49441
1112
Tanger Outlets Westgate
785
 
Phoenix, AZ
 
4,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1114
 Panorama Mall
38
8401 Van Nuys Blvd
Panorama City, CA
91402
4,000
Macerich
401 Wilshire Blvd.
Panorama City
CA
91402
1115
Bentley Mall
20M
32 College Road
Faribanks, AK
99701
3,634
Krausz Companies Inc
18201 Von Karman Avenue
Irvine
CA
96212
1116
Yuma Palms Shopping Ctr
22
1305 S. Yuma Palms Parkway
Yuma, AZ
85365
5,200
Inland Properties
2901 Butterfield Road
Oak Brook
IL
60523
1117
Weatherford Ridge
4963
I-20 and Highway 171
Weatherford, TX
 
4,963
N American Development Group
3829 W Spring Creek Pkwy
Plano
TX
75023
1118
Tanger National Harbor Outlets
460
 
Oxon Hill , MD
 
4,500
Tanger Properties, L.P.
3200 Northline Ave, Suite 360
Greensboro
NC
27408
1120
Fashion Outlets Chicago
1173
5220 Fashion Outlets Way
Rosemont, IL
60018
4,203
AWE Talisman
355 Alhambra Circle
Coral Gables
FL
33134
1122
Outlets of Mississippi
255
200 Bass Pro Drive
Pearl, MS
39208
4,002
Bloomfield Holding LLC
200 Bass Pro Drive
Jackson
MS
39208
1126
Chimney Rock Shopping Center
4485
TX 191 and 338
Odessa, TX
79762
4,485
Excel Property Group
17140 Bernardo Ctr Drive
San Diego
CA
92128
1515
Times Square
1515 Broadway
1515 Broadway
New York, NY
10032
19,487
1515 Broadway Fee Owner LLC
420 Lexington Avenue
New York
NY
10170
 
 
 
 
 
 
 
 
 
 
 
 
PS Locations
 
 
 
 
 
 
 
 
 
 
 
3211
P.S. - Willowbrook Mall
1380
1444 Willowbrook Mall
Wayne , NJ
07470
3,088
General Growth
110 North Wacker Drive
Chicago
IL
60606
3212
P.S. - Palisades Center
C303
1000 Palisades Center Drive
West Nyack , NY
10994
3,500
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078


--------------------------------------------------------------------------------


3213
P.S. - Staten Island Mall
2095
2655 Richmond Avenue
Staten Island, NY
10314
2,661
General Growth
110 North Wacker Drive
Chicago
IL
60606
3214
P.S. - Danbury Fair Mall
B209
7 Backus Avenue
Danbury, CT
06810
3,015
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
3215
P.S. - Las Americas
473
4141 Camino De La Plaza Drive
San Ysidro, CA
92173
4,653
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
3216
P.S. - Freehold Raceway Mall
C230
3710 Route 9
Freehold, NJ
07728
3,480
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
3217
P.S. - Shoppes at North Brunswick
F
541 Shoppes Boulevard
North Brunswick, NJ
08902
2,825
Levin Mgmt
1290 Avenue of the Americas
New York
NY
10105
3219
P.S. - Woodbridge Center
2302
250 Woodbridge Center Drive
Woodbridge, NJ
07095
3,094
General Growth
110 North Wacker Drive
Chicago
IL
60606
3220
P.S. - Cherry Hill
1415
200 Route 38
Cherry Hill, NJ
08002
3,301
PREIT Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
3221
P.S. - Bridgewater Commons
3290
400 Commons Way
Bridgewater, NJ
08807
3,300
General Growth
110 North Wacker Drive
Chicago
IL
60606
3222
P.S. - Mall of America
N118
60 E. Broadway
Bloomington, MN
55425
4,077
Triple Five
8882-17 Street,
Edmonton
AB
T5T 4M2
3223
P.S. - Queens Center
1068
90-15 Queens Boulevard
Elmhurst, NY
11373
3,862
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
3224
P.S. - Manhattan Mall
160
100 W. 33rd St.
New York, NY
10001
4,500
Vornado
210 Route 4 East
Paramus
NJ
07652
3225
P.S. - Mall of Louisiana
1040
6501 Bluebonnet Boulevard
Baton Rouge, LA
70836-6500
2,753
General Growth
110 North Wacker Drive
Chicago
IL
60606
3226
P.S. - San Marcos Outlets
870
3939 1H 35 South
San Marcos, TX
78666
4,120
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
3227
P.S. - Lehigh Valley Mall
1086
250 Lehigh Valley Mall
Whitehall, PA
18052
2,915
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3228
P.S. - Cross County Shopping Center
5150
8000 Mall Walk
Yonkers , NY
10704
3,366
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
3229
P.S. - Westfarms
H124
112 Westfarms Mall
Farmington, CT
06032
3,337
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
3230
P.S. - Christiana Mall
1150
132 Christiana Mall
Newark, DE
19702
2,881
General Growth
110 North Wacker Drive
Chicago
IL
60606
3231
P.S. - Hanes Mall
AL-104
3320 Silas Creek Parkway
Winston-Salem, NC
 
3,488
CBL & Associates
2030 Hamilton Place Blvd
Chattanooga
 
 
3232
P.S. - Park City Center
CO220
142 Park City Center
Lancaster , PA
17601
3,786
General Growth
110 North Wacker Drive
Chicago
IL
60606
3233
P.S. - Riverchase Galleria
164
3000 Riverchase Galleria
Birmingham, AL
35244
3,034
General Growth
110 North Wacker Drive
Chicago
IL
60606


--------------------------------------------------------------------------------


3234
P.S. - Poughkeepsie Galleria
D-109
2001 South Road
Poughkeepsie, NY
12601
3,315
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
3235
P.S. - Willow Grove Park
1033
2500 West Moreland Road
Willow Grove , PA
19090
3,645
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
3236
P.S. - North Point Mall
2168
1000 North Point Circle
Alpharetta, GA
30022
3,287
General Growth
110 North Wacker Drive
Chicago
IL
60606
3237
P.S. - Destiny USA
F-212
9090 Destiny USA Drive
Syracuse, NY
13204
3,249
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
3238
P.S. - Deptford Mall
1151
300 N. Almonession Road
Deptford, NJ
08096
3,300
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
3239
P.S. - Walden Galleria
D-208
1 Walden Galleria
Cheektowaga, NY
14225-5408
3,009
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
3240
P.S. - Parks at Arlington
1034
3811 South Cooper
Arlington, TX
76015
3,490
General Growth
110 North Wacker Drive
Chicago
IL
60606
3241
P.S. - Crossgates Mall
D206A
1 Crossgates Mall Road
Albany, NY
12203
3,317
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
3242
P.S. - Rockaway Townsquare
1024A
301 Mt. Hope Ave.
Rockaway, NJ
07866
2,900
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3243
P.S. - Baybrook Mall
1300
500 Baybrook Mall
Friendswood , TX
77546
3,482
General Growth
110 North Wacker Drive
Chicago
IL
60606
3244
P.S. - South Shore Mall
2050
250 Granite Street
Braintree, MA
02814
3,190
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3245
P.S. - Roosevelt Field
1044
630 Old Country Road
Garden Ciry, NY
11530
3,027
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3246
P.S. - Paramus Park
1040
700 Paramus Park
Paramus, NJ
07652
3,761
General Growth
110 North Wacker Drive
Chicago
IL
60606
3247
P.S. - Newport Centre
B07
30-262 Mall Drive West
Jersey City, NJ
07307
3,769
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3248
P.S. - Rio Grande Outlets
0801A
9501 Arlington Expressway
Mercedes, TX
7570
3,675
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
3249
P.S. - Jersey Gardens
2074
651 Kapowski Road
Elizabeth, NJ
07201
4,377
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
3250
P.S. - Grapevine Mills
526B
3000 Grapevine Mills Parkway
Grapevine , TX
76051
3,000
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3251
P.S. - Mall of Georgia
1031
3333 Buford Drive
Buford, GA
30519
3,288
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3252
P.S. - Burlington Mall
1089
75 Middlesex Turnpike
Burlington, MA
01803
3,260
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3253
P.S. - Tanger Outlets Rehoboth
1440
36470 Seaside Outlet Drive
Rehoboth, DE
19971
2,840
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408


--------------------------------------------------------------------------------


3254
P.S. - Tanger Outlets Locust Grove
405
1000 Tanger Drive
Locust Grove, GA
30248
3,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
3255
P.S. - Tanger Outlets Riverhead
1214
1770 West Main Street
Riverhead, NY
11901
3,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
3256
P.S. - Outlet Shoppes at El Paso
E544
7051 South Desert Blvd.
Canutullo, TX
79835
3,996
Horizon Properties Group
5000 Hakes Drive
Muskegon
MI
49441
3257
P.S. - Garden State Plaza
1219A
One Garden State Plaza
Paramus, NJ
07652
3,375
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
3258
P.S. - Florida Mall
854
8001 S. Orange Blossom Trail
Orlando, FL
32809
3,077
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3259
P.S. - Warwick Mall
E103
400 Bald Hill Road
Warwick, RI
02886
2,947
Warwick Mall LLC
PO Box 2513
Providence
RI
02906-0513
3262
P.S. - Concord Mills
699
8111 Concord Mills Blvd.
Concord, NC
28027
3,051
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3264
P.S. - Orlando Premium Outlets International Drive
3F.19
4951 International Drive
Orlando, FL
32819
3,894
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
07068
3265
P.S. - Franklin Mills
227
1455 Franklin Mills Circle
Philadelphia, PA
19154
3,650
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3266
P.S. Tanger Commerce II
106
800 Steven B. Tanger Blvd.
Commerce , GA
30529
3,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
3267
P.S. Tanger Outlet Myrtle Beach
B200
4635 Factory Stores Blvd.
Myrtle Beach , SC
29579
2,994
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
3268
P.S. - White Marsh
2035
8200 Perry Hall Blvd.
Baltimore, MD
21236-4901
3,265
General Growth
110 North Wacker Drive
Chicago
IL
60606
3269
P.S. - Mall del Norte
132
5300 San Dario Avenue
Laredo, TX
78041
3,103
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
3270
P.S. - Westland Mall
1456
1675 West 49th Street
Hialeah, FL
33012
3,150
Starwood Retail
591 West Putnum Ave
Greenwitch
CT
06830
3271
P.S. - Pembroke Lakes
834
11401 Pines Boulevard
Pembroke Pines, FL
33026
3,015
General Growth
110 North Wacker Drive
Chicago
IL
60606
3272
P.S. - Carolina Place
D-10
11025 Carolina Place
Pineville, NC
28134
2,933
General Growth
110 North Wacker Drive
Chicago
IL
60606
3273
P.S. Four Seasons Towne Center
146
410 Four Seasons Towne Center
Greensboro, NC
27427
3,505
General Growth
110 North Wacker Drive
Chicago
IL
60606
3274
P.S. - Valley Hills
156
1960 Highway 70 SE #244
Hickory, NC
28602-5107
2,828
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036-7703


--------------------------------------------------------------------------------


3275
P.S. - Sunrise Mall
1100
One Sunrise Mall
Massapequa, NY
11758
4,008
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
3276
P.S. - Sunland Park
E10A
750 Sunland Park Drive
El Paso, TX
79912
3,425
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3277
P.S. - Cielo Vista
C05A
8401 Gateway Blvd. West
El Paso, TX
79925
2,814
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3278
P.S. - Ingram Park Mall
N05A
6301 NW Loop 410
San Antonio, TX
78238
3,028
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3279
P.S. - Arizona Mills Mall
188
5000 S Arizona Mills Circle
Tempe, AZ
85282
3,421
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
3280
P.S. - Tucson Mall
455
4500 N. Oracle Road
Tucson, AZ
85705
3,198
General Growth
110 North Wacker Drive
Chicago
IL
60606
3281
P.S. - Imperial Valley Mall
1468
1468 Dogwood Ave
El Centro, CA
92243
3,958
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
3282
P.S. - Plaza Bonita
2304C
3030 Plaza Bonita Road
National City, CA
91950
4,064
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
3287
P.S. - Coral Square Mall
9085
9469 West Atlantic Blvd.
Coral Springs, FL
33071
3,901
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3288
P.S. - Opry Mills Mall
310
433 Opry Mills Drive
Nashville, TN
37214
3,000
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
3289
P.S. - Sunrise Mall (TX)
1250
2370 North Expressway
Brownsville, TX
78256
3,000
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
3290
P.S. - Parkdale Mall
D-408
6155 Eastex Freeway
Beaumont, TX
77706
3,192
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
3291
P.S. - Southland Mall
1171
20505 South Dixie Highway
Cutler Bay, FL
33189
3,149
Gumburg Asset Mgmt. Corp.
3200 North Federal Highway
Ft. Lauderdale
FL
33306
3292
P.S. - Katy Mills Mall
720
5000 Katy Mills Circle
Katy, TX
77494
3,213
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
3293
P.S. - Connecticut Post
2050
1201 Boston Post Road
Milford , CT
 
3,307
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
3294
P.S. - Trumbulll Shopping Center
1099
5065 Main Street
Trumbull, CT
06611
3,839
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
3300
P.S. - Lakeland Square Mall
622
3800 US Highway 98 North
Lakeland, FL
33809
2,639
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
3301
P.S. - Governor's Square
2090
1500 Apalachee Parkway
Tallahassee, FL
32301-3006
2,857
General Growth
110 North Wacker Drive
Chicago
IL
60606
3303
P.S. - Citrus Park Town Center
8126
8021 Citrus Park Town Center
Tampa, FL
 
3,327
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
3305
P.S. - Oglethorpe Mall
31
7804 Abercorn Street
Savannah, GA
31406
2,991
General Growth
110 North Wacker Drive
Chicago
IL
60606


--------------------------------------------------------------------------------


3306
P.S. Cumberland Mall
0170
1000 Cumberland Mall
Atlanta, GA
30339
4,365
General Growth
110 North Wacker Drive
Chicago
IL
60606
3307
P.S. - Augusta Mall
1360
3450 Wrightsboro Road
Augusta, GA
30909
3,351
General Growth
110 North Wacker Drive
Chicago
IL
60606
3308
P.S. - Francis Scott Key
0836
5500 Buckytown Pike
Frederick, MD
21703
3,000
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
3309
P.S. - Valley Mall
0322
17301 Valley Mall Road
Hagerstown, MD
21740
3,500
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
3310
P.S. - Logan Valley Mall
0946
5580 Goods Lane
Altoona, PA
16602
3,243
Preit Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102
3312
P.S. Wyoming Valley Mall
346
29 Wyoming Valley Mall
Wilkes Barre, PA
18701
3,385
PR Wyoming Valley LP
200 S Broad St, the Bellevue
Philadelphia
PA
19102
3314
P.S. - Galveston Outlets
420
5885 Gulf Freeway
Texas City, TX
77591
3,200
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
3315
P.S. - York Galleria
122
2899 Whiteford Rd.
York, PA
17402
3,066
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
3316
P.S. - Arbor Place Mall
1190
6700 Douglas Blvd.
Douglasville, GA
30315
3,911
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
3317
P.S. - Holyoke Mall at Ingleside
D-257
50 Holyoke St.
Holyoke, MA
01040
3,136
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
3318
P.S. - Uptown Village at Cedar Hill
202
305 W. FM 1382
Cedar Hill, TX
75104
3,703
MG Herring Group
5710 LBJ Freeway
Dallas
TX
75240
3319
P.S. - Peachtree Mall
0018
3507 Manchester Expwy
Columbus, GA
31909
2,818
General Growth
110 North Wacker Drive
Chicago
IL
60606
3320
P.S. Square One Mall
S115
1201 Broadway
Saugus, MA
01906
3,407
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3321
P.S. - Pecanland Mall
1226
4700 Millhaven Road
Monroe, LA
71203
3,300
General Growth
110 North Wacker Drive
Chicago
IL
60606
3322
P.S. - Orange Park Mall
G16
1910 Wells Road
Orange Park, FL
32073
2,938
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3323
P.S. - Miami International Mall
124
1455 NW 107th Avenue
Miami, FL
33172
2,696
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3324
P.S. - MainPlace Shoppingtown LLC
540
2800 N Main Street
Santa Ana, CA
92705
2,968
Westfield
11601 Wilshire Blvd, 12th Floor
Los Angeles
CA
90025
3325
P.S. - Edison Mall
1035A
4125 Cleveland Avenue
Fort Myers, FL
33901
3,069
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
3326
PS - Foothills
185
7401 N. La Cholla Blvd.
Tucson, AZ
85741
4,487
Schottenstein Property Group
4300 East Fifth Ave
Columbus
OH
43219
3327
P.S. - Patrick Henry Mall
0819
12300 Jefferson Avenue
Newport News, VA
23602
3,214
PREIT Services LLC
200 S Broad St, 3rd Floor
Philadelphia
PA
19102


--------------------------------------------------------------------------------


3329
P.S. - South Bay Galleria
206
1815 Hawthorne Blvd
Redondo Beach , CA
90278
3,085
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
3330
Gran Plaza Outlets
H100 , H150
888 W 2nd Street
Calexico, CA
92231
3,983
Charles Company
9034 West Sunset Blvd
West Hollywood
CA
90069
3331
P.S. - Town East Mall
1238
2063 Town East Mall
Mesquite, TX
75170
2,963
General Growth
110 North Wacker Drive
Mesquite
TX
75150
3332
P.S. - Outlet Shoppes At Atlanta
D410
915 Ridgewalk Parkway
Woodstock, GA
30188
3,630
Horizon Group Properties, LP
5000 Hakes Drive
Muskegon
MI
49441
3333
P.S. - Cherryvale Mall
E-64
7200 Harrison Avenue
Cherry Valley, IL
 
2,821
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
3334
P.S. - Northpark Mall
1122A
1200 E Countryline Road
Ridgeland, MS
39157
2,996
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3335
P.S. Town Center at Cobb
331
400 Barrett Parkway
Kennesaw, GA
30144
3,500
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
3336
P.S. Meadows Mall
2180
4300 Meadows Lane
Las Vegas, NV
89107
3,260
General Growth
110 North Wacker Drive
Chicago
IL
60606
3337
P.S. Ashland Town Center
336
500 Winchester Avenue
Ashland, KY
41101
2,809
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
3338
 P.S. Cordova Mall
F611A
5100 N 9th Avenue
Pensacola, FL
32504-8769
3,414
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
3339
P.S. - Emerald Square Mall
E209
999 S Washington Street
N Attleborough, MA
02760
3,489
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3340
P.S. White Plains Galleria
433A
100 Main Street
White Plains, NM
10601
3,084
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3342
P.S. Livingston Mall
1004A
112 Eisenhower Parkway
Livingston , NJ
07039
3,481
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
3344
P.S. Tippecanoe Mall
0G04
2415 Sagamore Parkway S
Lafayette, IN
47905
4,215
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
3345
P.S. Aurora Town Center
2027
14200 East Alameda
Aurora, CO
80012-2511
3,165
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
3347
P.S. Coastland Center
J0008
1900 Tamiani Trail N
Naples, FL
34102
2,798
General Growth
110 North Wacker Drive
Chicago
IL
60606
3349
P.S. Boise Towne Square
2147
350 N Milwaukee
Boise, ID
83704
3,602
General Growth
110 North Wacker Drive
Chicago
IL
60606
3350
P.S. - Grand Central Mall
273
100 Grand Central Avenue
Vienna, WV
26105
2,712
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
3351
P.S. - Great Lakes Mall
554B
7850 Mentor Avenue
Mentor, OH
44060
3,500
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-33438
3352
P.S. - Crossroads Center
A0019
4101 W Division Street
St. Cloud , MN
56301
3,145
General Growth
110 North Wacker Drive
Chicago
IL
60606
3353
P.S. - Panorama Mall
36
8401 Van Nuys Blvd
Panorama City, CA
91402
3,000
Macerich
401 Wilshire Blvd.
Panorama City
CA
91402


--------------------------------------------------------------------------------


3354
P.S. Northridge Mall
F10
796 Northridge Mall
Salinas, CA
93906
3,130
General Growth
110 North Wacker Drive
Chicago
IL
60606
3355
P.S. - Pacific View Mall
2260
3301 E Main Street
Ventura, CA
93003
3,813
Macerich
401 Wilshire Blvd.
Ventura
CA
93003
3356
P.S. - Park Place Mall
506
5870 E. Broadway Blvd
Tucson, AZ
85711
2,805
General Growth
110 North Wacker Drive
Chicago
IL
60606
3357
P.S. - Mall of New Hampshire
S163
1500 S Willow
Manchester , NH
03103
3,477
Simon Property Group
225 W Washington St
Indianapolis
IN
46204
3358
P.S. Glenbrook Mall
B03
4201 Coldwater Road
Fort Wayne , IN
46805
3,510
General Growth
110 North Wacker Drive
Columbia
MD
21044
3359
P.S. - Greenwood Mall
114
2625 Scottsville Road
Bowling Green, KY
42104
3,393
General Growth
110 North Wacker Drive
Columbia
MD
21044
3360
P.S. - Asheville Mall
H-02
3 South Tunnel Road
Asheville, NC
 
3,276
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
3361
P.S. - EastGate Mall
A-212
4601 Eastgate Boulevard
Cincinnati, OH
45245
3,427
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
3362
P.S. Jefferson Mall
A-240
Jefferson Blvd & Outer Loop Road
Louisville, KY
 
3,473
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
3363
P.S. Turtle Creek Mall
75
1000 Turtle Creek Drive
Hattiesburg, MS
 
3,322
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
3364
P.S. First Colony Mall
860
16535 Southwest Freeway
Sugar Land, TX
77479
3,529
General Growth
110 North Wacker Drive
Chicago
IL
60606
3365
P.S. - Burnsville Center
1080
1178 Burnsville Center
Burnsville, MN
55306
3,724
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
3366
P.S. Rivergate Mall
1670
1000 Rivergate Parkway
Goodlettsville, TN
 
2,783
Hendon Properties
3445 Peachtree Road
Atlanta
GA
30326
3367
P.S. Westgate Mall
210
205 W Blackstock Road
Spartanburg, SC
29301
3,484
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
3368
P.S. - Lakeside Mall
1150
14000 Lakeside Circle
Sterling Heights, MI
49015
3,519
Lakeside Mall
15000 Lakeside Circle
Sterling Heights
MI
49015
3369
P.S. - Triangle Town Center
FU2049
5959 Triangle Town Boulevard
Raleigh, NC
 
3,564
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
3370
P.S. - Weatherford Ridge
un-named
I-20 and Highway 171
Weatherford, TX
76085
3,237
North American Development Grp
3829 W Spring Creek Pkwy
Plano
TX
75023
3371
P.S. - Central Plaza
BOK
6221 Slide Road. Unit BOK
Lubbock, TX
 
3,200
Dunhill Partners
3100 Monticello, Suite 300
Dallas
TX
75205


--------------------------------------------------------------------------------


3372
P.S. Pearland Town Center
1035
Highway 288 & FM 518
Pearland, TX
77584
3,500
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
3373
P.S. North Riverside Park
E9
7501 W Cermak Rd
N Riverside, IL
60546
3,356
The Feil Organization
370 &th Avenue, Suite 618
New York
NY
10001
3374
P.S.Fox Valley
B3
195 Fox Valley Center
Aurora, IL
60504
3,000
Fox Valley Mall LLC
2049 Century Park East
Los Angeles
CA
90067
3375
P.S. Salmon Run
B104
Interstate Rt 81, NYS Rt. 3
Watertown, NY
 
3,498
Pyramid
4 Clinton Square
Syracuse
NY
13202-1078
3376
P.S. Northridge Fashion Ctr
78
9301 Tampa Avenue
Northridge, CA
91324
3,073
General Growth
110 North Wacker Drive
Chicago
IL
60606
3377
P.S. Fairfield Commons
W253
2727 Fairfield Commons Drive
Beavercreek, OH
 
3,030
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
3380
P.S. - Oakdale Mall
76
601-635 Harry L. Drive
Johnson City, NY
13790
2,827
Vornado
210 Route 4 East
Paramus
NJ
 
3381
Chimney Rock Mall
A
TX 191 and 338
Odessa, TX
 
3,016
Excel Property Group
17410 Bernardo Center Drive,
San Diego
CA
92198-1324
3384
P.S. - Galleria at Crystal Run
C-210A
One Galleria Drive
Middletown, NY
10941
3,349
Pyramid Mgmt Group LLC
4 Clinton Square
Syracuse
NY
13202-1078
3385
P.S. -Gurnee Mills Mall
793
6170 W Grand Avenue
Gurnee, IL
60031
2,889
Simon Property Group
225 W Washington St
Indianapolis
IN
46204-3438
3401
PS National Harbor
450
 
Oxon Hill, MD
 
3,100
Tanger Properties, L.P.
3200 Northline Ave
Greensboro
NC
27408
 
 
 
 
 
 
 
 
 
 
 
 
Corporate Locations
 
 
 
 
 
 
 
 
 
 
 
100004
ADI
Block 73.01
2 Brick Plant Road
South River, NJ
08810
315,000
LIT-Northend LLC
2100 McKinney Ave, STE 700
Dallas
TX
75201
101004
West Coast Distribution Center
01004
950 N. Barrington Ave
Ontario, CA
91761
359,996
ProLogis
2817 E. Cedar Street
Ontairo
CA
91761
100014C
Canadian Office
208
6205 B Airport Road
Mississauga, ON
L4V1E3
1,391
Orlando Corporation
6205 Airport Road
Mississauga
ON
L4V1E3
100014NJ
NJ Office
Lyndhurst 3rd, 4th - 5th
125 Chubb Avenue
Lyndhurst, NJ
07071
68,949
SL Green Realty Corp.
420 Lexington Ave
New York
NY
10170
200014NY
NYC Office
10014 - 22nd Floor
112 West 34th Street
New York, NY
10017
34,672
Helmsley Spear
60 East 42nd Street
New York
NY
10017
200014NY
NYC Office
10015 - 22nd Floor Expansion
112 West 34th Street
New York, NY
10017
4,133
Helmsley Spear
60 East 42nd Street
New York
NY
10017


--------------------------------------------------------------------------------


200014NY
NYC Office
10017 - 25th Floor
112 West 34th Street
New York, NY
10017
10,158
Helmsley Spear
60 East 42nd Street
New York
NY
10017
200014NY
NYC Office
10018 - 26th Floor
112 West 34th Street
New York, NY
10017
10,158
Helmsley Spear
60 East 42nd Street
New York
NY
10017
200014NY
NYC Office
10020 - 16th Floor
112 West 34th Street
New York, NY
10017
29,639
Helmsley Spear
60 East 42nd Street
New York
NY
10017
200014NY
NYC Office
11th Floor
901 Avenue of the America
New York, NY
10001
32,355
Vornado
210 Route 4 East
Paramus
NJ
07652





--------------------------------------------------------------------------------


Exhibit 4-6 to
The Third Amended and Restated
Loan and Security Agreement
Encumbrances
Debtor Name:
State
Level
Secured Party
File Date
File Number
Aeropostale, Inc.
DE
SOS
Key Equipment Finance Inc.
5/1/2009
20091390282
Aeropostale, Inc.
DE
SOS
General Electric Capital Corporation
5/4/2009
20091402830
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
8/12/2009
20092594643
Aeropostale, Inc.
DE
SOS
Pearland Town Center Limited Partnership/CBL & Associates Limited Partnership
8/17/2009
20092636964
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
8/19/2009
20092666268
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
9/8/2009
20092880331
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
10/5/2009
20093187785
Aeropostale, Inc.
DE
SOS
Pom-College Station, LLC
10/12/2009
20093276844
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
4/1/2010
20101125339
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
4/13/2010
20101282007
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
7/1/2010
20102314551
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
7/19/2010
20102507550
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
9/20/2011
20113611996
Aeropostale, Inc.
DE
SOS
General Electric Capital Corporation
9/29/2011
20113740654
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
10/7/2011
20113872028
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
12/16/2011
20114839984
Aeropostale, Inc.
DE
SOS
General Electric Capital Corporation
8/7/2012
20123039908
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
9/20/2012
20123633973
Aeropostale, Inc.
DE
SOS
General Electric Capital Corporation
10/15/2012
20123956895
Aeropostale, Inc.
DE
SOS
General Electric Capital Corporation
1/3/2013
20130026261
Aeropostale, Inc.
DE
SOS
IBM Credit LLC
1/3/2013
20130041153
Aeropostale, Inc.
DE
SOS
General Electric Capital Corporation
4/5/2013
20131319319
Aeropostale, Inc.
DE
SOS
General Electric Capital Corporation
4/8/2013
20131331009
Aeropostale, Inc.
DE
SOS
General Electric Capital Corporation
5/31/2013
20132067024
Aeropostale, Inc.
DE
SOS
AT&T Capital Services, Inc.
6/10/2013
20132211127
Aeropostale, Inc.
DE
SOS
AT&T Capital Services, Inc.
12/9/2013
20134849197
Aeropostale, Inc.
DE
SOS
AT&T Capital Services, Inc.
12/27/2013
20135128906
















21715922v2                                     



--------------------------------------------------------------------------------


Exhibit 4-7 to
The Third Amended and Restated
Loan and Security Agreement


Indebtedness


None.



21715922v2                                     



--------------------------------------------------------------------------------


Exhibit 4-8 to
The Third Amended and Restated
Loan and Security Agreement


Insurance Policies
(See attached).



21715922v2                                     



--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
20-Feb-14
SCHEDULE OF INSURANCE
 
 
 
 
 
 
 
 
 
 
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
Type of Ins.
Exp. Date
Policy No.
Insurance Co
Broker
 
 
Limits
Ded
Coverage/Deductible
Auto - AOS
8/1/2014
C5086416543
Valley Forge
J. Smith Lanier
 
 
1,000,000


 
Bodily and Property Damage
 
 
 
Insurance
& Co.
 
 
1,000,000


 
Liability
Policy Code:
22975
 
 
 
 
 
1,000,000


 
Uninsured/Underinsured Motorist
 
 
 
 
 
 
 
5,000


 
Medical Payments
Comment
Policy
 
 
 
 
 
1,000,000


 
Hired/Non-Owned
 
 
 
 
 
 
 
1,000


 
Comprehensive/Collision Deductible - Auto
 
 
 
 
 
 
 
 
 
 
Auto - MA
8/1/2014
5084926345
National Fire
J. Smith Lanier
 
 
20,000 / 40,000
 
Bodily Injury
 
 
 
Insurance Co.
& Co.
 
 
1,000


 
Comprehensive/Collision Deductible - Auto
Policy Code:
22976
 
of Hartford
 
 
 
 
 
 
 
 
 
 
 
 
 
20,000 / 40,000
 
Uninsured/Underinsured Motorist
 
 
 
 
 
 
 
5,000


 
Medical Payments
Comment
Policy
 
 
 
 
 
1,000,000


 
Liability
 
 
 
 
 
 
 
 
 
 
Crime
8/1/2014
FID2874723-04
Zurich
Aon Risk Services
 
 
5,000,000


 
Employee Dishonesty
 
 
 
 
 
 
 
5,000,000


 
Forgery Alteration
Policy Code:
18784
 
 
 
 
 
5,000,000


 
Theft
Comment
Policy
 
 
 
 
 
5,000,000


 
Computer Fraud
 
 
 
 
 
 
 
50,000


 
Deductible
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This schedule is only a summary. For exact coverage and exclusions
 
 
 
 
 
your individual policies must be referred to.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Prepared by UIC,



1



21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
20-Feb-14
SCHEDULE OF INSURANCE
 
 
 
 
 
 
 
 
 
 
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
Type of Ins.
Exp. Date
Policy No.
Insurance Co
Broker
 
 
Limits
Ded
Coverage/Deductible
Cyber Liability
5/13/2014
Binder -
Beazley
ARC Exces &
 
 
10,000,000


 
Policy Limit
 
 
V13B3D130101
 
Surplus
 
 
2,000,000


 
Regulatory Defense & Penalties (Insuring
Policy Code:
22485
 
 
 
 
 
 
 
Agreement IC)
Comment
Binder
 
 
 
 
 
500,000


 
Crisis Management & Public Relations (Insuring
 
 
 
 
 
 
 
 
 
Agreement I.E)
 
 
 
 
 
 
250,000


 
PCI Fines and Costs (Insuring Agreement I.F.)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2,000,000


 
Privacy Breach Response Services. (Insuring
 
 
 
 
 
 
 
Individuals
 
Agreement I.B)
 
 
 
 
 
 
 
1,000,000


 
Legal and Forensic Exp. (Insuring Agreement IB1)
 
 
 
 
 
 
 
500,000


 
Foreign Notifications
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10,000,000


 
Cyber Extortion Loss
 
 
 
 
 
 
 
10,000,000


 
Data Protection Loss and Bus. Interruption Loss
 
 
 
 
 
 
 
500,000


 
Hourly Sublimit
 
 
 
 
 
 
 
100,000


 
Forensic Exp.
 
 
 
 
 
 
 
100,000


 
Dependent Bus. Interruption
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
500,000


 
Retention: Insuring Agreement IA & IC
 
 
 
 
 
 
 
20,000


 
Retention: Insuring Agreement IB.
 
 
 
 
 
 
 
500,000


 
Retention: Insuring Agreement I.D.
 
 
 
 
 
 
 
10,000


 
Retention: Insuring Agreement I.E.
 
 
 
 
 
 
 
500,000


 
Retention: Insuring Agreement I.F.
 
 
 
 
 
 
 
500,000


 
Retention: Extortion Threat
 
 
 
 
 
 
 
500,000


 
Retention: Security Breach
 
 
 
 
 
 
 
10 hours


 
Waiting Period
This schedule is only a summary. For exact coverage and exclusions
 
 
 
 
 
your individual policies must be referred to.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Prepared by UIC,



2

21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
20-Feb-14
SCHEDULE OF INSURANCE
 
 
 
 
 
 
 
 
 
 
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
Type of Ins.
Exp. Date
Policy No.
Insurance Co
Broker
 
 
Limits
Ded
Coverage/Deductible
D & O
5/15/2014
6800-8275
Chubb
AMWINS
 
 
5,000,000


 
Limit of Liability
 
 
 
 
Brokerage of NJ
 
100,000


 
Security Holder Derivative Demands
Policy Code:
22431
 
 
 
 
 
$
0


 
Clauses 1 & 4
Comment
Policy
 
 
 
 
 
2,500,000


 
Clause 2 & 3
 
 
 
 
 
 
 
 
 
 
D & O - Excess
5/15/2014
6800-8275
RSUI
AmWins
 
 
5,000,000


 
XS 15,000,000
3rd Layer
 
 
 
 
 
 
 
 
Policy Code:
22428
 
 
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D & O - Excess
5/15/2014
MCA8GQM13
Aspen
AmWins
 
 
5,000,000


 
XS 20,000,000
4th Layer
 
 
 
 
 
 
 
 
Policy Code:
22429
 
 
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D & O - Excess
5/15/2014
MBN713503-01-
Axis
AMWINS
 
 
5,000,000


 
XS $5,000,000
1st Layer
 
2013
 
Brokerage of NJ
 
 
 
 
Policy Code:
22432
 
 
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D & O - Excess
5/15/2014
SC5DO00057-131
Everest
AMWINS
 
 
5,000,000


 
XS 10,000,000
2nd Layer
 
 
 
Brokerage of NJ
 
 
 
 
Policy Code:
22434
 
 
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This schedule is only a summary. For exact coverage and exclusions
 
 
 
 
 
your individual policies must be referred to.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Prepared by UIC,



3

21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
20-Feb-14
SCHEDULE OF INSURANCE
 
 
 
 
 
 
 
 
 
 
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
Type of Ins.
Exp. Date
Policy No.
Insurance Co
Broker
 
 
Limits
Ded
Coverage/Deductible
D & O - Excess
5/15/2014
ELU129774-13
XL
AmWins
 
 
5,000,000


 
XS 25,000,000
5th Layer
 
 
 
 
 
 
 
 
 
Policy Code:
22430
 
 
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D & O - SIDE "A"
5/15/2014
6800-8276
Chubb
AMWINS
 
 
10,000,000


 
Underlying Limits
 
 
 
 
Brokerage of NJ
 
 
 
 
Policy Code:
22436
 
 
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D & O - SIDE "A"
5/15/2014
V10A55130401
Beazley
AMWINS
 
 
10,000,000


 
XS 10,000,000
Excess
 
 
 
Brokerage of NJ
 
 
 
Underlying 30,000,000
Policy Code:
22435
 
 
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Earthquake-CA
8/1/2014
CFE0966844
QBE
Aon
 
 
25,000,000


 
Excess of $7,000,000
- Excess 1st
 
 
 
 
 
 
 
DEDUCTIBLE
 
 
 
 
 
 
 
 
 
5% of Values: $250,000 Minimum
Policy Code:
23041
 
 
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This schedule is only a summary. For exact coverage and exclusions
 
 
 
 
your individual policies must be referred to.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Prepared by UIC,



4



21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
20-Feb-14
SCHEDULE OF INSURANCE
 
 
 
 
 
 
 
 
 
 
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
Type of Ins.
Exp. Date
Policy No.
Insurance Co
Broker
 
 
Limits
Ded
Coverage/Deductible
Earthquake-CA
8/1/2014
WRE01429
Western Risk
AmWins
 
 
12,500,000


 
Excess of $32,000,000
- Excess 2nd
 
 
Specialists
 
 
 
 
DEDUCTIBLE
 
 
 
 
 
 
 
 
 
5% of Values: $250,000 Minimum
Policy Code:
23140
 
 
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Earthquake-CA
8/1/2014
NSM33256
NorthShore
AmWins
 
 
12,500,000


 
Excess of $32,000,000
- Excess 3rd
 
 
 
 
 
 
 
DEDUCTIBLE
 
 
 
 
 
 
 
 
 
5% of Values: $250,000 Minimum
Policy Code:
23141
 
 
 
 
 
 
 
 
Comment
POLICY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Employment
5/15/2014
EPLNY799605005-
 
Liberty MutualARC Excess &
 
10,000,000


 
Limit of Liability
Practices Liability
Binder
 
Surplus, LLC
 
500,000


 
Retention - Single Claims
 
 
 
 
 
 
 
1,000,000


 
Retention - Multi-Party
Policy Code:
22399
 
 
 
 
 
 
 
Pending & Prior Date 8/1/1998
Comment
Binder
 
 
 
 
 
 
 
Continuity Date 5/15/2005
 
 
 
 
 
 
 
 
Fiduciary
8/1/2014
BINDER -
US Specialty
Crump Insurance
 
 
5,000,000


 
Limit of Liability
 
 
U71351317
 
Services
 
10,000


 
Deductible - Includes Defense Costs
Policy Code:
22977
 
 
 
 
 
 
 
 
Comment
BINDER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This schedule is only a summary. For exact coverage and exclusions
 
 
 
 
your individual policies must be referred to.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Prepared by UIC,



5

21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
20-Feb-14
SCHEDULE OF INSURANCE
 
 
 
 
 
 
 
 
 
 
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
Type of Ins.
Exp. Date
Policy No.
Insurance Co
Broker
 
 
Limits
Ded
Coverage/Deductible
Fiduciary -
8/1/2014
BINDER -
Great
Crump Insurances
 
 
5,000,000


 
XS 5,000,000
Excess 1st
 
FDX6660766
American
Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Policy Code:
22978
 
 
 
 
 
 
 
 
Comment
BINDER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiduciary -
8/1/2014
EPG0013290
RLI Insurance
Crump Insurance
 
 
10,000,000


 
XS 10,000,000
Excess 2nd
 
 
Company
Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Policy Code:
22980
 
 
 
 
 
 
 
 
Comment
BINDER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fiduciary -
8/1/2014
Binder - 8235- 3003
 
Federal Crump Insurance
 
10,000,000


 
Excess $20,000,000
Excess 3rd
 
 
Insurance
   Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Policy Code:
22974
 
 
 
 
 
 
 
 
Comment
Binder
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
General Liability
8/1/2014
GL5086416560
National Fire
J. Smith Lanier &
 
 
2,000,000


 
General Aggregate
 
 
 
Insurance Co.
Co.
 
 
2,000,000


 
Products / Completed Operations Aggregate
Policy Code:
22981
 
of Hartford
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
1,000,000


 
Each Occurrence
 
 
 
 
 
 
 
1,000,000


 
Personal / Advertising Injury
 
 
 
 
 
 
 
1,000,000


 
Employee Benefits - Deductible $1,000 (Retro
 
 
 
 
 
 
 
 
 
8/1/2004)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Medical Expense
 
 
 
 
 
 
 
5,000


 
Medical Expense
 
 
 
 
 
 
500,000


 
Fire Damage Limit, Any One Fire
 
 
 
 
 
 
 
0


 
No Deductible
This schedule is only a summary. For exact coverage and exclusions
 
 
 
 
 
your individual policies must be referred to.
 
 
 
 
 


21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Prepared by UIC, Inc.



6









































































21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
20-Feb-14
SCHEDULE OF INSURANCE
 
 
 
 
 
 
 
 
 
 
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
Type of Ins.
Exp. Date
Policy No.
Insurance Co
Broker
 
 
Limits
Ded
Coverage/Deductible
General Liability
8/1/2014
GL292002068
C N A
J. Smith Lanier &
 
 
2,000,000


 
General Aggregate
- CANADA
 
 
 
Co.
 
 
2,000,000


 
Products / Completed Operations Aggregate
 
 
 
 
 
 
 
1,000,000


 
Each Occurrence
Policy Code:
23617
 
 
 
 
 
1,000,000


 
Employee Benefits - Deductible $1,000 (Retro
Comment
Policy
 
 
 
 
 
 
 
8/1/2004)
 
 
 
 
 
 
 
 
 
 
Kidnap & Ransom4/19/2014
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Policy Code:
18090
NO5670020-001
ACE
AmWins
 
 
5,000,000


 
Limit of Liability
Comment
Policy
 
 
 
 
 
0


 
Deductible
 
 
 
 
 
 
 
5,000,000


 
B.I. & E.E.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This schedule is only a summary. For exact coverage and exclusions
 
 
 
 
 
your individual policies must be referred to.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Prepared by UIC, Inc.



7

21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
20-Feb-14
SCHEDULE OF INSURANCE
 
 
 
 
 
 
 
 
 
 
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
Type of Ins.
Exp. Date
Policy No.
Insurance Co
Broker
 
 
Limits
Ded
Coverage/Deductible
Package -
8/1/2014
WP584958700
C N A
J. Smith Lanier &
 
 
 
 
INTERNATIONAL GENERAL LIABILITY
International
 
 
 
Co.
 
 
1,000,000


 
Bodily Injury / Property Damage - Ea. Occurance
Policy Code:
22982
 
 
 
 
 
 
 
  / 2,000,000 Aggregate
Comment
Policy
 
 
 
 
 
2,000,000


 
Products / Completed Operations - Ea. Occurance
 
 
 
 
 
 
 
 
 
     / Aggregate
 
 
 
 
 
 
 
1,000,000


 
Personal & Advertising Injury - Ea. Occurance /
 
 
 
 
 
 
 
 
Aggregate
 
 
 
 
 
 
1,000,000


 
Premises Legal Liability Ea. Occurance /
 
 
 
 
 
 
 
 
 
Aggregate
 
 
 
 
 
 
 
10,000


 
Medical Expenses per person / 50,000 per
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INT'L EMPLOYEE BENEFITS LIAB.
 
 
 
 
 
 
 
1,000,000


 
Each Employee / Aggregate
 
 
 
 
 
 
 
 
 
1,000 Deductible
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INT'L TRAVEL
 
 
 
 
 
 
 
1,000,000


 
Business Trip
 
 
 
 
 
 
 
10,000


 
Medical Expense
 
 
 
 
 
 
 
500,000


 
Per Accident / Aggregate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INT'L AUTO
 
 
 
 
 
 
 
1,000,000


 
Bodily Injury / Property Damage - per occurrence
 
 
 
 
 
 
 
10,000


 
Medical Expenses per person / 50,000 per
 
 
 
 
 
 
 
1,000


 
DEDUCTIBLE
 
 
 
 
 
 
 
 
 
INT'L FOREIGN VOLUNTARY WC
 
 
 
 
 
 
 
1,000,000


 
Bodily Injury / Accident
 
 
 
 
 
 
 
1,000,000


 
BI by Disease / Policy Limit
 
 
 
 
 
 
 
1,000,000


 
BI by Disease / Per Person


21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
100,000/250,000 Agg
 
Excess Repatriation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This schedule is only a summary. For exact coverage and exclusions
 
 
 
 
 
your individual policies must be referred to.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Prepared by UIC, Inc.



8





























































21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
20-Feb-14
SCHEDULE OF INSURANCE
 
 
 
 
 
 
 
 
 
 
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
Type of Ins.
Exp. Date
Policy No.
Insurance Co
Broker
 
 
Limits
Ded
Coverage/Deductible
Property -
8/1/2014
RMP-5084763807
C N A
J. Smith Lanier &
 
 
 
 
INT'L KIDNAP & RANSOM / CONFISCATION
Canada
 
 
 
Co.
 
 
50,000


 
Each Occurrence / Aggregate
Policy Code:
22983
 
 
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
48,018,543


 
Policy Limit
 
 
 
 
 
 
 
5,000,000


 
Accounts Receivable
 
 
 
 
 
 
 
75,000,000


 
Earthquake - Annual Aggregate
 
 
 
 
 
 
 
75,000,000


 
Flood - Annual Aggregate
 
 
 
 
 
 
 
15,000,000


 
Leasehold Interest
 
 
 
 
 
 
 
10,000,000


 
Extra Expense
 
 
 
 
 
 
 
180 Days


 
Extended Period of Indemnity
 
 
 
 
 
 
 
90 Days


 
Newly Acquired / Constructed Property
 
 
 
 
 
 
 
 
 
DEDUCTIBLES
 
 
 
 
 
 
 
24 Hours


 
Business Interruption
 
 
 
 
 
 
 
24 Hours


 
Service Interruption
 
 
 
 
 
 
 
50,000


 
Any Loss, Damage or Expense
 
 
 
 
 
 
 
10,000


 
Retail Store Locations
 
 
 
 
 
 
 
100,000


 
Flood
 
 
 
 
 
 
 
50,000


 
Earth Movement
 
 
 
 
 
 
 
10,000


 
Equipment Breakdown
 
 
 
 
 
 
 
24 Hours


 
Time Element
 
 
 
 
 
 
 
 
 
 
This schedule is only a summary. For exact coverage and exclusions
 
 
 
 
 
your individual policies must be referred to.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Prepared by UIC, Inc.



9





21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
20-Feb-14
SCHEDULE OF INSURANCE
 
 
 
 
 
 
 
 
 
 
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
Type of Ins.
Exp. Date
Policy No.
Insurance Co
Broker
 
 
Limits
Ded
Coverage/Deductible
Property / B&M
8/1/2014
RMP-5084763065
C N A
J. Smith Lanier &
 
 
150,000,000


 
Policy Limit
 
 
 
 
Co.
 
 
150,000,000


 
Blanket Real & Personal Property
Policy Code:
22984
 
 
 
 
 
50,000,000


 
Blanket Business Income
Comment
Policy
 
 
 
 
 
5,000,000


 
Accounts Receivable
 
 
 
 
 
 
 
5,000,000


 
Scheduled Dependent Property
 
 
 
 
 
 
 
75,000,000


 
Earthquake - Annual Aggregate
 
 
 
 
 
 
 
 
 
Earthquake - Annual Aggregate
 
 
 
 
 
 
 
75,000,000


 
Critical New Madrid Areas - Annual Aggregate
 
 
 
 
 
 
 
50,000,000


 
Critical Pacific N.W. - Annual Aggregate
 
 
 
 
 
 
 
Included


 
EDP
 
 
 
 
 
 
 
Included


 
Equipment Breakdown
 
 
 
 
 
 
 
Included


 
Ammonia Contamination
 
 
 
 
 
 
 
10,000,000


 
Extra Expense
 
 
 
 
 
 
 
75,000,000


 
Flood - Annual Aggregate
 
 
 
 
 
 
 
5,000,000


 
Locations Outside 100 Year Flood Plain
 
 
 
 
 
 
 
15,000,000


 
Leasehold Interest
 
 
 
 
 
 
 
150,000,000


 
Named Storm
 
 
 
 
 
 
 
1,000,000


 
Newly Acquired/ Constructed Property
 
 
 
 
 
 
 
5,000,000


 
Demolition & Cost of Construction
 
 
 
 
 
 
 
 
 
DEDUCTIBLE
 
 
 
 
 
 
 
50,000


 
Each Loss
 
 
 
 
 
 
 
100,000


 
Due to Flood
 
 
 
 
 
 
 
50,000


 
Due to Earth Movement
 
 
 
 
 
 
 
24 Hours


 
Business Interruption
 
 
 
 
 
 
 
180 Days


 
Extended Period of Indemnity
 
 
 
 
 
 
 
24 Hours


 
Service Interruption
This schedule is only a summary. For exact coverage and exclusions
 
 
 
 
 
your individual policies must be referred to.
 
 
 
 
 


21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Prepared by UIC, Inc.



10











































































21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
20-Feb-14
SCHEDULE OF INSURANCE
 
 
 
 
 
 
 
 
 
 
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
Type of Ins.
Exp. Date
Policy No.
Insurance Co
Broker
 
 
Limits
Ded
Coverage/Deductible
Umbrella
8/1/2014
UMB4647099
Great
Sterling & Sterling
 
 
25,000,000


 
General Aggregate
 
 
 
American
 
 
 
 
 
 
Policy Code:
23020
 
 
 
 
 
10,000


 
SIR
Comment
Policy
 
 
 
 
 
 
 
 
 
Part of National Retail Safety Association
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Umbrella -
8/1/2014
NY13EXC734791IV
 
NavigatorsSterling & Sterling
 
25,000,000


 
XS $25,000,000
Excess 1st
 
 
 
 
 
 
 
 
 
Policy Code:
23022
 
 
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
 
 
 
 
Part of National Retail Safety Association
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Umbrella -
8/1/2014
015374932
Lexington
Sterling & Sterling
 
25,000,000


 
XS $50,000,000
Excess 2nd
 
 
 
 
 
 
 
 
 
Policy Code:
23023
 
 
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
 
 
 
 
Part of National Retail Safety Association
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Umbrella -
8/1/2014
ECO-1455087235
Ohio Casualty
Sterling & Sterling
 
25,000,000


 
XS $75,000,000
Excess 3rd
 
 
 
 
 
 
 
 
 
Policy Code:
23024
 
 
 
 
 
 
 
 
Comment
Policy
 
 
 
 
 
 
 
 
 
Part of National Retail Safety Association
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This schedule is only a summary. For exact coverage and exclusions
 
 
 
 
 
your individual policies must be referred to.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Prepared by UIC, Inc.



11



21753392v1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
20-Feb-14
SCHEDULE OF INSURANCE
 
 
 
 
 
 
 
 
 
 
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
Type of Ins.
Exp. Date
Policy No.
Insurance Co
Broker
 
 
Limits
Ded
Coverage/Deductible
WC - AOS
8/1/2014
TC2JUB-
Travelers
NIA / MARSH
 
 
1,000,000


 
Bodily Injury by Accident, Each Accident
 
 
2922B865-13
 
 
 
 
1,000,000


 
Bodily Injury by Disease, Policy Limit
Policy Code:
22985
 
 
 
 
 
1,000,000


 
Bodily Injury by Disease , Each Employee
Comment
POLICY
 
 
 
 
 
250,000


 
Retention - Each Accident - Each Employee
 
 
 
 
 
 
 
Collateral Agreement LDF:
 
 
 
 
 
 
 
 
 
2/1/15 = 1.544; 2/1/16 = 1.250; 2/1/17 = 1.140;
 
 
 
 
 
 
 
 
2/1/18 = 1.094; 2/1/19 = 1.067; 2/1/20 = 1.050;
 
 
 
 
 
 
 
 
 
2/1/21 = 1.00
 
 
 
 
 
 
 
 
 
 
WC - AZ, MA,
8/1/2014
TRKUB-2922B89-
Travelers
NIA / MARSH
 
 
1,000,000


 
Bodily Injury by Accident, Each Accident
OR, WI
 
0-13
 
 
 
 
1,000,000


 
Bodily Injury by Disease, Policy Limit
Policy Code:
22986
 
 
 
 
 
1,000,000


 
Bodily Injury by Disease , Each Employee
Comment
Policy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This schedule is only a summary. For exact coverage and exclusions
 
 
 
 
 
your individual policies must be referred to.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Prepared by UIC, Inc.

12

21753392v1

--------------------------------------------------------------------------------


Exhibit 4-10 to
The Third Amended and Restated
Loan and Security Agreement


Capital Leases
None.





21715922v2                                     



--------------------------------------------------------------------------------


Exhibit 4-13 to
The Third Amended and Restated
Loan and Security Agreement


Taxes
None.



21715922v2                                     



--------------------------------------------------------------------------------


Exhibit 4-17 to
The Third Amended and Restated
Loan and Security Agreement


Litigation
None.



21715922v2                                     



--------------------------------------------------------------------------------


Exhibit 4-22 to
The Third Amended and Restated
Loan and Security Agreement


Permitted Management Fees and other Affiliated Transactions
(See Attached).



21715922v2                                     



--------------------------------------------------------------------------------


Permitted Management Fees and other Affliliated Transactions
 
Aeropostale, Inc. ("Aero Inc.")
Aeropostale West, Inc. ("Aero-West")
Aeropostale Canada, Inc. ("Aero-Canada")
Aero GC Mgmnt LLC ("GC Mgmt")
P.S. from Aeropostale, Inc. ("PS")
Aeropostale Puerto Rico, Inc. (Aero-PR")
PS stores Puerto Rico
Aeropostale Licensing, Inc. ("Licensing")
Aeropostale Procurement Co., Inc. ("Procure-Co")
GoJane, LLC
Management Fee paid by Aero-West to Aero Inc. for services performed
Asset
Liab
 
 
 
 
 
 
 
 
Interest Expense paid by Aero Inc. to Aero-West on interco balances
Liab
Asset
 
 
 
 
 
 
 
 
Management Fee paid by Aero-Canada to Aero Inc. for services performed
Asset
 
Liab
 
 
 
 
 
 
 
Management Fee paid by Aero-Canada to Procure-Co for services performed
 
 
Liab
 
 
 
 
 
Asset
 
Royalty paid by Aero-Canada to Procure-Co for trademark use
 
 
Liab
 
 
 
 
 
Asset
 
Interest Expense paid by Aero-Canada to Aero Inc. on interco balances if any
Asset
 
Liab
 
 
 
 
 
 
 
Interest Expense paid by Aero-Canada to Procure-Co on interco balances if any
 
 
Liab
 
 
 
 
 
Asset
 
Management Fee paid by GC Mgmt to Aero Inc. for services performed
Asset
 
 
Liab
 
 
 
 
 
 
Sales Commission paid by GC Mgmt to Aero Inc. for sales of gift cards at store
level
Asset
 
 
Liab
 
 
 
 
 
 
Redemption Fee paid by Aero Inc. to GC Mgmt for providing gift card services
Liab
 
 
Asset
 
 
 
 
 
 
Interest expense paid by Aero Inc. to GC Mgmt on interco balances if any
Liab
 
 
Asset
 
 
 
 
 
 
Management Fee paid by PS to Aero Inc. for services performed
Asset
 
 
 
Liab
 
 
 
 
 
Interest Expense paid by PS to Aero Inc. on interco balances if any
Asset
 
 
 
Liab
 
 
 
 
 
Management Fee paid by Aero-PR to Aero Inc. for services performed
Asset
 
 
 
 
Liab
Liab
 
 
 
Management Fee paid by Licensing to Aero Inc. for services performed
Asset
 
 
 
 
 
 
Liab
 
 


--------------------------------------------------------------------------------


Interest Expense paid by Licensing to Aero Inc. on interco balances if any
Asset
 
 
 
 
 
 
Liab
 
 
Management Fee paid by Procure-Co to Aero Inc. for services performed
Asset
 
 
 
 
 
 
 
Liab
 
Sourcing Fee paid by Aero Inc. to Procure-Co for inventory purchases
Liab
 
 
 
 
 
 
 
Asset
 
Sourcing Fee paid by Aero-West to Procure-Co for inventory purchases
 
Liab
 
 
 
 
 
 
Asset
 
Sourcing Fee paid by PS to Procure-Co for inventory purchases
 
 
 
 
Liab
 
 
 
Asset
 
Management Fee paid by GoJane to Aero Inc. for services performed
Asset
 
 
 
 
 
 
 
 
Liab





--------------------------------------------------------------------------------


Exhibit 4-23 to
The Third Amended and Restated
Loan and Security Agreement


Excluded Assets
None.



21715922v2                                     



--------------------------------------------------------------------------------


Exhibit 4-28 to
The Third Amended and Restated
Loan and Security Agreement


Collective Bargaining Agreements
None.        



21715922v2                                     



--------------------------------------------------------------------------------


Exhibit 4-31 to
The Third Amended and Restated
Loan and Security Agreement


Material Contracts
Amended and Restated E-Commerce Agreement between GSI Commerce Solutions, Inc.
and Aeropostale, Inc. dated as of September 22, 2008, as amended


Third Amended and Restated Loan and Security Agreement among Aeropostale, Inc.,
the Guarantors referenced therein, Bank of America, Inc., the Lenders referenced
therein, and Merrill Lynch, Pierce, Fenner & Smith Incorporated dated as of
September 22, 2011, as amended



21715922v2                                     



--------------------------------------------------------------------------------


Exhibit 5-5 to
The Third Amended and Restated
Loan and Security Agreement


Form of Borrowing Base Certificate
(See attached).



21715922v2                                     



--------------------------------------------------------------------------------


AEROPOSTALE, INC.
 
 
 
 
 
 
 
 
 
 
 
 
Borrowing Base Certificate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E-MAIL TO: Christopher Santos at Chistopher.Santos@baml.com
Dated:
 
 
 
FAX TO: (617) 434-4312
Certificate No.:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Borrowing Base (Revolving Credit)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Inventory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Stock Ledger Inventory at Cost as of:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PLUS: Acceptable In Transit Inventory
 
 
 
 
 
 
 
 
LESS: Inventory Ineligibles
 
 
 
 
 
 
 
 
 
 
 
Puerto Rico locations
 
 
 
 
 
 
 
 
 
Adjustment locations
 
 
 
 
 
 
 
 
 
Closed stores
 
 
 
 
 
 
 
 
 
 
Damage reserve
 
 
 
 
 
 
 
 
 
 
Shrink reserve
 
 
 
 
 
 
 
 
 
 
In transit reserve for estimate (5% of In Transit)
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL INVENTORY INELIGIBLES
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
Eligible Inventory, as of:
 
 
 
 
 
1/0/1900
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
Effective Inventory Advance Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Appraised NOLV of Eligible Inventory
 
Advance Percentage
 
 
 
 
 
Jan
___%
 
Jul
___%
 
90%
$
—


 
 
 
Feb
___%
 
Aug
___%
 
 
 
 
 
 
 
Mar
___%
 
Sep
___%
 
 
 
 
 
 
 
Apr
___%
 
Oct
___%
 
 
 
 
 
 
 
May
___%
 
Nov
___%
 
 
 
 
 
 
 
Jun
___%
 
Dec
___%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Inventory Availability
 
 
 
 
 
 
$
—


(A)
 
 
 
 
 
 
 
 
 
 
 
 
Credit Card Receivables
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Credit Card Receivables
 
 
 
 
 
 
 
 
 
LESS Ineligibles:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amounts over 5 days
 
 
 
 
 
 
 
 
 
Accrued fees
 
 
 
 
 
 
 
 
Eligible Credit Card Receivables
1/0/1900
 
 
 
 
 
 
—


 


--------------------------------------------------------------------------------


Advance Rate
 
 
 
 
 
 
 
 
90.0
%
 
Credit Card Availability
 
 
 
 
 
 
 
$
—


(B)
 
 
 
 
 
 
 
 
 
 
 
 
LESS Reserves:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Gift Certificates (50% of outstanding)
 
 
 
 
 
 
 
Landlord reserve (2 months rent PA, VA, WA) & past due rent
 
 
 
 
 
Self insurance reserve (1 month based on 12 months average)
 
 
 
 
 
Texas personal property taxes
 
 
 
 
 
 
 
 
Texas sales tax
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL RESERVES
 
 
$
—


(C)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Gross Borrowing Base Availability (Revolving Credit) ($200MM Cap) (A+B+C)
$
—


(D)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Borrowing Base (FILO)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Trade Name
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Appraised Value of Eligible Trade Names
 
 
 
 
 
 
 
 
Advance Rate
 
 
 
 
 
 
 
 
50.0
%
 
Gross Borrowing Base Availability (FILO) ($30MM Cap)
 
 
 
$
—


(F)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AVAILABILITY CALCULATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Borrowing Base (FILO) ($30MM Cap)
 
 
 
 
 
 
 
 
 
 
 
LESS:
 
 
 
FILO Balance Outstanding
 
—


 
Availability (FILO)
 
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
Borrowing Base (Revolving Credit) ($200MM Cap)
 
 
 
 
 
—


(D)
 
 
 
 
 
 
 
 
 
 
 
 
Beginning Principal Balance
 
 
 
 
 
 
 
—


 
 
 
 
ADD:
 
 
 
Prior day's advance
 
—


 
 
 
 
LESS:
 
 
 
Prior day's paydown
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
Ending principal balance
 
 
 
 
 
 
 
 
—


 
 
 
 
ADD:
 
 
 
Standby Letters of Credit
 
—


 
 
 
 
ADD:
 
 
 
Documentary Letters of Credit
—


 
 
 
 
ADD:
 
 
 
Unreimbursed L/C Obligations
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
Total loan balance prior to request
 
 
 
 
 
 
 
—


(E)
 
 
 
 
 
 
 
 
 
 
 
 
Availability (Revolving Credit) prior to today's request (D-E)
 
 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
ADVANCE REQUEST
 
 
 
 
 
 
—


 


--------------------------------------------------------------------------------


Availability (Revolving Credit) after today's request
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
The undersigned, a Responsible Officer of Aeropostale, Inc. (the "Borrower"),
represents and warrants that (a) the information set forth above has been
prepared in accordance with the requirements of the Third Amended and Restated
Loan and Security Agreement dated as of September 22, 2011 (as amended,
restated, supplemented and otherwise in effect from time to time, the
"Agreement") among the Borrower, the other Loan Parties, and Bank of America,
N.A., as Agent for itself and certain other lenders; (b) no event or
circumstance which could reasonably be expected to result in a Material Adverse
Effect has occurred; (c) all or a portion of the advance requested hereby will
be set aside by the Borrower to cover 100% of the Borrower’s obligations for
sales tax on account of sales since the most recent borrowing under the
Agreement; (d) the information set forth above is true and complete in all
material respects as of the date hereof (other than those which are as of a
specific date, in which case such representation was true and complete in all
material respects as of such date, and other than those of which are qualified
by materiality, in which case such representations are true and correct in all
respects); and (e) no Suspension Event or Event of Default is presently in
existence. Capitalized terms used herein but not defined herein shall have the
meanings assigned to such terms in the Loan Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Responsible Officer:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------


Exhibit 6-3 to
The Third Amended and Restated
Loan and Security Agreement


Bonds
None.



21715922v2                                     



--------------------------------------------------------------------------------


Exhibit 7-1 to
The Third Amended and Restated
Loan and Security Agreement


DDAs
(See attached).



21715922v2                                     



--------------------------------------------------------------------------------


BANK ACCOUNT INFORMATION
 
 
STORE
 
 
 #
BANK NAME
ACCOUNT#
10
Mellon Bank
XXX-XXX-6816
11
Citizens Bank
XXXXXX-838-0
12
Valley National Bank
XXXX3068
19
Bank of America
XXXXXX7090
20
Capital One
XXXXXX5192
22
JP Morgan Chase
XXXXXX3253
23
PNC Bank NJ
XXXXXX7511
25
JP Morgan Chase
XXXXXXXXXX5027
27
Key Bank National Assoc.
XXXXXX6613
28
Wachovia
XXXXXXXXX3216
29
Chase Bank
XXX-XXX5515
30
JP Morgan Chase
XXXXXX7917
31
Bank of America
XXXXXXXXX1722
32
Bank One
XXXXXX4164
34
M & T Bank
XXXX3836
35
Citizens Bank
XXXXXX-585-8
36
BB & T Bank
XXXXXXXXX6122
37
TD Banknorth
XXXXXX4826
38
Wells Fargo Bank
XXXXXX9895
41
Citizens Bank
XXXXXX2832
43
M & T Bank
XXXXXX0324
46
Wachovia
XXXXXXXXX3216
48
PNC
XXXXXX5115
49
PNC
XXXXXX7375
50
Salem Five Bank
XXXXXX1621
51
Bank of America
XXXXXXXX0234
52
JP Morgan Chase
XXX-XXXX682-4
54
Citibank, N.A.
XXXXXX6009
56
Washington Federal Savings Bank
XXXXXX3435
57
 Canandaigua National
XXXXXX2201
58
Bank of America
XXXXXX4524
59
M & T Bank
XXXX5537
60
Citizens Bank
XXXXXX7347
62
Key Bank
XXXXX1172
63
Bank of America
XXXXXX4537
65
Bank of America
XXXXXX7100
66
TD
XXXXXX2879
67
Capital One
XXXXXX9283
68
Valley Naitonal Bank
XXXX0880
70
Bank of America
XXXXXX4540
71
Bank of America
XXXXXXXX2165


21715922v2                                     



--------------------------------------------------------------------------------


73
Wachovia
XXXXXXXXX3216
75
Wachovia
XXXXXXXXX3216
77
First Tennessee Bank
XXXXX7707
78
Pennstar Bank
XXXXX9514
79
Capital One
XXXXXX0173
81
First Union National Bank
XXXXXXXXX5435
84
Wachovia
XXXXXXXXX3216
85
Huntington National Bank
XXXXXXX2032
86
Bank of America
XXXXXXXX3570
87
Key Bank
XXXXXXXX1130
88
Bank of America
XXXX-XXXX-2390
89
First Niagara
XXX-XXX91-0
90
TD Bank
XXXXX6266
91
M&T Bank
XXXX2521
92
PNC Bank
XX-XXXX-8146
93
JP Morgan Chase
XXXXX3591
99
JP Morgan Chase
XXXXXX5897
100
JP Morgan Chase
XXXXX0175
102
Sovereign
XXXXXX1160
103
Huntington National Bank
XXXXXXX5443
104
Bank of America
XXXXXX7113
105
First Niagara
XXXXXX2961
106
Bank of America
XXXXXX4553
108
Bank of America
XXXXXXXX5398
109
Key Bank
XXXXX7792
110
Capital One
XXXXXX0096
111
Bank of America
XXXXXXXX2097
112
TD Bank
XXXXXX2314
113
Bank of America
XXXXXXXX2071
114
Huntington National Bank
XXXXXXX4689
115
Key Bank
XXXXXXXX8428
116
Key Bank
XXXXXXXX0346
117
Wachovia
XXXXXXXXX3216
118
Citibank, N.A.
XXXX1835
120
M&T
XXXXXX5464
121
Wells Fargo Bank
XXXXXX0342
123
JP Morgan Chase
XXXXX9656
124
First Tennessee
XXXXX2250
127
Wachovia
XXXXXXXXX3216
128
First Union
XXXXXXXXX4274
129
PNC Bank
XXXXXX2634
130
Bank of America
XXXXXX4579
131
Wachovia
XXXXXXXXX3216
132
HSBC as of 8/14/00
XXXXX5930
133
US Bank
XXXXXXXX9687


21715922v2                                     



--------------------------------------------------------------------------------


134
PNC Bank
XXXXXX5846
135
TD Bank
XXXXXX1397
136
Chase Bank
XXXXXX5956
137
Bank of America
XXXXXX4582
138
Bank of America
XXXXXX7126
139
First Niagara
XXX-XXX50-0
140
M&T
XXXXXX8626
141
Bank of America
XXXXXX7139
142
First American Bank
XXXXXXX6101
143
First American Bank
XXXXXXX4502
144
TD
XXXXXX0551
145
Wachovia
XXXXXXXXX3216
146
JP Morgan Chase
XXXXXXXX6344
147
JP Morgan Chase
XXXXXXXXX1558
148
Wachovia
XXXXXXXXX3216
149
Northwest Savings Bank
XXXXXX8982
150
Bank of America
XXXXXX4595
151
Bristol County Savings
XXXX2892
152
PNC Bank
XX-XXXX-7052
153
Bank of America
XXXXXXX3583
154
Bank of America
XXXXXXXX9960
157
JPMorgan Chase Bank
XXXXXXXX2782
158
M & T Bank
XXXX7171
159
JP Morgan Chase
XXXXX4919
160
Bank of America
XXXXXXX3596
162
Suntrust Bank
XXXXXXXXX3668
164
BB&T
XXXXXX2814
166
JP Morgan Chase
XXXXX9761
167
First Niagara
XXXXXX6620
169
M&T
XXXXX2624
171
Dollar Bank
XXXXXX3739
172
M&T Bank
XXXX-7342
173
CLOSED
 
174
Chase Bank
XXX-XXX8161
175
Lafayette Bank and Trust
XXXXXX7729
176
TD Banknorth
XXX-XXX8312
177
Tompkins Trust Company
XXXXXX7378
178
Citizens Bank
XXXXXX0078
183
Bank of America
XXXXXX3567
184
JP Morgan Chase
XXX-XXXX401-5
185
Capital One
XXXXXX1082
186
M&T Bank
XXXXXX1852
188
Suntrust
XXXXXXXXX2833
189
Comerica
XXXXXX2356
190
Key Bank
XXXXXXXX1379


21715922v2                                     



--------------------------------------------------------------------------------


191
Wachovia
XXXXXXXXX3216
192
Bank of America
XXXXXXXX9569
193
Wachovia
XXXXXXXXX3216
194
Citizens Bank
XXXXXX9286
195
Bank of America
XXXXXX4618
196
Capital One
XXXXXX1941
197
Wachovia
XXXXXXXXX3216
198
JP Morgan Chase
XXXXX2627
200
TD Bank
XXXXX3547
201
PNC
XXXXXX5891
202
Bank of America
XXXXXXXX2107
203
B B & T Bank
XXXXXX1772
204
US
XXXXXXXX8095
205
PNC
XXXXXX3856
206
Wachovia Bank
XXXXXXXXX3216
207
Chemical
XXXX3208
208
Citizens Bank
XXXX5132
209
Bank of America
XXXXXX4621
213
Key Bank
XXXX-XX-XX0592
214
Key Bank
XXXXXXXX6717
215
PNC Bank
XXXXXX5131
216
Bank Champaign
XXX0327
218
Chase Bank
XXXXX0265
219
JP Morgan Chase
XXXXX7890
220
Old National Bank
XXXXX8151
221
Old National Bank
XXXXX5829
222
TD Bank North
XXXXXX9043
223
Wachovia Bank
XXXXXXXXX3216
224
Bank of America
XXXXXX4634
225
Regions
XXXXXX4237
226
Comerica Bank
XXXXXX2356
227
Huntington National Bank
XXXXXXX9046
228
PNC Bank
XXXXXX7025
229
Bank of America
XXXXXX4647
230
First Tennessee
XXXXX7093
231
Bank of America
XXXXXXXX2123
232
Herkimer County Trust
XXXX-X2624
233
Exchange Bank of Alabama
XXXX8345
234
Wachovia
XXXXXXXXX3216
235
Regions
XXXXXX8065
236
Bank of America
XXXXXX4650
237
Huntington National Bank
XXXXXXX6476
238
First Financial Bank
XXX1940
239
Regions
XXXXXX8902
240
Wachovia
XXXXXXXXX3216


21715922v2                                     



--------------------------------------------------------------------------------


241
Huntington National Bank
XXXXXX5460
242
United National Bank
XXXX5864
243
Bank of America
XXXXXX0367
244
TCF
XXXXXX4002
245
Commerce Bank-WEST
XXXXX0911
246
JP Morgan Chase
XXXXX3300
247
Chemical Bank
XXX4431
248
Trustco Bank
XXXX4510
249
Wells Fargo
XXXXXX0565
250
Wells Fargo
XXXXXX8193
251
Fifth Third Bank
XXXXXX0280
252
Bank of America
XXXXXX4663
253
Montgomery First National Bank
XXXX9773
254
Bank of America
XXXXXX4676
255
Harris Bank St. Charles
XXXXXX7695
256
Sovereign
XXXXXXX7667
257
PNC Bank
XXXXXX1237
258
Capital One
XXXXXX4530
259
Bank of America
XXXXXX4689
260
Chemung Canal
XXXXX9744
261
BB&T
XXXXXX9386
262
Wachovia
XXXXXXXXX3216
263
Capital City Bank
XXXXXX9901
264
Bank of America
XXXXXX4692
265
US
XXXXXXXX8391
266
—
XXXXXXXXX0106
267
Mellon Bank
XXX-XXX-6816
268
Regions
XXXXXX1908
269
Bank of America
XXXXXX0195
270
REGIONS BANK/Planters Bank
XXXXXX9726
271
Liberty Federal Savings
XXXX0165
272
Regions Bank
XXXXXX1458
273
BB&T
XXXXXXXXX0094
274
PNC
XXXXXX9728
275
Commerce
XXXXX3964
276
Riggs National Bank
XXXX9610
277
Bank of America
XXXXXX4715
278
Bank of America
XXXXXXXX1378
279
Bank of America
XXXXXX9160
280
First Citizen's Bank
XXXXXX3513
281
Dubuque Bank and Trust
XX6514
282
Wachovia
XXXXXXXXX3216
283
Wachovia
XXXXXXXXX3216
284
Conway National
XXXXXXXX8301
285
PNC Bank
XXXXXX7786


21715922v2                                     



--------------------------------------------------------------------------------


286
Key Bank
XXXXXXXX1116
287
Sovereign Bank
XXXXXXX7531
288
Fifth Third Bank
XXXXXX0280
289
Comerica Bank
XXXXXX2356
290
First Citizens Bank
XXXXXX8818
291
Wachovia Bank
XXXXXXXXX3216
292
First Westroads Bank
XX8813
293
Chase Bank
XXXXX3835
294
Citizens Bank
XXXXXX9274
295
Key Bank
XXXXXXXXXXX3633
296
Key Bank
XXXXXXXX8484
297
Comerica Bank
XXXXXX2356
298
Key Bank
XXXXXXXX3000
299
Capital One
XXXXXX5107
300
US
XXXXXXXX7963
301
Wachovia
XXXXXXXXX3216
302
Community Bank and Trust
XXXX0412
303
TCF National Bank
XXXXXX9511
304
Bangor Savings Bank
XXXXXX5113
305
Chemung Canal Trust Co.
XXXXX5979
306
US Bank
XXXXXXXX8316
307
Huntington National Bank
XXXXXXX6170
308
US Bank
XXXXXXXX9794
309
Firstmerit Bank, N.A.
XXXXXXXXXXXX1506
310
First Citizens Bank
XXXXXXXX5791
311
Core First Bank and Trust
XXX0715
312
Key Bank
XXXXXXXX3243
313
Bank North, N.A.
XXXXX4427
314
US Bank
XXXXXXXX9802
315
Associated Bank
XXXXXX4519
316
Wachovia
XXXXXXXXX3216
317
United National Bank
XXXXXX9799
318
US Bank
XXXXXXXX9828
319
Town & Country Bank
XXX3614
330
US Bank
XXXXXXXX9695
331
Bank of America
XXXXXX4731
332
Bank of America
XXXXXXXX2136
333
Huntington National Bank
XXXXXXX8206
334
Citizens National Bank
XX2296
335
PNC Bank
XXXXXX7409
336
First Commonwealth
XXXXXX5579
337
Sovereign Bank
XXXXX8298
338
PNC Bank
XXXXXX8681
339
Bank of America
XXXXXX4744
340
US Bank
XXXXXXXX9810


21715922v2                                     



--------------------------------------------------------------------------------


341
Fifth Third Bank
XXXXXX0280
342
Susquehanna
XXXXXX5201
343
Wachovia Bank
XXXXXXXX3216
344
Banknorth Massachusetts
XXXXXX5360
345
US Bank
XXXXXXXX9760
346
PNC Bank
XXXXXX8938
347
Wayne Bank
XXXX8627
348
Bank of America
XXXXXX4757
349
Sovereign Bank
XXXXXX6156
350
First National Bank
XXXXX1139
351
Wells Fargo Bank
XXXXXX6350
352
Bank of New Hampshire
XXXXXX4985
353
First Midwest Bank, N.A.
XXXXXX4344
354
Wells fargo Bank
XXXXX8895
355
KeyBank
XXXXXXXX2131
356
BB&T
XXXXXX2575
357
Nextier Bank
XXX7637
358
Wells Fargo
XXXXX3346
359
Peoples United
XXXXX4014
360
Ameriserv
XXXX9039
361
First American Bank
XXXXXXX4101
362
Bank of America
XXXXXX4760
363
Wachovia
XXXXXXXXX3216
364
Associated Bank
XXXXXX9213
365
Key Bank National Association
XXXXXXXX0896
366
M & I Bank
XXXXXX1503
367
JP Morgan Chase
XXXXXXXX0876
368
M & T Trust Company
XXXXXX0138
369
US Bank
XXXXXXXX9703
370
TD Bank
XXXXXX5649
371
Comminity Bank N.A.
XXXXXX3411
372
Community Bank N.A.
XXXXXX8731
373
Fifth Third Bank
XXXXXX0280
374
First National Bank
XX4043
375
TD Bank
XXXXX3224
376
Commerce Bank-WEST
XXXXX6794
377
BB&T
XXXXXX6663
378
Peoples United
XXXXX8133
379
Bank of America
XXXXXX4773
380
US Bank
XXXXXXXX9786
381
Ameriserv Financial
XXXX3238
382
Regions Bank
XXXXXX9427
383
TrustCo Bank
XXXX6850
384
US Bank
XXXXXXXX9778
385
Regions Bank
XXXXXX6627


21715922v2                                     



--------------------------------------------------------------------------------


386
Key Bank
XXXXXXXX1547
387
BB &T Bank
XXXXXX3341
388
US Bank
XXXXXXXX9711
389
First Tennessee Bank
XXXXX6678
390
Wachovia Bank
XXXXXXXXX3216
391
PNC Bank
XXXXXX9284
392
Wells Fargo Bank
XXXXXX5172
393
Wells Fargo Bank
XXXXXX8628
394
Fifth Third Bank
XXXXXX0280
395
TD Banknorth
XXXXXX0074
396
JP Morgan Chase
XXXXX3348
397
Chase
XXXXX9489
398
Bank of America
XXXXXX3594
399
Bank of America
XXXXXX4786
439
Frost
XXXXX0014
440
Hills Bank & Trust
XXX2108
441
Athens First Bank & Trust Company
XXXXXX9382
442
Chase Bank
XXXXXX6591
443
UMB Bank
XXXXXX3909
444
BancorpSouth
XXXXXX2646
445
Regions Bank
XXXXXX6485
446
Comerica Bank
XXXXXX2356
447
Comerica
XXXXXX2356
448
UMB Bank
XXXXXX3299
449
First American Bank
XXXXXXX9411
450
Wells Fargo
XXXXXX9697
451
Regions Bank
XXXXXX9632
452
Bank of America
XXXXXX7142
453
Bank of America
XXXXXX4809
454
Huntington Bank
XXXXXXX9982
455
Webster Bank
XXXXXXX9681
456
Bank of America
XXXXXX2060
457
Huntington Bank
XXXXXXX4584
458
PNC Bank
XXXXXX5122
459
Citizens Union Bank
XXX0000
460
Bank Mutual
XXXXXX0417
461
US Bank
XXXXXXXX9729
462
PNC Bank
XXXXXX1243
463
Fall River Five Bank
XXXXX0307
464
Chemical Bank
XXXXXX3303
465
Comerica Bank
XXXXXX2356
466
Southern Michigan Bank & Trust
XXXXX6634
467
Regions
XXXXXX7171
468
Banknorth
XXXXXX8475
469
US Bank
XXXXXXXX9752


21715922v2                                     



--------------------------------------------------------------------------------


470
First Tennessee Bank
XXXXX8628
471
Frost Bank
XXXXX6866
472
Frost National Bank
XXXXX8907
473
Bank of America
XXXXXX4812
474
Associated Bank
XXXXXX5150
475
Bank of America
XXXXXXXX9192
476
Bank of America
XXXXXX4825
477
Bank of America
XXXXXX2044
478
ColeTaylor Bank
XXXXX7597
479
Chase
XXXXX1313
480
Union Federal Bank
XXXXX5365
481
Bank of America
XXXXXXXX2361
482
Wachovia
XXXXXXXXX3216
483
Wachovia
XXXXXXXXX3216
484
Wachovia
XXXXXXXXX3216
485
Legacy Bank of Texas
XXX3625
486
PNC Bank
XXXXXX0287
487
Wachovia
XXXXXXXXX3216
488
Comerica Bank
XXXXXX2356
489
US Bank
XXXXXXXX9737
490
PNC Bank
XXXXXX6213
491
PNC Bank
XXXXXX0247
492
Frost Bank
XXXXX3239
493
The Bank of Delmarva
XXX0810
494
Suntrust Bank
XXXXXXXXX8002
505
Citizens National Bank
XX3546
506
Citizen's Bank
XXXXXX8195
507
PNC Bank
XXXXXX5504
508
Wachovia
XXXXXXXXX3216
509
JP Morgan Chase
XXXXX3972
510
Fifth Third Bank
XXXXXX0280
511
PNC Bank
XXXXXX4912
512
M & T Bank
XXXXXX0027
513
Queenstown Bank of MD
XXXXX4601
514
Sun Trust Bank
XXXXXXXXX6145
515
Bank of America
XXXXXXXX1515
516
Harris Bank Huntley
XXXXXX2764
517
BB&T
XXXXXX8814
518
Fifth Third Bank
XXXXXX0280
519
M & T Bank
XXXXXX6485
520
Suntrust Bank
XXXXXXXXX4262
521
Bank of America
XXXXXXXX0098
522
M & I Bank
XXXX9987
523
JP Morgan Chase
XXXXX3731
524
Capital One
XXXXXX5565


21715922v2                                     



--------------------------------------------------------------------------------


525
Kirkwood Bank & Trust
XXXX1101
526
Frost Bank
XXXXX8362
527
Wachovia
XXXXXXXXX3216
528
Suntrust Bank
XXXXXXXXX7124
529
JP Morgan Chase
XXXXX4317
530
Boone County National
XXX5997
531
Regions Bank
XXXXXX6237
532
First Sentry
XXX2063
533
Bank of America
XXXXXXXX9231
534
US Bank
XXXXXXXX9653
535
Key Bank
XXXXXXXX6252
536
Towne Bank
XXXXXX9631
537
UMB
XXXXXX2697
538
Bank of America
XXXXXXXX9244
539
US Bank
XXXXXXXX9646
540
Bank of America
XXXXXXXX9477
541
Columbia Bank
XXXXXX3020
542
Wells Fargo Bank
XXXXXX0703
543
Bank of America
XXXXXXXX9642
544
Associated Bank
XXXXXX4708
545
Suntrust Bank
XXXXXXXXX5923
546
Chase
XXXXX1085
547
Frandsen & Trust
XXXX6753
548
Huntington National Bank
XXXXXXX8064
549
BMO Harris
XXXXXX8152
550
Bank of America
XXXXXXXX1528
551
Chemical Bank
XXXXXX2507
552
Wachovia
XXXXXXXXX3216
553
Wachovia
XXXXXXXXX3216
554
Wells Fargo Bank
XXXXXX0995
555
Bank of America
XXXXXXXX9257
556
US Bank
XXXXXXXX9836
557
IBC Bank
XXXXXX0177
558
Bank of America
XXXXXXXX9532
559
Regions Bank
XXXXXX2089
560
Bank of America
XXXXXXXX9639
561
SunTrust Bank
XXXXXXXXX8684
562
Wells Fargo Bank
XXXXXX6443
563
Chase Bank
XXXXX5149
564
Wells Fargo Bank
XXXXXX0317
565
I B C Bank
XXXX3801
566
Wells Fargo Bank
XXXXXX9217
567
Wells Fargo Bank
XXXXXX8455
568
Wells Fargo Bank
XXXXXX3571
569
Bank of America
XXXXXXXX9545


21715922v2                                     



--------------------------------------------------------------------------------


570
Bank of America
XXXXXXXX0140
571
Northwest Savings Bank
XXXXXX9268
572
Bank of America
XXXXXX7711
573
Wachovia
XXXXXXXXX3216
574
Wachovia
XXXXXXXXX3216
575
Bank of America
XXXXXX9697
576
Bank of America
XXXXXX9671
577
SouthBank
XXXXXX0266
578
M&T
XXXXXX7079
579
Citizens National Bank
XXX9752
580
Bank of America
XXXXXX9684
581
Bank of America
XXXXXX9888
582
Regions Bank
XXXXXX7611
583
PNC
XXXXXX3336
584
IBC Bank
XXXXXX3124
585
Wells Fargo Bank
XXXXXX8828
586
Wells Fargo Bank
XXXXXX0096
587
Plains Capital Bank
XXXXXX0640
588
BBVA Compass
XXXXXX3012
589
IBC Bank
XXXXXX6480
590
Huntington Bank
XXXXXXX7837
591
Bank of America
XXXXXX7643
592
US Bank
XXXXXXXX9661
593
First Tennessee
XXXXX2090
594
Suntrust Bank
XXXXXXXXX8008
595
Bank of America
XXXXXXXX7708
596
MidSouth Bank
XXX9774
597
Wachovia
XXXXXXXXX3216
598
US Bank
XXXXXXXX9844
599
Regions Bank
XXXXXX3239
600
Wells Fargo Bank
XXXXXX2471
601
Regions
XXXXXX4609
602
Trust Mark
XXXXXX2528
603
Bank of America
XXXXXX7795
604
Union State Bank
XXXXX1105
605
Bank of America
XXXXXX7850
606
Bank of America
XXXXXX7724
607
Bank of America
XXXXXX7847
608
Suntrust Bank
XXX-XXXXXX0183
609
Peoples United
XXXXX8880
611
Wachovia Bank
XXXXXXXXX3216
612
Bank of America
XXXXXX8257
613
County Bank
XX9975
614
Wachovia
XXXXXXXXX3216
615
Wachovia Bank
XXXXXXXXX3216


21715922v2                                     



--------------------------------------------------------------------------------


616
Premier Bank
XX1743
617
Bank of America
XXXXXXXX6027
618
Wachovia Bank
XXXXXXXXX3216
619
BB & T Bank
XXXXXXXXX0320
620
Compass Bank
XXXX2706
621
Bank of America
XXXXXXXX6030
622
Wells Fargo Bank
XXXXXX0857
623
Bank of America
XXXXXXXX6043
624
Bank of America
XXXXXXXX5989
625
First Citrus Bank
XXXX5201
626
Amarrillo National
XXX4957
627
Bank of America
XXXXXXXX6072
628
Bank of America
XXXXXXXX6085
629
Bank of America
XXXXXXXX6098
630
Capital One
XXXXXX0217
631
JP Morgan Chase
XXXXX0409
632
Wells Fargo Bank
XXXXXX5359
633
Bank of America
XXXXXXXX6137
634
Hancock Bank
XXX8837
635
Capital One
XXXXXX3535
636
PNC Bank
XXXXXX0828
637
Tri Counties Bank
XXXXX6746
638
Bank of America
XXXXXXXX2773
639
Bank of America
XXXXXX4838
640
TD Bank
XXXXXX7697
641
US Bank
XXXXXXXX9679
642
Wachovia Bank
XXXXXXXXX3216
643
Chase
XXXXX0571
644
Wells Fargo
XXXXXX8406
645
First Commonwealth
XXXXXX7053
646
Star Financial
XXXX3978
647
First Bank of Colorado
XXXXXX1323
648
Bank of America
XXXXXXXX6289
649
Vantus
XXXXXX1161
650
Bank of Oklahoma
XXXXX0652
651
Premier Bank
XXXXX1121
652
Chase
XXXXX8851
653
PNC Bank
XXXXXX4999
654
Wells Fargo Bank
XXXXXX7884
655
Compass Bank
XXXX3662
656
Regions Bank
XXXXXX7846
657
Bank of America
XXXXXXXX6111
658
Bank of America
XXXXXXXX6140
659
Bank of America
XXXXXX6839
660
Bank of America
XXXXXX6195


21715922v2                                     



--------------------------------------------------------------------------------


661
JP Morgan Chase
XXXXX5898
662
Regions Bank
XXXXXX2342
663
Bank of America
XXXXXXXX3787
664
United Bank & Trust
XXX9792
665
Bank of America
XXXXXXXX6182
667
Bank of America
XXXXXXXX7051
668
US Bank
XXXXXXXX9851
669
Commerce
XXXXX0400
670
JP Morgan Chase
XXXXX3295
671
Regions
XXXX0930
672
Citizens Bank & Trust
XXX9053
673
Bank of America
XXXXXXXX6292
674
Northwest Savings Bank
XXXXXX8827
675
I B C Bank
XXXXXX5699
676
Chase Bank
XXXXX4257
677
Astoria Federal Savings Bank
XXXXXX7899
678
Bank of America
XXXXXX6965
679
Wachovia
XXXXXXXXX3216
680
BB & T Bank
XXXXXX0090
681
Bank of America
XXXXXXXX3745
682
Bank of America
XXXXXXXX6441
683
First National Bank
XXX3593
684
Bank of America
XXXXXXXX8719
685
Regions/ Union Planters same
XXXXXX1071
686
Chase Bank
XXXXX5468
687
US
XXXXXXXX6627
688
Wells Fargo
XXXXXX9349
689
Bancorp South
XXXX2781
690
M & T Bank
XXXXXX1658
691
Bank of America
XXXXXXXX3651
692
Bank of America
XXXXXXXX3716
693
Arvest Bank
XXXX2161
694
First National Bank of Colorado
XXXXX1617
695
Wachovia
XXXXXXXXX3216
696
BB & T Bank
XXXXXX4581
697
I B C Bank
XXXXXX6794
698
Bank of America
XXXXXXXX3703
699
Bank of America
XXXXXXXX3693
700
US Bank
XXXXXXXX9869
701
JP Morgan Chase
XXXXXXXX7365
702
Regions Bank
XXXXXX8158
703
Bremer Bank
XXXX6221
704
Peoples Bank
XXXXXX4912
705
Bank of America
XXXXXXXX3758
706
Bank of America
XXXXXXXX3761


21715922v2                                     



--------------------------------------------------------------------------------


707
First Bank of Tenneessee
XXXXX5526
708
Bank of America
XXXXXXXX3774
709
Susquehanna Bank
XXXXXXX8611
710
Bank North
XXXXXX0537
711
Bank of America
XXXXXXXX3826
712
Liberty Bank
XXXXX7209
713
Main Source Bank
XXXXXX1126
714
Bank of America
XXXXXXXX3813
715
Bank of America
XXXXXXXX3839
716
Monroe Bank & Trust
XXXXX3284
717
Bank of America
XXXXXX3457
718
Capital One
XXXXXX5890
719
Harris
XXXXXX9395
720
Wrentham Cooperative Bank
XXXX6470
721
Bank of America
XXXXXX6596
722
Citizens Bank
XXXXXX3674
723
Bank of America
XXXXXX3444
724
JP Morgan Chase
XXXXXX5382
725
Wachovia Bank
XXXXXXXXX3216
726
Chase Bank
XXXXX1107
727
Bank of America
XXXXXX6664
728
IBC Bank
XXXXXX9854
729
Bank of America
XXXXXX6583
730
Wells Fargo Bank
XXXXXX1640
731
Bank of America
XXXXXX6648
732
Washington Federal
XXXXXX0368
733
Capital One
XXXXXX8054
734
Wachovia
XXXXXXXXX3216
735
Bank of America
XXXXXX6635
736
Wells Fargo Bank
XXXXXX1624
737
IBC Bank
XXXXXX6711
738
Columbus Bank & Trust
XXXXXX7596
739
M & T Bank
XXXXXX4164
740
PNC Bank
XXXXXX2365
741
Bank of America
XXXXXX6716
742
Wells Fargo
XXXXXX0288
743
Wells Fargo Bank
XXXXXX6134
744
Wells Fargo Bank
XXXXXX4724
745
Wells Fargo Bank
XXXXXX4740
746
Citibank
XXXXX8483
747
Wells Fargo
XXXXXX8398
748
Wells Fargo
XXXXXX4805
749
Wachovia
XXXXXXXXX3216
750
PNC Bank
XXXXXX2151
751
Bank of America
XXXXXXXX7095


21715922v2                                     



--------------------------------------------------------------------------------


752
Wachovia Bank
XXXXXXXXX3216
753
Wells Fargo Bank
XXXXX6083
754
Bank of America
XXXXXXXX2149
755
Bank of America
XXXXXX6693
756
BB & T Bank
XXXXXX7282
757
Farmers' State Bank
XX4978
758
Wachovia Bank
XXXXXXXXX3216
759
Bank of America
XXXXXX6703
760
Wells Fargo Bank
XXXXXX2028
761
Bank of America
XXXXXX6143
762
PNC
XXXXXX2886
763
United Bank
XXXXXX4419
764
Bank of America
XXXXXX6619
765
Regions
XXXX7865
766
Bank of America
XXXXXX6606
767
American Bank
XXXX7630
768
Bank of America
XXXXXX6130
769
Savanah Bank
XX0236
770
Chase Bank
XXXXX9154
771
Wells Fargo Bank
XXXXXX4732
772
US Bank
XXXXXXXX0469
773
IBC Bank
XXXXXX6791
774
Bank of America
XXXXXXXX4959
775
Bank of America
XXXXXX6842
776
Chase Bank
XXXXX1133
777
Bank of America
XXXXXX6318
778
Wells Fargo Bank
XXXXXX2036
779
American National Bank
XXXXXX9901
780
Wells Fargo Bank
XXXXXX2044
781
Bank of America
XXXXXX4964
782
Key Bank
XXXXXXXX7483
783
US Bank
XXXXXXXX0477
784
Bancorp South
XXXX7379
785
REGIONS BANK
XXXXXX4580
786
United Community Bank
XXXXXX9603
787
Bank of America
XXXXXX0072
788
Bank of America
XXXXXX6334
789
Bank of America
XXXXXX0069
790
BankNorth, NA
XXXXXX3937
791
Bank of America
XXXXXX0357
792
Bank of America
XXXXXX6729
793
Bank of America
XXXXXX6871
794
Bank of America
XXXXXX6910
795
Bank of America
XXXXXX6855
796
Bank of America
XXXXXXXX2359


21715922v2                                     



--------------------------------------------------------------------------------


797
BB & T Bank
XXXXXX3508
798
Texas Bank & Trust
XX3825
799
CBBC Bank
XXX3479
800
United Community Bank
XXXXXX6916
801
IBC Bank
XXXXXX3098
802
PNC Bank
XXXXXX1912
803
Capital One
XXXXXX7880
804
Harris Bank
XXXXXX7924
805
Bank of America
XXXXXX6305
806
Wells Fargo
XXXXXX2186
807
IBC, Inc.
XXXXXX7115
808
South Carolina Bank & Trust
XXXXX2685
809
Regions
XXXXXX5439
810
Chase Bank
XXXXX3964
811
Bank of America
XXXXXX6350
812
Bank of America
XXXXXX6363
813
Chase Bank
XXXXX9479
814
Bank of America
XXXXXXXX2605
815
Sovereign Bank
XXXXXXX9787
816
Wells Fargo Bank
XXXXXX7753
817
Union Bank of California
XXXXXX8442
818
Bank of America
XXXXXX0014
819
Bank of America
XXXXXX0315
820
Regions bank
XXXXXX4714
821
Bank of America
XXXXXX0056
822
Bank of America
XXXXXX4935
823
Bank of America
XXXXXX0386
824
Hamilton State
XXXX1244
825
Comerica Bank
XXXXXX2356
826
Bank of America
XXXXXX4951
827
Regions
XXXX5890
828
Liberty Bank
XXX3420
829
Bank of America
XXXXXX0182
830
Arvest Bank
XXXX3634
831
Bank of America
XXXXXXXX2152
832
JP Morgan Chase
XXXXX7697
833
Wachovia bank
XXXXXXXXX3216
834
JP Morgan Chase
XXXXXX3538
835
Bank of America
XXXXXX4977
836
Bank of America
XXXXXX0218
837
Bank of America
XXXXXX0221
838
Wells Fargo
XXXXXX5844
839
Citizens National Bank
XXXXX2059
840
Regions Bank
XXXXXX3212
841
First National Bank
XXXX9163


21715922v2                                     



--------------------------------------------------------------------------------


842
Chase Bank
XXXXX5396
843
Bank of America
XXXXXX0263
844
Bank of America
XXXXXX0030
845
MB Financial Bank
XXXXXX4383
846
Bank of America
XXXXXX0276
847
American Gateway
XX2948
848
Bremer Bank
XXX6755
849
Wells Fargo Bank
XXXXXX9952
850
Bank of America
XXXXXX0289
851
Fifth Third
XXXXXX0280
852
Wells Fargo Bank
XXXXXX9419
853
Bank of America
XXXXXX0399
854
Chase Bank
XXXXX1740
855
Bank of America
XXXXXX0043
856
Chase Bank
XXXXX0265
857
Wells Fargo Bank
XXXXXX8218
858
US Bank
XXXXXXXX3934
859
Community Bank and Trust
XXXX8997
860
Wells Fargo
XXXXXX9880
861
Bank of America
XXXXXX0247
862
Bank of America
XXXXXX0373
863
Bank of America
XXXXXX0328
864
Bank of America
XXXXXX0344
865
Bank of America
XXXXXX0331
866
Bank of America
XXXXXX0234
867
Bank Midwest
XXXX0970
868
SunTrust Bank
XXXXXXXXX1600
869
Bank of America
XXXXXX0483
870
PNC Bank
XXXXXX6995
871
Fidelity Deposit & Discount Bank
XXXXXX1714
872
Chase Bank
XXXXX8319
873
Wachovia Bank
XXXXXXXXX3216
874
Bank of America
XXXXXX1213
875
First Citizens Bank
XXXXXXXX1801
876
Metropolitan Bank
XXX6604
877
Flagstar Bank
XXXXXXX6314
878
Fifth Third Bank
XXXXXX0280
879
PNC Bank
XXXXXX4985
880
Bank of America
XXXXXXXX1404
881
Bank of America
XXXXXXXX4584
882
Lone Star National Bank
XXXXXX3368
883
First Interstate
XXXXXX6353
884
Bank of America
XXXXXXX1255
885
BB & T Bank
XXXXXXXXX4920
886
Hancock Bank
XXXXX4399


21715922v2                                     



--------------------------------------------------------------------------------


887
Wells Fargo
XXXXXX2463
888
IBC Bank
XXXXXX3546
889
Regions Bank
XXXXXX4522
890
Capital One
XXXXXX1453
891
Queenstown Bank of Maryland
XXXXXX6901
892
Wells Fargo Bank
XXXXXX3630
893
First National Bank
XXXX3953
894
Bank of America
XXXXXXXX0170
895
Wilson Bank & Trust
XXXX3866
896
Bank of America
XXXXXXXX0014
897
BB&T Bank
XXXXXXXXX0788
898
First Citizens Bank
XXXXXXXX4788
899
Bank of America
XXXXXXXX0027
900
Bank of America
XXXXXXXX0056
901
PNC Bank
XXXXXX2849
902
Wells Fargo
XXXXXX8505
903
Wachovia
XXXXXXXXX3216
904
JP Morgan Chase
XXXXX0211
905
Chase Bank
XXXXX6436
906
Wells Fargo
XXXXXX8513
907
Northway Bank
XXX1445
908
Bank of America
XXXXXXXX5810
909
Bank of America
XXXXXXXX0108
910
Wells Fargo
XXXXXX4173
911
SunTrust Bank
XXXXXXXXX8401
912
Bank of the West
XXXXX5244
913
Bank of America
XXXXXXXX0111
914
Arvest Bank
XXXX7744
915
JP Morgan Chase
XXXXX6682
916
Bank of America
XXXXXXXX0221
917
Citizens Bank & Trust
XXXXXX3201
918
Bank of America
XXXXXXXX5182
919
Bank of America
XXXXXXXX0153
920
Hickory Point Bank
X9381
921
SunTrust Bank
XXXXXXXXX9016
922
Bank of America
XXXXXX0341
923
Bank of America
XXXXXXXX1713
924
Susquehanna Bank
XXXXXXX7912
925
Wells Fargo
XXXXXX5471
926
Wachovia
XXXXXXXXX3216
927
Wells Fargo
XXXXXX4889
929
Wells Fargo
XXXXXX3902
930
Wells Fargo
XXXXXX5273
931
TCF
XXXXXX1150
932
First Tennessee Bank
XXXXX1494


21715922v2                                     



--------------------------------------------------------------------------------


933
Chase Bank
XXXXX9926
934
Bank of America
XXXXXXXX0069
935
NBT
XXXXXX0647
936
JP Morgan Chase
XXXXX4033
937
CitiBank
XXXXX7098
938
Bank of America
XXXXXXXX0124
939
Bank of America
XXXXXXXX0205
940
Commerce Bank
XXXXX0969
941
Bank of America
XXXXXXXX0072
942
JP Morgan Chase
XXXXXX1778
943
PNC
XXXXXX5802
944
Citibank
XXXXXX6508
945
Chase Bank
XXXXX3454
946
Harris Bank
XXXXXX9841
947
Wachovia Bank
XXXXXXXXX3216
948
IBC Bank
XXXXXX0152
949
Trustco Bank
XXXX8312
950
US Bank
XXXXXXXX4158
951
Wachovia Bank
XXXXXXXXX3216
952
BB & T Bank
XXXXXXXXX3414
953
Wells Fargo
XXXXXX5232
954
Wells Fargo
XXXXXX4066
955
US Bank
XXXXXXXX9908
956
Bank of Colorado
XXXXXX0864
957
Wachovia
XXXXXXXXX3216
958
Wells Fargo
XXXXXX5463
959
Wachovia Bank
XXXXXXXXX3216
960
Key Bank
XXXXXXXX5661
961
Wells Fargo
XXXXXX5554
962
Citizens Bank
XXXX2210
963
Bank of America
XXXXXXXX5292
964
Prosperity Bank
XXX7691
965
JP Morgan Chase
XXXXX2367
966
Capital City
XXXXXX0401
967
Bank of America
XXXXXXXX5250
968
JP Morgan Chase
XXXXX7904
969
Suntrust
XXXXXXXXX2159
970
American Bank
XXXXX3894
971
First National www.firstnational.com
XXXXX4545
972
Regions
XXXXXX1465
973
JP Morgan Chase
XXXXX0899
974
Rocky Mountain
XXXX6314
975
Bank of America
XXXXXXXX3993
976
First National of Mercerburg
XXX0672
977
Bank of America
XXXXXXXX8739


21715922v2                                     



--------------------------------------------------------------------------------


978
Citibank
XXXXX2859
979
Bank of America
XXXXXXXX8771
980
Wachovia
XXXXXXXXX3216
981
Capital One
XXXXXX6529
982
Bank of America
XXX-XXX-7316
983
Bank of America
XXXXXX1450
984
Bank of America
XXXXXXX7303
985
Bank of America
XXXXXXXX0608
986
Bank of America
XXXXXX1447
987
Wachovia
XXXXXXXXX3216
988
Regions
XXXXXX5830
989
Citizens Bank
XXXXXX3890
990
Bank of America
XXXXXXXX1535
991
Wells Fargo
XXXXXX5687
992
American Chartered
XXX7434
993
Bank of America
XXXXXXXX3980
994
Bank of America
XXXXXXXX8784
995
Bank of America
XXXXXX7329
996
JP Morgan Chase
XXXXX8620
997
Arvest
XXXX3395
999
Bank of Louisiana
XX4051
1010
First State Bank of St. Charles
XXXXX1854
1012
Fidelity Bank
XXXXXX0060
1013
US Bank
XXXXXXXX4131
1014
First Interstate
XXXXXX6359
1015
Bank of Ocean City
XXXXX1650
1016
First Citizens
XXXXXXXX6881
1017
Wells Fargo
XXXXXX4699
1018
JP Morgan Chase
XXXXX9550
1019
Idaho Independent Bank
XXXXXX0326
1020
Bank of America
XXXXXX1418
1021
Regions
XXXXXX8595
1022
Comerica
XXXXXX2356
1023
Citizens Bank
XXXXXX4310
1024
Wachovia
XXXXXXXXX3216
1025
US Bank
XXXXXXXX2440
1026
Wachovia
XXXXXXXXX3216
1027
First Commonwealth
XXXXXX6767
1028
Bank of America
XXXXXX1421
1029
IBC
XXXXXX2090
1030
JP Morgan Chase
XXXXX2995
1032
Bank of America
XXXXXX1434
1033
Amtrust
XXXXXXX1400
1034
Centrue
XXXXXX4061
1035
Wells Fargo
XXXXXX4897


21715922v2                                     



--------------------------------------------------------------------------------


1036
Bank of America
XXXXXXXX0183
1038
Wells Fargo
XXXXXX4987
1039
Bank of the West
XXXXX1387
1040
FirstMerit
XXXXXXXXXX5243
1041
Key
XXXXXXXX8776
1042
JP Morgan Chase
XXXXX2105
1043
Bank of Ameica
XXXXXX7332
1046
JP Morgan Chase
XXXXX4777
1047
Huntington
XXXXXXX4219
1048
Bank of Hawaii
XXXXXX9500
1049
JP Morgan Chase
XXXXX1864
1051
Wachovia
XXXXXXXXX3216
1052
Bank of America
XXXXXX3153
1053
US
XXXXXXXX3724
1054
Wells Fargo
XXXXXX8810
1055
Wells Fargo
XXXXXX5290
1056
BB&T
XXXXXXXXX5701
1057
Bank of Hawaii
XXXXXX9519
1059
JP Morgan Chase
XXXXX3242
1060
Citizens
XXXXXX4859
1061
Wachovia
XXXXXXXXX3216
1062
Bank of America
XXXXXXXX7529
1063
Bank of America
XXXXXXXX2864
1064
Citibank
XXXXXX7740
1067
Wells Fargo
XXXXXX8174
1068
Wells Fargo
XXXXXX8349
1069
Citibank
XXXXX9723
1070
Wachovia
XXXXXXXXX3216
1071
Wells Fargo
XXXXXX6641
1072
Bank of America
XXXXXXXX2547
1073
M&I
XXXXXX0604
1074
US
XXXXXXXX7050
1075
Suntrust
XXXXXXXXX7300
1076
JP Morgan Chase
XXXXX2436
1077
Bank of America
XXXXXXXX3287
1079
Wachovia
XXXXXXXXX3216
1080
Bank of America
XXXXXXXX1324
1081
American Savings Bank
XXXXXX8787
1082
PNC Bank
XXXXXX6928
1083
Bank of America
XXXXXXXX7558
1084
Gardiner Savings Bank of Maine
XXXX0119
1085
Bank of America
XXXXXXXX5386
1086
Bank of America
XXXXXXXX7574
1087
Farmington
XXXX8798
1088
Wachovia
XXXXXXXXX3216


21715922v2                                     



--------------------------------------------------------------------------------


1089
Wells Fargo
XXXXXX8208
1090
Bank of America
XXXXXXXX8049
1091
First Community Bank
XXXX6504
1092
Bank of America
XXXXXXXX1463
1093
Bank of America
XXXXXXXX1298
1094
Bank of America
XXXXXXXX3303
1095
Bank of America
XXXXXXXX8065
1096
Tuscola National
X3541
1097
Bank of America
XXXXXXXX8463
1098
Regions
XXXXXX5283
1099
First Federal Savings
XXXXXX9001
1100
Suntrust
XXXXXXXXX2878
1101
MB Financial
XXXXXX7345
1102
Bank of America
XXXXXXXX9420
1103
First Citizens
XXXXXXXX1682
1104
Suntrust
XXXXXXXXX2175
1105
Wells Fargo
XXXXXX5225
1106
Regions
XXXXXX7869
1107
Citizens
XXXXXX5497
1108
Bank of America
XXXXXXXX4920
1110
Bank of America
XXXXXXXX5563
1112
Wells Fargo
XXXXXX5966
1114
JP Morgan Chase
XXXXX5361
1116
Wells Fargo
XXXXXX5958
1117
JP Morgan Chase
XXXXX7620
1118
M&T
XXXXXX9239
1120
First American
XXXXXXX9702
1122
Trustmark
XXXXXX8300
1126
Citibank
XXXXXX0853
1515
Bank of America
XXXXXXXX8654
14a
Hudson United bank
XXXX3847
14b
TD Banknorth
XXXXXX3470
3211
JP Morgan Chase
XXXXX6736
3212
Washington Mutual
XXXXXX5492
3213
JP Morgan Chase
XXXXX2185
3214
Wachovia
XXXXXXXXX9179
3215
Bank of America
COMBO
3216
Wachovia
XXXXXXXXX2201
3218
Susquehanna
XXXXXXX2501
3219
Wachovia
XXXXXXXXX8349
3220
TD Bank
XXXXXX3337
3221
PNC
XXXXXX7336
3222
US
XXXXXXXX8087
3223
JP Morgan Chase
XXXXX7695
3224
Citibank
XXXXXX7695


21715922v2                                     



--------------------------------------------------------------------------------


3225
Capital One
XXXXXX5905
3226
Frost
XXXXX9083
3227
Wachovia
XXXXXXXXX2195
3228
Wachovia
XXXXXXXXX9735
3229
Farmington
XXXX8061
3230
PNC
XXXXXX1315
3231
Wachovia
XXXXXXXXX8626
3232
Wachovia
XXXXXXXXX8668
3233
Wachovia
XXXXXXXXX8066
3234
Wachovia
XXXXXXXXX1326
3235
Bank of America
XXXXXXXX7930
3236
Bank of America
XXXXXXXX7804
3237
M&T
XXXXXX5985
3238
TD
XXXXXX0618
3239
Key
XXXXXXXX4571
3240
Comerica
XXXXXX1717
3241
Key
XXXXXXXX5438
3242
Bank of America
XXXXXXXX1094
3243
Bank of America
XXXXXXXX1308
3244
Bank of America
XXXXXXXX8667
3245
HSBC
XXXXX5757
3246
JPMorgan Chase
XXXXX1737
3247
Capital One
XXXXXX6561
3249
Bank of America
XXXXXXXX8081
3251
Wachovia
XXXXXXXXX8626
3252
Bank of America
XXXXXXXX1311
3253
The Bank of Delmarva
XXX2550
3254
Hamilton State
XXXX0962
3255
JP Morgan Chase
XXXXX7516
3256
Wells Fargo
XXXXXX8232
3257
Bank of America
XXXXXXXX1104
3258
Suntrust
XXXXXXXXX2670
3259
Citizens
XXXXXX0134
3262
First Citizens
XXXXXXXX6263
3264
Suntrust
XXXXXXXXX2142
3265
Citizens
XXXXXX5847
3266
Community Bank & Trust
XXXXXX0639
3267
Wachovia
XXXXXXXXX0165
3268
Bank of America
XXXXXXXX1670
3269
IBC
XXXXXX5835
3270
Wachovia
XXXXXXXXX0152
3271
Bank of America
XXXXXXXX1609
3272
Wachovia
XXXXXXXXX2862
3273
Bank of America
XXXXXXXX1683
3274
First Citizens
XXXXXXXX3931


21715922v2                                     



--------------------------------------------------------------------------------


3275
JP Morgan Chase
XXXXX1902
3276
Bank of America
XXXXXXXX7731
3277
Wells Fargo
XXXXXX8497
3278
IBC
XXXXXX3652
3280
Bank of America
XXXXXXXX7786
3282
Wells Fargo
XXXXXX8919
3284
Comerica
XXXXXX9889
3285
First Citizens
XXXXXXXX6053
3286
Fith Third
XXXXXX9037
3287
Bank of America
XXXXXXXX2414
3289
IBC
XXXXXX2064
3290
Wells Fargo
XXXXXX7722
3292
Bank of America
XXXXXXXX2401
3293
Bank of America
XXXXXXXX3170
3294
TD Bank
XXXXXX8421
3300
Bank of America
XXXXXXXX2647
3301
Capital City
XXXXXX0201
3303
First Citrus
XXXX8301
3305
Bank of America
XXXXXXXX4506
3306
Wells Fargo
XXXXXX2675
3307
Wells Fargo
XXXXXX2683
3308
M&T
XXXXXX7886
3309
M&T
XXXXXX7878
3310
First Commonwealth
XXXXXX5934
3312
M&T
XXXXXX9205
3314
Regions
COMBO
3315
Susquehanna
XXXXXXX3931
3316
Wells Fargo
XXXXXX7714
3317
Bank of America
XXXXXXXX2867
3318
Prosperity
XXX0771
3319
Columbus Bank & Trust
XXXXXX8243
3320
Salem Five
XXXXXX7376
3321
JP Morgan Chase
XXXXX3790
3322
Bank of America
XXXXXXXX2854
3323
Bank of America
XXXXXXXX3316
3324
Wells Fargo
XXXXXX5510
3325
Wells Fargo
XXXXXX9259
3327
Towne
XXXXXX4912
3329
Bank of America
XXXXXXXX4904
3330
Bank of America
COMBO
3331
JP Morgan Chase
XXXXX3350
3332
Bank of America
XXXXXXXX5042
3333
US
XXXXXXXX3597
3334
Trustmark
XXXXXX2577
3335
Bank of America
XXXXXXXX4496


21715922v2                                     



--------------------------------------------------------------------------------


3336
Bank of America
XXXXXXXX4755
3337
Citizens National
XXXX1184
3338
Bank of America
XXXXXXXX4726
3339
Bank of America
XXXXXXXX4674
3340
JP Morgan Chase
XXXXX7188
3342
Bank of America
XXXXXXXX4687
3344
Lafayette Bank & Trust
XXXXXX2969
3345
US
XXXXXXXX5592
3347
Bank of America
XXXXXXXX4742
3349
Washington Federal
XXXXXX0376
3350
United National
XXXX6697
3351
JP Morgan Chase
XXXXX6506
3352
Wells Fargo
XXXXXX7209
3353
JP Morgan Chase
COMBO
3354
Bank of America
XXXXXXXX4739
3355
JP Morgan Chase
XXXXX2106
3356
Bank of America
XXXXXXXX5107
3357
Citizens
XXXXXX0689
3358
PNC
XXXXXX7026
3359
PNC
XXXXXX9736
3360
Wells Fargo
XXXXXX4954
3361
Key
XXXXXXXX7600
3362
BB&T
XXXXXXXXX5736
3363
Regions
XXXXXX5471
3364
JP Morgan Chase
XXXXX8872
3365
Wells Fargo
XXXXXX1023
3366
Regions
XXXXXX0858
3367
Wells Fargo
XXXXXX6641
3368
Bank of America
XXXXXXXX4522
3369
Wells Fargo
XXXXXX7217
3370
JP Morgan Chase
COMBO
3371
Plains Capital
XXXXXX8063
3372
Wells Fargo
XXXXXX6658
3373
MB Financial
XXXXXX1018
3374
JP Morgan Chase
XXXXX1117
3375
Key
XXXXXXXX0241
3376
Bank of America
XXXXXXXX5068
3377
JP Morgan Chase
XXXXX8028
3380
Chemung Canal & Trust
XXXXX8331
3381
Citibank
COMBO
3384
First Niagara
XXXXXXXX7627
3401
M&T
COMBO






21715922v2                                     



--------------------------------------------------------------------------------


BANK ACCOUNT INFORMATION
 
 
 
Company
Bank
Account #
Aeropostale
BOA Concentration
XXXX7831
Aeropostale
BOA Master Disbursement
XXXX7857
Aeropostale
BOA Payroll Checks
XXXX2526
Aeropostale West
BOA Payroll Checks
XXXX0344
Aeropostale
Citibank Concentration
XXXX8705
Aeropostale
Citibank Master Disbursement
XXXX8604
Aeropostale
Citibank A/P Disbursement
XXXX8271
Aero GC Management
Citibank Operating
XXXX0835
Aero GC Management
Citibank A/P Disbursement
XXXX5631
Aeropostale Procurement
Citibank A/P Disbursement
XXXX6844
Aeropostale Procurement
Citibank Operating
XXXX6431
Aeropostale Licensing
Citibank Operating
XXXX3292
GoJane.Com Inc.
Citibank Concentration
XXXX9691
Aeropostale
BOA Payroll-Electonic Debits
XXXXXX8763
Aeropostale West
BOA Master Store Depository
XXXXXX2031
Aeropostale West
BOA Operations
XXXXXX0747
Aeropostale (East)
BOA Master Store Depository
XXXXXX2358
Aeropostale
BOA Change Fund
XXXXXXXX1823
Aeropostale
BOA Corporate Depository
XXXXXXXX1548




21715922v2                                     



--------------------------------------------------------------------------------


Exhibit 7-2 to
The Third Amended and Restated
Loan and Security Agreement


Credit Card Arrangements


The Loan Parties have the following credit card agreements in place:


1) Aéropostale, Inc.: First Data Merchant Services (merchant # XXX5712)
2) PS from Aéropostale, Inc.: First Data Merchant Services (merchant # XX0974)
3) Aéropostale, Inc. and PS from Aéropostale, Inc.: American Express (merchant #
XXXXXX1516)
4) Aéropostale, Inc.: Discover Card (merchant # XXXX XXXX XXX0 028)
5) PS from Aéropostale, Inc.: Discover Card (merchant #XXXX XXXX XXX7 907)
6) Aéropostale, Inc.: First Data Merchant Services (merchant # XX0972)













21715922v2                                     



--------------------------------------------------------------------------------






Exhibit C


Exhibit 2-8(A) to Loan Agreement – FILO Note


[see attached]







--------------------------------------------------------------------------------






Exhibit 2-8(A)




 
 
 
 
 



FILO NOTE                    
                                    
 
 
 
 
 





Boston, Massachusetts
    
__________, 2014


FOR VALUE RECEIVED, the undersigned, Aeropostale, Inc., a Delaware corporation
with its principal executive offices at 112 West 34th Street, New York, New York
10120 (the "Borrower"), promises to pay to the order of ___________
(hereinafter, with any subsequent holder, a "Lender"), c/o Bank of America,
N.A., a national banking association having an address at 100 Federal Street,
9th Floor, Boston, Massachusetts 02110, the aggregate unpaid principal balance
of loans and advances made to or for the account of the Borrower pursuant to the
FILO Facility established pursuant to the Third Amended and Restated Loan and
Security Agreement dated as of September 22, 2011 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the "Loan
Agreement") by and among Bank of America, N.A., as Agent on behalf of itself,
the Lender and certain other lenders, the lenders party thereto, the Guarantors
party thereto, and the Borrower, with interest at the rate and payable in the
manner stated therein. All capitalized terms used but not defined herein shall
have the meaning set forth in the Loan Agreement.


This is a "FILO Note" to which reference is made in the Loan Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this FILO Note shall be payable as provided in the Loan Agreement and shall be
subject to acceleration as provided therein.


The Lender's books and records concerning loans and advances pursuant to the
FILO Facility, the accrual of interest thereon, and the repayment of such loans
and advances, shall be prima facie evidence of the indebtedness to the Lender
hereunder.





--------------------------------------------------------------------------------






No delay or omission by the Lender in exercising or enforcing any of the
Lender's powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any default hereunder shall operate as a waiver of any other default
hereunder, nor as a continuing waiver.


The Borrower waives presentment, demand, notice, and protest, and also waives
any delay on the part of the holder hereof; assents to any extension or other
indulgence (including, without limitation, the release or substitution of
collateral) permitted by the Lender with respect to this FILO Note and/or any
collateral given to secure this FILO Note or any extension or other indulgence
with respect to any other liability or any collateral given to secure any other
liability of the Borrower.


This FILO Note shall be binding upon the Borrower and upon its successors,
assigns, and representatives, and shall inure to the benefit of the Lender and
its successors, endorsees, and assigns.


The liabilities of the Borrower, and of any endorser or guarantor of this FILO
Note, are joint and several, provided, however, the release by the Lender of any
one or more such Persons shall not release any other Person obligated on account
of this FILO Note. Each reference in this FILO Note to the Borrower, any
endorser, and any guarantor, is to such Person individually and also to all such
Persons jointly. No Person obligated on account of this FILO Note may seek
contribution from any other Person also obligated unless and until all
liabilities, obligations and indebtedness to the Lender of the Person from whom
contribution is sought have been satisfied in full.


This FILO Note and all rights and obligations hereunder, including matters of
construction, validity, and performance, shall be governed by the laws of the
State of New York (without giving effect to the conflicts of laws principles
thereof, but including Sections 5-1401 and 5-1402 of the New York General
Obligations Law).


The Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agent and the Lender, in the
establishment and maintenance of its relationship with the Borrower contemplated
by the within FILO Note, are relying thereon. THE BORROWER, TO THE EXTENT
ENTITLED THERETO, WAIVES ANY PRESENT OR FUTURE RIGHT OF THE BORROWER OR OF ANY
OTHER PERSON LIABLE TO THE AGENT OR THE LENDER



--------------------------------------------------------------------------------






ON ACCOUNT OF OR IN RESPECT TO THE LIABILITIES, TO A TRIAL BY JURY IN ANY CASE
OR CONTROVERSY IN WHICH THE AGENT OR THE LENDER IS OR BECOMES A PARTY (WHETHER
SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE AGENT OR THE LENDER OR
IN WHICH THE AGENT OR THE LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR
CONTROVERSY ARISES OUT OF, OR IS IN RESPECT TO, ANY RELATIONSHIP AMONGST OR
BETWEEN THE BORROWER, THE AGENT, ANY SUCH PERSON, AND THE LENDER.


[Signature Page to Follow]





--------------------------------------------------------------------------------






BORROWER:
Witness:
AEROPOSTALE, INC.




________________________
By:    ________________________
Name:    
Title:    
























































































Signature Page to FILO Note



--------------------------------------------------------------------------------






Exhibit D


Exhibit 4-4 to Loan Agreement – Intellectual Property


[see attached]
























    





--------------------------------------------------------------------------------


Exhibit 4-4 to
The Third Amended and Restated
Loan and Security Agreement


Intellectual Property


Trademarks, Patents and Copyrights


See attached.




Aéropostale License Agreements
1.
Store License Agreement between Aeropostale Licensing, Inc. and Apparel FZCO
dated August 8, 2008, as amended April 24, 2013 (United Arab Emirates, Kuwait,
Bahrain, Qatar); and Store License Agreement between Aeropostale Licensing, Inc.
and Modern Fashion Trading Establishment dated February 7, 2013 (Kingdom of
Saudi Arabia)



2.
Store License Agreement between Aeropostale Licensing, Inc. and Montreal PTE
Ltd. dated January 11, 2011 (Singapore, Malaysia, Indonesia, Thailand)



3.
Store License Agreement between Aeropostale Licensing, Inc. and Genc Mağazacilik
A.Ş. dated October __, 2011, as amended April 30, 2012 (Turkey)



4.
Store Development and Distribution Agreement between Aeropostale Licensing, Inc.
and Store Specialists, Inc. dated May 15, 2012; and License Agreement between
Aeropostale Licensing, Inc. and Store Specialists, Inc. dated May 15, 2012 (The
Philippines)



5.
Store License Agreement between Aeropostale Licensing, Inc. and Central Sport
International, inc. dated July 30, 2012 (Colombia and Panama)



6.
Store License Agreement between Aeropostale Licensing, Inc. and Distribuidora
Liverpool, S.A. DE C.V. dated December 14, 2012 (Mexico)



PS from Aéropostale License Agreements
1.
Store License Agreement between Aeropostale Licensing, Inc. and Distribuidora
Liverpool, S.A. DE C.V. dated October 7, 2013 (Mexico)



2.
Store Development and Distribution Agreement between Aeropostale Licensing, Inc.
and Store Specialists, Inc. dated October 7, 2013; and License Agreement between
Aeropostale Licensing, Inc. and Store Specialists, Inc. dated October 7, 2013
(The Philippines)



Other License Agreements
1.
Product License Agreement between Warner Bros. Consumer Products and Aeropostale
Inc. dated December 3, 2013 (Pretty Little Liars)


















21715922v2                                     



--------------------------------------------------------------------------------




2.
License Agreement between Bethany Mota and Tammy Mota and Aeropostale, Inc.
dated as of September 1, 2013 (Bethany Mota Trademark)



3.
License Agreement between Spider-Man Merchandising L.P. and Aeropostale, Inc.
dated August 10, 2013 (The Amazing Spider-Man 2 Movie)



4.
License Agreement between Marvel Characters B.V. and Aeropostale, Inc. (Marvel
Classic (Spider-Man, Hulk, Avengers, Marvel Comics Retro))



5.
License Agreement between Aeropostale Licensing, Inc. and Walker Apparel Co.
dated October 4, 2011, as amended March 13, 2013 and October 25, 2013 (Jimmy’z
Trademark in the US and Canada)


























































































21715922v2                                     



--------------------------------------------------------------------------------


TrademarkName
CaseNumber
CaseType
AppNumber
RegNumber
TrademarkStatus
CountryName
FilDate
RegDate
NextRenewalDate
Class
OwnerName
87
310260-00074
ORD
78/251,344
3000665
Registered
United States of America
19-May-2003
27-Sep-2005
27-Sep-2015
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
87
310260-00390
ORD
77/149,679
3651711
Registered
United States of America
05-Apr-2007
07-Jul-2009
07-Jul-2019
14 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
87
310260-00391
ORD
77/149,696
3669841
Registered
United States of America
05-Apr-2007
18-Aug-2009
18-Aug-2019
18 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
A & DESIGN
310260-00008
ORD
76/344,182
2680386
Registered
United States of America
29-Nov-2001
28-Jan-2003
28-Jan-2023
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
A GRAPHIC IMAGE OF A TURTLE
310260-00149
ORD
78/522,220
3041426
Registered
United States of America
23-Nov-2004
10-Jan-2006
10-Jan-2016
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
A GRAPHIC IMAGE OF A WHALE
310260-00150
ORD
78/522,226
3095135
Registered
United States of America
23-Nov-2004
23-May-2006
23-May-2016
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
A87
310260-00073
ORD
78/746,520
3151023
Registered
United States of America
03-Nov-2005
03-Oct-2006
03-Oct-2016
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
A87
310260-00387
ORD
77/149,505
3477550
Registered
United States of America
05-Apr-2007
29-Jul-2008
29-Jul-2018
03 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
A87
310260-00830
ORD
85/325,662
4074223
Registered
United States of America
20-May-2011
20-Dec-2011
20-Dec-2021
35 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
A87
310260-00922
ORD
85/773,041
4324559
Registered
United States of America
06-Nov-2012
23-Apr-2013
23-Apr-2023
09 Int., 14 Int., 18 Int., 25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AERO
310260-00825
ORD
85/310,708
4299932
Registered
United States of America
03-May-2011
12-Mar-2013
12-Mar-2023
14 Int., 18 Int., 25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AERO & HEARTS DESIGN
310260-00325
ORD
77/074,489
3529688
Registered
United States of America
02-Jan-2007
11-Nov-2008
11-Nov-2018
18 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AERO (STYLIZED & DESIGN)
310260-00324
ORD
77/074,477
3545732
Registered
United States of America
02-Jan-2007
16-Dec-2008
16-Dec-2018
18 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AERO (STYLIZED)
310260-00017
ORD
75/942,762
2911335
Registered
United States of America
13-Mar-2000
14-Dec-2004
14-Dec-2014
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AERO AND EXPLOSION DESIGN
310260-00078
ORD
78/289,477
2.937762
Registered
United States of America
19-Aug-2003
05-Apr-2005
05-Apr-2015
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AERO ATHLETICS
310260-00077
ORD
78/272,006
2927817
Registered
United States of America
09-Jul-2003
22-Feb-2005
22-Feb-2015
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AERO DUO CAP
310260-00217
ORD
78/890,652
3289070
Registered
United States of America
23-May-2006
04-Sep-2007
04-Sep-2017
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AERO NYC
310260-00919
ORD
85/772,770
 
Published
United States of America
06-Nov-2012
 
 
35 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC


21715922v2                                     



--------------------------------------------------------------------------------


AERO SAND SPEAKERS
310260-00218
ORD
78/890,648
3321655
Registered
United States of America
23-May-2006
23-Oct-2007
23-Oct-2017
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AERONYC
310260-00920
ORD
85/772,819
 
Pending
United States of America
06-Nov-2012
 
 
35 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE
310260-00010
ORD
73/708,584
1525345
Registered
United States of America
01-Feb-1988
21-Feb-1989
21-Feb-2019
09 Int., 25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE
310260-00011
ORD
73/708,583
1548372
Registered
United States of America
01-Feb-1988
18-Jul-1989
18-Jul-2019
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE
310260-00012
ORD
73/679,424
1485368
Registered
United States of America
19-Aug-1987
19-Apr-1988
19-Apr-2018
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE
310260-00014
ORD
73/679,252
1487211
Registered
United States of America
18-Aug-1987
03-May-1988
03-May-2018
42 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE
310260-00199
ORD
78/907,234
3233142
Registered
United States of America
13-Jun-2006
24-Apr-2007
24-Apr-2017
03 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE
310260-00200
ORD
77/070,636
3361415
Registered
United States of America
22-Dec-2006
01-Jan-2008
01-Jan-2018
14 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE
310260-00201
ORD
77/070,654
3361416
Registered
United States of America
22-Dec-2006
01-Jan-2008
01-Jan-2018
18 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE
310260-00322
ORD
77/052,018
3287647
Registered
United States of America
28-Nov-2006
04-Sep-2007
04-Sep-2017
24 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE
310260-00323
ORD
77/058,161
3285272
Registered
United States of America
06-Dec-2006
28-Aug-2007
28-Aug-2017
04 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE
310260-00365
ORD
77/070,674
3285335
Registered
United States of America
22-Dec-2006
28-Aug-2007
28-Aug-2017
03 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE
310260-00384
ORD
77/149,296
3443836
Registered
United States of America
05-Apr-2007
10-Jun-2008
10-Jun-2018
35 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE
310260-00520
ORD
77/187,554
3444014
Registered
United States of America
22-May-2007
10-Jun-2008
10-Jun-2018
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE DESIGNED IN NYC (Stylized 1)
310260-01164
ORD
86/164,801
 
Pending
United States of America
14-Jan-2014
 
 
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE (STYLIZED)
310260-00013
ORD
73/502,671
1354292
Registered
United States of America
05-Oct-1984
13-Aug-1985
13-Aug-2015
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE 87
310260-00921
ORD
85/773,018
4328454
Registered
United States of America
06-Nov-2012
30-Apr-2013
30-Apr-2023
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE A & DESIGN
310260-00016
ORD
76/344,183
2680387
Registered
United States of America
29-Nov-2001
28-Jan-2003
28-Jan-2023
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE A87
310260-00924
ORD
85/773,154
4328455
Registered
United States of America
06-Nov-2012
30-Apr-2013
30-Apr-2023
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC


21715922v2                                     



--------------------------------------------------------------------------------


AEROPOSTALE AND BUTTERFLY DESIGN
310260-00362
ORD
77/077,840
3361429
Registered
United States of America
08-Jan-2007
01-Jan-2008
01-Jan-2018
18 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE AND BUTTERFLY DESIGN
310260-00363
ORD
77/067,198
3384078
Registered
United States of America
06-Dec-2006
19-Feb-2008
19-Feb-2018
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE AND BUTTERFLY DESIGN
310260-00364
ORD
77/066,620
3293234
Registered
United States of America
18-Dec-2006
18-Sep-2007
18-Sep-2017
03 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE AND BUTTERFLY DESIGN
310260-00583
ORD
77/975,079
3381679
Registered
United States of America
06-Dec-2006
12-Feb-2008
12-Feb-2018
14 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE COMPAGNIE GENERALE FAISANT L'IMPOSSIBLE!: SERVICE QUOTIDIEN POUR
L'ESPAGNE, LE MAROC & L
310260-00009
ORD
73/607,577
1441289
Registered
United States of America
02-Jul-1986
02-Jun-1987
02-Jun-2017
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE designed in nyc (Stylized 2)
310260-01165
ORD
86/171,612
 
Pending
United States of America
22-Jan-2014
 
 
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
AEROPOSTALE NYC
310260-00923
ORD
85/773,124
4395142
Registered
United States of America
06-Nov-2012
03-Sep-2013
03-Sep-2023
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
BDRM
310260-00907
ORD
85729531
 
Pending
United States of America
14-Sep-2012
 
 
09 Int., 11 Int., 14 Int., 16 Int., 20 Int., 21 Int., 24 Int., 27 Int., 35 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
EIGHTY 7
310260-00086
ORD
78/445,275
3532383
Registered
United States of America
02-Jul-2004
11-Nov-2008
11-Nov-2018
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
EIGHTY SEVEN
310260-00087
ORD
78/445,273
3421014
Registered
United States of America
02-Jul-2004
29-Apr-2008
29-Apr-2018
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
FREE STATE
310260-01155
ORD
86/132,645
 
Pending
United States of America
02-Dec-2013
 
 
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
GO jane & Design
310260-01028
ORD
77/978,507
3864266
Registered
United States of America
27-Aug-2008
19-Oct-2010
19-Oct-2020
09 Int., 14 Int.
AEROPOSTALE, INC.
GO jane & Design
310260-01030
ORD
77/557,269
4043645
Registered
United States of America
27-Aug-2008
25-Oct-2011
25-Oct-2021
25 Int.
AEROPOSTALE, INC.
GOJANE
310260-01027
ORD
77/978,186
3837976
Registered
United States of America
27-Aug-2008
24-Aug-2010
24-Aug-2020
09 Int., 14 Int.
AEROPOSTALE, INC.
GOJANE
310260-01031
ORD
77/557,253
4047333
Registered
United States of America
27-Aug-2008
01-Nov-2011
01-Nov-2021
25 Int.
AEROPOSTALE, INC.
GOJANE.COM
310260-01029
ORD
77/537,503
4040079
Registered
United States of America
01-Aug-2008
18-Oct-2011
18-Oct-2021
35 Int.
AEROPOSTALE, INC.
JIMMY'Z
310260-00088
ORD
73/565,650
1411390
Registered
United States of America
23-Oct-1985
30-Sep-1986
30-Sep-2016
25 Int.
AEROPOSTALE WEST, INC.
JIMMY'Z
310260-00089
ORD
73/672,609
1490256
Registered
United States of America
17-Jul-1987
31-May-1988
31-May-2018
25 Int.
AEROPOSTALE WEST, INC.
JIMMY'Z
310260-00155
ORD
78/566,750
3240506
Registered
United States of America
14-Feb-2005
08-May-2007
08-May-2017
35 Int.
AEROPOSTALE WEST, INC.


21715922v2                                     



--------------------------------------------------------------------------------


JIMMY'Z
310260-00179
ORD
78/690,060
3170960
Registered
United States of America
10-Aug-2005
14-Nov-2006
14-Nov-2016
18 Int.
AEROPOSTALE WEST, INC.
JIMMY'Z
310260-00180
ORD
78/690,065
3170961
Registered
United States of America
10-Aug-2005
14-Nov-2006
14-Nov-2016
14 Int.
AEROPOSTALE WEST, INC.
JIMMY'Z
310260-00183
ORD
78/690,075
3299252
Registered
United States of America
10-Aug-2005
25-Sep-2007
25-Sep-2017
09 Int.
AEROPOSTALE WEST, INC.
JIMMY'Z
310260-00251
ORD
78/977,516
3160988
Registered
United States of America
09-Sep-2003
17-Oct-2006
17-Oct-2016
14 Int., 18 Int.
AEROPOSTALE WEST, INC.
JIMMY'Z
310260-00373
ORD
77/123,172
3447587
Registered
United States of America
06-Mar-2007
17-Jun-2008
17-Jun-2018
25 Int.
AEROPOSTALE WEST, INC.
JIMMY'Z
310260-00823
ORD
85/308,320
 
Published
United States of America
29-Apr-2011
 
 
03 Int., 14 Int., 28 Int.
AEROPOSTALE WEST, INC.
LIVE LOVE DREAM
310260-00905
ORD
85/710,446
4460948
Registered
United States of America
22-Aug-2012
07-Jan-2014
07-Jan-2024
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
LIVE LOVE DREAM
310260-00908
ORD
85/755,971
 
Published
United States of America
17-Oct-2012
 
 
18 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
LIVE LOVE DREAM
310260-00975
ORD
85/794,301
 
Published
United States of America
04-Dec-2012
 
 
14 Int., 16 Int., 24 Int., 28 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
LIVE LOVE DREAM
310260-00976
ORD
85/794,355
 
Published
United States of America
04-Dec-2012
 
 
35 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
LIVE LOVE DREAM AERO
310260-00906
ORD
85/710,464
4460949
Registered
United States of America
22-Aug-2012
07-Jan-2014
07-Jan-2024
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
LIVE LOVE DREAM AERO
310260-00977
ORD
85/794,956
 
Published
United States of America
05-Dec-2012
 
 
14 Int., 16 Int., 18 Int., 24 Int., 28 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
LIVE LOVE DREAM AERO
310260-00978
ORD
85/794,991
 
Published
United States of America
05-Dec-2012
 
 
35 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
LIVE LOVE DREAM AEROPOSTALE
310260-00973
ORD
85/794,134
4324601
Registered
United States of America
04-Dec-2012
23-Apr-2013
23-Apr-2023
03 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
LIVE LOVE DREAM AEROPOSTALE
310260-00974
ORD
85/794,212
 
Published
United States of America
04-Dec-2012
 
 
14 Int., 16 Int., 18 Int., 24 Int., 25 Int., 28 Int., 35 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
LLD Heart Logo
310260-01075
ORD
86/019,535
 
Published
United States of America
25-Jul-2013
 
 
18 Int., 25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
LLD Heart Logo
310260-01076
ORD
86/020,274
 
Published
United States of America
25-Jul-2013
 
 
35 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
LORIMER
310260-01125
ORD
86/127,083
 
Pending
United States of America
22-Nov-2013
 
 
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
MAP TO MARS
310260-01126
ORD
86/127,129
 
Pending
United States of America
22-Nov-2013
 
 
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC


21715922v2                                     



--------------------------------------------------------------------------------


PS ACTIVATE and heart design
310260-01096
ORD
86/041,859
 
Pending
United States of America
19-Aug-2013
 
 
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
PS ACTIVATE and triangle design
310260-01095
ORD
86/041,750
 
Pending
United States of America
19-Aug-2013
 
 
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
PS COUTURE ESTABLISHED MMIX New York (Stylized)
310260-01163
ORD
86/163,683
 
Pending
United States of America
13-Jan-2014
 
 
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
PS FROM AEROPOSTALE
310260-00584
ORD
77/488,907
3693636
Registered
United States of America
02-Jun-2008
06-Oct-2009
06-Oct-2019
35 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
PS FROM AEROPOSTALE
310260-00585
ORD
77/976,066
4150648
Registered
United States of America
02-Jun-2008
29-May-2012
29-May-2022
16 Int., 20 Int., 28 Int., 24 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
PS FROM AEROPOSTALE
310260-00610
ORD
77/488,966
3709721
Registered
United States of America
02-Jun-2008
10-Nov-2009
10-Nov-2019
03 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
PS FROM AEROPOSTALE
310260-00714
ORD
77/978,100
3716916
Registered
United States of America
02-Jun-2008
24-Nov-2009
24-Nov-2019
14 Int., 18 Int., 25 Int., 26 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
PS FROM AEROPOSTALE
310260-00771
ORD
77/979,123
3794934
Registered
United States of America
02-Jun-2008
25-May-2010
25-May-2020
09 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
PS09
310260-00826
ORD
85/311,863
4067167
Registered
United States of America
04-May-2011
06-Dec-2011
06-Dec-2021
09 Int., 18 Int., 25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
PS09
310260-00828
ORD
85/314,169
4067245
Registered
United States of America
06-May-2011
06-Dec-2011
06-Dec-2021
03 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
PS4U
310260-00827
ORD
85/311,949
4067170
Registered
United States of America
04-May-2011
06-Dec-2011
06-Dec-2021
09 Int., 18 Int., 25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
PS4U
310260-00829
ORD
85/314,287
4067246
Registered
United States of America
06-May-2011
06-Dec-2011
06-Dec-2021
03 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
SIGNATURE POCKET STITCH
310260-00162
ORD
78/625,787
3336202
Registered
United States of America
09-May-2005
13-Nov-2007
13-Nov-2017
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
TOKYO DARLING
310260-01156
ORD
86/135,920
 
Pending
United States of America
05-Dec-2013
 
 
25 Int.
AEROPOSTALE PROCUREMENT COMPANY, INC
WOODY CAR DESIGN
310260-00824
ORD
85/308,597
4184146
Registered
United States of America
29-Apr-2011
31-Jul-2012
31-Jul-2022
25 Int., 35 Int.
AEROPOSTALE WEST, INC.
WOODY CAR DESIGN (REAR VIEW)
310260-00158
ORD
78/605,132
3262442
Registered
United States of America
08-Apr-2005
10-Jul-2007
10-Jul-2017
25 Int.
AEROPOSTALE WEST, INC.
WOODY CAR DESIGN SIDE VIEW
310260-00190
ORD
78/976,863
3146955
Registered
United States of America
08-Apr-2005
19-Sep-2006
19-Sep-2016
25 Int.
AEROPOSTALE WEST, INC.
 
 
 
 
 
 
 
 
 
 
 
 
CopyrightName
CaseNumber
CaseType
AppNumber
RegNumber
CopyrightStatus
CountryName
FilDate
RegDate
NextRenewalDate
Class
OwnerName
CR: FLOWERS
310260-00220
CPY
 
VA 1-356-708
Registered Copy
United States of America
 
16-Jun-2006
 
 
AEROPOSTALE WEST, INC.
CR: ANGEL MONKEY DESIGN
310260-00151
CPY
 
VA 1-286-995
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.


21715922v2                                     



--------------------------------------------------------------------------------


CR: BIRDS
310260-00224
CPY
 
VA 1-356-709
Registered Copy
United States of America
 
16-Jun-2006
 
 
AEROPOSTALE WEST, INC.
CR: BUBBLE MONKEY DESIGN
310260-00136
CPY
 
VA 1-286-990
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: BUTTERFLY TURTLE DESIGN
310260-00137
CPY
 
VAu 646-523
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: DAY @ BEACH
310260-00225
CPY
 
VA 1-356-710
Registered Copy
United States of America
 
16-Jun-2006
 
 
AEROPOSTALE WEST, INC.
CR: MONKEY BANANA DESIGN
310260-00138
CPY
 
VA 1-286-997
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: MONKEY FACES DESIGN
310260-00139
CPY
 
VA 1-286-989
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: MONKEY FLOWER DESIGN
310260-00140
CPY
 
VA 1-286-987
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: MONKEY HEAD BANANA DESIGN
310260-00152
CPY
 
VA 1-286-993
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: MONKEY HEART BALLOON DESIGN
310260-00141
CPY
 
VA 1-286-992
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: MONKEY HEART DESIGN
310260-00142
CPY
 
VA 1-286-986
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: MONKEY ICE SKATES DESIGN
310260-00143
CPY
 
VA 1-286-988
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: MONKEY NAH NAH DESIGN
310260-00276
CPY
 
VA 1-378-471
Registered Copy
United States of America
13-Oct-2006
13-Oct-2006
 
 
AEROPOSTALE WEST, INC.
CR: MONKEY PILLOW FIGHT DESIGN
310260-00144
CPY
 
VA 1-286-991
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: MONKEY SNOWFLAKE DESIGN
310260-00145
CPY
 
VA 1-286-999
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: MONKEY UNIVERSITY
310260-00228
CPY
 
VA 1-356-705
Registered Copy
United States of America
 
16-Jun-2006
 
 
AEROPOSTALE WEST, INC.
CR: MONKEY UNIVERSITY
 
CPY
 
VA 1-391-181
Registered Copy
United States of America
 
07-Jul-2006
 
 
 
CR: PAJAMA PARTY DESIGN
310260-00153
CPY
 
VA 1-286-994
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: SANTA TURTLE DESIGN
310260-00146
CPY
 
VA 1-286-998
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: SPLATTER
310260-00226
CPY
 
VA 1-356-706
Registered Copy
United States of America
 
16-Jun-2006
 
 
AEROPOSTALE WEST, INC.
CR: SURFING MONKEY DESIGN
310260-00154
CPY
 
VAu 646-389
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: TURTLE TOSS DESIGN
310260-00147
CPY
 
VA 1-286-996
Registered Copy
United States of America
 
24-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: WHALE GRAPHIC DESIGN
310260-00148
CPY
 
VA 1-291-513
Registered Copy
United States of America
 
26-Nov-2004
 
 
AEROPOSTALE WEST, INC.
CR: MOUNTAIN DESIGN
310260-00223
CPY
 
VA 1-356-707
Registered Copy
United States of America
 
16-Jun-2006
 
 
AEROPOSTALE WEST, INC.




21715922v2                                     



--------------------------------------------------------------------------------






Exhibit E


Updated Exhibits to Security Agreement


See Exhibit B annexed hereto.



